Exhibit 10.7

 

Confidential Pricing Information Omitted:  Certain pricing information has been
omitted from this agreement pursuant to a request for confidential treatment
filed with the Securities and Exchange Commission.  Such omissions in this
agreement are marked with the symbol $***.  The confidential information has
been filed separately with the Securities and Exchange Commission.

 

AWARD/CONTRACT

 

1. This Contract Is A Rated Order Under DPAS (15 CFR 700)  •

 

Rating

DOA4

 

2. Contract (Proc. Inst. Ident) No.

DAAE07-03-C-S023

 

3. Effective Date

2003APR17

 

4. Requisition/Purchase Request/Project No.

SEE SCHEDULE

 

5. Issued By

 

TACOM
AMSTA-AQ-ATBB
JAMES VICTOR (586) 574-7924
WARREN, MICHIGAN 48397-5000

 

HTTP://CONTRACTING.TACOM.ARMY.MIL
e-mail address:  VICTORJ@TACOM.ARMY.MIL

 

Code  W56HZV

 

6. Administered By (If Other Than Item 5)

 

DCMA STEWART & STEVENSON

SEALY

P.O. BOX 457
SEALY, TX 77474-0457

 

SCD C

 

PAS NONE

 

ADP PT HQ0339

 

Code  S4807A

 

7. Name and Address of Contractor (No. Street, City, County, State, And Zip
Code)
STEWART & STEVENSON TACTICAL
VEHICLE SYSTEMS, LP
5000 INTERSTATE 10 W
SEALY, TX 77474

TYPE BUSINESS:  Large Business Performing in U.S.

 

Code  0FW39

 

Facility Code

 

8. Delivery

 

o FOB Origin

 

ý Other (See Below) SEE SCHEDULE

 

9. Discount For Prompt Payment

 

10. Submit Invoices

 

 

(4 Copies Unless Otherwise Specified)

•

Item

To The Address Shown In:

 

12

 

11. Ship To/Mark For

 

SEE SCHEDULE

 

Code

 

12. Payment Will Be Made By

 

DFAS – COLUMBUS CENTER
DFAS – CO/WEST ENTITLEMENT OPERATIONS
P.O. BOX 182381
COLUMBUS, OH 43218-2381

 

Code

HQ0339

 

13. Authority For Using Other Than Full And Open Competition:

 

ý 10 U.S.C. 2304(c) (1          )

o  41 U.S.C. 253 (c) ( )

 

14. Accounting And Appropriation Data

 

ACRN:  AA 21

32035000031C1C02P51106831E1

S20113 W56HZV

 

15A. Item No.

SEE SCHEDULE

 

15B. Schedule of Supplies/Services

CONTRACT TYPE:
Firm-Fixed-Price
Cost Contract

 

15C. Quantity

KIND OF CONTRACT:
System Acquisition Contracts

 

15D. Unit

 

15E. Unit Price

 

15F. Amount

 

Contract Expiration Date:  2008NOV15

 

15G. Total Amount Of Contract

•

$***

 

16. Table Of Contents

 

(X)

 

Section

 

Description

Part I – The Schedule

X

A

Solicitation/Contract Form

X

B

Supplies or Services and Prices/Costs

X

C

Description/Specs./Work Statement

X

D

Packaging and Marking

X

E

Inspection and Acceptance

X

F

Deliveries or Performance

X

G

Contract Administration Data

X

H

Special Contract Requirements

Part II – Contract Clauses

X

I

Contract Clauses

Part III – List Of Documents, Exhibits, And Other Attachments

X

J

List of Attachments

Part IV – Representations And Instructions

 

K

Representations, Certifications, and Other Statements of Offerors

 

L

Instrs., Conds., and Notices to Offerors

 

M

Evaluation Factors for Award

 

Contracting Officer Will Complete Item 17 Or 18 As Applicable

 

17.  ý Contractor’s Negotiated Agreement  (Contractor is required to sign this
document and return 2 signed copies to issuing office.)  Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein.  The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents:  (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.  (Attachments are listed herein.)

 

18. o Award (Contractor is not required to sign this document.)  Your offer on
Solicitation Number                           including the additions or changes
made by you which additions or changes are set forth in full above, is hereby
accepted as to the items listed above and on any continuation sheets.  This
award consummates the contract which consists of the following documents:  (a)
the Government’s solicitation and your offer, and (b) this award/contract.  No
further contractual document is necessary.

 

19A. Name And Title Of Signer (Type or Print)

 

19B. Name of Contractor

 

By

 

 

 

(Signature of person authorized to sign)

 

 

 

 

 

19C. Date Signed

 

20A. Name Of Contracting Officer

DENISE MIKA
MIKAD@TACOM.ARMY.MIL (586) 574-5763



20B. United States of America

 

By

/SIGNED/

 

 

(Signature of Contracting Officer)

 

 

 

 

 

20C. Date Signed

 

2003APR17

 

NSN 7540-01-152-8069

25-106

Standard Form 26 (Rev. 4-85)

PREVIOUS EDITIONS UNUSABLE

GPO: 1985 0-478-632

Prescribed by GSA-FAR (4.8 CFR) 53.214(a)

 

1

--------------------------------------------------------------------------------


 

CONTINUATION SHEET

Reference No. of Document Being Continued
PIIN/SIIN DAAE07-03-C-S023  MOD/AMD

 

 

Name of Offeror or Contractor:  STEWART & STEVENSON TACTICAL

 

SECTION A – SUPPLEMENTAL INFORMATION

 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

 

 

A-1

 

52.204-4016
(TACOM)

 

TACOM-WARREN ELECTRONIC CONTRACTING

 

MAR/2001

 

 

(a)                                  TACOM is now operating in an electronic
contracting environment.  All TACOM solicitations and awards are now distributed
on the TACOM Warren Business Opportunities web page
(http://contracting.tacom.army.mil/opportunity.htm) and are no longer available
in hard copy.  The TDPs and other documents, when available electronically, will
be an attachment or linked to the solicitation package on the web.  Please see
submission guidelines at http://contracting.tacom.army.mil/userguide.htm and
http://contracting.tacom.army.mil/ebidnotice.htm for more information.  Any
requirements included in the solicitation take precedence over guidance found on
the TACOM contracting web page.

 

(b)                                 You may need to use special software to view
documents that we post on the home page.  This viewing software is freeware,
available for download at no cost from commercial web sites like Microsoft and
Adobe.  In cases where such software is required, we provide a link from our
page to the commercial site where the software is available.  Once you arrive at
the software developer’s site, follow their instructions to download the free
viewer.  You then can return to the TACOM home page.

 

(c)                                  You are required to submit your offer, bid,
or quote electronically.  See the provision entitled “Electronic Offers (or
‘Quotes’ or ‘Bids’) Required in Response to This Solicitation (or ‘Request for
Quotations’)” for more specific information.

 

(d)                                 Any award issued as a result of this
solicitation will be distributed electronically.  Awards posted on the TACOM
Warren Business Opportunities web page represent complete OFFICIAL copies of
contract awards.

 

(e)                                  If you have questions or need help in using
the Acquisition Center Home Page, call our Electronic Contracting Help Desk at
(586) 574-7059, or send an email message to:  acqcenweb@tacom.army.mil

 

(f)                                    If you have questions about the content
of any specific item posted on our home page, please call the buyer or point of
contact listed for the item.  Additional help is available to small businesses
from Government-funded Electronic Commerce Regional Centers (ECRCs) to implement
EDI.  Information on ECRC is available at http://www.ecrc.ctc.com

 

[End of Clause]

 

2

--------------------------------------------------------------------------------


 

SPECIAL NOTICE ON RELEASE OF UNIT PRICE INFORMATION:  RELEASE OF UNIT PRICE
INFORMATION CONTAINED IN THIS CONTRACT IS RESTRICTED PURSUANT TO 18 USC 1905,
TRADE SECRETS ACT, AND IS EXEMPT FROM DISCLOSURE UNDER FREEDOM OF INFORMATION
ACT EXEMPTION 4, 5 USC 552 (B) (4).  RELEASE FOR OFFICIAL GOVERNMENT USE AND TO
STEWART & STEVENSON TVSLP IS NOT RESTRICTED.  WRITTEN PERMISSION FROM STEWART &
STEVENSON TVSLP IS REQUIRED PRIOR TO RELEASE TO ANY OTHER PARTIES.

 

(End of narrative A001)

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION B – SUPPLIES OR SERVICES AND PRICES/COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1001

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1001AA

 

PY1 PROGRAM SUPPORT

 

23

 

MO

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV – PY1 PROGRAM SUPPORT

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X594J0        PRON AMD:  02               ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor shall perform all of the Program Support requirements for Program
Year 1 as required in Section C.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNIT PRICES:

 

 

 

 

 

 

 

 

 

 

 

The Unit Price for each month is $***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

15-MAY-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

002

 

1

 

15-JUNE-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

003

 

1

 

15-JUL-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

004

 

1

 

15-AUG-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

005

 

1

 

15-SEPT-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

006

 

1

 

15-OCT-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

007

 

1

 

15-NOV-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

008

 

1

 

15-DEC-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

009

 

1

 

15-JAN-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

010

 

1

 

15-FEB-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

011

 

1

 

15-MAR-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

012

 

1

 

15-APR-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

013

 

1

 

15-MAY-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

014

 

1

 

15-JUNE-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

015

 

1

 

15-JUL-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

016

 

1

 

15-AUG-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

017

 

1

 

15-SEPT-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

018

 

1

 

15-OCT-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

019

 

1

 

15-NOV-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

020

 

1

 

15-DEC-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

021

 

1

 

15-JAN-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

022

 

1

 

15-FEB-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

023

 

1

 

15-MAR-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1002

 

PY1 DATA REQUIREMENTS

 

1

 

LO

 

$

**NSP**

 

$

**NSP**

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY1 DATA REQUIREMENTS

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor shall submit all Technical Data for Program Year 1 as set forth
in Exhibit A, “Contract Data Requirements List (CDRL).”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Destination                                    ACCEPTANCE: 
Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG CD

 

MARK
FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

SEE DD FORM 1423

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1003

 

PY1 OPTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY1 OPTIONS

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor’s prices for Program Year 1 options for this contract are
contained in Attachment 038.  The attachment contains options for the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.       Arctic Kit, Paint and Corrosion Protection Compound options to be
applied to non-option vehicles IAW H.9.1.7, H.9.2.1 and H.9.3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.      Vehicle Options IAW H.9.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c.       Arctic Kit, Paint and Corrosion Protection Compound options to be
applied to option vehicles IAW H.9.1.7, H.9.2.1 and H.9.3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d.      System Technical Services Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e.       STS – CONUS Maintenance Technical Representative Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f.         STS – OCONUS Maintenance Technical Representative Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

g.      Test Support Services Options IAW H.9.4 and H.9.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                                                       
ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG CD

 

MARK
FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1101

 

NSN:  2320-01-447-6343

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  87T0058

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1101AA

 

PY1 PRODUCTION VEHICLE

 

142

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1078A1, CARGO W/O W, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X596J0     PRON AMD:  02      ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck w/o Winch, Camouflage, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-6343

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                                                       
ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV00

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

142

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1101AB

 

PY1 PRODUCTION VEHICLE

 

23

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1078A1 CARGO, W/O W, TAN

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X597J0     PRON AMD:  02       ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1 LMTV 2.5 Ton Cargo Truck, w/o Winch, Tan Paint, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-6343

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV01

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

23

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1102

 

NSN:  2320-01-447-3888

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  87T0047

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1102AA

 

PY1 PRODUCTION VEHICLE

 

22

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1078A1 CARGO W/W, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X598J0       PRON AMD:       02 ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3888

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                                                       
ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV02

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

22

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1103

 

NSN:  2320-01-447-4938

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  87T0060

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1103AA

 

PY1 PRODUCTION VEHICLE

 

10

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1079A1 W/O WINCH, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X599J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1079A1, LMTV 2.5 Ton Van, w/o Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-4938

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV03

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

10

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1104

 

NSN:  2320-01-449-1775

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  8750339

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1104AA

 

PY1 PRODUCTION VEHICLE

 

12

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1082, CARGO TLR, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X600J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1082, LMTV 2.5 Ton Trailer, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-449-1775

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV04

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

12

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1104AB

 

PY1 PRODUCTION VEHICLE

 

169

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1082, CARGO TRAILER, TAN

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X601J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1082, LMTV 2.5 Ton Trailer, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2330-01-449-1775

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV05

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

169

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1105

 

NSN:  2320-01-447-3890

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  87T0063

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1105AA

 

PY1 PRODUCTION VEHICLE

 

10

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1083A1 CARGO, W/O W, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X602J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1, MTV 5 Ton Cargo Truck, w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3890

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV06

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

10

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1106

 

NSN:  2320-01-447-3884

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  87T0051

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1106AA

 

PY1 PRODUCTION VEHICLE

 

8

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1083A1 CARGO, W/W, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X603J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1, MTV 5 Ton Cargo Truck, w/Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3884

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV07

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

8

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1107

 

NSN:  2320-01-447-3887

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  87T0065

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1107AA

 

PY1 PRODUCTION VEHICLE

 

12

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1084A1 CARGO, WO/W, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X604J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1084A1, MTV 5 Ton Cargo Truck, w/o Winch, w/MHE Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3887

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV08

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

12

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1108

 

NSN:  2320-01-447-3891

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  87T0071

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1108AA

 

PY1 PRODUCTION VEHICLE

 

8

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1085A1 CARGO, W/O W, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X605J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1085A1, MTV 5 Ton LWB Cargo Truck, w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3891

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV09

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

8

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1108AB

 

PY1 PRODUCTION VEHICLE

 

2

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1085A1 CARGO, W/O W, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X606J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1085A1, MTV 5 Ton LWB Cargo Truck, w/o Winch, Tan, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3891

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV10

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

2

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1110

 

NSN:  2320-01-447-3895

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  87T0072

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1110AA

 

PY1 PRODUCTION VEHICLE

 

9

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1086A1 CARGO W/O W, W/MHE, CAM

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X607J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1086A1, MTV 5 Ton LWB Cargo Truck, w/o Winch, w/MHE, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3895

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV11

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

9

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1110AB

 

PY1 PRODUCTION VEHICLE

 

2

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1086A1 CARGO W/O W, W/MHE, TAN

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X608J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1086A1, MTV 5 Ton LWB Cargo Truck, w/o Winch, w/MHE, Tan, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3895

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV12

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

2

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1111

 

NSN:  2320-01-447-3893

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  87T0066

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1111AA

 

PY1 PRODUCTION VEHICLE

 

308

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1088A1 TRAC W/O W, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X609J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1088A1, MTV 5 Ton Tractor, w/o Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3893

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV13

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

308

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1113

 

NSN:  2320-01-447-3892

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  87T0067

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1113AA

 

PY1 PRODUCTION VEHICLE

 

8

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-M1089A1 WRECKER, W/W, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X610J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1089A1, MTV 5 Ton Wrecker, w/Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3892

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV14

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

8

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)                    SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL
BE FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1116

 

NSN:  2320-01-459-0362

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  8750334

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1116AA

 

PY1 PRODUCTION VEHICLE

 

4

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-XM1087A1, VAN, W/O, W, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X611J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XM1087A1, MTV 5 Ton Expansible Van, w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-459-0362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV15

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

4

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1116AB

 

PY1 PRODUCTION VEHICLE

 

8

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV-XM1087A1, VAN, W/O, W, TAN

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X612J0       PRON AMD:  02            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XM1087A1, MTV 5 Ton Expansible Van, w/o Winch, Tan, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-459-0362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV16

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

8

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1117

 

NSN:  2330-01-449-1776

 

 

 

 

 

 

 

 

 

 

 

FSCM:  19207

 

 

 

 

 

 

 

 

 

 

 

PART NR:  8750340

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1117AA

 

PY1 PRODUCTION VEHICLE

 

2

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

Firm-Fixed-Price

 

 

 

 

 

 

 

 

 

 

 

`NOUN:  FMTV-M1095, CARGO TRAILER, CAMO

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X613J0       PRON AMD:       02 ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1095, MTV 5 Ton Trailer, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2330-01-449-1776

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV3079MV17

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJ CD

 

BRK BLK PT

 

 

 

 

 

 

 

 

 

 

 

IIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

2

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1130

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1130AA

 

PY1 FEDERAL RETAIL EXCISE TAX

 

1

 

LO

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  1

 

 

 

 

 

 

 

 

 

 

 

CLIN CONTRACT TYPE:

 

 

 

 

 

 

 

 

 

 

 

 

Cost Contract

 

 

 

 

 

 

 

 

 

 

 

NOUN:  FMTV– PY1 FRET

 

 

 

 

 

 

 

 

 

 

 

PRON:  J035X595J0        PRON AMD:  03            ACRN:  AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:  51106866007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Retail Excise Tax applicable for selected Program Year 1 Vehicles
shipped CONUS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This is a Cost –Reimbursement SLIN.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLIN

 

Applicable
FRET
per Vehicle

 

QTY

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1105AA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1106AA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1107AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1108AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1108AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1110AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1110AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1111AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1113AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1116AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1116AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:  The Federal Retailers Excise Tax (FRET) is due to terminate on 01 October
2005.  It is expected that the FRET will be replaced with a new tax at least at
the same percentage as the current FRET rate.  Offerors should submit proposals
based on this presumption.  See Para. H.20.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2001

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2001AA

 

PY2 PROGRAM SUPPORT

 

8

 

MO

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY2 PROGRAM SUPPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor shall perform all of the Program Support requirements for Program
Year 2 as required in Section C.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNIT PRICES

 

 

 

 

 

 

 

 

 

 

 

The Unit Price for the first 7 months is $***490,081.02.  The Unit Price for the
8th month is $***490,081.08.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

15-APR-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

002

 

1

 

15-MAY-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

003

 

1

 

15-JUNE-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

004

 

1

 

15-JUL-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

005

 

1

 

15-AUG-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

006

 

1

 

15-SEPT-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

007

 

1

 

15-OCT-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

008

 

1

 

15-NOV-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

29

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2002

 

PY2 DATA REQUIREMENTS

 

1

 

LO

 

$

**NSP**

 

$

**NSP**

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY2 DATA REQUIREMENTS

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor shall submit all Technical Data for Program Year 2 as set forth
in Exhibit A, “Contract Data Requirements List (CDRL).”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Destination                  ACCEPTANCE:  Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

SEE DO FORM 1423

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2003

 

PY2 OPTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY2 OPTIONS

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor’s prices for Program Year 2 options for this contract are
contained in Attachment 038.  The attachment contains options for the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.    Arctic Kit, Paint and Corrosion Protection Compound options to be applied
to non-option vehicles IAW H.9.1.7, H.9.2.1 and H.9.3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.   Vehicle Options IAW H.9.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c.    Arctic Kit, Paint and Corrosion Protection Compound options to be applied
to option vehicles IAW H.9.1.7, H.9.2.1 and H.9.3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d.   System Technical Services Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e.    STS – CONUS Maintenance Technical Representative Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f.     STS – OCONUS Maintenance Technical Representative Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

g.   Test Support Services Options IAW H.9.4 and H.9.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2101

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2101AA

 

PY2 PRODUCTION VEHICLE

 

388

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/o Winch, Camouflage, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-6343

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

388

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2101AB

 

PY2 PRODUCTION VEHICLE

 

39

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/o Winch, Tan Paint, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-6343

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL C D

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

39

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

33

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2102

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2102AA

 

PY2 PRODUCTION VEHICLE

 

90

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/Winch, Camouflage, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3888

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

90

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

34

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2102AB

 

PY2 PRODUCTION VEHICLE

 

7

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/ WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/Winch, Tan Paint, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3888

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

7

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

35

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2103

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2103AA

 

PY2 PRODUCTION VEHICLE

 

14

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1079A1 LMTV VAN W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1079A1, LMTV 2.5 Ton Van, w/o Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-4938

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

14

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

36

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2104

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2104AA

 

PY2 PRODUCTION VEHICLE

 

197

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1082 LMTV TRAILER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1082, LMTV 2.5 Ton Trailer, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2330-01-449-1775

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

197

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

37

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2104AB

 

PY2 PRODUCTION VEHICLE

 

303

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1082 LMTV TRAILER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1082, LMTV 2.5 Ton Trailer, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2330-01-449-1775

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

303

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

38

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2105

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2105AA

 

PY2 PRODUCTION VEHICLE

 

131

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1083A1 CARGO TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1, MTV 5 Ton Cargo Truck, w/o Winch, Camouflage, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3890

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

131

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

39

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2106

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2106AA

 

PY2 PRODUCTION VEHICLE

 

96

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1083A1 CARGO TRUCK W/ WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1, MTV 5 Ton Cargo Truck, w/Winch, Camouflage, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3884

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

96

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

40

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2107

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2107AA

 

PY2 PRODUCTION VEHICLE

 

7

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1084A1 CARGO W/O WINCH W/MHE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1084A1, MTV 5 Ton Cargo Truck, w/o Winch, w/MHE Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3887

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

7

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

41

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2107AB

 

PY2 PRODUCTION VEHICLE

 

2

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1084A1 CARGO W/O WINCH W/MHE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1084A1, MTV 5 Ton Cargo Truck, w/o Winch, w/MHE Tan, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3887

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

2

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

42

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2108

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2108AA

 

PY2 PRODUCTION VEHICLE

 

13

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1085A1 LWB TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1085A1, MTV 5 Ton LWB Cargo Truck, w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3891

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

13

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

43

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2108AB

 

PY2 PRODUCTION VEHICLE

 

2

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1085A1 LWB TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1085A1, MTV 5 Ton LWB Cargo Truck, w/o Winch, Tan, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3891

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

2

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

44

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2111

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2111AA

 

PY2 PRODUCTION VEHICLE

 

176

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1088A1 TRACTOR W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1088A1, MTV 5 Ton Tractor, w/o Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3893

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

176

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

45

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2111AB

 

PY2 PRODUCTION VEHICLE

 

6

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1088A1 TRACTOR W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1088A1, MTV 5 Ton Tractor, w/o Winch, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3893

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

6

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO ) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

46

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2112

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2112AA

 

PY2 PRODUCTION VEHICLE

 

10

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1088A1 TRACTOR W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1088A1, MTV 5 Ton Tractor, w/Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

10

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

47

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2113

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2113AA

 

PY2 PRODUCTION VEHICLE

 

39

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1089A1 WRECKER W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1089A1, MTV 5 Ton Wrecker, w/Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3892

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

39

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

48

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2116

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2116AB

 

PY2 PRODUCTION VEHICLE

 

57

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  XM1087A1 EXPANS VAN W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XM1087A1, MTV 5 Ton Expansible Van, w/o Winch, Tan, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-459-0362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

57

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

49

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2117

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2117AA

 

PY2 PRODUCTION VEHICLE

 

83

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1095 MTV TRAILER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1095, MTV 5 Ton Trailer, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2330-01-449-1776

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

83

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

50

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2130

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2130AA

 

PY2 FEDERAL RETAIL EXCISE TAX

 

1

 

LO

 

 

 

$

*** ESTIMATED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  2

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY2 FEDERAL RETAIL EXCISE TAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Retail Excise Tax applicable for selected Program Year 2 Vehicles
shipped CONUS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This is a Cost –Reimbursement SLIN.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLIN

 

Applicable
FRET
per Vehicle

 

QTY

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2105AA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2106AA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2107AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2107AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2108AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2108AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2111AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2111AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2112AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2113AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2116AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:  The Federal Retailers Excise Tax (FRET) is due to terminate on 01 October
2005.  It is expected that the FRET will be replaced with a new tax at least at
the same percentage as the current FRET rate.  Offerors should submit proposals
based on this presumption.  See Para. H.20.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

51

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH

 

 

 

PERF COMPL

 

 

 

 

 

 

 

 

 

 

 

REL CD

 

QUANTITY

 

DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

52

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3001

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3001AA

 

PY3 PROGRAM SUPPORT

 

12

 

MO

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY3 PROGRAM SUPPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor shall perform all of the Program Support requirements for Program
Year 3 as required in Section C.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNIT PRICES:

 

 

 

 

 

 

 

 

 

 

 

The Unit Price for the first 11 months is
                                                       
$***                                                                          The
Unit Price for the 12th month
is
$***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

15-DEC-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

002

 

1

 

15-JAN-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

003

 

1

 

15-FEB-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

004

 

1

 

15-MAR-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

53

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

005

 

1

 

15-APR-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

006

 

1

 

15-MAY-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

007

 

1

 

15-JUN-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

008

 

1

 

15-JUL-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

009

 

1

 

15-AUG-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

010

 

1

 

15-SEP-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

011

 

1

 

15-OCT-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

012

 

1

 

15-NOV-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

54

--------------------------------------------------------------------------------


 

SPECIAL NOTICE ON RELEASE OF UNIT PRICE INFORMATION:  RELEASE OF UNIT PRICE
INFORMATION CONTAINED IN THIS CONTRACT IS RESTRICTED PURSUANT TO 18USC1905,
TRADE SECRETS ACT, AND IS EXEMPT FROM DISCLOSURE UNDER FREEDOM OF INFORMATION
ACT EXEMPTION 4, 5USC 552 (B) (4).  RELEASE FOR OFFICIAL GOVERNMENT USE AND TO
STEWART & STEVENSON TVSLP IS NOT RESTRICTED.  WRITTEN PERMISSION FROM STEWART &
STEVENSON TVSLP IS REQUIRED PRIOR TO RELEASE TO ANY OTHER PARTIES. SPECIAL
NOTICE ON RELEASE OF UNIT PRICE INFORMATION:  RELEASE OF UNIT PRICE INFORMATION
CONTAINED IN THIS CONTRACT IS RESTRICTED PURSUANT TO 18USC1905, TRADE SECRETS
ACT, AND IS EXEMPT FROM DISCLOSURE UNDER FREEDOM OF INFORMATION ACT EXEMPTION 4,
5USC 552 (B) (4).  RELEASE FOR OFFICIAL GOVERNMENT USE AND TO STEWART &
STEVENSON TVSLP IS NOT RESTRICTED.  WRITTEN PERMISSION FROM STEWART & STEVENSON
TVSLP IS REQUIRED PRIOR TO RELEASE TO ANY OTHER PARTIES.

 

 

 

(End of narrative A001)

 

 

 

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3002

 

PY3 DATA REQUIREMENTS

 

1

 

LO

 

$

**NSP**

 

$

**NSP**

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY3 DATA REQUIREMENTS

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor shall submit all Technical Data for Program Year 3 as set forth
in Exhibit A, “Contract Data Requirements List (CDRL).”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B0001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Destination         ACCEPTANCE:  Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG CD

 

MARK
FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

SEE DD FORM 1423

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

55

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3003

 

PY3 OPTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY3 OPTIONS

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor’s prices for Program Year 1 options for this contract are
contained in Attachment 038.  The attachment contains options for the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.             Arctic Kit, Paint and Corrosion Protection Compound options to be
applied to non-option vehicles IAW H.9.1.7, H.9.2.1 and H.9.3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.            Vehicle Options IAW H.9.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c.             Arctic Kit, Paint and Corrosion Protection Compound options to be
applied to option vehicles IAW H.9.1.7, H.9.2.1 and H.9.3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d.      System Technical Services Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e.       STS – CONUS Maintenance Technical Representative Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f.        STS – OCONUS Maintenance Technical Representative Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

g.      Test Support Services Options IAW H.9.4 and H.9.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

56

--------------------------------------------------------------------------------


 

SPECIAL NOTICE ON RELEASE OF UNIT PRICE INFORMATION:  RELEASE OF UNIT PRICE
INFORMATION CONTAINED IN THIS CONTRACT IS RESTRICTED PURSUANT TO 18 USC 1905,
TRADE SECRETS ACT, AND IS EXEMPT FROM DISCLOSURE UNDER FREEDOM OF INFORMATION
ACT EXEMPTION 4, 5 USC 552 (B) (4).  RELEASE FOR OFFICIAL GOVERNMENT USE AND TO
STEWART & STEVENSON TVSLP IS NOT RESTRICTED.  WRITTEN PERMISSION FROM STEWART &
STEVENSON TVSLP IS REQUIRED PRIOR TO RELEASE TO ANY OTHER PARTIES.

 

 

 

(End of narrative A001)

 

 

 

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3101

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3101AA

 

PY3 PRODUCTION VEHICLE

 

570

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-6343

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG CD

 

MARK
FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

570

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

57

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3102

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3102AA

 

PY3 PRODUCTION VEHICLE

 

143

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3888

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

143

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

58

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3103

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3103AA

 

PY3 PRODUCTION VEHICLE

 

14

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1079A1 LMTV VAN W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1079A1, LMTV 2.5 Ton Van, w/o Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-4938

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

14

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

59

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3104

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3104AA

 

PY3 PRODUCTION VEHICLE

 

577

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1082 LMTV TRAILER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1082, LMTV 2.5 Ton Trailer, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2330-01-449-1775

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

577

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

60

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3104AB

 

PY3 PRODUCTION VEHICLE

 

259

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1082 LMTV TRAILER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1082, LMTV 2.5 Ton Trailer, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2330-01-449-1775

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

259

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

61

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3105

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3105AA

 

PY3 PRODUCTION VEHICLE

 

408

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1083A1 CARGO TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1, MTV 5 Ton Cargo Truck, w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3890

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

408

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

62

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3106

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3106AA

 

PY3 PRODUCTION VEHICLE

 

99

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1083A1 CARGO TRUCK W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1, MTV 5 Ton Cargo Truck, w/Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3884

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

99

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

63

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3111

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3111AA

 

PY3 PRODUCTION VEHICLE

 

337

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1088A1 TRACTOR W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1088A1, MTV 5 Ton Tractor, w/o Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3893

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

337

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

64

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3113

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3113AA

 

PY3 PRODUCTION VEHICLE

 

23

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1089A1 WRECKER W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1089A1, MTV 5 Ton Wrecker, w/Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3892

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

 

001

 

23

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

65

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3114

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3114AA

 

PY3 PRODUCTION VEHICLE

 

18

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1090A1 DUMP TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1090A1, MTV 5 Ton Dump Truck , w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3899

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

18

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          HIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

66

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3114AB

 

PY3 PRODUCTION VEHICLE

 

17

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1090A1 DUMP TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1090A1, MTV 5 Ton Dump Truck , w/o Winch, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3899

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

17

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          HIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

67

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3115

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3115AA

 

PY3 PRODUCTION VEHICLE

 

10

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1090A1 DUMP TRUCK W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1090A1, MTV 5 Ton Dump Truck , w/Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-6344

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

10

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          HIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

68

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3116

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3116AA

 

PY3 PRODUCTION VEHICLE

 

156

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  XM1087A1 EXPANS VAN W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XM1087A1, MTV 5 Ton Expansible Van, w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-459-0362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

156

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

 

(Y00000)     SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

69

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3116AB

 

PY3 PRODUCTION VEHICLE

 

15

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  XM1087A1 EXPANS VAN W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XM1087A1, MTV 5 Ton Expansible Van, w/o Winch, Tan, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-459-0362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

15

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)     SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

70

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

3130

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3130AA

 

PY3 FEDERAL RETAIL EXCISE TAX

 

1

 

LO

 

 

 

$

*** ESTIMATED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  3

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY3 FEDERAL RETAIL EXCISE TAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Retail Excise Tax applicable for selected Program Year 3 Vehicles
shipped CONUS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This is a Cost –Reimbursement SLIN.

 

 

 

 

 

 

 

 

 

 

 

 

SLIN

 

Applicable
FRET
per Vehicle

 

QTY

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3105AA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3106AA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3111AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3113AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3114AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3114AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3115AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3116AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3116AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:  The Federal Retailers Excise Tax (FRET) is due to terminate on 01 October
2005.  It is expected that the FRET will be replaced with a new tax at least at
the same percentage as the current FRET rate.  Offerors should submit proposals
based on this presumption.  See Para. H.20.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

71

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

72

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4001

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4001AA

 

PY4 PROGRAM SUPPORT

 

12

 

MO

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY4 PROGRAM SUPPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor shall perform all of the Program Support requirements for Program
Year 4 as required in Section C.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNIT PRICES:

 

 

 

 

 

 

 

 

 

 

 

 

The Unit Price for the first 11 months is $***.  The Unit Price for the 12th
month $ ***.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin  ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

15-DEC-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

 

002

 

1

 

15-JAN-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

003

 

1

 

15-FEB 07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

004

 

1

 

15-MAR-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

73

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

005

 

1

 

15-APR-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

006

 

1

 

15-MAY-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

007

 

1

 

15-JUN-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

008

 

1

 

15-JUL-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

009

 

1

 

15-AUG-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

010

 

1

 

15-SEP-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

011

 

1

 

15-OCT-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

012

 

1

 

15-NOV-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

74

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4002

 

PY4 DATA REQUIREMENTS

 

1

 

LO

 

$

**NSP**

 

$

**NSP**

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY4 DATA REQUIREMENTS

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor shall submit all Technical Data for Program Year 4 as set forth
in Exhibit A, “Contract Data Requirements List (CDRL).”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B0001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Destination                  ACCEPTANCE:  Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

SEE DD FORM 1423

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)     SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

75

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4003

 

PY4 OPTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY4 OPTIONS

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor’s prices for Program Year 4 options for this contract are
contained in Attachment 038.  The attachment contains options for the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.       Arctic Kit, Paint and Corrosion Protection Compound options to be
applied to non-option vehicles IAW H.9.1.7, H.9.2.1 and H.9.3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.      Vehicle Options IAW H.9.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c.       Arctic Kit, Paint and Corrosion Protection Compound options to be
applied to option vehicles IAW H.9.1.7, H.9.2.1 and H.9.3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d.      System Technical Services Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e.       STS – CONUS Maintenance Technical Representative Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f.        STS – OCONUS Maintenance Technical Representative Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

g.      Test Support Services Options IAW H.9.4 and H.9.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:                                  Origin ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

76

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4101

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4101AA

 

PY4 PRODUCTION VEHICLE

 

533

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/o Winch, Camouflage, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-6343

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

533

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)     SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

77

--------------------------------------------------------------------------------


 

4101AB

 

PY4 PRODUCTION VEHICLE

 

180

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/o Winch, Tan Paint, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-6343

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

180

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)     SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

78

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4102

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4102AA

 

PY4 PRODUCTION VEHICLE

 

138

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/Winch, Camouflage, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3888

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

138

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)     SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

79

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4102AB

 

PY4 PRODUCTION VEHICLE

 

36

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/Winch, Tan Paint, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3888

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

36

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)     SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

80

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4103

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4103AA

 

PY4 PRODUCTION VEHICLE

 

25

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1079A1 LMTV VAN W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1079A1, LMTV 2.5 Ton Van, w/o Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-4938

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

25

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)     SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

81

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4104

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4104AA

 

PY4 PRODUCTION VEHICLE

 

902

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1082 LMTV TRAILER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1082, LMTV 2.5 Ton Trailer, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-449-1775

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

902

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)     SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

82

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4105

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4105AA

 

PY4 PRODUCTION VEHICLE

 

330

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1083A1 CARGO TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1, MTV 5 Ton Cargo Truck, w/o Winch, Camouflage, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3890

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin  ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

330

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)     SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

83

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4106

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4106AA

 

PY4 PRODUCTION VEHICLE

 

48

 

EA

 

$***

 

$***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1083A1 CARGO TRUCK W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1, MTV 5 Ton Cargo Truck, w/Winch, Camouflage, as required by Section
C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3884

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

48

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)     SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO)  WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

84

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4106AB

 

PY4 PRODUCTION VEHICLE

 

19

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1083A1 CARGO TRUCK W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1, MTV 5 Ton Cargo Truck, w/Winch, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3884

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

19

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

85

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4111

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4111AA

 

PY4 PRODUCTION VEHICLE

 

226

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1088A1 TRACTOR W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1088A1, MTV 5 Ton Tractor, w/o Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3893

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

226

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

86

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4111AB

 

PY4 PRODUCTION VEHICLE

 

36

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1088A1 TRACTOR W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1088A1, MTV 5 Ton Tractor, w/o Winch, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3893

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

36

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

87

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4112

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4112AA

 

PY4 PRODUCTION VEHICLE

 

7

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1088A1 TRACTOR W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1088A1, MTV 5 Ton Tractor, w/Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

7

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

88

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4112AB

 

PY4 PRODUCTION VEHICLE

 

4

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1088A1 TRACTOR W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1088A1, MTV 5 Ton Tractor, w/Winch, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

4

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

89

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4113

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4113AA

 

PY4 PRODUCTION VEHICLE

 

38

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1089A1 WRECKER W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1089A1, MTV 5 Ton Wrecker, w/Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3892

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

38

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

90

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4116

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4116AA

 

PY4 PRODUCTION VEHICLE

 

142

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:

 

 

 

 

 

 

 

 

 

 

 

NOUN:  XM1087A1 EXPANS VAN W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XM1087A1, MTV 5 Ton Expansible Van, w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-459-0362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

142

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

91

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4116AB

 

PY4 PRODUCTION VEHICLE

 

38

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1087A1 EXPANS VAN W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XM1087A1, MTV 5 Ton Expansible Van, w/o Winch, Tan, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-459-0362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

38

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

92

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4117

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4117AA

 

PY4 PRODUCTION VEHICLE

 

107

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1095 MTV TRAILER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1095, MTV 5 Ton Trailer, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2330-01-449-1776

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

107

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

93

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4117AB

 

PY4 PRODUCTION VEHICLE

 

68

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1095 MTV TRAILER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1095, MTV 5 Ton Trailer, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2330-01-449-1776

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

68

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

94

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

4130

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4130AA

 

PY4 FEDERAL RETAIL EXCISE TAX

 

1

 

LO

 

 

 

$

***ESTIMATED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  4

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY4 FEDERAL RETAIL EXCISE TAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Retail Excise Tax applicable for selected Program Year 4 Vehicles
shipped CONUS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This is a Cost –Reimbursement SLIN.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLIN

 

Applicable
FRET
per Vehicle

 

QTY

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4105AA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4106AA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4106AB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4111AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4111AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4112AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4112AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4113AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4116AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4116AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:  The Federal Retailers Excise Tax (FRET) is due to terminate on 01 October
2005.  It is expected that the FRET will be replaced with a new tax at least at
the same percentage as the current FRET rate.  Offerors should submit proposals
based on this presumption.  See Para. H.20.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

95

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

68

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

96

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5001

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5001AA

 

PY5 PROGRAM SUPPORT

 

12

 

MO

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY5 PROGRAM SUPPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor shall perform all of the Program Support requirements for Program
Year 5 as required in Section C.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNIT PRICES:

 

 

 

 

 

 

 

 

 

 

 

The Unit Price for the first 11 months is

 

 

 

 

 

 

 

 

 

 

 

The Unit Price for the 12th month is

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                   ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

15-DEC-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

002

 

1

 

15-JAN-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

003

 

1

 

15-FEB-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

004

 

1

 

15-MAR-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

97

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

005

 

1

 

15-APR-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

006

 

1

 

15-MAY-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

007

 

1

 

15-JUN-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

008

 

1

 

15-JUL-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

009

 

1

 

15-AUG-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

010

 

1

 

15-SEP-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

011

 

1

 

15-OCT-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

012

 

1

 

15-NOV-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

98

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5002

 

PY5 DATA REQUIREMENTS

 

1

 

LO

 

$

**NSP

** 

$

**NSP

**

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY5 DATA REQUIREMENTS

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor shall submit all Technical Data for Program Year 5 as set forth
in Exhibit A, “Contract Data Requirements List (CDRL).”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Destination                  ACCEPTANCE:  Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG CD

 

MARK
FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

SEE DD FORM 1423

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

99

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5003

 

PY5 OPTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY5 OPTIONS

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Contractor’s prices for Program Year 5 options for this contract are
contained in Attachment 038.  The attachment contains options for the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Arctic Kit, Paint and Corrosion Protection Compound options to be applied to
non-option vehicles IAW H.9.1.7, H.9.2.1 and H.9.3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b. Vehicle Options IAW H.9.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c. Arctic Kit, Paint and Corrosion Protection Compound options to be applied to
option vehicles IAW H.9.1.7, H.9.2.1 and H.9.3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d. System Technical Services Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e. STS – CONUS Maintenance Technical Representative Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f. STS – OCONUS Maintenance Technical Representative Options IAW H.9.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

g. Test Support Services Options IAW H.9.4 and H.9.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5101

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5101AA

 

PY5 PRODUCTION VEHICLE

 

615

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-6343

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

615

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

101

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5101AB

 

PY5 PRODUCTION VEHICLE

 

330

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/o Winch, Tan Paint, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-6343

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

330

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

102

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5102

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5102AA

 

PY5 PRODUCTION VEHICLE

 

80

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3888

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

80

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

103

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5102AB

 

PY5 PRODUCTION VEHICLE

 

37

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1078A1 CARGO TRUCK W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1, LMTV 2.5 Ton Cargo Truck, w/Winch, Tan Paint, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3888

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

37

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

104

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5103

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5103AA

 

PY5 PRODUCTION VEHICLE

 

8

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1079A1 LMTV VAN W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1079A1, LMTV 2.5 Ton Van, w/o Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-4938

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

8

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

105

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5103AB

 

PY5 PRODUCTION VEHICLE

 

17

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1079A1 LMTV VAN W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1079A1, LMTV 2.5 Ton Van, w/o Winch, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-4938

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

17

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

106

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5104

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5104AA

 

PY5 PRODUCTION VEHICLE

 

311

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1082 LMTV TRAILER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1082, LMTV 2.5 Ton Trailer, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-449-1775

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

311

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

107

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5104AB

 

PY5 PRODUCTION VEHICLE

 

600

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1082 LMTV TRAILER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1082, LMTV 2.5 Ton Trailer, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-449-1775

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

600

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

108

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5105

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5105AA

 

PY5 PRODUCTION VEHICLE

 

205

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1083A1 CARGO TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1, MTV 5 Ton Cargo Truck, w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3890

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

205

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

109

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5105AB

 

PY5 PRODUCTION VEHICLE

 

96

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1083A1 CARGO TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1, MTV 5 Ton Cargo Truck, w/o Winch, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3890

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

96

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

110

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5106

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5106AA

 

PY5 PRODUCTION VEHICLE

 

58

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1083A1 CARGO TRUCK W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1, MTV 5 Ton Cargo Truck, w/Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3884

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

58

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

111

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5107

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5107AA

 

PY5 PRODUCTION VEHICLE

 

27

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1084A1 CARGO W/O WINCH W/MHE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1084A1, MTV 5 Ton Cargo Truck, w/o Winch, w/MHE, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3887

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

27

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

112

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5107AB

 

PY5 PRODUCTION VEHICLE

 

2

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1084A1 CARGO W/O WINCH W/MHE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1084A1, MTV 5 Ton Cargo Truck, w/o Winch, w/MHE, Tan, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3887

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

2

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

113

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5108

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5108AA

 

PY5 PRODUCTION VEHICLE

 

13

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1085A1 LWB TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1085A1, MTV 5 Ton LWB Cargo Truck, w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3891

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

13

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

114

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5108AB

 

PY5 PRODUCTION VEHICLE

 

11

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1085A1 LWB TRUCK W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1085A1, MTV 5 Ton LWB Cargo Truck, w/o Winch, Tan, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3891

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

11

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

115

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5111

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5111AA

 

PY5 PRODUCTION VEHICLE

 

105

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1088A1 TRACTOR W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1088A1, MTV 5 Ton Tractor, w/o Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3893

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

105

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

116

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5111AB

 

PY5 PRODUCTION VEHICLE

 

48

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1088A1 TRACTOR W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1088A1, MTV 5 Ton Tractor, w/o Winch, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3893

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

48

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

117

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5112

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5112AA

 

PY5 PRODUCTION VEHICLE

 

2

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1088A1 TRACTOR W/WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1088A1, MTV 5 Ton Tractor, w/Winch, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-447-3900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

2

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

118

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5116

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5116AA

 

PY5 PRODUCTION VEHICLE

 

106

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  XM1087A1 EXPANS VAN W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XM1087A1, MTV 5 Ton Expansible Van, w/o Winch, Camouflage, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-459-0362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

106

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

119

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5116AB

 

PY5 PRODUCTION VEHICLE

 

40

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  XM1087A1 EXPANS VAN W/O WINCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XM1087A1, MTV 5 Ton Expansible Van, w/o Winch, Tan, as required by
Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-459-0362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                            ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

40

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)          SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

120

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5117

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5117AA

 

PY5 PRODUCTION VEHICLE

 

185

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1095 MTV TRAILER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1095, MTV 5 Ton Trailer, Camouflage, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-449-1776

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                                                       
ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

185

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)                    SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL
BE FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

121

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5117AB

 

PY5 PRODUCTION VEHICLE

 

51

 

EA

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  M1095 MTV TRAILER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1095, MTV 5 Ton Trailer, Tan, as required by Section C.1.2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN:  2320-01-449-1776

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

UNIT PACK:  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                                                       
ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG
CD

 

MARK
FOR

 

TP
CD

 

 

 

 

 

 

 

 

 

 

 

001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

51

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:  FREIGHT ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)                    SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL
BE FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.

 

 

 

 

 

 

 

 

 

 

122

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

5130

 

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5130AA

 

PY5 FEDERAL RETAIL EXCISE TAX

 

1

 

LO

 

 

 

$

*** ESTIMATED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR:  5

 

 

 

 

 

 

 

 

 

 

 

NOUN:  PY5 FEDERAL RETAIL EXCISE TAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Retail Excise Tax applicable for selected Program Year 5 Vehicles
shipped CONUS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This is a Cost –Reimbursement SLIN.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The contractor shall complete the following table and enter the total in the
amount column.

 

 

 

 

 

 

 

 

 

 

 

SLIN

 

Applicable
FRET
per Vehicle

 

QTY

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5105AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5106AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5107AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5107AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5111AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5111AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5112AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5116AA

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5116AB

 

$

***

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:  The Federal Retailers Excise Tax (FRET) is due to terminate on 01 October
2005.  It is expected that the FRET will be replaced with a new tax at least at
the same percentage as the current FRET rate.  Offerors should submit proposals
based on this presumption.  See Para. H.20.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

123

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin                                                       
ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DLVR SCH
REL CD

 

QUANTITY

 

PERF COMPL
DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

UNDEFINITIZED

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

124

--------------------------------------------------------------------------------


 

B.1                                                  ESTIMATED COST, FIXED FEE
AND PAYMENT.

 

B.1.1                                         The following applies to any
available option exercised for System Technical Support (STS), STS CONUS
Maintenance Technical Representatives and STS OCONUS Maintenance Technical
Representatives.

 

B.1.2                                         The Estimated Cost for performance
of the Level of Effort (LOE) for the options for System Technical Support (STS),
STS CONUS Maintenance Technical Representatives and STS OCONUS Maintenance
Technical Representatives is as set forth in Attachment 38, Option Prices. 
These amounts shall constitute the “Estimated Cost” for the purpose of the
contract clause entitled:  “Limitation of Cost” FAR 52.232-20.

 

B.1.3                                         The fixed fee(s), as set forth in
Attachment 38, Option Prices, will be paid to the Contractor at the completion
of the LOE specified in those options, following certification by the Contractor
that it has exerted the level of effort specified (i.e., hours or mandays as
appropriate), and upon such effort considered satisfactory to the Contracting
Officer.  However, the Contractor may present with each voucher for its costs, a
fee voucher in the amount bearing the same percentage for fixed fee as the
certification (B.1.3) bears to the total level of effort (i.e., hours or mandays
as appropriate).

 

B.1.4                                         The individual estimated cost and
fixed fee for System Technical Support (STS), STS CONUS Maintenance Technical
Representative and STS OCONUS Maintenance Technical Representative effort are
based on the Contractor furnishing the level of effort (i.e., hours or mandays
as appropriate) for those options.  To support payment for work performed under
exercised options, the Contractor shall state the level of effort exerted and
shall certify that the level of effort has been expended in accomplishment of
the work agreed to by the Contractor, with each voucher submitted.  The
Contractor shall only be paid fee for the hours expended in the level of
effort.  Any “unused” fee which remains because of “unused” hours shall be
deobligated from the contract.  The Contractor, prior to the Work Directive
being signed, will estimate and provide the material and other direct costs
which will be a separately priced Contract Line Item Number (CLIN).  The fee
associated with these costs will be at the same rate for that program year as
stated for the STS hours.  Any unused dollars, fee or material in this separate
CLIN will be deobligated.

 

B.1.5                                         When all of the work directives
under a System Technical Support (STS) CLIN have been completed, and in order to
facilitate closeout of that CLIN, the Contractor will provide a certificate of
completion for DCMA concurrence.

 

B.1.6                                         When a STS or MTR option is
exercised, the CLIN will contain a narrative showing a “composite hourly/daily
billing rate” consisting of the estimated cost per hour/day plus a pro-rated
amount of the fixed fee.

 

*** END OF NARRATIVE B 001 ***

 

125

--------------------------------------------------------------------------------


 

SECTION C - DESCRIPTION/SPECIFICATION/WORK STATEMENT

 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

 

 

C-1

 

52.204-4003
(TACOM)

 

START OF WORK MEETING

 

MAY/2000

 

 

The contractor shall host a start of work meeting at its facility, unless some
other location is designated in the contract, within 30 days after contract
award.  The contractor shall at a minimum invite the Contracting Officer’s
Representative (COR) identified in Section G or in an appointment letter, the
Contract Specialist identified on the face page of this document, and the
Administrative Contracting Officer (ACO).  The COR, Contract Specialist, and ACO
shall be given at least 14 days advance notice of the time, date, and location
of the start of work meeting.  The preferred method of notification is by email.

 

[End of Clause]

 

 

 

 

 

 

 

 

 

C-2

 

52.211-4053
(TACOM)

 

REQUIRED TAILORING LANGUAGE TO ELIMINATE CLASS I OZONE-
DEPLETING SUBSTANCES (CIODS)

 

MAR/2000

 

 

(a)                               The purchase description or Technical Data
Package (TDP) for this contract incorporates one or more specifications or
standards that, in their unmodified form, either authorize or require the use of
Class I Ozone-Depleting Substances (CIODS).  For purposes of your performance on
this contract, those specifications (which are identified in paragraph (b) of
this clause) are modified by special tailoring language which appears in the
TACOM Acquisition Center’s web-site.  Directions for reaching our web-site and
locating the required tailoring language appear in paragraph (c) of this clause.

 

(b)                              Tailoring language to eliminate the
authorization or requirement to use Class I Ozone-Depleting Substances (CIODS)
is hereby incorporated into this contract by reference.  Packaging
Specifications MIL-L-61002 and MIL-STD-129, where they apply, are affected by
this tailoring language.  Other specifications and standards affected are: 
MIL-C-53072.

 

(c)                               The CIODS listing that contains the required
tailoring language is on the TACOM Acquisition Center web-site, which you can
reach by using this URL:  http://contracting.tacom.army.mil/ciods.html

 

[End of Clause]

 

126

--------------------------------------------------------------------------------


 

C.1                                                  Conformance with
Specifications, Drawings and Requirements.

 

C.1.1                                         Vehicle Deliveries.  The
Contractor, as an independent Contractor and not as an agent or employee of the
Government, shall within the schedule and constraints of this Phase II
Competitive Rebuy production contract, deliver FMTV vehicles and other supplies
in the quantities and for the prices set forth in Section B, Attachments 37 and
38.  The vehicles and supplies shall be in conformance with the requirements as
detailed in C.1.2 below.

 

C.1.2                                         Vehicle Configuration (as
illustrated in Attachment 42).  The Family of Medium Tactical Vehicles (FMTV)
and associated kits/supplies required to be delivered under this contract shall
be manufactured in accordance with the following:

 

C.1.2.1                                Order of Precedence for Technical
Requirements.  The order of precedence for technical requirements of this
contract is as follows:

 

1)                   Contract Clauses, Sections C, H and E in that order.

2)                   ATPD 2131C (Attachment 1)

3)                   Technical Data Package (Attachments 2 & 3) as modified by
C.1.2.5

4)                   Other Attachments (Reference J.1)

 

NOTE:  Section I.1 contains the Order of Precedence for the entire contract.

 

C.1.2.2                                Government Configuration.  The Government
FMTV A1 CR Configuration includes the applicable specifications, drawings,
supporting technical data, and special requirements specified therein.  The
Government Configuration is made up of the ATPD 2131C (Attachment 1), the
Technical Data Package (Attachment 2) and supplemental Engineering Change
Proposals (ECPs) and Requests for Deviation (RFDs) provided (Attachment 3). 
These three attachments combine to make the Government FMTV A1 CR Configuration.

 

C.1.2.3                                Contractor Phase II Proposed Change
(Attachment 18).  It is presumed that the Contractor has incorporated into his
Phase II changes (Attachment 18) the same changes as proposed and tested in
Phase I.  Contractor may have, however, added, modified or withdrawn Phase I
changes, or added new changes based on the following:

 

1)                   Contractor may have proposed new changes as necessary to
meet added requirements contained in ATPD 2131C (Attachment 1) or in response to
Government baseline Phase I Test Incident Reports (TIRs).

 

2)                   Phase I TIRs attributed to Contractor proposed Phase I
changes which resulted in Test Work Authorization Documents (TWADs) or Failure
Analysis & Corrective Action Reports (FACARs).

 

3)                   Contractor Phase I changes which had to be modified or
withdrawn because of interface issues related to new Government ECPs (contained
in Attachments 2 and 3) incorporated into the TDP since Phase I configured
vehicles were tested.

 

4)                   In cases of duplication between a Government ECP
(Attachments 2 and 3) and a Contractor Phase I ECP, the Contractor has the
option to use the ECP of their choice.

 

5)                   The Contractor may have determined that, based on business
judgment, a Contractor change that may have been successfully tested in Phase I
was nevertheless withdrawn in the best interests of the Contractor.

 

C.1.2.4                                TDP Review Change Proposals.  For
purposes of defining the FMTV A1 CR Production Configuration TDP Baseline, the
Government FMTV A1 CR Production Configuration TDP (C.1.2.2) is modified to
include Phase I Technical Data Package Review Change Proposals (TDPRCPs)
Attachment 40.  Attachment 40 is defined as a listing of the TDPRCPs from Phase
I (28 November 2000 TDP) and updated to include discrepancies or deficiencies
found in the TDP dated 1 May 2002 (Attachment 2) and ECPs/Deviations provided in
Attachment 3.  Each proposal shall contain the information required in order to
correct any data deficiency constituting an actual or practical impossibility
which would preclude manufacture or assembly.

 

C.1.2.5                                FMTV A1 CR Production Configuration.  The
FMTV A1 CR Production Configuration is the Government FMTV A1 CR Configuration
(C.1.2.2) plus Contractor Phase II changes (C.1.2.3) plus any TDP Review Change
Proposals (C.1.2.4) as contained in the Contractor’s final proposal and is part
of this contract.  This FMTV A1 CR Production Configuration shall be the
configuration that the Contractor will purchase parts to and build in accordance
with, subject to C.1.2.1, and the configuration that the Contractor will warrant
pursuant to H.5.2.5.

 

C.1.2.6                                Within 60 DAC, the Contractor shall
submit their Contractor Phase II proposed changes as proposed in Attachment 18
for Government Configuration Control Board (CCB) Evaluation.  The ECPs shall be
prepared and submitted IAW C.2.2, CDRL A003, DI-CMAN-80639C(T) and Instructions
for Preparing ECP Forms, Attachment 6.

 

C.1.2.7                                The Contractor shall submit PPEPs for the
items identified in their TDPRCP as submitted in their Phase II proposal.  The
PPEPs shall be prepared and submitted IAW C.2.2, CDRL A005, DI-CMAN-80639C(T)
and Instructions for Preparing ECP Forms, Attachment 6.  PPEPs shall be
submitted within 90 DAC.

 

127

--------------------------------------------------------------------------------


 

C.1.2.8                                The Contractor shall incorporate into the
FMTV A1 CR Production Configuration and production vehicles only those
PPEPs/ECPs/VECPs/RFDs that have been approved by the Government and authorized
by the PCO.

 

C.1.2.9                                Government Production Configuration and
TDP.  Following incorporation of all contractor changes as specified in C.1.2.6
and C.1.2.7, the updated configuration shall be designated the GOvernment FMTV
A1 CR Production Configuration, and the updated TDP shall be designated the
Government FMTV A1 CR Production TDP.

 

C.1.2.10                          Government Rights to Contractor ECPs.  To the
extent permitted under DFARS 252.227-7013, DFARS 252.227-7014, and DFARS
252.227-7015, the Government shall have unlimited rights to the ECPs
incorporated into this contract pursuant to C.1.2.3 and C.1.2.4

 

C.1.3                                         Vehicle Description.

 

C.1.3.1                                The Family of Medium Tactical Vehicles
(FMTV) is comprised of a series of 2 1/2- and 5-ton trucks and trailers that
share many common components.  In addition to standard cargo models, the family
includes dump trucks, tractors, wreckers and long wheel base cargo and chassis. 
This contract will also include the first production of an expansible van and
the High Mobility Artillery Rocket System (HIMARS) chassis (1).  The “cab-over”
design is capable of operating both on- and off-road at gross combined weight. 
For the 4x4 Light-Medium Tactical Vehicle (LMTV) Cargo model, this is defined as
the weight of the vehicle with full fuel, lubricants, coolant, hydraulic fluid,
Basic Issue Items (BII), integral self-recovery which (if applicable), and troop
seats, a 3-man crew, plus gear, a 5,000-pound (2,268 kg) payload and a towed
load of 12,000 pounds (5,443 kg).  The 6x6 MTV Cargo model, this is defined as
the weight of the vehicle with full fuel, lubricants, coolant, hydraulic fluid,
Basic Issue Items (BII), integral self-recovery winch (if applicable), and troop
seats, load capacity.  Gross vehicle and combined weights may vary for other
configurations.

 

Notes:                                (1) The HIMARS Luancher Chassis is not
included in the multi-year base quantity, it will be included in Section H as a
ceiling priced option.

 

C.1.3.2                                The FMTV models covered by this contract
are described as follows:

 

MODEL

 

NOTES

 

NOMENCLATURE

 

NSN

 

 

 

 

 

 

 

M1078 A1

 

 

 

TRK, CARGO, LMTV w/o winch

 

2320-01-447-6343

M1078 A1

 

 

 

TRK, CARGO, LMTV w/winch

 

2320-01-447-3888

M1079 A1

 

 

 

TRK, VAN, LMTV w/o winch

 

2320-01-447-4938

M1079 A1

 

(1)

 

TRK, VAN, LMTV w/winch

 

2320-01-447-4933

M1080 A1

 

(1)

 

TRK, CHASSIS, LMTV w/o winch

 

2320-01-447-6345

M1082

 

 

 

TRAILER, CARGO, LMTV

 

2320-01-449-1775

M1083 A1

 

 

 

TRK, CARGO, MTV w/o winch

 

2320-01-447-3890

M1083A1

 

 

 

TRK, CARGO, MTV w/winch

 

2320-01-447-3884

M1084 A1

 

 

 

TRK, CARGO, MTV w/ MHE

 

2320-01-447-3887

M1084A1/RSV

 

(1) (3)

 

TRK, CARGO, MTV (HIMARS RSV)

 

2320-01-495-0110

M1085 A1

 

 

 

TRK, CARGO, MTV LWB

 

2320-01-447-3891

M1085 A1

 

(1)

 

TRK, CARGO, MTV, LWB w/winch

 

2320-01-447-3897

M1086 A1

 

 

 

TRK, CARGO, MTV, LWB, w/MHE

 

2320-01-447-3895

XM1087A1

 

(5)

 

TRK, VAN EXPANSIBLE w/o winch

 

2320-01-459-0362

M1088 A1

 

 

 

TRK, TRACTOR, MTV w/o winch

 

2320-01-447-3893

M1088 A1

 

 

 

TRK, TRACTOR, MTV w/winch

 

2320-01-447-3900

M1089 A1

 

 

 

TRK, WRECKER, MTV w/winch

 

2320-01-447-3892

M1090 A1

 

 

 

TRK, DUMP, MTV w/o winch

 

2320-01-447-3899

M1090 A1

 

 

 

TRK, DUMP, MTV w/winch

 

2320-01-447-6344

M1092A1

 

(1)

 

TRK, CHASSIS, MTV w/o winch

 

2320-01-447-3894

M1095

 

 

 

TRAILER, CARGO, MTV

 

2320-01-449-1776

M1096 A1

 

(1)

 

TRK, CHASSIS, MTV, LWB

 

2320-01-447-3885

XM1140

 

(2) (4)

 

CHASSIS:  HIMARS Launcher Chassis

 

2320-01-491-3436

 

--------------------------------------------------------------------------------

Notes:

 

(1)

 

No firm requirements for these models in the multi-year base quantity, but they
will be included in Section H as fixed price options.

 

 

 

 

 

 

 

(2)

 

Although this model is not included in the multi-year base quantity, it will be
included in Section H as ceiling priced options.

 

 

 

 

 

 

 

(3)

 

The HIMARS Resupply Vehicle (RSV) (5 Ton cargo with MHE) will incorporate the A1
CR changes.

 

128

--------------------------------------------------------------------------------


 

 

 

(4)

 

The HIMARS Launcher Chassis will remain the HIMARS A1 TDP chassis and no A1 CR
changes will be incorporated.  Once production award is made, the A1 CR changes
will be briefed to the HIMARS PM for consideration for incorporation on the
launcher chassis on a case-by-case basis.

 

 

 

 

 

 

 

(5)

 

The following drawings:

 

Drawing

 

Nomenclature

 

 

 

A3191599

 

Buss Bars

A3191704

 

Buss Bar Base

A3191708

 

Washer, Lock Spring Helical

 

have not been provided to date.  Since these parts are minor in the production
of the Expansible Van, the Contractor is allowed to make their best engineering
judgement to complete the assembly of this model.  If there is any price
difference between what was produced versus what these drawings depict, the
Contractor may submit a request for equitable adjustment for these three
drawings only.

 

C.1.3.3                                Kits.  The following Kits are included in
the contract:

 

C.1.3.3.1                       Troop Seats – shall be installed on all M1078A1
LMTV Cargo, M1083A1 MTV Cargo and M1085A1 MTB LWB Cargo vehicles.

 

C.1.3.3.2                       Arctic Kits – (Option requirement – See H.9) 
Vehicles required to be delivered with “Arctic Kits” shall be delivered with the
applicable kits listed on drawing 19207 -12422040 installed, with the following
exceptions:

 

(a)                                            Kit 57K1973 (Swingfire) shall not
be installed, and

(b)                                           Kit 57K1971 shall be installed,
along with the following parts:

 

Part Number

 

Nomenclature

 

 

 

19207-12417696

 

 

Mounting Bracket

19207-12421245

 

 

Electrical Fuel Heater

19207-12414419-076

 

Bolt

19207-12378619-003

 

Switch

19207-12414308-002

 

Nut

19207-12414309-022

 

Bolt

19207-12414419-092

 

Screw

19207-12414473-011

 

Washer

19207-12414473-013

 

Washer

19207-12418124-003

 

Hose

19207-12419150-001

 

Connector

 

Vehicles with Arctic Kits shall be delivered with arctic fuels, lubes and fluids
as specified in the FMTV Lubrication Chart(s).

 

C.1.3.4                                Paint.

 

C.1.3.4.1                       Camouflage.  The standard vehicle paint is 3
color camouflage pattern.  A list of approved drawings is contained at
Camouflage Paint Drawings, Attachment 4.

 

C.1.3.4.2                       Tan color 686A (Chip #33446, Fed Std 595).

 

C.1.3.4.3                       Green color 383 (Chip #34094, Fed Std 595) 
Original base coat full coverage.

 

C.1.3.4.4                       Sand color (Chip #30372, Fed Std 595)  Original
base coat full coverage.

 

C.1.4                                         Vehicle, TDP and Logistics
Warranties.  The vehicles shall be covered by Warranties as described in Section
H.5.  The cost of these warranties shall be included in the vehicle unit price.

 

C.1.5                                         FMTV Technical Data Package/3D
Solid Model.  The FMTV TDP, Attachment 2, is converted to “Pro/Engineer” 3D
Solid Models.  Attachment 39 contains the currently available 3D Solid Models. 
The Contractor shall provide 3D PRO/E solid models of the vehicles M1078A1 and
M1083A1 after updating with the Contractor proposed changes within 240DAC, IAW
CDRL A001, DI-SESS-81000B.  The Contractor shall furnish 3D PRO/Engineer solid
models of the remaining FMTV A1 CR variants after updating with Contractor
proposed changes within 300 DAC award or 300 days after receipt of the
Government provided 3D solid models, whichever is later, IAW CDRL A001,
DI-SESS-81000B.  The Contractor is not

 

129

--------------------------------------------------------------------------------


 

responsible for modeling components missing from the Government provided 3D
solid model, unless that item has been impacted by a Contractor initiated
change.  When integrating an assembly into the Government provided 3D solid
model the Contractor is responsible for modeling the interfacing surfaces only. 
The Contractor is not responsible for providing the subcomponents of the
assembly, except where necessary for sparing purposes.  It will be the
Contractor’s responsibility to integrate periodic Government provided updates
for revised/additional components into the model.  The Contractor shall submit
modeling and simulation data for the M1079A1 without winch, M1085A1 without
winch, XM1087A1 without winch and M1090A1 with winch 90 DAC or 90 days after
receipt of Government baseline model data sheets, whichever is later, IAW CDRL
A089, DI-SESS-81000B.

 

C.1.6                                         Definitions.

 

C.1.6.1                                Days/Months after Contract

 

C.1.6.1.1                       Unless otherwise specified, Days after Contract
(DAC) refers to calendar days after contract award.

 

C.1.6.1.2                       Unless otherwise specified, Months after
Contract (MAC) refers to the months following award calculated from the date of
award.

 

C.1.6.1.3                       Years.  Unless otherwise specified, Fiscal Year
(FY) refers to the Government Fiscal Year.  The Government FY is from 1 October
until the following 30 September.  Calendar Year (CY) is from 1 January through
31 December.

 

C.1.6.2                                A deficiency which precludes actual
manufacture and assembly is one in which the contract cannot be performed in
strict accordance with the technical data by the Contractor or any other
responsible source of supply because of drawing or specification error.

 

C.1.6.3                                A deficiency which precludes practical
manufacture and assembly is one in which performance of the contract in strict
accordance with the technical data would entail extreme and unreasonable
difficulties and exorbitant costs on the part of the Contractor, or any other
responsible source of supply.

 

C.1.6.4                                Reserved.

 

C.1.6.5                                Deviation.  A Request for Deviation
(RFD), which is submitted before commencing production of an item under
contract, is a one-time request for authorization to deviate from a requirement
of the FMTV Baseline Technical Data Package.

 

C.1.6.6                                Reserved.

 

C.1.6.7                                Warranty of Technical Data.  The
Contractor guarantees that their Technical Data is free from deficiencies which
would preclude, from an actual or practical the manufacture or assembly of the
end item and that items manufactured in accordance with the Contractors
Technical Data will meet or exceed all contract requirements.

 

C.1.7                                         Embedded Diagnostics and Embedded
Training.

 

C.1.7.1                                Integration of Embedded Diagnostics.  The
Contractor shall establish a complete program to meet all requirements that
result in the incorporation of the block improvements in the first vehicle of
the third program year including their options and included in the production
price of the vehicle for PYs 3 through 5 and their options.  The Embedded
Diagnostics Block Improvement applies to all configurations and variants of the
FMTV.  Design must be capable of retrofit to the first vehicle of the first
program year.  The Contractor shall provide vehicles with the equipment and
software necessary to meet the embedded diagnostics requirement.  The Contractor
shall incorporate the necessary modifications into all appropriate technical and
logistics documentation to reflect the integration of embedded diagnostics.

 

C.1.7.1.1                       Embedded Diagnostics Requirements.  The FMTV
shall be capable of performing vehicle health monitoring and health checks using
internal embedded resources.  The FMTV shall employ standard sensors and data
busses that will monitor data, signals, measurements and built-in test
equipment.  These devices shall provide a comprehensive source of data to
accomplish complete and accurate system level diagnostics and fault isolation to
the serviceable component level and system health monitoring for critical
subsystems consisting of the Engine Transmission, Central Tire Inflation and ABS
Brake system.  The minimum acceptable level of diagnostics and health check
monitoring is defined by the fault code list in Attachment 43, Embedded
Diagnostics Function List.  FMTV health status and diagnostic information shall
be displayed to operator and crew, as well as maintenance personnel, without the
need for external support equipment (such as SPORT/ICE or MSD/ICE).  The FMTV
shall use common data/information interchange network in accordance with
standards defined in the Joint Technical Architecture – Army (JTA-A), Version
6.5 or later version, to provide access to FMTV health data.  Diagnostic
capability shall be compatible with the Army Diagnostic Improvement Program, the
existing FMTV IETM, and the Global Combat Support Systems GCSS-A.  The
confidence level goal is 99% accuracy to an ambiguity group of 1.

 

C.1.7.2                                Embedded Training.  Simplicity of
maintenance actions, ease of access and full Embedded Training (ET) is the
preferred approach to Training Aids, Devices, Simulators and Simulations
(TADSS).  Unlike Embedded Diagnostics, ET refers to training embedded in the
IETM (not in the vehicle hardware).  ET may be performed on external support
equipment such as MSD/ICE or other displays.  ET is computer based and should
incorporate a mix of audio and text within an interactive training scenario.  ET
is intended to facilitate individual, self paced training outside of a classroom
environment.  ET shall include training tasks that can be performed in the
deployed theater, in garrison and in a field environment.  The Contractor shall
leverage already developed appended and stand-alone systems and technology to
the greatest extent possible, with the intent of maximizing standardized
training and systems commonality with the potential of significant cost
savings.  The Embedded Training is required to be incorporated in the IETM at
the time the IETM is delivered to support initial fielding of the FMTV A1 CR,
IAW CDRL A043.

 

130

--------------------------------------------------------------------------------


 

C.1.7.2.1                       Incentive.  An incentive of up to $350,000 may
be available for the degree of simplicity of required training inherent in the
vehicle’s design as demonstrated during the Validation/Verification Training
Time (Instructor and Key Personnel Training PY2) for repairs and services.  All
repairs and maintenance should be designed to be executed with a minimum of 50%
reduction in the time required to train for repairs and services of the current
FMTV.  There shall be no increase of maintenance complexity or degradation of
reliability or performance.  The determination of the award of the incentive
amount specified in this clause will reside solely with the PCO and is not
subject to the Disputes clause (FAR 52.233-1).

 

C.1.7.2.2                       Interactive Multimedia Instruction (IMI)
Definition:  IMI is a term applied to a group of predominantly interactive,
electronically delivered training and training support products.  IMI products
include instructional software and software management tools used in support of
instructional programs.

 

C.1.7.2.3                       Requirements.  The Contractor shall embed the
training programs listed below into the IETM.  The task training shall be in an
IMI program format developed using the existing EMS-2 software.  All training
programs embedded in the CR IETM shall have the same delivery capabilities as
the IETM itself.  The Government Training POC will provide a sample IMI program
at the Contract Start of Work Meeting.

 

A.                Operator Level (-10)

a.                    Cab tilt procedures

b.                   PMCS

1.                    Air tanks service

2.                    Air dryer service

3.                    Fluid level checks

c.                    Preparation for internal air transport

d.                   Proper use of the WARMUP/OFF/RETARD switch

 

B.                  Unit Level (-20)

a.                  Air dryer maintenance

b.                   Wheel bearing shim pack adjustment

c.                    Cab air/hydraulic system theory of operation and
maintenance

d.                   Starting system theory of operation

e.                    Charging system theory of operation

f.                      Pneumatic system theory of operation

g.                   Hydraulic system theory of operation (wrecker)

h.                   CTIS seal replacement procedures

 

C.                  Direct Support Level (-34)
Axle input pinion seal replacement (rear axle)

 

D.                 General Support Level (-34)
3 Stage hydraulic pump repair (wrecker)

 

C.1.7.2.4                       Design Information.  Each IMI shall:

 

A.                Have a “hot button” in the CR IETM that will allow it to be
brought up when the button is depressed.  The “hot button” shall be marked
“training” to identify for the user that training is embedded for that
particular task or task related theory of operation.

 

B.                  Include voice and animation where appropriate

 

C.                  Depict respective “flows” in a “Point-to-Point” format for
the starting, changing, pneumatic and hydraulic system.

 

D.                 Have, at a minimum, a ten point multiple choice objective
test.  Exit criteria for each test shall be a minimum of 70% correct answers to
indicate a minimum mastery level of the related subject matter material.

 

E.                   Provide feedback indicating whether or not the answer
selected was correct or incorrect.  The feedback shall be placed at the end of
the test and shall indicate which answers were responded to
correctly/incorrectly.

 

F.                   Be developed in such a manner that a student shall not gain
access to the correct answers.

 

131

--------------------------------------------------------------------------------


 

G.                                          Be “user friendly” and allow the
student to be guided through the learning program with ease and without
confusion in a step-by-step fashion.

 

C.1.7.5                                Delivery Information.

 

A.                                             Should the Contractor have IMI
programs already developed or access to a source for any of the IMI 
requirements cited above, the Government Training POC will review the programs
to make a determination for suitability and placement into the CR IETM.

 

B.                                               Resource information for
development of the above IMI products can be found in MIL-HDBK-29612-3A,
Development of Interactive Multimedia Instruction (IMI), part 3 of 5 parts. 
This handbook can be accessed at http://dtswg.msiac.dmso.mil/revision/hdbk3.pdf.

 

C.                                               Development and delivery of the
IMI training packages shall be in accordance with Data item Description,
DI-SESS-8526B(T) IAW CDRL  A086.

 

D.                                              Development and delivery of the
exit criteria test for each IMI program shall be in accordance with Data Item
Description, DI-SESS-81525B(T) IAW CDRL A087.

 

C.1.7.3                                Future Initiatives for Embedded
Diagnostics and Prognostics and Embedded Training.  The Contractor shall
identify initiatives to enhance embedded diagnostics and/or add prognostics or
enhance embedded training as technology matures.  The Government will consider
Enhanced Embedded Diagnostics/Prognostics Initiatives (EEDPIs) and Embedded
Training (ET) and decide whether to pursue any of them further.  Subsequent
Contractor development of EEDPI and ET concepts may be accomplished via a
Government-directed STS effort.

 

 

C.1.8                                         Total Contract Effort.  This
contract shall consist of Vehicle Production, Program Support, and System
Technical Support (STS) and options contained in Section H.  These components
are identified as follows:

 

C.1.8.1                                Vehicle Production.  Vehicles shall be
produced IAW Section C.1.

 

C.1.8.2                                Program Support.  Program Support IAW C.2
shall include all Contractor effort necessary to support production and delivery
of base and option vehicles listed in H.9.  This includes, but is not limited to
parts obsolescence, new materials/vendors, and/or manufacturing processes.  
Program Support will be fixed price and will include the following elements,
which are addressed in detail in Sec. C.2 of this contract:

 

Program Support Categories

A.                              • Pre-Production Effort

• Pre-production Engineering Proposals (PPEPs)

• Test ECPs

 

B.                                Production Effort

• ECP/VECP Requirements – (Contractor generated) – No cost if implementation
does not exceed $10,000

• Value Engineering

• Government Testing Requirements

a.                                  First Production Vehicle Inspection (FPVI)

b.                                 Production Verification Testing (PVT)

c.                                  Component First Article Tests (CFAT)

d.                                 System Support Package (SSP)

e.                                  New Equipment Testing

f.                                    PVT Training

g.                                 I&KPT

• Vehicle Tracking Report

• The Army Maintenance Management System (TAMMS) Equipment Control Records

• Integrated Logistics Support (ILS) Management in Support of Contractor
Generated ECPs, to include:  Logistics Management Information (LMI),
Provisioning, Publications Revision, Vehicle Refurbishment, Army Oil Analysis
Program (AOAP) Report Update, Logistic Demonstration, System Support Package

• Training Instructor and Key Personnel (I&KP) Training

 

C.                                Program Management

• Meeting/IPT Requirements – agendas, minutes

• CDRLs and Data Item Descriptions (DIDs)

• Cost Related Reports

a.                                  Contractor Cost Data Reporting (CCDR)
Requirements

b.                                 Cost Reports for Cost Reimbursable CLINs

• Configuration Management Plan

• Life Cycle Cost Management Initiatives

 

132

--------------------------------------------------------------------------------


 

• Maintainability Initiative

 

C.1.8.3                                System Technical Support (STS).  STS IAW
C.3 consists of separate cost reimbursement options for this production
contract.  Specific tasks will be assigned through work directives by program
year.  The Contractor shall serve as custodian of the FMTV TDP for the duration
of this contract.  STS includes but is not limited to Government-directed ECPs,
ECPs in support of fielded A1/A0 vehicles, Logistics effort in support of
Government-directed ECPs and the Expansible Van, and the Maintenance Technical
Representatives (MTRs).  STS is identified in more detail in Sec C.3 of this
contract.

 

C.2                                                  Program Support (CLIN
1001AA, 2001AA, 3001AA, 4001AA and 5001AA)

 

C.2.1                                         Configuration Management:  The
Contractor shall maintain a complete Configuration Management Program that
contains plans and procedures for its implementation.  The program shall contain
and define the procedures for implementing configuration management and
planning, configuration identification, configuration control, configuration
status accounting, configuration verification and audit, and data management. 
The Contractors Configuration Management program shall track engineering changes
from conception through incorporation to the production hardware, TDP, spare
parts system.  The Contractor’s electronic system shall maintain and update all
configuration management change development, tracking, and implementation data. 
Change implementation shall be identified to the part lot, and vehicle serial
number.  The Contractor’s configuration system shall be able to track by
drawing/part revision level and identify the configuration differences between
production TDP(s) and the STS TDP.  The Contractor shall provide the Government
(PM, FMTV Configuration Management) with read-only on-line access to the
contractor’s configuration status accounting database.  The Government’s access
should allow for viewing and querying of data records and documents, and running
Bill of Material (BOM) reports.  The Government’s access should use existing
functions/capabilities of the contractor’s system.  Upon Government request, the
Contractor shall make available any and all of the Configuration Management
Program documentation, such as plans, procedures and reports.  Updates to the
Configuration Management Plan shall be submitted as necessary at the monthly
management reviews.  The Contractor may use MIL-HDBK-61A (SE) for guidance.

 

C.2.1.1                                PPEP/RFD/ECP/VECP Requirements (CDRLs
A003, A004, A005, A006, and A007).

 

C.2.1.1.1                       General.  Only no-cost/cost reduction type
changes will be generated under the Program Support CLINs of this contract.  The
Contractor will use PPEPs/RFDs/ECPs/VECPs as appropriate.  ECPs developed by
Government direction shall be incorporated into this contract by contract
modification.  The Contractor shall develop at no additional cost ECPs to
resolve deficiencies as a result of First Article Test failures.  The Contractor
shall submit Requests for Deviation (RFD) to effect a temporary physical change
to the production configuration.  The Contractor shall submit no cost ECPs to
effect a permanent change to the production configuration and the TDP.  The
Contractor may submit Value Engineering Change Proposals (VECPs) that impact the
ATPD 2131C, Attachment 1, the TDP, Attachment 2, the 3D Solid Model, Integrated
Logistics Support (ILS), Manpower Personnel Integration (MANPRINT), and Life
Cycle Cost (LCC) to effect permanent changes to the production hardware and
where costs savings are applicable.  The Contractor shall prepare and submit
Pre-production Engineering Proposals (PPEPs) to correct the manufacturing
deficiencies as documented in the Contractors Technical Data Package Review
Change Proposal which was developed under the Phase I contract and submitted
with their Phase II contract proposal.  All PPEP/RFD/ECP/VECP packages with
marked drawings, impact sheets, technical manual/RPSTL change pages, revised
packaging data sheets shall be submitted in a *.pdf file.  Pro/ENGINEER solid
models will be submitted as separate attached files IAW C.2.1.1.1.4.

 

C.2.1.1.1.1              Submittal of Data.  All changes (PPEPs/RFDs/ECPs/VECPs)
that impact ATPD 2131C, Attachment 1, the FMTV TDP, Attachment 2, the 3D Solid
Model, the Technical Manuals/ILS, MANPRINT, or LLC shall be submitted to the PCO
for approval.  See paragraph C.2.6.1.1 for electronic data submission
requirements.

 

C.2.1.1.1.2              Compatibility with A1/A0 Technical Data Package and
Fielded FMTV A1/A0 Vehicles.  The Contractor shall identify within the
PPEPs/RFDs/ECPs/VECPs generated under Program Support and/or STS of this
contract whether the proposed change is compatible with the FMTV A1/A0 TDP and
currently fielded FMTV A1/A0 vehicles.  If the proposed change is not compatible
or creates an incompatibility with the FMTV A1/A0 spare/repair parts, the
Contractor shall identify the incompatibility and possible consequences or
adverse effects that will occur if the change is implemented.

 

C.2.1.1.1.3              Reserved.

 

C.2.1.1.1.4              Drawings/Solid Models.  With each proposed change
package (PPEPs/RFDs/ECPs/VECPs), the Contractor shall provide a 3D Solid Model
in Pro/ENGINEER, Version 2001, of all new parts IAW Attachment 28.  Existing TDP
parts and assembly drawings that are affected shall be clearly marked to
identify the proposed change in a From – To condition.  Affected drawings must
be capable of being displayed in a “2D” format.  The marked drawings shall be
provided in the same software as the change package (e.g. Microsoft, Adobe
Acrobat).  If the proposed change package is adding a new part for which a
drawing or solid model does not exist, the Contractor shall provide a solid
model and 2D drawing with their package.  New drawings shall be Product Drawings
and prepared IAW ANSI Y14.5M, ANSI Y14.100, and ANSI Y14.24 per DI-SESS-81000B,
CDRL A001.  Solid models should be developed using the guidelines presented in
the document titled 3 Dimensional Technical Data Package Configuration
Management & Modeling Interim Operating Procedure for PM-FMTV provided as TACOM
3D TDP Interim Operating Procedure, Attachment 5 to this contract.  To the
extent permitted under DFARS 252.227-7013, DFARS 252.227-7014 or DFARS
252.227-7015, the Government shall have unlimited rights to the drawings or
solid models provided under this contract.

 

133

--------------------------------------------------------------------------------


 

C.2.1.1.1.5              ECP/VECP Co-User Requirements – If and/or when the
Contractor prepares an ECP against documents impacting configuration items which
do not belong to the Family of Medium Tactical Vehicles, regardless of whether
the Contractor is the drawing custodian or not, the Contractor shall
electronically provide a complete ECP package IAW A003, DI-CMAN-80639C(T), and
A004, DI-CMAN-80639C(T) to the co-user(s), requesting comments on the change. 
When the Contractor is not the custodian of the affected document, the
Contractor shall prepare and provide a complete ECP package to the custodian and
all known co-users, requesting concurrences / nonconcurrences / comments. 
(NOTE:  The Government shall provide the Contractor access to TACOM Technical
Data/Configuration Management System (TD/CMs) or Automated Configuration
Management System (ACMS) in order for the Contractor to be able to verify
custodian and co-users.)  If the Contractor does not receive a response from a
co-user/custodian by the Government Configuration Control Board (CCB), the
Contractor shall notify the Government Configuration Management Functional
Technical Representative (CM FTR) of the non-response.  The Government CM FTR
will then contact the appropriate Government office to obtain the co-user
concurrence.

 

C.2.2                                         Engineering Change Proposals (CDRL
A003)

 

C.2.2.1                                PPEP/ECP/VECP Number Assignment.  The
Contractor shall request a block of PPEP/ECP/VECP numbers from the Configuration
Management (CM) Functional Technical Representative (FTR).  These numbers shall
be used on an individual basis as a control identifier for the change packages. 
Once a number is assigned to the first submission of a change package, that
number shall be retained for all subsequent submissions of that change package. 
Once a PPEP/ECP/VECP is approved, it cannot be changed, supplemented, or
revised.  A new ECP will be developed and submitted to correct, change, or amend
an existing approved ECP/VECP.  The Contractor shall maintain records of where
and when each number was used.  The Contractors records shall track each number
from point of assignment through incorporation to the production line.  These
records shall be provided to the Government upon request.  When a PPEP/ECP/VECP
requires change or revision prior to approval, the changed and/or revised
proposal shall be identified by adding the identifier “R*”, where * is the
number of the revision.  These identifiers will become a permanent part of the
ECP number.  The complete ECP number including change/revisions identifiers
shall not exceed 15 characters.

 

C.2.2.2                                Engineering Change Proposals (ECPs). 
Under the terms of this clause, the Contractor shall prepare complete ECPs IAW
the instructions at Instructions for Preparing ECP Forms, Attachment 6.  The
Contractor may use the following standard ECP Forms:  DD 1692, DD 1692/2,
DD1692/3, DD1692/4 and DD1692/5.  The Contractor may develop their own forms for
the submission of PPEPs/ECPs/VECPs.  Contractors forms will have to be agreed
upon by the Project Manager, Medium Tactical Vehicles (PM, MTV) Configuration
Management Office.  These forms will contain all the same information required
by the standard ECP Forms.  Each ECP shall contain an ECP Enclosure List and ECP
Interchangeability Form.  Instructions and examples of these forms are provided
also in Instructions for Preparing ECP Forms, Attachment 6.  Each ECP shall
contain applicable Specification Change Notices (SCNs) and Notices of Revisions
(NORs) CDRL A002, DI-CMAN-80642C.

 

C.2.2.2.1                       With each ECP submitted consistent with
C.2.1.1.1.2, the Contractor shall justify the need for making a permanent change
to the production configuration and FMTV TDPs.  This justification shall address
what effect the proposed change will have on the production, fielding, retrofit,
spare/repair parts, fielded A1/A0 configurations of FMTVs, performance,
manufacturing, quality, maintenance, packaging, MANPRINT, logistics, safety,
transportability, cost (production and support), electromagnetic environmental
effects and nuclear survivability (if applicable).  For Interface Control ECPs,
the Contractor shall obtain concurrence from all interface parties and include
their concurrence as part of the ECP package.  When introducing new parts to the
production configuration, the Contractor shall develop and submit Pro/ENGINEER
solid model and drawings IAW paragraph C.2.1.1.1.4.  Any ECPs that the
Contractor initiates shall be prepared and submitted IAW  CDRL A003,
DI-CMAN-80639C for evaluation and approval.

 

C.2.2.2.2                       ECP Enclosure List – For each PPEP/ECP/VECP, the
Contractor shall prepare an ECP Enclosure List and incorporate it as Page 2 of
the ECP package.  The list shall identify all documents (i.e. changed drawings,
new drawings, packaging sheets etc.) contained in the ECP package.  In addition,
the list shall identify all end items affected, what specific elements will be
affected, what other ECPs are pending against the documents listed, and what
National Stock Numbers (NSN), if any, will be impacted by any part number change
referenced in the ECP.  Instructions for completing the ECP Enclosure List are
found at Attachment 6.

 

C.2.2.2.3                       ECP Interchangeability Form – For each ECP/VECP,
the Contractor shall provide an ECP Interchangeability Form to document the
effect the proposed change has on interchangeability or when there is an add or
delete or parts.  The Interchangeability Form shall follow the ECP Forms and
precede the NORs in each change package.  Instructions for completing the ECP
Interchangeability Form are found at Instructions for Preparing ECP Forms,
Attachment 6.

 

C.2.2.2.4                       Notice of Revision (NOR) A002 DI CMAN-80624C. 
The Contractor shall prepare a NOR for each drawing affected by an ECP.  The
Contractor shall utilize the DD Form 1695 and the instructions provided in
Instructions for Preparing ECP Forms, Attachment 6 of this contract.  The
changes shall be described in the body of the form in a FROM – TO format.  A NOR
form shall be prepared for each drawing changed, obsoleted, or superseded by the
ECP.  A NOR form is required for new drawings not previously released to the
Government TDP.

 

C.2.2.2.5                       Specification Change Notice (SCN).  The
Contractor shall prepare and process SCNs when a permanent change to the system
specification is warranted.  The SCN shall be submitted in lieu of a NOR as part
of a Class I ECP.  The Contractor shall use the SCN form DD1696 and instructions
at Instructions for Preparing ECP Forms, Attachment 6 when preparing an SCN.

 

C.2.2.3                                Value Engineering Change Proposals
(VECPs) – VECPs shall be prepared IAW CDRL A004, DI-CMAN-80639C, pursuant to the
VE Clause, FAR 52.248-1 and in the same manner as Class I ECPs.  (See para
C.2.2) VECPs shall be prepared IAW the forms and instructions provided in
Instructions for Preparing ECP Forms, Attachment 6.  The VECP shall address what
effect the proposed change will have on the TDP, performance, manufacturing,
quality, maintenance, packaging, MANPRINT, logistics, safety, transportability,
spare/repair parts, cost savings, and nuclear survivability (if applicable).  It
must also address what effect the VECP will have on the current production, the
A1/A0 fielded vehicles, and retrofit.  For VECPs affecting interface control,
the Contractor shall obtain concurrence from all interface parties and include
such concurrences as part of the VECP package (CDRL A004).

 

134

--------------------------------------------------------------------------------


 

C.2.2.4                                Preproduction Engineering Proposals
(PPEPs) CDRL A005 DI-CMAN-80639C.

 

C.2.2.4.1                       The Contractor is required to correct those
deficiencies to technical documentation listed in Attachment 40 without any
equitable adjustment in the contract price or delivery schedule under the
Changes clause or any other clause except as is otherwise provided in this
clause.  Only those deficiencies identified in the TDP Review Change Proposal
which would preclude actual or practical manufacture or assembly, including
errors or omissions in drawings, tolerance stack-ups beyond the overall
specified tolerance limitations for any item, dimensions resulting in no-fit
conditions, requirements for material which are not readily available or
suitable for production, processing requirements not suitable for production,
are to be corrected under this clause.  This clause is not intended to place
upon the Contractor any design responsibility under this contract except as
provided herein.  Therefore, the Contractor cannot under this clause add,
remove, or replace parts, components, or hardware.  (For changes see C.2.2)

 

C.2.2.4.2                       Prior to First Article Testing (FAT) (see
schedule in section F), the Contractor shall submit a final list of recommended
corrective actions in the form of a data change proposal, hereinafter referred
to as a PPE Proposal (PPEP) in order to correct any deficiency which would
preclude practical manufacture or assembly in order to assure that:

 

a.                    The contract items including all components, assemblies,
and parts can be produced, fabricated, and assembled in strict accordance with
the technical data, corrected as required by this clause.

b.                   The quality assurance provisions are compatible with all
other technical data.

c.                    The engineering associated lists are compatible with all
other technical data.

d.                   The parts and materials required for vehicle assembly can
be procured and manufactured in accordance with the applicable technical data of
this contract.

 

C.2.2.4.3                       The Contractor shall prepare a DD Form 1692
Engineering Change Proposal (ECP) Page 1 or equivalent, ECP Enclosure List, and
a DD Form 1695, Notice of Revision (NOR), CDRL A002, DI-CMAN-80624C for each
PPEP.  The final document shall be clearly identified by bold marking PPEP at
the top of each page.  In addition to the preparation instructions found in
Instructions for Preparing ECP Forms, Attachment 6, the PPEP shall clearly and
explicitly identify the existing condition as well as the proposed change with
particular emphasis on the need for change.  Each PPEP package shall include
applicable drawings with the changes clearly marked.  Each PPEP package shall
include any other technical data necessary for expeditious evaluation by the
Government.

 

C.2.2.4.4                       Approval Requirements.  The Government shall
approve/reject in writing any PPEP by providing notice to the Contractor within
25 calendar days after receipt IAW CDRL A005, CDRL-CMAN-80639C..

 

C.2.2.4.5                       Upon Government approval of a PPEP, the
Contractors obligations as relates to such PPEP shall be discharged to the
extent that the deficiency is corrected in all vehicles produced under this
contract.  If the incorporation of such approved PPEP does not correct the
deficiency, the Contractor shall yet remain responsible for resubmitting a
request for further changes to the technical data without increase in contract
price or extension in delivery schedule and incorporate such PPE change as
approved into the contract items not yet accepted by the Government.

 

C.2.2.5                                Request For Deviation.  When deviations
to the FMTV Production Configuration or any other contract requirement are
considered necessary by the Contractor, a RFD may be submitted utilizing DD Form
1694 and prepared according to the instructions provided at Instructions for
Preparation of Request for Deviation, Attachment 7 and CDRL A006
DI-CMAN-80640C.  The RFD shall be annotated by the Contractor to reflect the
anticipated production effectivity point by vehicle serial/registration number
and date.  Deviations and Waivers shall contain copies of revised Solid Models
and affected drawings IAW para. C.2.1.1.1.4 as well as any other supporting data
necessary to fully understand the proposal and make a determination.  Any RFDs,
which if approved, would require a decrease to the contract price, shall contain
the required cost proposal data and shall be submitted with the RFD package. 
The cost proposal data shall be prepared IAW Section I of this contract and
contain pricing data to support cost evaluation, negotiation, and an equitable
adjustment to the contract.

 

C.2.2.6                                Effectivity Certification.  Changes
resulting from PPEPs/RFDs/ECPs/VECPs will be incorporated to the production line
upon notification by the PCO. Each PPEP/RFD/ECP/VECP shall be applied to the
production line at a single cut-in point (single vehicle), in their entirety. 
For each change document, the Contactor shall prepare and submit an effectivity
cut-in certification according to the instructions at Instructions for Preparing
ECP Forms, Attachment 6.  The Contractor shall obtain Defense Contract
Management Agency (DCMA) verification before electronically submitting the
effectivity form to the Government (CDRL A007).

 

C.2.2.7                                Configuration Status Accounting &
Engineering Records (CSAER).

 

NOTE:  The Government has changed to an on-line web based configuration
management system.  Portions of this system are still underdevelopment. 
Contractors submittal format is to be on-line or batch metadata.  Currently only
the on-line submittal and data entry is available.  Due to the advancements made
in computer systems available, the Government retains the right to change a
different on-line web based configuration management system.  The government
will be responsible for providing training and instruction to contractor
personnel if a change in configuration management system occurs.

 

135

--------------------------------------------------------------------------------


 

C.2.2.7.1                       CSAER Submittal & Validation – Contractors
quality provisions shall assure that accurate and complete CSAER on-line
computer input metadata is provided.  The Contractor shall be able to access the
on-line system via personal computer over the Internet.  The Government shall
provide training on how to access and input metadata on-line.  The metadata
shall define the detail part records, the part, assembly, and vehicle
configurations, and change/release records as a result of
ECPs/VECPs/RFDs/PPEPs.  The Contractor shall submit with each ECP/VECP/RFD/PPEP
the metadata to create/update/revise the FMTV configuration metadata for each
part, assembly, and vehicle configuration affected by the change document. 
Submittal of CSAER data to institute a complete and permanent audit trail
history of Product Baseline drawings/documents including subsequent changes to
that baseline (the CSAER submittal which will be as a result of approved ERR
packages) shall be the responsibility of the STS Contractor.  The media used to
input CSAER data should be web based online access or batch metadata submittal
when available.  Password and security clearance may be required to access the
on-line system.  The contractor shall contact PM, FMTV Configuration Management
who will contact a TACOM Information Assurance Security Officer (IASO) who will
assist in the completing and submission of the forms.  Depending on the system
access requirements the Contractor may need to provide completed security
investigation paperwork to TACOM Intel and Security Division, ATTN: 
AMSTA-CM-XSC (Gayle Bedwell), ext (586) 574-6262.  The Contractor will also need
to provide accreditation/certification of their site to TACOM-Warren Information
Assurance, contact the TACOM-Warren IA TEAM, Steve Twynham, ext (586-574-4117 or
Jack Ciraulo Ext. (586) 574-8431.  CSAER submittals shall be in accordance with
CDRL A073, DI-CMAN-81253A.

 

C.2.2.7.2                       CSAER Validation – The Contractor shall be
responsible for review, edit, and correction if CSAER errors resulting from the
Governments audit of the Contractors metadata input.  The Government will
provide the Contractor with notification of deficiencies noted in the on-line
CSAER database.  The Contractor shall electronically resubmit a corrected
package within 14 working days at no cost to the Government.  Periodically the
Government will provide the contractor with baseline or bill of material
reports, (at assembly level or vehicle level).  The contractor will correct all
deficiencies noted in these TDPLs/BOMs and submit corrective data within 14 days
in accordance with CDRL A073.

 

C.2.3                                         Packaging Development Requirements

 

C.2.3.1                                Packaging Development for Value
Engineering Change Proposals (VECP) and Engineering Change Proposals (ECP).  The
Contractor shall develop and provide a packaging impact statement for each
VECP/ECP.  The packaging impact statement shall include an Item Description
Report for each affected item.  The impact statement shall also include an
alternate schedule for delivery of the packaging data if the data will not be
available within 90 days of approval of the VECP/ECP.

 

C.2.3.2                                Packaging Development.  The Contractor
shall develop initial packaging, maintain and update all packaging data for
items assigned Uniform Source Maintenance and Recoverability (SMR) codes equal
to PA, PB, PC, PE, PG, PH, KF, & KB.  Items that will not require packaging
development are those items with packaging data already in the TACOM Packaging
File called PACQ or FEDLOG/FLIS and those assigned a Contractor and Government
Entity Code (CAGE) of:  IT416, 21450, 80204, 96906, 10060, 24617, 80205, 99237,
80244, 81343, 81346, 81348, 81349, 81352, 88044.  Nor shall initial packaging
data be provided if the Contractors screening of TACOMs Packaging Data Status
Report determines that a Level A packaging record is on file.  The government
will supply quarterly copies of TACOMs Packaging Data Status Report by e-mail. 
The Contractor shall provide the necessary personnel, facilities, equipment,
material, and the electronic data interface.  The Contractor shall provide
facilities, equipment, materials, and access to the provisioned items for
packaging development.  The Contractor shall include information for each of the
items so TACOM can determine the adequacy of the packaging submittal.  This
includes item drawings and data such as:  Source, Maintenance & Recoverability
codes, Unit of Issue codes, Unit of Measure, Measurement Quantity, and copies of
applicable Material Safety Data Sheets.  The Contractor shall furnish item
drawings and notes sufficient for reviewing the packaging designs in hard copy
reproductions or IAW CDRL A008, DI-PACK-80121B.

 

C.2.3.3                                Item Description.  The Contractor shall
describe item characteristics and assess packaging requirements.  The Contractor
shall prepare search requests and determine if an existing design is suitable
for each repairable item except those items repairable at Organizational Level
Maintenance.  The Contractor shall submit the Item Description Report IAW CDRL
A008, DI-PACK-80121B.

 

C.2.3.4                                Packaging Related LMI Data Products (CDRL
A008, Logistics Management Information (LMI) Data Products).  The Contractor
shall submit LMI data products in electronic format.  The data provided shall
apply to a single item in an ASCII text format, see DI-ALSS-81529, packaging
data products.  The data provided shall be for every item requiring packaging
data.  The required packaging related LMI data products are as detailed below
for Appendix B of MIL-PRF-49506:

 

136

--------------------------------------------------------------------------------


 

Data Products Dictionary #

 

Data Title

 

 

 

0680

 

NATIONAL STOCK NUMBER (NSN)

0220

 

PACKAGING INDICATOR CODE (PIC)

1440

 

TYPE STORAGE CODE (TSC)

1460

 

PACK LEVEL REFERENCE INDICATOR

0140

 

PACKAGING DATA PREPARER

1190

 

SHELF LIFE CODE

1200

 

SHELF LIFE ACTION CODE

1050

 

PACKAGING REFERENCE

0480

 

ITEM NAME

1550

 

ITEM WEIGHT

1530

 

ITEM LENGTH

1530

 

ITEM WIDTH

1530

 

ITEM DEPTH

0750

 

PACKAGING CATEGORY CODE

1250

 

SPECIAL MARKING CODES

0980

 

QUANTITY PER UNIT PACK

0450

 

QUANTITY PER INTERMEDIATE PACK

1050

 

ITEM DRAWING NUMBER

0140

 

CAGE

0660

 

PRESERVATION METHOD CODE

0130

 

CLEANING METHOD CODE

0180

 

PRESERVATION MATERIAL CODE

1590

 

WRAP MATERIAL CODE

0200

 

CUSHIONING MATERIAL CODE

0210

 

CUSHIONING THICKNESS CODE

1450

 

UNIT CONTAINER CODE

0440

 

INTERMEDIATE CONTAINER CODE

1460

 

UNIT CONTAINER LEVEL CODE

0760

 

PACKING REQUIREMENTS CODE

1550

 

UNIT PACK WEIGHT

1530

 

UNIT PACK LENGTH

1530

 

UNIT PACK WIDTH

1530

 

UNIT PACK DEPTH

1520

 

UNIT PACK CUBE

1290

 

IN-THE-CLEAR INSTRUCTIONS

0360

 

HAZARDOUS CODE

1270

 

SPI DATE

1280

 

SPI REVISION

1220

 

SOURCE, MAINTENANCE AND RECOVERABILITY (SMR CODE)

1420

 

TYPE OF CHANGE CODE (TRANSACTION TYPE)

1470

 

UNIT OF ISSUE (UI)

1510

 

UNIT OF MEASURE (UM)

 

 

C.2.3.4.1                       Documentation.

 

The Contractor shall provide documentation with data submittal, as necessary, to
permit the government reviewer to determine the adequacy of the prepared
packaging analysis and packaging related LMI data.  This includes item drawings
and copies of Material Safety Data Sheets.  Additionally, performance test
reports and photographic records of packaged item before and after testing shall
be delivered for every SPI.

 

C.2.3.4.2                       Coding.  The following codes are not acceptable
for use when using the Select Item coding:

 

a.                                                Table J.I – Code ZZ

b.                                               Table J.Ia – Code HM, KG, and
KH

c.                                                Table J.II – Code Z

d.                                               Table J.III – Code ZZ

e.                                                Table J.IV – Code ZZ

f.                                                  Table J.V – Code ZZ

g.                                               Table J.VI – Code X, & Z

h.                                               Table J.VII – Code 10, F5, MY,
NY, NZ, RC& ZZ

 

137

--------------------------------------------------------------------------------


 

i.                                                   Table J.VIII – Z

j.                                                   Table J.IX – Z, 4 & 0

 

C.2.3.4.3                       Formating.  The electronic format shall be as
below:

 

FIELD

 

POSITION

 

LENGTH

NATIONAL STOCK NUMBER

 

1-13

 

13

PACKAGING INDICATOR CODE

 

14-16

 

3

TRANSACTION TYPE

 

17

 

1

LOP A TYPE STORAGE CODE

 

18

 

1

LOP B TYPE STORAGE CODE

 

19

 

1

LOP C TYPE STORAGE CODE

 

20

 

1

LOP A PACK LEVEL REFERENCE INDICATOR

 

21

 

1

LOP B PACK LEVEL REFERENCE INDICATOR

 

22

 

1

LOP C PACK LEVEL REFERENCE INDICATOR

 

23

 

1

LOCAL CONTROL

 

24-26

 

3

DOCUMENT REVISION

 

27-28

 

2

DOCUMENT DATE

 

29-34

 

6

NUMBER OF SHEETS

 

35-37

 

3

TD/CMS

 

38

 

1

SHELF LIFE

 

39

 

1

PACKAGING REFERENCE

 

40-49

 

10

ITEM NAME

 

50-58

 

9

ITEM WEIGHT

 

59-63

 

5

ITEM LENGTH

 

64-67

 

4

ITEM WIDTH

 

68-71

 

4

ITEM DEPTH

 

72-75

 

4

PACKAGING CATEGORY

 

76-79

 

4

SPECIAL MARKING

 

80-81

 

2

QUANTITY PER UNIT PACK

 

82-84

 

3

INTERMEDIATE CONTAINER QUANTITY

 

85-87

 

3

CAGE

 

88-92

 

5

PART NUMBER

 

93-113

 

21

PART INDICATOR

 

114

 

1

HAZARDOUS MATERIALS CODE

 

115

 

1

PRESERVATION METHOD

 

116-117

 

2

CLEANING AND DRYING

 

118

 

1

PRESERVATIVE MATERIAL

 

119-120

 

2

WRAP MATERIAL

 

121-122

 

2

CUSHIONING AND DUNNAGE

 

123-124

 

2

CUSHIONING THICKNESS

 

125

 

1

UNIT CONTAINER

 

126-127

 

2

INTERMEDIATE CONTAINER

 

128-129

 

2

UNIT CONTAINER LEVEL

 

130

 

1

LEVEL A PACKING CODE

 

131

 

1

LEVEL B PACKING CODE

 

132

 

1

LEVEL C PACKING CODE

 

133

 

1

UNIT PACK WEIGHT

 

134-138

 

5

UNIT PACK LENGTH

 

139-142

 

4

UNIT PACK WIDTH

 

143-146

 

4

UNIT PACK DEPTH

 

147-150

 

4

UNIT PACK CUBE

 

151-157

 

7

OPTIONAL PROCEDURE INDICATOR

 

158

 

1

LEVEL A SUPPLEMENTAL INSTRUCTIONS

 

159-208

 

50

SPI REVISION

 

209

 

1

SPI DATE

 

210-214

 

5

CONTAINER NATIONAL STOCK NUMBER

 

215-227

 

13

LEVEL B SUPPLEMENTAL INSTRUCTIONS

 

228-277

 

50

LEVEL C SUPPLEMENTAL INSTRUCTIONS

 

278-327

 

50

APPROVAL

 

328-336

 

9

COMMENTS

 

337-386

 

50

STATUS

 

387-394

 

8

TRANSACTION DATE

 

395-400

 

6

 

138

--------------------------------------------------------------------------------


 

Transactions must be submitted in an ASCII delimited text format using commas as
delimiters.  Quotation marks amy be used as text qualifiers but are not
required.

 

C.2.3.5                                Special Packaging Instructions.  The
Contractor shall develop, maintain and update the Special Packaging Instruction
for each special group item.  Packaging processes and materials shall be
described for cleaning, drying, preserving, packing, marking, and unitization. 
Figures and narrative data shall be developed to describe the form, fit and
function of packaging in sufficient detail for production.  The format and
content of Special Packaging Instructions shall be IAW CDRL A0008,
DI-PACK-80121B.  The Contractor shall submit TACOM approved Special Packaging
Instructions data IAW CDRK A008, DI-PACK-80121B.

 

C.2.3.6                                Shipment and Storage Instructions.  The
Contractor shall develop only new Equipment Preservation Data Sheets for
Shipment and Storage (EPDS) instructions.  The Contractor shall maintain and
update all the EPDS.  The Contractor shall develop packaging for new Basic Issue
Items (BII) and Components of the End Item (COEI).  BII shall be packaged
separately from COEI.  The Contractor shall determine stowage locations and
securement provisions.   Stowage requirements that deter pilferage and provide
for transportation clearances shall be developed.  The BII and COEI shall be
packed into wood container(s).  Stowage provisions shall not interfere with
lifting, tie down or other transportation handling.  The Contractor will use
Purchase Description ATPD 2241 for developing and maintaining EPDS.  The format
and content of Shipment and Storage Instructions shall be IAW MIL-STD-3003.  The
Contractor shall submit TACOM approved Equipment Preservation Data Sheets for
Shipment and Storage (EPDS) IAW CDRL A008, DI-PACK-80121B.

 

C.2.3.7                                Validation Testing of Preservation
Processing and Packaging.  The Contractor shall validate packaging for Select
and Special group items IAW Appendix F of Standard Practice for Military
Packaging MIL-STD-2073-1C.  The Contractor shall submit, in Contractors format,
a report with each packaging data entry.

 

C.2.3.8                                New and Revised EPDS.  The Contractor
shall develop a validation testing proposal for each new and revised EPDS.  The
Contractor shall schedule and provide AMSTA-TR-E/MTV a 30 day advance notice of
validation testing on each EPDS.  The Contractor shall validate each new and
revised EPDS IAW the TACOM approved validation testing proposal.  The Contractor
shall submit, in Contractors format and IAW CDRL A008, DI-PACK-80121B.

 

C.2.3.9                                Status Reports.  The Contractor shall
develop and maintain a status report of packaging data.  The Contractor shall
use TACOMs Packaging Data Status Report and current provisioning records to
establish the status of an items packaging and avoid duplication of effort.

 

Fore each drawing part number, the Contractor shall develop the following status
listings that shall contain:  Commercial and Government Entity (CAGE); Source
Maintenance and Recoverability (SMR) code; Item Name (NAME); National Stock
Number (NSN); Inventory Control Point (ICP); Packaging Indicator Code (PIC);
Local Control (LOC CONT); Date (MMDDYY) of latest packaging document (DATE).

 

1.                    An Item Status Listing containing the drawings (part)
number (listed in part number sequence) with cross-reference to the primary
provisioned part number in the notes.

 

2.                    Engineering Change Listing of each VECP/ECP.

 

3.                    A Provisioning Change Listing of items affected by a
change to the items SMR code, Unit of Issue (UI), Unit of Measure (UM), or Unit
Measure Quantity (UMQ).

 

The Contractor shall update the listings and develop summary of common group,
selective group, special group items, items with current and estimated packaging
data, and the total number of provisioned items.

 

Status reports shall be sent quarterly in Contractor’s format and IAW CDRL A008.

 

C.2.3.10                          Program Schedule.  The Contractor shall
determine and update program organization.  The Contractor shall provide and
maintain program information related to test and development equipment.  The
Contractor shall develop and maintain a plan for access to the parts needed for
packaging development.  The Contractor shall develop and maintain a schedule for
preservation processing and packaging development to include milestones for
developing:  Packaging Data Entry, Special Packaging Instructions, Shipment and
Storage Instructions, Validation Test Reports, Status Reports, Item Description
Reports, and Long Life Returnable Container Development Records.  The Program
Schedule shall be submitted quarterly in Contractors format and IAW CDRL A008.

 

C.2.3.11                          Long Life Reusable Containers (LLRC).  The
Contractor shall maintain and update the existing technical data package (TDP)
for LLRC shipping containers for Government directed initiatives.  Updates to
the TDP shall include validation testing which establishes the capability of the
LLRC to protect the integrity and serviceability of the item for which the
container is designed.  The Contractor shall maintain engineering drawings and
associated lists to describe the form, fit, and function of each LLR container. 
Drawings shall be sufficient to permit competitive procurement of the LLRC.  The
Long Life Reusable Container Development Records shall be in Contractors
format.  The updated drawings shall be submitted IAW CDRL A008, DI-PACK-80121B.

 

C.2.3.12                          Hazardous Material
Data.                                      A copy of hazardous material data
sheet shall be provided for use in packaging development.  The format and
content of the hazardous material data sheet shall be IAW 10.2.5b of Data Item
Description DI-SAFT-80102B (CDRL A009).

 

139

--------------------------------------------------------------------------------


 

C.2.3.13                          Parts Standardization Plan

 

C.2.3.13.1                 The Contractor shall prepare a Parts Management Plan
IAW CDRL A010, DI-MISC-80526.  For guidance in preparing a plan, the Contractor
may use MIL-HDBK-512 AND SD-19.

 

C.2.3.13.2                 The Contractor shall select parts and conduct a parts
management program, IAW the Contractors standard procedures, which assures the
equipment (or system) meets the specification performance requirements with the
greatest Improved Operational Effectiveness (described as function of
performance, reliability, availability, and life cycle costs).

 

C.2.3.13.3                 The Acquisition Activity will conduct semiannual
reviews of the parts program to assess conformance to internal procedures,
application of parts for meeting system Improved Operational Effectiveness, and
part problem areas.

 

C.2.3.13.4                 Within 90 days after contract award, the Contractor
shall submit a copy of their Parts Management Plan which may include documented
internal procedures as set forth in DI-MISC-80526, CDRL A010.

 

C.2.3.13.5                 The Contractor may request parts selection and
application advice from the Acquisition Activity and/or the Military Parts
Control Advisory Group (MPCAG).

 

C.2.3.14                          Specifications and Standards:

 

C.2.3.14.1                 Specifications and standards shall be considered and
selected in the following order of preference:

 

(1)                                  Commercial (non-Government) specifications
and standards (such as SAE ASTM, ANSI, IEEE, etc.)

 

(2)                                  Performance-based specifications. 
Government specifications shall be in a performance-based format.  (i.e., form,
fit, function, performance, and interfaces), without stating methods for
achieving desired results.

 

(3)                                  Military-unique or detail specifications
and standards, but if selected, full justification must be given as to the
reason(s) that a non-Government document or a performance specification cannot
be used.  In this case, a waiver must be obtained by the Government (TACOM).

 

NOTE:  Use of Non-Government Specifications / Standards and / or commercial
components shall not in any way degrade Vehicle System performance.

 

C.2.3.14.2                 When specifications or standards, other than
non-Government documents, are required to be prepared, the following formats
shall be used:  1) Specifications shall be in book form IAW MIL-STD 961, 2)
Standards and handbooks shall be in a book form IAW MIL-STD-962, 3)
Specifications, standards, and handbooks prepared shall assure that they do not
restrict or preclude competition.

 

C.2.3.14.3                 The Contractor shall submit a draft of any proposed
specification or standard to the Government for review.  An annotated copy will
be returned to the Government for amendment of the proposed standardization
document prior to submission of the final copy.

 

C.2.3.14.4                 The revised standardization document(s) will be
submitted IAW CDRL A011, DI-SDMP-80579, for final review and approval.  The
document shall incorporate all the changes and corrections generated by the
review and evaluation of the previous draft.  The final submission shall be
provided electronically in *.pdf format.

 

C.2.3.14.5                 In all instances, the Government shall have final
format approval authority, which would include assignment of the document
identifier.

 

C.2.3.14.6                 The application of specifications, standards, and
related documents shall be limited to documents specifically cited in the
contract as requirements, and to specified portions of documents directly
referenced therein (first tier references).  All other referenced documents
(second tier and below) shall be for guidance only, unless specifically cited in
the contract.

 

C.2.4                                         Environmental, Safety and Energy
Standards and Regulations

 

C.2.4.1.                             The Contractor shall comply with all
federal vehicle safety, noise and emissions requirements and standards,
hereinafter referred to as requirements, affecting the supplies to be delivered
IAW ATPD 2131C, Attachment 1 and in effect at the time of contract award.  The
FMTV trucks shall, however, comply with Environmental Protection Agency (EPA)
emission regulations/standards for new motor vehicles and new motor vehicle
engines in effect for calendar year 2004 at time of award with the exception of
the XM1140 HIMARS Launcher Chassis.

 

C.2.4.2                                In the event any of the foregoing
requirements are changed after award, but compliance is optional on the part of
the Contractor, the Contractor shall promptly notify the Government in writing,
and the PCO shall have the right to select whether the supplies yet to be
accepted and delivered to the Government shall incorporate the optional changes
or not.  After receipt of this written notice, the PCO shall provide timely
written advice to the Contractor of the Government’s election and, if
applicable, the effective date of such change(s).  If the PCO’s election
hereunder constitutes a change which causes an increase or decrease in the cost
of or time required to perform the contract, Contractor compliance shall be
subject to equitable adjustment pursuant to the Changes clause of this
contract.  Any change to the trucks mandated by post award changes in law or
regulation that had not been scheduled to take effect during the term of the
contract at the time of contract award shall be subject to an equitable
adjustment.

 

140

--------------------------------------------------------------------------------


 

C.2.4.3                                Safety Engineering.  The Contractor shall
integrate system safety engineering into system design efforts.  The Contractor
shall address the safety and health requirements of the ATPD 2131C, Attachment
1, in the technical reviews.  System design and operational procedures developed
by the Contractor shall consider but not be limited to the following:

 

a.                    Identifying hazards associated with the system by
conducting safety analyses and hazard evaluations.  Analysis shall include both
operational and maintenance aspects of the vehicle along with potential
interface problems with planned subsystems.

 

b.                   Eliminating or reducing significant hazards by appropriate
design or material selection.

 

c.                    Controlling or minimizing hazards to personnel that cannot
be avoided or eliminated.

 

d.                   Locating equipment components and controls so that access
to them by personnel during operation, maintenance or adjustments shall not
require exposure to hazards such as high temperature, chemical burns, electrical
shock, cutting edges, sharp points, or concentrations of toxic fumes above
established threshold limit values.  All moving parts, mechanical power
transmission devices, exhaust system components, pneumatic components and
hydraulic components, which are of such a nature or so located as to be a hazard
to operating or maintenance personnel, shall be either enclosed or guarded. 
Protective devices shall not impair operational functions.

 

e.                    Assuring that suitable warning and caution notes are
included in instructions for operation, maintenance, assembly and repair and
distinct markings placed on hazardous components of equipment.

 

f.                      Ensuring that safety is considered for both operational
and maintenance phases of the system.

 

C.2.4.3.1                       System Safety Program.  To assure the safety
objectives are achieved, the Contractor shall implement a System Safety Program.

 

C.2.4.3.2                       Hazard Identification.  The Contractor shall
provide information concerning identified hazards to the Government at
IPT/System Safety Working Group Meetings so they can be entered into the
Government Hazard Tracking System.  As a minimum, the following information
should be provided for each hazard:

 

a.                    Description of each hazard, to include cause, possible
effect, hazard category

 

b.                   Status of each hazard

 

c.                    Proposed corrective action

 

C.2.4.3.3                       Safety Assessment Report (SAR)

 

C.2.4.3.3.1              As a result of safety analyses, hazard evaluations, and
independent Contractor testing, the Contractor shall prepare a Safety Assessment
Report.  The safety assessment shall identify all safety features of the
hardware, software, system design and inherent hazards and shall establish
special procedures and/or precautions to be observed by Government test agencies
and system users.  The SAR will be prepared IAW CDRL A009, DI-SAFT-80102B.

 

C.2.4.3.3.2              A draft SAR shall be submitted 120 days prior to
delivery of hardware to the Government for test.  The final SAR shall be
submitted 30 days after Government review of the draft.  The final SAR is
subject to approval by the Government.

 

C.2.4.3.3.3              In the event the system is modified or procedural
changes made after the final SAR is submitted, the Contractor shall update the
SAR to reflect those modifications or changes.

 

C.2.4.4.                             Radioactive Material.  Radioactive material
shall not be utilized in the equipment supplied to the Government under this
contract.

 

C.2.4.5.                             Health Hazard Assessment (HHA).  The
Contractor shall prepare a Health Hazard Assessment Report and incorporate the
HHA into the SAR as an addendum.  A health hazard is defined in DI-SAFT-80102B. 
In preparing the health hazard portion of the SAR, the Contractor shall provide
a description and discussion of each potential or actual health hazard issue of
concern for each subsystem or component.  The Contractor shall include
classification of severity and probability of occurrence, and when the hazards
may be expected under normal or unusual operating or maintenance conditions. 
The Contractor shall make recommendations for the identified health hazards
concerning engineering controls, equipment, and/or protective procedures, to
reduce the hazard to an acceptable risk.  Issues to be addressed within the
report shall include but not be limited to:

 

a.                    Noise.

 

141

--------------------------------------------------------------------------------


 

b.                   Toxic Gases.

(1)                                  Carbon Monoxide.

(2)                                  Ammonia.

(3)                                  Oxides of nitrogen and sulfur.

(4)                                  Acrolein.

 

c.                    Toxic Chemicals.

 

d.                   Ionizing or non-ionizing radiation.

 

e.                    Heat and Cold (to include heat stress).

 

f.                      Shock and vibration to crew members.

 

g.                   The chemicals identified in the Material Safety Data Sheets
to be provided in the SAR (DI-SAFT-80102B).

 

C.2.4.6.                             Hazardous Materials.

 

C.2.4.6.1                       Unless written authorization is obtained
beforehand from the PCO, the Contractor shall not use cadmium, hexavalent
chromium, Class I or Class II ozone-depleting chemicals (ODCs), or other highly
toxic or carcinogenic materials in the manufacture and assembly of FMTV-family
of vehicles.  The Contractor shall not use materials that are identified in the
Registry of Toxic Effects of Chemical Substances, published by the National
Institute for Occupational Safety and Health, as materials that will produce
toxic effects via respiratory tract, eye, skin or mouth.  Moderately toxic
materials may be used, provided the design and control preclude personnel from
being exposed to environments in excess of the specified in 29 CFR 1910,
Occupational Safety and Health Standards.

 

C.2.4.6.2                       Government TDP.  The Contractor shall review the
Government-furnished Technical Data Package and shall identify any uses of the
prohibited materials identified in C.2.4.6.1 in writing to the Procuring
Contracting Officer.  This information will be included with CDRL A012
submission requirements.  The Contractor’s written notification shall identify
the part/drawing affected, the prohibited substance, shall recommend alternative
environmentally-friendly materials, and shall furnish engineering documentation
to substantiate any performance variation between the item made of the
prohibited material and the item made with the alternative material.  Within 15
days of receipt of the PCO’s determination letter, the Contractor shall submit
an Engineering Change Proposal to replace the item made of the prohibited
material with that identified in the PCO’s determination letter.

 

C.2.4.7.                             Hazardous Materials Management Program
(HMMP).  The Contractor shall establish, implement and maintain a Hazardous
Materials Management Program using National Aerospace Standard 411 (NAS 411)
“Hazardous Materials Management Program” as a guide.  The purpose of this
program is to eliminate or minimize (where elimination is not possible)
hazardous and environmentally unacceptable materials throughout the life cycle
of the system to ensure protection of human health and the environment.  The
Contractor shall prepare a Hazardous Materials Management Program Plan which, at
a minimum, shall identify and describe the organizational relationships and
responsibilities for eliminating hazardous materials, define the process used to
identify the hazardous materials utilized in the manufacturing process, and
establish prioritization criteria for ranking the relative risks of these
hazardous materials.  This Plan shall be submitted following the outline
contained in NAS 411 paragraph 4.4 per DI MGMT-81398, CDRL A012.  The Contractor
shall submit the Hazardous Material Management Reports following the outline
contained in NAS 411 per paragraph 4.4 per DI-MGMT-81397, CDRL A013.  The plan
and report shall address all process used in the production of the FMTV-family
of vehicles, to include vehicle storage after production, and the management of
waste and storage/disposal of scrap material generated by the program.  The plan
and report shall also identify all hazardous materials required for system
production, a listing of prioritized hazardous materials for
minimization/elimination per the criteria established in the Hazardous Materials
Management Plan, and identify those hazardous materials/processes for which
non-hazardous substitute materials/technologies may be available for
implementation.

 

C.2.5                                         Government Testing Requirements.

 

C.2.5.1                                First Article Requirements

 

C.2.5.1.1                       First Article Requirements under this contract
consist of the following:

 

a.                                       First Production Vehicle Inspection
(FPVI).

 

b.                                      Production Verification Test (PVT).

 

c.                                       Component First Article Tests (CFAT).

 

142

--------------------------------------------------------------------------------


 

C.2.5.1.2                       First Article Approval – Government Testing (FAR
52.209-4 Deviation)

 

a.                                       The Contractor shall deliver First
Article Test (FAT) vehicles IAW this contract.  The shipping documentation shall
contain this contract number and the vehicle identification number.

 

b.                                      Within 120 calendar days of completion
of all First Article Tests for each model (see paragraph C.2.5.1.1), the
Contracting Officer shall notify the Contractor, in writing, of the conditional
approval, approval, or disapproval of the first article.  The notice of
conditional approval or approval shall not relieve the Contractor from complying
with all requirements of the specifications and all other terms and conditions
of this contract.  A notice of conditional approval shall state any further
action required of the Contractor.  A notice of disapproval shall cite reasons
for the disapproval.  The Government, at its discretion, may approve the FAT by
model, separately.

 

c.                                       If the first article test(s) is
disapproved for not meeting the performance requirements of the ATPD 2131C,
Attachment 1, the Contractor, upon Government request, shall submit additional
first article vehicles and support, in the same level and manner as the original
FAT, for testing at no additional cost to the Government.  After each request,
the Contractor shall make any necessary changes, modifications, or repairs to
the first article vehicle or select another first article vehicle for testing. 
All costs related to these tests are to be borne by the Contractor, including
any and all costs for additional tests and vehicles following disapproval of
tests attributed to Contractor configuration as described in C.1.2.5 or
interface deficiencies.  The Contractor shall furnish any additional first
article test items to the Government under the terms and conditions and within
the time specified by the Government.  The Government shall act on this first
article within the time specified in paragraph (b) above.  The Government
reserves the right to require an equitable adjustment of the contract price for
any extension of the delivery schedule, or for any additional cost to the
Government related to these tests.

 

d.                                      If the Contractor fails to deliver any
first article vehicles on time, or the Contracting Officer disapproves any first
article, the Contractor shall be deemed to have failed to make delivery within
the meaning of the DEFAULT clause of this contract.

 

e.                                       If the Government does not act within
the time specified, the Contracting Officer shall, upon timely written request
from the Contractor, equitably adjust under the CHANGES clause of this contract
the delivery or performance dates and/or the contract price, and any other
contractual terms affected by the delay.

 

f.                                         The Contractor is responsible for
providing operating and maintenance instructions and spare parts support during
any first article test.

 

g.                                      Before first article approval, the
Contracting Officer may, by written authorization, authorize the Contractor to
acquire specific materials or components or to commence production to the extent
essential to meet the delivery schedules.  If first article tests reveal
deviations from contract requirements, the Contractor shall make the required
changes or replace all items produced under this contract at no change in the
contract price.

 

C.2.5.2                                First Production Vehicle Inspection
(FPVI)

 

C.2.5.2.1                       The Government shall select 1 of each model
(except for the chassis) for FPVI.  The vehicles selected shall be subjected to
inspections by both the Contractor and the Government IAW clauses of the contact
and the ATPD 2131C, Attachment 1 FMTV System Specification.  The FPVI shall be
initiated at least 30 days prior to the start of the PVT and shall be completed
prior to the shipment of the PVT vehicles to the Government test sites.  FPVI
shall be considered part of the First Article requirement (Paragraph C.2.5.1.1)
of this contract.  The Contractor shall notify the Administrative Contracting
Officer (ACO) and TACOM, in writing at least 45 calendar days prior to said
inspection stating the time and location.  At the time of said inspection, the
Contractor shall make available to the Government representatives, all records
of prior inspection, tests, Qualified Product List (QPL) documentation, vendor
quality requirements, drawings, and certifications.

 

C.2.5.2.2                       The Contractor shall prepare a FPVI report for
each model (except for the chassis) IAW DID DI-NDTI-80809B (CDRL A014).  The
Contracting Officer shall, by written notice to the Contractor within 20
calendar days after receipt of the Inspection Report, conditionally approve, or
disapprove, each first production vehicle.  Final approval shall not be made by
the Government until satisfactory completion of the PVT portion of the First
Article Test (paragraph C.2.5.3 of this contract) for those vehicle types.  A
notice of conditional approval shall state any further action required of the
Contractor for the applicable first production vehicle or subsequent vehicles. 
A notice of disapproval shall cite reasons therefore.

 

C.2.5.2.3                       If the FPVI is disapproved by the Government,
the Contractor may be required, at the discretion of the Government, to repeat
any or all of the FPVI.  After notification of the additional inspections, the
Contractor, at no increase in contract price, shall make any necessary changes,
modifications, or repairs to the first production vehicles.  The Government has
the discretion to select another production vehicle for FPVI in lieu of the
original first production vehicle.  Upon completion of additional inspection,
the Contractor shall again submit an inspection report.  The Contractor shall
bear the responsibility for delays resulting from additional FPVI.  All
discrepancies found during FPVI shall be corrected on the FPVI vehicles prior to
start of PVT.

 

C.2.5.3                                Production Verification Test (PVT)

 

143

--------------------------------------------------------------------------------


 

C.2.5.3.1                       The PVT shall be conducted by the Government at
Government selected test sites IAW ATPD 2131C, Attachment 1.  The vehicle model
s for testing are identified below. A schedule of major contract dates is in
Section F.  Delays caused by test vehicle breakdown(s) due to poor vehicle
quality or workmanship, or failure of the Contractor to provide adequate test
support IAW contractual requirements, or failure of the Contractor to comply
with the vehicle specification technical requirements shall not be the basis for
adjustment of the contract delivery schedule or the contract price.

 

C.2.5.3.2                       Requirements Applicable to Production
Verification Test

 

a.                                       The test vehicles, representative of
the production deliveries, shall be furnished to the Government test site(s)
listed in the respective paragraphs.  Transportation charges from the
Contractor’s plant to and from the test sites shall be the sole responsibility
of the Contractor.

 

b.                                      Under no circumstances shall any test
vehicle be shipped from the Contractor’s facility to the test sties until:

 

(1)                                  A complete inspection has been performed on
each vehicle by a Government team consisting of a formally designated
representative of the ACO or a designated TACOM representative.

 

(2)                                  All deficiencies disclosed by this
Government inspection have been corrected by the Contractor and approved by the
Government, as evidenced by the DD Form 250, signed by an authorized Government
representative before shipment.

 

C.2.5.3.3                       The Government will provide 1 Phase I MTV Cargo
w/MHE as GFP to the Contractor within 60 days after contract award.  The
Contractor shall upgrade the vehicle to FPVI electrical/software configuration,
with production representative hardware to the maximum extent possible, and ship
the vehicle to White Sands Missile Range (WSMR) for Electromagnetic
Emissions/Electromagnetic Interference (EME/EMI) and High Altitude
Electromagnetic Pulse (HAEMP) testing 120 days after contract award.  The
Contractor provide a written notification of the configuration of the vehicle to
the Government at the Start of Work meeting.  Transportation charges from the
Contractor’s plant to and form the test sites shall be the sole responsibility
of the Contractor.  The Government will perform testing and complete the testing
within 90 days after vehicle delivery to the test site.  Changes to the vehicle
configuration to correct test deficiencies shall be the responsibility of the
Contractor and shall be incorporated in all production vehicles starting with
FPVI Part 1 vehicles.

 

C.2.5.3.4                       At the conclusion of the Aberdeen Test Center
(ATC) testing identified below, 1 – LMTV cargo truck with trailer and 1 – MTV
cargo truck with trailer shall be shipped to the U.S. Army Defense Ammunition
Center and School (USADACS), in McAlester, Oklahoma, by the Contractor for
Ammunition Certification testing IAW Annex A, para. A.2, as directed by ATPD
2131C, Attachment 1.  The Contractor shall assure the vehicles and trailers are
fully operational and reflect the latest vehicle/trailer configuration prior to
shipment.

 

Specific vehicle delivery requirements for PVT Testing are set forth below:

 

PVT TEST VEHICLE REQUIREMENTS

 

MODEL

 

 

 

KITS

 

QTY

 

MILEAGE

 

TEST SITE

 

TEST TYPE

 

 

 

 

 

 

 

 

 

 

 

 

 

PVT 1:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1

 

LMTV CARGO w/w

 

A, B, C & F

 

1

 

20,000

 

ATC

 

RAM-D

M1078A1

 

LMTV CARGO

 

B

 

2

 

As req

 

ATC

 

RAM-D/PERF

M1083A1

 

MTV CARGO

 

B, F, & N

 

1

 

20,000

 

ATC

 

RAM-D

M1083A1

 

MTV CARGO

 

B, C, G, H & J

 

2

 

As req

 

WES/ATC

 

RAM-D/PERF

M1088A1

 

TRACTOR

 

 

 

1

 

20,000

 

ATC

 

RAM-D

M1088A1

 

TRACTOR

 

 

 

1

 

As req

 

ATC

 

RAM-D/PERF

M1084A1

 

MTV CARGO w/MHE

 

I, O

 

1

 

As req

 

ATC/WSMR/YPG

 

PERF

M1079A1

 

LMTV VAN

 

K & L

 

1

 

20,000

 

ATC

 

RAM-D

M1082

 

LMTV Trailer

 

 

 

1

 

12,000

 

ATC

 

RAM-D/PERF

M1095

 

MTV Trailer

 

M

 

1

 

12,000

 

ATC

 

RAM-D/PERF

 

 

 

 

 

 

 

 

 

 

 

 

 

PVT 2:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1089A1

 

WRECKER

 

E

 

1

 

12,000

 

ATC

 

RAM-D

M1089A1

 

WRECKER

 

D & E

 

1

 

As req

 

ATC

 

RAM-D/PERF

 

 

 

 

 

 

 

 

 

 

 

 

 

PVT 3:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XM1087A1

 

EXPANSIBLE VAN

 

 

 

2

 

20,000

 

ATC

 

RAM-D/PERF

 

 

 

 

 

 

 

 

 

 

 

 

 

PVT 4:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1090A1

 

Dump

 

C, D

 

2

 

20,000

 

ATC

 

RAM-D/PERF

 

144

--------------------------------------------------------------------------------


 

TEST VEHICLE KIT KEY

 

(A)

 

LMHC KIT (One (1) LMTV Only) (Provided by Government to test site and installed
by Government at test site)

(B)

 

MACHINE GUN RING MOUNT KIT (GFE provided to Contractor for installation at the
Contractor’s facility)

(C)

 

TROOP SEATS (Purchased under this contract and installed by Contractor))

(D)

 

ARCTIC KIT (Purchased under this contract and installed by Contractor)

(E)

 

ROTATING AMBER LIGHT KIT (Provided by Government to test site and installed by
Government at test site)

(F)

 

Softtop Cargo Cover Kit (Provided by Government to test site and installed by
Government at test site)

(G)

 

S280 Tiedown Kit (Provided by Government to test site and installed by
Government at test site)

(H)

 

TPU Tiedown Kit (Provided by Government to test site and installed by Government
at test site)

(I)

 

Digitization Kit (Provided by Government to test site and installed by
Government at test site)

(J)

 

500 Gal Drum Tiedown Kit (Provided by Government to test site and installed by
Government at test site)

(K)

 

LMTV Van Heater Kit (GFE provided to Contractor for installation at the
Contractor’s facility)

(L)

 

LMTV Van A/C Kit (Provided by Government to test site and installed by
Government at test site)

(M)

 

PU Tiedown Kit for Trailer (Provided by Government to test site and installed by
Government at test site)

(N)

 

200 Amp Alternator Kit (GFE provided to Contractor for installation at the
Contractor’s facility)

(O)

 

SINCGARS Radio Kits (Provided by Government to test site and installed by
Government at test site)

 

C.2.5.4                                Optional Testing

 

C.2.5.4.1                       Cold Regions Arctic Testing – See Section H.9
Optional Testing

 

C.2.5.4.2                       Mobility Testing – See Section H.9 Optional
Testing

 

C.2.5.4.3                       Accelerated Corrosion Test (ACT) – See Section
H.9 Optional Testing

 

C.2.5.4.4                       Follow-on Production Testing (FPT) – See Section
H.9 Optional Testing for PY2-5

 

C.2.5.4.5                       Reserved.

 

C.2.5.4.6                       Reserved.

 

C.2.5.4.7                       Limited User Test (LUT) for MTV Cargo, LMTV
Cargo and MTV Wrecker — See H.9

 

C.2.5.5                                Course Profiles.  The Government intends
to conduct the majority of actual Reliability, Availability,
Maintainability-Durability (RAM-D) test miles on the courses identified below
for PVT and FPT.  The vehicles shall be complete vehicles, loaded, serviced and
fueled as specified in ATPD 2131C, Attachment 1.  However, the Government
reserves the right (at its discretion) to test on different courses as long as
they are at a level equal to or less than that specified below, as dictated by
the availability of test facilities or other program considerations.  The
Government also reserves the right to test on any of the courses listed for a
group or any combination of curses within a group.  Test courses selected are
considered representative of actual terrain profiles and shall be successfully
negotiated by the candidate vehicles provided.  Unless otherwise specified,
performance shall be demonstrated on the profiles as set in Tables VI through
XII of ATPD 2131C, Attachment 1.  Roads and courses are defined as follows:

 

a.                    Primary Roads – Specified test mileage shall be performed
on the courses known as Aberdeen Test Center (ATC) Perryman Test Area (PTA)
Paved an Yuma Proving Ground (YPG) Dynamometer Course.

 

b.                   Secondary Roads – Specified test mileage shall be performed
on the courses known as ATC PTA-1 Course, ATC PTA-A Course, ATC Churchville Test
Area (CTA)-C Course and ATC Munson Test Area (MTA) Belgian Block and ATC
MTA-Gravel and YPG Old Highway 95.

 

c.                    Cross Country – All specified test mileage shall be
performed on the courses known as ATC PTA-3 Course and YPG Truck Level, High
Hells and Rolling Hills Cross Country Courses.

 

d.                   Trails – Specified test mileage shall be performed on the
courses known as ATC PTA-2 Course and ATC CTA-B Course and YPG Rock Ledge and
Middle East Courses.

 

C.2.5.6                                System Support Package (SSP)

 

C.2.5.6.1                       System Support Package List (SSPL) – The
Contractor shall prepare and provide a SSPL by e-mail, in Contractor format, for
each test required to the Government 60 days prior to delivery of vehicles to
Government test sites IAW CDRL A015.  The SSPL shall define the required support
elements, including all spare parts required, technical representatives, parts
storage containers or trailers required, technical manuals and other items that
are required to successfully complete training.

 

145

--------------------------------------------------------------------------------


 

C.2.5.6.2                       System Support Package – The Contractor shall
assemble, furnish and ship (to include packing, packaging and transportation)
the SSP to each designated test site 30 days prior to the start of a test.  The
SSP shall consist of items listed on the SSPL, but is not limited to, the
following:

 

a.                                                     Parts/Items for services
and repairs.

 

b.                                                    Peculiar/common/special
tools and Test, Measurement, and Diagnostics Equipment (TMDE).

 

c.                                                     Training and support of
test site personnel.

 

d.                                                    Personnel requirements
quantity by Military Occupational Specialty (MOS)

 

e.                                                     Basic Issue Items (BII)

 

f.                                                       List and quantity of
expendable supplies such as Petroleum, Oil and Lubricants (POL)

 

g.                                                    Technical manuals, in
draft format with updates as required.

 

C.2.5.6.3                       Replacement Items – Replacement items required
to continue testing, which were not identified or furnished with the SSP or were
not furnished in sufficient quantities, shall be provided by the Contractor
within 24 hours after notification of the shortage (72 hours for Alaska).

 

C.2.5.6.4                       Tools and Test Equipment – The Contractor shall
identify and utilize existing Government tools and test equipment to the maximum
extent feasible.

 

C.2.5.7                                Contractor Test Support

 

C.2.5.7.1                       The Contractor shall be responsible for
furnishing repair parts and technical support during PVT for the vehicles at all
the Government test sites identified in C.2.5.3 of this contract.

 

C.2.5.7.2                       Contractor technical support shall include
technical representation at the Government test site throughout the test
period.  The Government will provide storage facilities for Contractor furnished
repair parts at the test site.

 

C.2.5.7.3                       The Contractor shall provide field service
representatives at all Government test sites who shall advise and make
recommendations to orient and instruct key Government personnel with respect to
operations, maintenance, repair and parts supply for the equipment furnished
under this contract.  When requested by the Government, the Contractor shall
perform all general support and depot maintenance level of repair at each test
site.

 

C.2.5.7.4                       The Contractor shall provide the Government data
collector any errors/inconsistencies discovered in technical manuals or
publications during this maintenance.

 

C.2.5.8 Test Deficiencies/Failures

 

C.2.5.8.1                       A failure is defined as the condition of not
achieving the desired end/requirement, i.e. an event, or state, in which a
system or a component does not perform as specified in the ATPD 2131C,
Attachment 1 and TDP as described in C.1.2.5.

 

C.2.5.8.2                       A deficiency is defined as a condition that
lacks an essential quality or element and may be used synonymously as a failure.

 

C.2.5.8.3                       In the event of a vehicle/component test
failure, the Government reserves the right to retest the vehicle/component upon
correction of the failure by the Contractor to the complete extent and duration
specified in the test program, or to such lesser extent as the PCO shall
consider appropriate in his/her sole discretion.  The Contractor shall be
responsible for delays in the program test period resulting from
vehicle/component failures and for failing to adequately or timely furnish parts
support.  The Government shall have the right to extend the specified program
test period accordingly at not increase in contract price.

 

C.2.5.8.4                       The Contractor, when directed by the PCO, shall
correct on-site any failure of the system, which occurs during testing.  Delays
caused by defective test items shall not be a basis for adjustment of the
contract delivery schedule or the contract price.

 

C.2.5.8.5                       Deficiencies found during or as a result of
First Article Testing, shall be prima-facie evidence that all
vehicles/components already produced prior to completion of First Article are
similarly deficient.  Such deficiencies on all vehicles/components shall be
corrected by the Contractor at no additional cost to the Government except for
legacy deficiencies as defined in paragraph C.2.5.9.10.1.

 

146

--------------------------------------------------------------------------------


 

C.2.5.9                                TEST INCIDENT REPORTS/FAILURE ANAYLSIS &
CORRECTIVE ACTION REPORT

 

C.2.5.9.1                       The Contractor shall be responsible for
accessing the test site computer databases, i.e. Versatile Information Systems
Integrated On-line Nationwide (VISION) / Army Test Incident Reporting System
(ATIRS), for all Test Incident Report (TIR) data during Government-required
tests.  Receipt of a TIR is defined as the day the TIR is posted to the database
(TIR Release Date).  Upon receipt of a TIR, the Contractor shall determine the
root cause of the failure and furnish a Failure Analysis and Corrective Action
Report (FACAR) with the proposed corrective actions set forth in this contract
provision.  The FACAR (i.e. Section VI of the TIR) shall be prepared by the
Contractor in the ASCII format Corrective Action data stream identified at
Attachment 10 of the contract and as described in the DI-RELI-81315 (T) (CDRL
A016).

 

C.2.5.9.2                       No Contractor entries are required in data
blocks 102, 103, 104, and 105.  The first Contractor entry for each FACAR shall
record OPEN in data block 100.  No subsequent changes should be made to data
block 100.  Responses to data blocks 120-123 shall also include the data
identified in DI-RELI-81315 (T).  With the exception of the supporting
documents, all required text shall be submitted to VISION/ATIRS through the
ASCII format Corrective Action data stream.

 

C.2.5.9.3                       SUPPORTING DOCUMENTATION – The Contractor shall
provide Supporting Documentation (internal assessment, supplier data/vendors
analysis, test data, certifications, drawings, digital photographs, etc) for
each FACAR IAW CDRL A016.  The Supporting Documentation shall be submitted in
*.pdf format in conjunction with the ASCII Corrective Action data stream.  To
track multiple source documents related to a single FACAR, the file name shall
be composed of a sequential FACAR numbering system (FACAR # - Version # .pdf).

 

Foe Example:

 

 

 

 

L5XXXXXXXXXX-A.pdf

 

—

 

1st document

L5XXXXXXXXXX-B.pdf

 

—

 

2nd document

L5XXXXXXXXXX-C.pdf

 

—

 

3rd document

 

For FACAR revisions, data blocks shall list any additional Supporting
Documentation with the new file name.

 

C.2.5.9.4                       The Contractor shall access the VDLS and
ATIRS/VISION System for TIRs and Corresponding FACAR submissions prior to the
first scheduled CARB to assure system compatibility and smooth processing of
mailed data deliverables.

 

C.2.5.9.5                       INTERIM FACARs – Interim FACARs shall be
provided by the Contractor within the following specified time frames:

 

a.                                                 Critical Defect – 48 hours
after the TIR Release Date.

b.                                                Major Defect – 20 calendar
days after the TIR Release Data.

c.                                                 Minor Defect – Optional.

d.                                                Informational – N/A.

 

The Interim FACAR shall be submitted in the ASCII format Corrective Action Data
Stream as identified at Attachment 10 of the contract.  Each applicable Data
Block shall retain the following structure:

 

a.                                                 1st line – Current Date/Name
of team member generating the response

b.                                                2nd line – Source Document
file name per C.2.5.9.3

c.                                                 3rd line – Relevant
content/date of the latest Government CARB Notification (if provided)

d.                                                4th line – Content as
described in C.2.5.9.1

e.                                                 Late line – “Action Complete”

 

C.2.5.9.5.1              The Interim FACAR shall include the following content:

 

Data Block 120:  Developer’s Analysis of the Problem.

 

1.                                       Disposition of failed item.

2.                                       Statement as to whether this is a
pattern failure (if so, the reports of the other failure(s) shall be
referenced).

3.                                       Classification failure (independent or
dependent).

4.                                       Failure symptoms.

5.                                       Failure mode.

6.                                       Failure analysis methods to include a
preliminary investigation and analysis of each failed test exhibit at a level
necessary to identify possible root causes, mechanisms, and potential effects of
that failure on the system.

 

147

--------------------------------------------------------------------------------


 

7.                                       Status of the Contractors preliminary
investigation and any supplemental information related to the failure (i.e., any
internal contractor assessments, records, reports, correspondence, etc.).

 

C.2.5.9.5.2              If the Government CARB determines that the Iterim FACAR
does not meet the above criteria, the Government CARB will notify the
Contractor.  The Contractor shall address the stated deficiencies in the Final
FACAR.

 

 

C.2.5.9.6                       FINAL FACARS - For TIRs where an Interim
response is required (Critical/Major) but not submitted within the specified
time frame, a Final FACAR is due within 45 calendar days after receipt of the
Interim FACAR.  For TIRs where an Interim response is optional (Minor), a Final
FACAR is due within 45 days after TIR Release Data regardless of an Interim
FACAR submittal.

 

The Final FACAR shall be submitted in the ASCII format Corrective Action Data
Stream as identified at Attachment 10 of the contract.  All Data Blocks shall
retain the following structure:

 

a.                                                 1st line - Current Date/Name
of team member generating the response

b.                                                2nd line - Source Document
field name per C.2.5.9.3

c.                                                 3rd line - Relevant
content/data of the latest Government CARB Notification (if provided)

d.                                                4th line - Content as
described in C.2.5.9.6.1

e.                                                 Last line - “Action Complete”

 

All subsequent FACAR updates shall retain the stated structure.

 

C.2.5.9.6.1                                                                       
The Final FACAR shall include the following content:

 

a.                                                 Data Block 120:  Developer’s
Analysis of the Problem:

1.                                       Disposition of failed term.

2.                                       Statement as to whether this is a
pattern failure (if so, the reports of the other failure(s) shall be
referenced).

3.                                       Classification failure (independent or
dependent).

4.                                       Failure symptoms.

5.                                       Failure mode.

6.                                       Failure analysis methods/results to
include a full investigation and analysis of each failed test exhibit at a level
necessary to identify the root cause, mechanisms, and effect of that failure on
the system.

7.                                       Status of the Contractors final
investigation and any supplemental information related to the failure (i.e., any
internal contractor assessments, records, reports, correspondence, etc.).

 

b.                                                Data Block 121: 
Status/description of the corrective action.

 

1.                                       Description of appropriate alternative
corrective actions for the individual equipment failed.

2.                                       Status of the technical maturity of the
proposed corrective action.

 

c.                                                 Data Block 122:  Test results
on the corrective action.

1.                                       Expected useful life, ie.e. projections
of corrective action effectiveness based on test of analysis.

2.                                       Recommended corrective action

 

d.                                                Data Block 123:  Planned
Production Implementation.

1.                                       Planned coordination effort

2.                                       Measures taken to prevent other
failures.

 

C.2.5.9.6.2                                                                       
If the Government CARB determines that a FACAR fails to address the criteria
stated in C.2.5.9.6.1, the FACAR shall be rejected and the CDRL submittal shall
be considered delinquent.

 

C.2.5.9.7                       The Government CARB members may agree with the
Contractor to extend or modify the time period for FACAR submittals.  No
corrective action shall be implemented until the Contractor receives written
notification from the Government CARB that the FACAR is approved/completed.

 

C.2.5.9.8                       Revision to TIRs shall be handled in the same
manner as stated in C.2.5.9.1 through C.2.5.9.7.  Revisions shall include all
previous submittals.  Each submittal shall begin with the current date, author,
and most recent official CARB comment.

 

C.2.5.9.9                       The Contractor shall conspicuously mark, tag,
and control each failed test exhibit received from the tester as it corresponds
to its respective TIR.  All identified markings/taggings placed on a failed test
exhibit by the testers shall be maintained with the exhibit.  Each failed test
exhibit supporting the FACAR process shall not be handled in a manner that many
obliterate facts which are viewed by the Government CARB as pertinent to the
analysis.  The Contractor shall be fully responsible for the storage of each
failed test exhibit (no matter where the storage facility is located) and the
item(s) shall remain stored pending disposition of the failure analysis and
Government CARB notification and approval.

 

148

--------------------------------------------------------------------------------


 

C.2.5.9.10                 Scoring Conference/Corrective Action Review Board
(CARB) Meetings

 

C.2.5.9.10.1                                                                 
Scoring conference.  The Contractor shall identify and legacy deficiencies as a
part of their failure analysis.  A legacy deficiency is defined as a deficiency
caused by a TDP deficiency no inclusive of the Contractor’s Phase II changes
(paragraph C.1.2.3), any interface related changes made to parts, components,
assemblies or other items necessary to accommodate Contractor changes, and any
test related modifications to Contractor changes from the date of proposal
submission.  During and after Government testing, Scoring Conferences will be
held to review and independently score Test Incident Reports (TIRs) primarily
affecting blocks 41-44 of the TIR.  Contractors will be able to attend the
conference meeting to present to the Government Scoring Conference members
information, evidence, or opinions that the members should consider IAW DA and
Congressional directions.  The Contractor will not attend the actual scoring of
the TIRs.  During these conferences, the Government will determine which TIRs
would qualify as scored mission failures, essential maintenance actions,
unscheduled maintenance actions, etc.  IAW Failure Definition/Scoring Criteria,
Attachment 11, to develop official reliability, maintainability, and durability
assessments.  The Scoring Conference may also at this time revise the incident
classification (Critical, Major, Minor, Information) based on known test data
and/or the quantity of TIRs for a particular failure mode (AR 73-1, DA PAM
73-1).  The Government will notify the Contractor of the Scoring Conference
results within 10 working days of the meeting through the PCO.

 

C.2.5.9.10.2                                                                 
CARB Meetings.  During and after Government testing, CARB meetings will be held
to review the functional/performance failure data and corrective action status
of all TIRs classified in block 32 of the TIR as Critical,  Major, or Minor. 
The CARB will review the contents of CDRL A016 DI-RELI-81315 (T) (primarily
affecting blocks 100-123 of the TIR).  FACARs submitted IAW C.2.5.9.1 through
C.2.5.9.8 shall not conflict with Contractor submissions made at the Scoring
Conference.

 

C.2.5.10                          Test Vehicle Modifications

 

C.2.5.10.1                 All desired changes to test vehicle hardware or
software shall be initiated by a Test Work Authorization Document (TWAD).  The
Government will review and process this form within 2 working days after
receipt.  Once a modification has been validated during testing, the Contractor
shall initiate Deviation IAW Section C.2.2.5.

 

C.2.5.10.2                 The form shall be in Contractor format; a copy of
which shall be provided to the TACOM Quality Assurance Representative IAW CDRL
A017.

 

C.2.5.11                          Component  First Article Testing (CFAT). 
First Article Tests shall be required for all CFATs contained in the FMTV TDP as
described in C.1.2.5 as well as the Component First Article Tests specified in
the following contract clauses; clauses C.2.5.11.1 through C.2.5.11.10 shall
apply to all CFATs contained in the FMTV TDP, Attachments 2 and 3.

 

C.2.5.11.1                 The Contractor shall perform CFAT on the components
and systems list below.  The Government reserves the right to be present at any
such testing.  The Contractor shall notify the Government a minimum of 20 days
prior to conducting a test.  Failure to notify the Government within the time
limit may, at the Governments discretion, be grounds to reject the test.  Where
a system is referenced, the Contractor is responsible for conducting the test at
the component part level; for example, Steering System requires component level
testing of the steering pump, steering gear, steering column, steering wheel,
steering shaft, steering assist cylinder, and damper shock, as a minimum.  The
test shall include a dimensional inspection that validates the component meets
the level 2 drawing requirements.  The approved CFAT procedures shall become the
baseline test requirements of the Quality Assurance Provisions.  During the
Physical Configuration Audit, a complete review of Quality Assurance Provisions
and associated requirements will be performed, if applicable.  First Article
Tests shall  evaluate performance, durability, and environmental tests. 
Component First Article test items shall be listed on the Quality Engineering
Planning List (QEPL) and shall be representative of items to be manufactured
using the same process, facilities and procedures as will be used for contract
production.  The Contractor is responsible for all CFATs and notifying the
Government of components requiring CFAT.  It is the Contractor’s responsibility
to assure the QEPL is complete.  Failure to submit a complete list and schedule
to the Government will not relieve the Contractor of Component First Article
Testing.  Delays in schedule as a result of the Contractor’s failure to identify
the CFAT components requiring first article test will be the responsibility of
the Contractor.  The component First Article shall be inspected and tested to
all requirements of the drawing(s), and specification(s) of the TDP (IAW
C.1.2.5) and successfully complete CFATs.

 

(1)

 

Engine

(2)

 

Transmission

(3)

 

Transfer Case or Drop Box Assembly

(4)

 

Trailer Leg Mechanism

(5)

 

Steering System

(6)

 

Material Handling Equipment(s)

(7)

 

Cargo/Dump beds

(8)

 

Dump Body Hydraulics

(9)

 

Air, Hydraulic oil or fuel tanks / reservoirs

(10)

 

Fifth Wheel

(11)

 

Propeller Shaft

(12)

 

Power Take-Off (PTO) Mechanism

(13)

 

Van Body

(14)

 

Brake System

(15)

 

Pressure Release Valve(s)

(16)

 

Wheels

(17)

 

Electronic Control for Engine, Transmission, Central Tire Inflation System,
Anti-lock Braking System etc.

(18)

 

Electrical Wiring System

(19)

 

Control Station-Control/Gauges

(20)

 

Suspension System

(21)

 

Filter/Separator Assembly

(22)

 

Starter

(23)

 

Air Cleaner

(24)

 

Fan, Cooling System

(25)

 

Fan, Clutch Drive

(26)

 

Radiator

(27)

 

Engine After Cooler

(28)

 

Transmission Oil Cooler

(29)

 

Cab

(30)

 

Heater Assembly and Core

(31)

 

Alternators

(32)

 

Winches

(33)

 

Van Heater

(34)

 

Van Air Conditioner

 

149

--------------------------------------------------------------------------------


 

C.2.5.11.2                 The Contractor shall specify the number of component
units required to perform CFAT.

 

C.2.5.11.3                 Component First Article Test Plan.  The Contractor
shall prepare and submit for Government approval, prior to the beginning of any
CFAT, a recommended inspection plan for the first article item(s).  CFAT shall
be completed 30 days prior to the start of PVT.  Individual First Article Test
plans shall be submitted for Government review within 90 days after contract
award IAW DID DI-NDTI-80566 (CDRL A018).  The Government will have the right to
monitor all CFATs.  The Contractor shall provide a list and time schedule of
CFATs as part of this plan, including anticipated completion dates.

 

C.2.5.11.4                 CFAT Report.  The Contractor shall submit all CFAT
Report (s) within 60 days of CFAT completion.  Reports shall be identified
CFAT.  The CFAT report(s) shall include part number drawings and Quality
Assurance Provisions.  The CFAT report shall be prepared IAW MIL-STD-831 and DID
DI-NDTI-80809B (CDRL A014).  CFAT reports shall contain a matrix summary which
tabulates each test/inspection performed, results of each test (pass/fail),
corresponding page where data is located, Contractor position and any corrective
action, if required, shall be included in the report.

 

C.2.5.11.4.1                                                                 
Conditional Acceptance of Components pending CFAT Completion.  The Contractor
can use components in the manufacture of FMTV vehicle production, pending
successful completion of the CFAT for that component provided:

 

a.                                                 The Contractor agrees to
successfully complete all of the CFAT tests.

 

b.                                                The Contractor shall rectify
all deficiencies/discrepancies in each component that are identified during the
subsequent CFAT testing, regardless of the location of each component.

 

c.                                                 In the event that there is a
CFAT failure during the period of time that the Contractor is authorized to use
components, then the Government reserves its right to:

 

(1)                                  Not accept, or cease acceptance, whether
conditional or final, of vehicles

 

(2)                                  Require the Contractor to repeat all, or a
portion of, the PVT at the Contractor’s expense

 

C.2.5.11.5                 Disapproval.  If the CFAT is disapproved, the
Contractor, upon Government request, shall repeat any or all CFATs.  After such
request for additional tests, the Contractor shall make any necessary changes,
modifications or repairs to the First Article or select another First Article
for testing.  All costs related to these tests are to be borne by the
Contractor, including any and all costs for additional tests following
disapproval.  The Contractor shall then conduct the tests and deliver another
report to the Government under the terms and conditions and within the time
specified by the Government.  The Government shall take action on this report
within the time specified.  The Government reserves the right to require an
equitable adjustment of the contract price for any extension of the delivery
schedule, or for any additional costs to the Government resulting from these
tests.

 

C.2.5.11.6                 Changes.  If changes are made to the technical data,
production processes, facilities, and/or type of material, a subsequent CFAT may
be required, as determined by the Government.  When either of the above
conditions occur, the Contractor shall notify the PCO/ACO so that instruction
for the submission, inspection and notification of results can be made.  Costs
of CFATs resulting from Contractor proposed technical data changes, production
process change or material substitution shall be borne by the Contractor.

 

C.2.5.11.7                 Manufacture.  The Component First Article offered for
test(s) must be manufactured at the facilities in which that item(s) is to be
produced under the contract.  If the First Article is a component not
manufactured by the Contractor, the component must be manufactured at the same
facilities in which the component is to be produced for the contract.  A
certification by the Contractor to this effect must accompany each CFAT which is
offered.  In the event CFAT reveals deviations from contract requirements, the
Contractor shall, at the location designated by the Government, make the
required changes to the items, or replace all the items manufactured under this
contact, at no change in contract price.

 

C.2.5.11.8                 If not specified otherwise in the applicable
specification or Quality Assurance Provisions or elsewhere in this clause, the
First Article shall be taken from the first 10 units produced for this
contract.  In the event that the first 10 units of a lot are not available, the
Government reserves the right to select the CFAT quantity from any lot.

 

C.2.5.11.9                 Subcomponent First Article Test requirements may be
met during the performance of the First Article Test of higher assembly, only if
the required characteristics can be tested.  If any characteristic of the
subcomponent is not or cannot be tested during the higher assembly testing, the
subcomponent shall be tested separately.

 

150

--------------------------------------------------------------------------------


 

C.2.5.11.10                                                                    
Reserved.

 

C.2.5.11.11                                                                    
Component First Article Conditions.  The CFAT requirement is considered to be
met if the Contractor certifies that (1) the supplier has component First
Article Approval on the identical part delivered for use in a previous vehicle
production contract with the Government and (2) the supplier has been a
continuous supplier of the part (for purposes of this clause, a continuous
supplier is defined as one which has not had a break in production in excess of
one year, and the design and manufacturing/assembly process or place of
manufacture have not been changed).  If military/federal specifications are
applicable to the component and changes to these documents have been implemented
which may impact form, fit, function or performance, a First Article Test shall
be accomplished.  Further, if degradation of performance of the component is
evident, as determined by the Government, a First Article Test will have to be
accomplished.

 

C.2.5.12                          Disposition of A11 Test Vehicles/Kits
(including optional testing).  Following successful completion of testing, the
Government may elect to have specific test vehicles or kits refurbished at
Government expense.

 

C.2.5.13                          Follow-On Production Testing (FPT).  The FPT
will be conducted IAW ATPD 2131C, Attachment 1, Section 4, paragraph 4.6 - See
Section H.9 Optional Testing

 

C.2.5.14                          Control Tests.  The control test will be
conducted IAW ATPD 2131C, Attachment 1, Section 4, paragraph 4.5.

 

C.2.5.15                          Limited User Test (LUT) for Expansible Van and
Dump Models.  The Government will be conducting a separate LUT for the
Expansible Van and Dump Models.  Length of testing will be approximately 3
months for the Expansible Van and 1 month for the Dump.  Testing for the
Expansible Van will begin 30 days after completion of PVT.  Testing for the Dump
will begin 60 days after completion of PVT.  The delivery requirements are
specified below:

 

LUT Test Vehicle Requirements

 

MODEL

 

QTY

 

MILEAGE

 

TEST SITE

 

TEST TYPE

 

 

 

 

 

 

 

 

 

XM1087A1

 

2

 

1,000

 

Ft. Hood

 

RAM-D/Perf

M1090

 

2

 

1,000

 

Ft. Leonard Wood

 

RAM-D/Perf

 

The Contractor shall provide System Support Packages and Contractor Test Support
IAW C.2.5.6 and C.2.5.7, TIR/FACAR and Test Vehicle Modification IAW C.2.5.9.
and C.2.5.10.  The test vehicles, representative of the production deliveries,
shall be furnished to the Government test site.  Transportation charges from the
Contractor’s plant to and from the test sites shall be the sole responsibility
of the Contractor.

 

C.2.5.16                          Physical Configuration Audits

 

C.2.5.16.1                 Physical Configuration Audits (PCA) shall be
performed by the Contractor and witnessed by Government personnel to validate
the new hardware being introduced to the FMTV TDP, Attachments 2 and 3,
utilizing Level 3 drawings of which ECPs have been approved by the Government. 
The PCA shall be based on each ECP.  The accomplishment of the PCA shall follow
the schedule delineated in the Government-accepted detailed Physical
Configuration Audit Plan identified in paragraph C.2.5.16.2 and shall be
conducted incrementally on the vehicle, its components and parts of components. 
The PCAs shall be completed no later than 120 days after delivery of PVT
vehicles.  Guidance for conducting the PCA is contained in Army Regulation 70-69
and MIL-STD-1521.

 

C.2.5.16.2                 The Contractor shall submit for Government approval,
a detailed Physical Configuration Audit Plan, IAW DID DI-CMAN-80556A (CDRL
A019).  The PCA shall be phased to 90 days after each ECP is approved.  Each PCA
shall be completed within 90 days.  Hardware delivered for the PCA shall be
built to Level 3 drawings.

 

C.2.5.16.3                 The PCAs will be performed on the items selected by
the Government.  The Government may, at its discretion, choose any drawing
characteristics deemed necessary to verify during the PCA.  The Contractor shall
submit a comprehensive list of all current drawings which are contained in the
TDP and which are representative of the configuration being audited.  The list
shall be provided to the Government 90 days before the start of the PCA.  The
Government will select a sample of parts from each increment ad delineated in
the Government-approved Configuration Audit Plan.  The number of samples
selected shall be IAW the following:

 

Number of Physical
Configuration Audit
Items on List or
Engineering Change
Proposals

 

Sample Size of
Items for
Inspection

 

 

 

 

 

0 to 8

 

5

 

 

9 to 25

 

9

 

 

26 to 50

 

13

 

 

51 to 90

 

16

 

 

91 to 150

 

20

 

 

51 to 280

 

32

 

 

281 to 500

 

50

 

 

501 to 1200

 

80

 

 

1201 to 3200

 

125

 

 

 

151

--------------------------------------------------------------------------------


 

C.2.5.16.4                 The Contractor shall provide notification to the PCO
and the ACO not less than 21 days prior to the conducting of any audit.  An
agenda shall be provided IAW CDRL A020.  The Government Quality Assurance
Representative(s) shall be present in all cases.  The Contractor shall also
provide the PCO (concurrent with the agenda):  (i) all first piece inspection
reports; (ii) material, hardness and finish certifications; and (iii) all
subassembly inspection/material, hardness and finish certifications.

 

C.2.5.16.5                 All parts, assemblies, and subassemblies offered for
PCA shall be produced using tooling, processing and inspection procedures that
will be followed during production.  Quality Assurance Provisions shall be
audited to the extent possible to assure compatibility with the drawings.

 

C.2.5.16.6                 If findings from a PCA disclose no difference between
the PCA item, the Level 3 drawings, and related quality assurance technical
data, the Contractor shall submit, for approval, a final PCA report, including
the PCA Inspection Reports (see DID DI-CMAN-81022, CDRL A021 for guidance).

 

C.2.5.16.7                 If deficiencies are found during the PCAs and these
deficiencies exceed 5% of the total characteristics audited on any increment,
the Contractor shall initiate corrective action and be required to provide
objective evidence that similar trends do not exist on future submissions to the
Government.  Further, the Contractor shall be required to audit the entire
drawing package/configuration item and correct all errors if deficiencies exceed
5% of the total characteristics on the Government selected parts.  General
characteristics such as component workmanship shall be counted as one (1) per
component; i.e., poor soldering on a circuit card, or burns on a component,
shall count as one (1) observation and/or one (1) deficiency.  Drawing
deficiencies such as spelling errors, drawing format deficiencies, and incorrect
dimensioning practices shall be counted as one (1) defect per category; (i.e., a
drawing with three (3) misspelled words, four (4) format deficiencies, and five
(5) improperly dimensioned items will equal a total of 3 defects, one (1) for
each category) and dimensional discrepancies of the hardware or drawings will
count as one (1) defect for each discrepancy.

 

C.2.5.16.8                 The Contractor must correct the errors and present
corrective action through an ECP to the Government before PCA approval is
considered.

 

C.2.5.16.9                 In the event deficiencies are not resolved and
corrected, the Contractor shall be deemed to have failed to make delivery within
the meaning of the DEFAULT clause of this contract.

 

C.2.5.16.10                                                                    
The Government reserves the right to stop acceptance of all vehicles if the PCA
is not completed within the schedule specified in this contract.  All costs
associated with the contract or failure to complete the PCA as originally
scheduled shall be borne by the Contractor.

 

C.2.5.17                          Reserved.

 

C.2.5.18                          Continuous Improvement Teams.  The Contractor
shall establish continuous improvement teams.  The Contractor shall appoint a
representative to function as a Liaison Officer with the Government to keep the
Government abreast of progress of the continuous improvement teams.  The Liaison
Officer will be responsible for maintaining statistical control charts for
Contractor and Government detected discrepancies.  The Liaison Officer should
use a combination of statistical signals, Pareto analysis, and customer
complaints to determine the vital few characteristics requiring investigation
and corrective action.  The continuous improvement teams shall have
organizational freedom to cross departmental lines to obtain the resources
needed to correct problems.  The Contractor shall assure that corrective action
feedback loops are in place to assure corrective action is taken at the source
of the problem.  The continuous improvement teams shall assure that the final
inspection record is updated as required.  The final corrective action for a
particular issue shall address the root cause of the subject failure/problem as
well as contain a description of the effort to apply the corrective action,
lessons learned, and its applicability to other areas in order to preclude
similar failures/problems.

 

C.2.5.19                          Canceled Specifications and Standards. 
Specifications and standards referenced in the ATPD 2131C, Attachment 1 and FMTV
TDP, Attachment 2, may be used to satisfy requirements even after the referenced
documents are canceled.  Replacement specifications and standards may also be
used to satisfy ATPD 2131C, Attachment 1 and FMTV TDP, Attachment 2,
requirements in lieu of the canceled document.  Document replacement must be
noted in the canceled and/or replaced documents.  A technical evaluation shall
be applied to determine the nearest equivalent requirement IAW new
specifications or standards.  The Contractor shall document any necessary
interpretation and shall make this available to the Government upon request. 
The process used by the Contractor shall be submitted to the PCO for review and
concurrence 30 days after contract award.  This process shall follow the
guidelines contained in DFARS 211.273 entitled Substitutions for Military or
Federal Specifications and Standards.

 

152

--------------------------------------------------------------------------------


 

C.2.5.20                          Certification to ATPD 2131C, Attachment 1,
Performance Requirements.  Fifteen (15) days prior to First Production Vehicle
Inspection (FPVI), the Contractor shall provide all certifications required by
ATPD 2131C, Attachment 1 to the Government IAW DI-MISC-80678 (CDRL A022).  The
certifications and testing required shall be resubmitted to the Government if
changes are made to the hardware and systems subsequent to the original
certification.

 

C.2.6                                         Program Management

 

C.2.6.1                                Technical Data and Reports

 

C.2.6.1.1                       Unless otherwise specified, the Contractor shall
prepare technical data and reports and submit them in the format and scope
specified in the applicable Contract Data Requirements List (CDRLs) (DD Form
1423), Data Item Description (DID) (DD Form 1664) or as described in the
contract Scope of Work.  Unless otherwise stated, all technical data and reports
shall be submitted by E-mail or by other electronic means mutually agreed to by
both parties.  Data/Reports submitted by E-mail shall not exceed 3 megabytes
(MB) in file size.  Data/Reports over 3 MB shall be transmitted on a disk via
regular mail.  All proprietary data/export control data submitted by the
Contractor shall be submitted via a computer disk.

 

C.2.6.1.2                       Data Item Descriptions.  Copies of standard Data
Item Descriptions (DIDs) invoked under this contract shall be provided as
Exhibit B of this contract.  Tailored DIDs along with unique DIDs unavailable
through normal channels are also furnished with this contract as Exhibit B. 
Tailored DIDs are highlighted by the use of “(T)” following the DID number, eg.,
DI-E-1112(T).

 

C.2.6.1.3                       Status Report.  The Contractor shall provide the
Government with a monthly status report of all technical data and reports
required under this contract.  The report shall, as a minimum, list all
technical data, reports, studies, analyses, minutes, etc., when they are
required, (e.g. monthly, one-time), when the data was delivered, and the
requiring office for the item provided.  The report shall identify those items
not delivered on time and shall provide a revised date for the delivery of the
item.  The Contractor shall include a reason for all items delivered late.  The
report shall be in contractor format and shall be provided electronically to the
Government no later than the fifteenth of the month.  The first submittal of the
report is the first month after contract award.  This report shall be provided
to the PCO, the ACO and to the Project Managers Office.  (CDRL A023)

 

C.2.6.2                                Vehicle Tracking Report.

 

C.2.6.2.1                       The Contractor shall prepare and deliver a
Vehicle Tracking/Shipping Report spreadsheet.  Reporting is required for all
truck and trailer CLINs under this contract.  This shall include all vehicle
loans.  The first report shall be submitted the day of first vehicle delivery
and will be provided electronically.  The report data shall be maintained
current for each day’s production as additive to the master file.  The
Contractor will submit the report in a mutually agreed upon format in a program,
such as Microsoft Excel.  The report will contain the following information, and
will be capable of being sorted by any of the columns of information (CDRL
A024).

 

Vehicle Serial No.
CLIN No.
Model
Registration No.
Engine Serial No.
Transmission Serial No.
Build Date
Color
DD250 No.
DD250 Date
Govt. Bill of Lading (B/L) Ship Date
Govt. B/L
Customer (Mark for)/Purpose (such as PM-JSTARS, 519 Bat/IOT&E Vehicle)
MILSTRIP # (Document Number)
Total MILSTRIP Quantity
Ship to City/State
Method of Shipment (Rail/Truck)
If shipped by truck, the Carrier name
Vehicle Type (production or prototype)
Contract Mod for shipping instructions
Loan vehicles will include who vehicle is loaned to, duration, date it will be
returned, & purpose of loan

 

C.2.6.2.2                       Returned Vehicles.  The Contractor shall also
prepare and deliver a report for all vehicles returned to the Contractors site,
containing the following information (CDRL A024):

 

CLIN
Vehicle Serial No.

 

153

--------------------------------------------------------------------------------


 

Model No.
Registration No.
Ship from City/State
Vehicle Type (production or prototype)
Identify whether any retrofits, reworks or modifications are required and when
they will be completed

 

C.2.6.3                                Daily Shipping Reports.  The Contractor
shall prepare and deliver a Daily Shipping Report spreadsheet, including
weekends as applicable.  Reporting is required for all truck and trailer CLINs
under this contract.  (CDRL A025).  The first report shall be submitted the day
after the shipment of first vehicle and shall be thereafter submitted daily for
the previous days shipment.  The report shall be electronically submitted in
Microsoft Excel format capable of being sorted by any other the columns of
information.  A negative report is required for any day there is no shipment of
trucks or trailers.  The report will contain the following information:

 

Color
Ship Date
Govt. B/L
Vehicle Serial No.
Model
CLIN No.
DD250 Number
MILSTRIP # (Document Number)
Ship to City/State
Mode of shipment (rail, truck)

 

C.2.6.4                                The Army Maintenance Management System
(TAMMS).  The Contractor shall complete DA Form 2408-9, Equipment Control
Records for each end item of equipment IAW DID DI-L-1400A and DA Pamphlet
738-750.  The Contractor shall prepare the form to report shipment of the item
from the acceptance point of the initial accountable Army consignee (CDRL
A026).  The Log Book copy shall be placed in the book binder/equipment record
folder and attached to the end item of equipment.  Electronic copies will be
delivered to LOGSA and TACOM (CDRL A026).

 

C.2.6.5                                Cost Related Reports

 

C.2.6.5.1                       Contractor Cost Data Reporting (CCDR)
Requirements.  The Contractor shall submit the cost-related reports specified
below.  All reports shall be prepared IAW the data item descriptions.

 

Form

 

Title

 

DID

 

CDRL

DD 1921

 

Cost Data Summary Report

 

DI-FNCL-81565

 

A027

DD 1921-1

 

Functional Cost-Hour Report and Progress Curve Report

 

DI-FNCL-81566A

 

A028

 

C.2.6.5.2                       Cost Reports for Cost Reimbursable CLINs.  The
Contractor shall prepare and submit a cost report for all CLINs that are on a
cost reimbursement basis (CDRL A029).  The report shall be in Contractors format
and shall include the following for each CLIN:

 

a.                                                 Total cost to date

b.                                                Cost at completion

 

The report shall be submitted quarterly (every 3 months) and shall begin when
the Contractor starts incurring costs against any cost CLIN.  The report shall
be submitted within 20 days of the end of the quarter the report is for, and
shall include information for the last month of the quarter (eg., report if the
report is for Apr, May, and Jun; it is due NLT 20 Jul and shall include data for
Jun).  The report shall be submitted to the Government as identified in CDRL
A029.

 

C.2.6.6                                Production Reports

 

C.2.6.6.1                       Production Progress reports as required by FAR
52.242-2, entitled, “Production Progress Report”, shall be prepared IAW the
instructions printed on the DD Form 375 or in Contractor’s format.  DCMA review,
comments, and signature are required prior to distribution of the report. 
Government approval is required if Contractor format is elected.  The report
shall be electronically submitted in Microsoft Excel format capable of being
sorted.  The first report shall be submitted 3 months prior to the first full
month in which vehicle delivery is required.  The report shall be submitted each
month thereafter until a final report, so marked, is submitted at the close of
the month during which the Contractor has made the final delivery of material
under this contract (CDRL A030).

 

C.2.6.6.2                       All report submittals shall be made not later
than the 8th working day of the month following the month covered in the
report.  The report shall be sent by e-mail.

 

C.2.6.7                                Meetings, Reviews and IPT Requirements

 

C.2.6.7.1                       Meetings.  The Contractor shall conduct the
following meetings, unless otherwise notified by the PCO in writing:

 

154

--------------------------------------------------------------------------------


 

C.2.6.7.1.1              Start of Work Meeting.  A Start of Work (SOW) meeting
shall be conducted at the Contractor’s facility within 30 days after award of
this contract.  It shall last no longer than 2 days.  This meeting shall review
the Contractors system and schedules that shall be utilized during this
contract.  The meeting will review the following functional areas:

 

a.                                                 Engineering

b.                                                Product Assurance & Test

c.                                                 Integrated Logistics Support

d.                                                Business Management/Contracts

e.                                                 Program Management Review

f.                                                   Partnering

g.                                                System Technical Support (STS)

 

C.2.6.7.1.2              Monthly Management Review.  There shall be Monthly
Management Reviews.  The review shall last no longer than 1 day.  The reviews
shall be held via Video Teleconference (VTC), conference call, or at the
Contractors facility, unless otherwise notified by the PCO in writing.  VTC, in
lieu of actual face-to-face meetings shall be the preferred method for
conducting meetings.  However, the Monthly Management Review shall be held
quarterly at the Contractors manufacturing facility.  The Monthly Management
Reviews shall include the following:

 

a.                                                 Engineering Management Review

b.                                                Product Assurance & Test
Management Review

c.                                                 Integrated Logistics Support
review

d.                                                Business Management/Contracts
Review

e.                                                 Program Management Review

f.                                                   Partnering

g.                                                System Technical Support (STS)

 

C.2.6.7.1.3              Integrated Product Teams (IPTs).  The Contractor shall
form IPTs as necessary to interact with the Government Project Manager’s office
during the term of this contract.  The following are examples of IPT meetings
that are included under this category:

 

a.                                                 ILS Reviews – ILS Reviews
will be event-driven and agreed to by the Government and Contractor. 
Publications Reviews and Provisioning Conferences are examples of ILS Reviews
included in this category of ILS Reviews.  Meeting times and locations will be
agreed to by the IPT.  Meeting agenda will be jointly developed and will focus
on the status of the logistics support package, logistics planning, development,
schedules, issues and actions.  A record of all key decisions and actions will
be maintained by the Contractor, and approved by the Government and Contractor.

 

b.                                                Quality Assurance Management
Meeting – The Contractor shall schedule and participate in Quality Assurance
Management Meetings to be held alternately between TACOM and the Contactors
production facility of by VTC.  The initial meeting shall be at TACOM and held
within 90 days of contract award.  Follow-on meetings shall be held every 60
days thereafter.  Unless agreed otherwise, the meetings shall be no more than
day in length.  The Contractor shall present status of agenda topics at the
meeting.  The Contractor shall prepare minutes IAW CDRL A031 and an agenda IAW
CDRL A020.  For meetings scheduled at TACOM, the Contractor shall include a list
of attending personnel with their citizenship and date of birth along with their
agenda.

 

C.2.6.7.2                       Meeting Management.

 

C.2.6.7.2.1              Agendas.  The Contractor shall prepare agendas for all
meetings in the contract in Contractor format.  Agendas shall be submitted by
e-mail 5 calendar days prior to the meeting (CDRL A020).

 

C.2.6.7.2.2              Minutes.  The Contractor shall prepare minutes of
meetings specified in the contract in Contractor format.  Minutes, with a list
of attendees, shall be provided as identified in CDRL A031 by e-mail, in MS Word
format, within ten (10) working days after the meeting.

 

C.2.7                                         Integrated Logistics Support (ILS)

 

C.2.7.1                                Basic Requirement.  The Contractor,
together with the Government, shall plan, manage, and execute the logistics
requirements described herein of the FMTV A1 CR program.  With respect to ILS,
the term “FMTV A1 CR program” or “FMTV A1 CR vehicles” refers to the following
vehicles:

 

M1078 A1

 

TRK, CARGO, LMTV w/o winch

 

2320-01-447-6343

M1078 A1

 

TRK, CARGO, LMTV w/winch

 

2320-01-447-3888

M1079 A1

 

TRK, VAN, LMTV w/o winch

 

2320-01-447-4938

M1080 A1

 

TRK, CHASSIS, LMTV w/o winch

 

2320-01-447-6345

M1082

 

TRAILER, CARGO, LMTV

 

2330-01-449-1775

M1083 A1

 

TRK, CARGO, MTV w/o winch

 

2320-01-447-3890

M1083A1

 

TRK, CARGO, MTV w/winch

 

2320-01-447-3884

M1084 A1

 

TRK, CARGO, MTV w/MHE

 

2320-01-447-3887

M1085 A1

 

TRK, CARGO, MTV, LWB w/o winch

 

2320-01-447-3891

M1085 A1

 

TRK, CARGO, MTV, LWB, w/winch

 

2320-01-447-3897

M1086 A1

 

TRK, CARGO, MTV, LWB, w/MHE

 

2320-01-447-3895

M1088 A1

 

TRK, TRACTOR, MTV w/o winch

 

2320-01-447-3893

 

155

--------------------------------------------------------------------------------


 

M1088 A1

 

TRK, TRACTOR, MTV w/winch

 

2320-01-447-3900

M1089 A1

 

TRK, WRECKER, MTV w/winch

 

2320-01-447-3892

M1090 A1

 

TRK, DUMP, MTV w/o winch

 

2320-01-447-3899

M1090 A1

 

TRK, DUMP, MTV w/winch

 

2320-01-447-6344

M1092A1

 

TRK, CHASSIS, MTV w/o winch

 

2320-01-447-3894

M1095

 

TRAILER, CARGO, MTV

 

2330-01-449-1776

M1096 A1

 

TRK, CHASSIS, LWB, MTV

 

2320-01-447-3885

 

Note:  Logistics support for the XM1087A1 TRK, VAN EXPANSIBLE w/o winch, NSN: 
2320-01-459-3895 is planned under the STS portion of this contract.  Logistics
support for M1084A1/RSV TRK, CARGO, MTV (HIMARS RSV) and XM1140 CHASSIS:  HIMARS
Launcher Chassis is being acquired under another contract.

 

ILS program objectives are to analyze the support requirements and to develop
and deliver a logistics support package including parts, provisioning data,
technical data, training, and technical support for Contractor-generated ECPs
for the FMTV A1 CR vehicles and Special Purpose Kits listed in the ATPD 2131C,
Attachment 1, Annex M.  The ILS package shall include all the logistics data
specified below, which supports all Contractor-generated ECPs for the FMTV A1 CR
vehicles and Special Purpose Kits.  All ILS/Logistics Management Information
(LMI) shall be prepared and delivered IAW the requirements specified herein, on
the related CDRLs, and IAW guidance provided in Military Handbook 502 Department
of Defense Handbook for Acquisition Logistics and Military Performance
Specification 49506.  The Contractor shall provide ILS management support that
includes:

 

a.                                                 End Item(s) Configuration
Management Control/ILS Functional Interface

 

b.                                                LMI Research, Analysis,
Development, and Documentation

 

c.                                                 Vehicle System Operation and
Maintenance Engineering Analysis/Planning

 

d.                                                Vehicle System Initial and
Follow-on Provisioning/Supply Support

 

e.                                                 Vehicle System Technical
Publications Development and Continuous Update

 

f.                                                   Operator and Maintenance
Training/Training Material Development/Update

 

Additional ILS program objective is to maintain commonality between variants,
and downward compatibility from the FMTV A1 CR models down to the FMTV A0 and
FMTV A1 models.

 

C.2.7.2                                ILS Management Responsibilities.  The
Contractor shall appoint an ILS Manager under the FMTV contract who will be the
primary Point of Contact (POC) for the Contractor development of logistics
products for the production effort and STS effort (C.3.4.2).

 

a.                                                 Be responsible for managing
Contractor efforts to meet logistics planning requirements defined by the ILS
Integrated Product Team (IPT)

 

b.                                                Serve as the lead for the
Contractor for ILS IPT Reviews

 

c.                                                 Participate in milestone
planning and ensure logistics products are developed based on the jointly
developed (Contractor and Government) master schedule

 

C.2.7.3                                The Contractor shall provide data
sufficient to allow development of new ILS products such as provisioning,
cataloging, operator, maintenance and training technical data, spare and repair
parts information, and deliver that data, as specified within this contract and
the related CDRLs/DIDs/specifications with related attachments.

 

C.2.7.4                                ILS Management Control Log.  The
Contractor shall maintain an ILS Management Control Log (Contractor format,
electronic file) (CDRL A032) with supporting documentation for Government
review, as required, that tracks all changes to the production configuration
baseline and subsequent ILS/LMI impact, to include the following:

 

a.                                                 ECP Control Number (system,
subsystem, component, part)

 

b.                                                Provisioning Change
(Required/Not Required), by affected system, sub-system, assembly, subassembly,
component Part Number (P/N), Contractor and Government Entity Code (CAGEC), and
NSN, if available via screening.

 

c.                                                 Operation/Maintenance
Instructions Change (Required/Not Required), by affected paragraphs/pages

 

156

--------------------------------------------------------------------------------


 

d.                                                Operation/Maintenance Training
Material Change (Required/Not Required), by affected training packages,
paragraphs, pages

 

e.                                                 Technical Publication Change
(Required/Not Required), by affected Technical Manual (TM), paragraphs, pages,
illustrations

 

C.2.7.5                                Dedicated ILS Hardware.  The Contractor
shall ensure that first production hardware is available for the development,
validation and verification of the ILS package to include the technical manuals.

 

C.2.7.6                                System Support Package (SSP).  The
Contractor shall deliver a System Support Package (SSP) to support each TM
Verification/Logistic Demonstration.  The Contractor shall deliver SSPs to the
indicated site by the required date.  Items not furnished or not furnished in
sufficient quantities to support the activity shall be delivered to the site of
the activity within 24-48 hours of notification.  The SSP shall include the
latest configuration spare and repair parts, all special tools and Test,
Measurement and Diagnostic Equipment (TMDE), and the latest version of equipment
publications.  A System Support Package Component List shall be prepared IAW
CDRL A015.

 

C.2.7.7                                Logistics Management Information (LMI)
Research, Analysis, Development, and Documentation – Data

 

C.2.7.7.1                       LMI data is herein defined as all vehicle
specific technical information required to safely operate, maintain, and support
the system by the intended target audience in its designated environment(s) for
the expected life-cycle of the equipment.

 

C.2.7.7.2                       The Contractor shall brief his strategy for
conducting operation and maintenance analysis at the ILS SOW Meeting.  Updates
to any analysis, procedures, and/or strategy shall be briefed at each subsequent
ILS review.

 

C.2.7.7.3                       Logistics Management Information Summaries
(LMIS)/Supportability Analysis Summaries (SAS), Maintenance Analysis
Planning/Repair.

 

C.2.7.7.3.1              The Contractor shall conduct a review of new operation
and maintenance information for the affected systems (FMTV A1 CR) focusing on
operation and maintenance analysis for new vehicle assemblies, sub-assemblies,
spare parts, Basic Issue Items (BII), Component of End Item (COEI), Additional
Authorized List (AAL), and kits, and identify the tools required to define
optimal maintenance support.  The Contractor shall ensure LMI is fully addressed
in all ECPs and that LMI is maintained to the most current configuration
baseline and LMI Data Summaries are provided IAW CDRL A033, DI-ALSS-81530.

 

C.2.7.7.3.2              Reserved.

 

C.2.7.7.4                       Oil Analysis Report, DI-MISC-80390, CDRL A035. 
The Contractor shall update the Oil Analysis Report for the FMTV A1 CR engine
and transmission, as required.  If there is any change in model or configuration
of the engine or transmission between the FMTV A1 model and the CR model, this
report shall be provided by the Contractor for the component (engine or
transmission) which has been changed.  If there is not change in model or
configuration in either the engine or the transmission, then this report will
not be required.  The report shall contain information on wear-metal,
metallurgy, location of sampling valves, chemical composition of non-standard
lubricants supplied or required by the Contractor, failure rates or
oil-lubricated components and recommendations for sampling and change intervals
and lubricant physical property limitations.

 

C.2.7.8                                Provisioning Program.

 

a.                                                 The FMTV system has an
existing Provisioning Master Record (PMR).  It will be determined at the SOW
meeting whether parts that are not common will be addressed by either a separate
Use on Code (UOC) or tracked by serial number.  The Government will provide a
copy of the LSA/LMI database and the PMR database after the Start of Work
meeting so the Contractor can perform a reconciliation of the two.

 

b.                                                The provisioning program for
the FMTV requires that the Contractor maintain the PMR providing the Government
with data IAW Logistics Management Information Data Procedure, Attachment 14,
LMI Data Products IAW CDRL A036, DI-ALSS-81529.  Provisioning will be maintained
to a baseline representative of each engineering change.  The PMR contains all
data for the assemblies, sub-assemblies, spare parts, and kits to include COEI,
BII, AAL, and Special Tools and Test Equipment required to support the FMTV.

 

c.                                                 All provisioning data
submitted under this contract for the purpose of PMR initial load or maintenance
shall be IAW the requirements herein; drawings/illustrations sufficient for
provisioning shall be in *.pdf format.  Updates to provisioning data shall be
provided by the Contractor IAW CDRLs A036 (DI-ALSS-81528), A037 (DI-ALSS-81529),
A038, (DI-ALSS-81530), and A039, DI-ALSS-81529.

 

d.                                                The respective PMRs for each
of the FMTV systems shall be the primary source for all Repair Part and Special
Tools List (RPSTL) generation for the life of this contract.

 

e.                                                 Pending completion of the
database reconciliation process and completion of any new provisioning efforts
on Contractor generated ECPs, to include all subsequent Provisioning On-line
System (POLS) inputs, the Contractor will generate a Logistic support Analysis
(LSA) RPSTL Proof output product and forward it to the Government for the
purpose of RPSTL integration.  The Contractor shall be responsible for
consolidating the RPSTL Proof parts list and corresponding RPSTL illustrations
to form a completed RPSTL revision/changes for each FMTV.

 

157

--------------------------------------------------------------------------------


 

C.2.7.8.1                       LMI Data Products/Provisioning Parts List (PPL),
DI-ALSS-81529, CDRL A036, as provided in Data Product Checklist, Attachment 15.

 

a.                                                 The Contractor shall maintain
a Provisioning Parts List (PPL) in Contractor format (hard copy and electronic
file) that contains the proposed items to be updated/loaded into the PMR.

 

b.                                                After the composite FMTV PMRs
are completely loaded/updated to reflect the FMTV A1 CR approved configuration
at time of contract award, the Contractor shall continuously maintain
provisioning data for the FMTV.  The PMR shall be updated as agreed to by the
IPT.

 

c.                                                 PLISNs shall be added and/or
changed to reflect any changes in production configuration resulting from
Engineering Change Proposals (ECPs) and/or Original Equipment Manufacturer
(OEM)/vendor parts information changes.  The existing PLISN/LCN structure will
be used to the greatest extent possible.

 

C.2.7.8.2                       LMI Data Products / Provisioning Parts List
Index (PPLI) DI-ALSS-81529, CDRL A037 as provided in Data Product Checklist,
Attachment 15.  Cross-reference list of entries on the Provisioning Parts List
(PPL) is to be prepared and delivered with each Provisioning Parts List
submission.

 

C.2.7.8.3                       LMI Summaries/Pre-Procurement Screening,
DI-ALSS-81530, CDRL A038.  The Contractor shall conduct pre-procurement
screening of part numbers and/or technical characteristics screening for all
items to be provisioned.  Drawings are not required for items accompanied by a
copy of pre-procurement screening results, which indicate the item has a valid
NSN.

 

The Contractor shall have the following at each provisioning conference/review:

 

(1)                                       Proposed changes to LMI data in
Contractor format for review.

 

(2)                                       One drawing for each part listed on
the LMI Data Product Report that does not have an NSN.

 

(3)                                       A copy of the pre-procurement
screening that shows either a hit or no-hit for NSNs.

 

C.2.7.8.4                       LMI Products/Supplementary Provisioning
Technical Documentation (SPTD)/Drawings (DI-ALSS-81529, CDRL A039).  The
Contractor shall have provisioning conferences as soon as data is available but
no later than 60 days after each PVT completion to provision the
Contractor-generated ECPs.  The Contractor shall have available for review at
each provisioning conference/review one hard copy SPTD/drawings for each item on
the PPL that requires NSN assignment.  These drawings shall include a parts
list, detail and assembly drawings, interface control data, diagrams,
performance characteristics, assemble/make-from instructions, and details of
material for each assembly, sub-assembly, spare part(s), kits, special tools,
BII, AAL or COEI on the FMTV vehicle system.

 

a.                                                 The drawings shall be in
PLISN sequence.

 

b.                                                After approval of each
drawings as being suitable for NSN assignment, the drawings shall be submitted
on a Compact Disk (CD) in Adobe Acrobat, pdf file, or some other software
product format as agreed to, one week after completion of each provisioning
conference/review.

 

c.                                                 Text on all drawings shall be
in the English language.

 

d.                                                The Contractor shall have all
approved vendor Commercial and Government Entity (CAGE) Codes typed, stamped or
written legibly with an authorized signature and date cited on all drawings.

 

e.                                                 Substitutes for drawings,
such as commercial catalogs or catalog descriptions, sketches or photographs
with brief descriptions of dimensions, material, mechanical, electrical, or
other descriptive characteristics are permitted only be exception on a case by
case basis by provisioner/Defense Logistics Information Service (DLIS)
personnel.

 

C.2.7.8.5                       Special Equipment Tools and Test Equipment List
(TTEL) (DI-ILSS-80868 (T), CDRL A040).  The Contractor shall prepare and deliver
a TTEL listing those new, changed support items for the FMTV A1 CR and Special
Purpose Kits listed in ATPD 2131C, Attachment 1, Annex M that are not currently
listed in the FMTV A1 Manuals.  A list of Supply Catalogs can be found in DA
Pamphlet 25-30, Sec. 6.  The TTEL List, with drawings, shall be identified at
the first provisioning conference/review.  Based on approval of the TTEL, the
Contractor shall deliver the data concurrently with the first submittal of the
provisioning data.  Updates shall be provided with each subsequent delivery of
the LMI Data Products.

 

158

--------------------------------------------------------------------------------


 

C.2.7.8.6                       Next Higher Assembly (NHA) PLISNS and Overhaul
Quantities.

 

a.                                                 NHA PLISNs and overhaul
quantities (OVHL QTY) are generated through the provisioning process and used to
identify and forecast repair parts requirements for all
assemblies/subassemblies/ components.  OVHL QTY is the estimated number needed
to support overhaul of 100 NHA.

 

b.                                                The Contractor shall enter the
immediate NHA PLISN as well as the applicable end item PLISNs, their Indicator
Code and OVHL QTY for each new PLISN entered in the PMR.

 

C.2.7.9.                             Government System Access.  The Contractor
shall provide updates to the PMR in a manner agreed to by the Government.

 

C.2.7.10                          LMI Quality Control Testing/Validation – LMI
Quality Assurance Verification.

 

C.2.7.10.1                 LMI Quality Control Testing/Validation.  The
Contractor shall physically test/validate 100% of the new LMI being procured
under this contract.  Method of LMI testing/validation shall be at the
Contractors discretion; however, testing/validation methodology shall be
sufficient to correct all technical inaccuracies within the LMI.  Validation
methodology shall be presented at the Start of Work meeting.

 

C.2.7.10.2                 LMI Quality Assurance Verification.  Government LMI
quality assurance sample verification for new LMI being procured in this
contract will begin at the time of contract award and will continue throughout
the life of this contract.  Sample verification will be conducted at the
Contractors facility and at Government installation/facilities, at the
discretion of the Government.  Verification support shall be provided by the
Contractor.  If required, the Government will notify the Contractor of
verification support requirements NLT 30 days prior to the verification start
date.  The Contractor shall provide verification support no later than the
verification start date.  The Government reserves the right to use target
audience maintainers to perform sample verification tasks.

 

C.2.7.10.3                 Maintenance Allocation Chart (MAC).  The Contractor
shall update the MAC presently in the FMTV TMs to reflect the Contractor FMTVA1
CR configuration as described in C.1.2.5.

 

C.2.7.11                          Reserved.

 

C.2.7.12                          Unique ASL.  The Contractor shall identify
unique Authorized Stockage Levels (ASL) contained in the Contractor FMTV A1
configuration as described in C.1.2.5, which should be added to the Governments
current baseline, and submit at the first provisioning review IAW CDRL A041. 
The listing shall include Part Number (P/N), Contractor and Government Entity
(CAGE) code, NSN (if assigned), name, Essentiality code, Routing Identifier Code
(RIC), unit price, and quantity per number of vehicles.

 

C.2.7.13                          Changes to Special Purpose Kits, . listed in
ATPD 2131C, Attachment 1, Annex M The Contractor shall identify any changes
required to utilize the current Special Purpose Kits on the FMTV A1 CR, prepare
an impact statement and submit at the first provisioning review.  (CDRL A042)

 

C.2.8                                         RESERVED

 

C.2.9                                         Publications Requirements

 

C.2.9.1                                Technical Manuals

 

C.2.9.1.1                       The Contractor shall prepare and deliver revised
FMTV Technical Publications to include Contractor-generated ECPs for the FMTV A1
CR vehicles and Special Purpose Kits (listed in ATPD 2131C, Attachment 1, Annex
M) IAW Technical Manuals (TM) CDRLs A043, A044, A045, A046, A051 and A052.  The
IETM will adhere to the content requirements of MIL-STD-40051A.  The IETM
structure will adhere to the Document Type Definitions (DTDs) within the
Electronic Maintenance System (EMS) , Government furnished IETM development
software.

 

TM9-2320-392-10

 

MTV A1 Operator’s Manual

TM9-2320-392-10-HR

 

MTV A1 Hand Receipt

TB9-2300-427-15

 

MTV A1 Warranty Technical Bulletin

TM9-2320-391-10

 

LMTV A1 Operator’s Manual

TM9-2320-391-10-HR

 

LMTV A1 Hand Receipt

TB9-2300-426-15

 

LMTV A1 Warranty Technical Bulletin

 

FMTV A1 Interactive Electronic Technical Manual (IETM).

 

IETM Contents

 

TM9-2320-392-10

 

MTV Operator’s Manual

TM9-2320-392-10-HR

 

MTV Hand Receipt

TB9-2300-427-15

 

MTV Warranty Technical Bulletin

TM9-2320-392-20

 

MTV Unit Maintenance Instructions

TM9-2320-392-24P

 

MTV Unit, Direct Support (DS) and General Support (GS)  Maintenance Repair Parts
and Special Tools List  (RPSTL)

TM9-2320-392-34

 

MTV Direct Support and General Support Maintenance Instructions

TM9-2320-391-10

 

LMTV Operators Manual

TM9-2320-391-10-HR

 

LMTV Hand Receipt

 

159

--------------------------------------------------------------------------------


 

TM9-2300-426-15

 

LMTV Warranty Technical Bulletin

TM9-2320-391-20

 

LMTV Unit Maintenance Instructions

TM9-2320-391-24P

 

LMTV Unit, DS and GS RPSTL

TM9-2320-391-34

 

LMTV DS and GS Maintenance Instructions

TM9-2330-394-13&P

 

LMTV/MTV Trailer Manual

 

C.2.9.1.2                       The Government will furnish the most recent FMTV
IETMs for the purpose of establishing a FMTV A1 baseline for update, if
required.  The Government will also provide a copy of the Electronic Maintenance
System (EMS) computer operating system software if required.  In addition, the
Government will provide the Contractor the most current version of the EMS
throughout the life of this contract.  The Government will also provide IETM
authoring training if required.  The contractor shall remain current with the
Armys IETM working group and Army Diagnostic Improvement Programs (ADIP) as well
as EMS2 software enhancements to insure successful updates of the IETM.

 

C.2.9.1.3                       The IETM Revision listed above shall filter
information by vehicle, by vehicle model, and by maintenance level.  This
filtering means that once a user chooses a particular vehicle, vehicle model,
and maintenance level, only data pertaining to that filter element will be
displayed.

 

C.2.9.1.4                       Intrusive Testability Analysis.  When the IETM
is impacted by design changes, the Contractor shall analyze the testability of
all new subsystems on-board the FMTV A1 CR vehicles to determine their potential
to enhance the troubleshooting process through intrusive diagnostics.  The
Contractor is responsible for maintaining a suitable technical relationship with
applicable vendors and/or subcontractors, such that all technical and user
issues related to testability are resolved to the satisfaction of the
Government.

 

C.2.9.1.5                       The Contractor shall update, as required, the
IETM troubleshooting taking full advantage of the intrusive testing and database
interrogation capability of the EMS software and the vehicles on-board
Electronic Control Units/Modules (ECUs/ECMs), for any ECPs dealing with the four
major diagnostic systems, ABS, engine, transmission, and CTIS.  The Contractor
shall obtain data descriptions and programming codes necessary to communicate
with the ECUs/ECMs and subsystems, and will identify and describe them in the
LMI (IETM).

 

C.2.9.1.6                       The Contractor shall update diagnostic
procedures for troubleshooting of the FMTV as specified in MIL-STD-40051A.  All
vehicle systems and subsystems shall be covered by these procedures.  The
diagnostic procedures shall be based on the concepts of Artificial Intelligence
(AI) and/or expert systems.  AI is defined as systemic problem-solving using the
component first, which has the highest probability of being the cause of the
failure, then proceeding to the next most likely cause of the system failure.

 

C.2.9.2                                Publication Records

 

C.2.9.2.1                       Validation Plan.  The Contractor shall
prepare/update Validation Plan(s) IAW CDRL A050 for each validation effort, and
Validation Certifications for each TM/IETM.  The Validation Plan shall be
submitted 60 days prior to Validation efforts.  The Contractor shall prepare a
Validation Certificate for each TM/IETM IAW DID DI-M-2196 (CDRL A047).  The
Contractor shall assure that the TM/IETM will accurately reflect the
configuration of the production vehicles and shall include any test corrections,
engineering changes, vendor changes and corrections to any errors that are not
part of the latest published edition of the IETM (EM 0195).  The Contractor
shall develop and demonstrate for Government approval, the policies, processes
and procedures by which he will ensure that his writing, illustrating, and
editing staff are thoroughly trained in the development of the TMs/IETM.  The
Contractor shall ensure that TMs/IETM are uniform in format, content, depth of
coverage and target audience Reading Grade Level (RGL).  Descriptions of the
implementation of the aforementioned policies, processes and procedures shall
form part of the Technical Manual Plan.

 

C.2.9.2.2                       Technical Manual Status and Schedules. 
Technical Manual/IETM status and schedules shall be furnished IAW DI-M-6155
(CDRL A048).

 

C.2.9.2.3                       Technical Manual Cost Report.  The Contractor
shall provide a Publication Cost Report IAW DID DI-FNCL-80729 (CDRL A049).  This
report must accompany any Final Reproducible Copies (FRC) (previously FDEP) to
which it applies.

 

C.2.9.3                                Copyright Release.  The Contractor shall
furnish an unlimited release giving the Government permission to reproduce and
use copyrighted material contained in any commercial data being used to fulfill
the terms of the contract.  When the Contractor uses commercial data which
covers a subcontractor’s component(s) or portion thereof, and the subcontractors
data contains copyrighted material, the Contractor shall be responsible for
obtaining a copyright release from their subcontractor and furnishing such
release to the PCO.  In the event no copyrighted information is used in a
deliverable under this contract, the Contractor shall certify this in writing. 
The PCO shall review the copyrighted release or letter before the copyright
materials is released.  This release/letter must be delivered with or before the
FRC it covers.  An FRC will be considered incomplete without this
release/letter.  The Contractor shall package and deliver all source material,
defined as operating plans, standard procedures, computer programs and residual
material, source codes, computer disks, computer tapes, and all other media
containing digital files developed to fulfill the requirements of this
contract.  The Contractor shall grant the Government unlimited right to any and
all data/products under this contract.

 

160

--------------------------------------------------------------------------------


 

C.2.9.4                                Technical Manual Validation

 

C.2.9.4.1                       Validation.  The Contractor shall conduct
TM/IETM Validation.  The Government will require 100% Validations.  Hands-on
Validation shall be required for disassembly of major components, e.g. engine,
transmission, Anti-lock Brake System (ABS), axles, new vehicle models, etc. and
shall be 100% performed.  The Government may elect to observe the Contractor’s
Validation(s) to supplement satisfaction of the Government’s Verification
requirements.  However, the Government may exercise its right to perform
separate, partial or %100 Verifications.  Contractor shall provide Technical
Manuals Certifications IAW DID-M-2196 (CDRL A047).

 

C.2.9.4.2                       Validation Hardware.  The hardware made
available for Validation efforts shall be the same type of hardware required for
Verification efforts.  The vehicles shall be production hardware.

 

C.2.9.5                                Publication Validation Quality.

 

C.2.9.5.1                       The Contractor shall validate the technical
accuracy and adequacy of all operating and maintenance procedures.

 

C.2.9.5.2                       The Government reserves the right to witness the
validation.  However, Government observation of the validation will not
necessarily constitute a verification of the material

 

C.2.9.5.3                       The Contractor shall maintain records showing
dates of validation reviews, material reviewed by task or action, findings with
applicable remarks, and action taken IAW ISO 9001 or an equivalent standard. 
The Governments technical manager or designated representative reserves the
right to examine these records at the Contractor’s facility.

 

C.2.9.5.4                       Unless otherwise advised in writing through the
PCO, verification by the Government will be performed at the Contractor’s
facility.  The verification timeframe will be mutually agreed upon by the
Government and the Contractor.  The Contractor shall provide all necessary
resources to support the Government verification as outlines in paragraph
C.2.9.7 below.

 

C.2.9.5.4.1                                                                       
The Contractor shall correct all errors found in the Standard Generalized Markup
Language (SGML) instance and graphics during verification, at no additional cost
to the Government.  After Government receipt of the product, the Government
reserves the right to require the Contractor to correct all errors found in the
manuscript at no additional cost to the Government within 15 days of review and
approve the changes for approval until the data is correct as many times as
necessary at no additional cost to the Government.  The 15 day timeframe
includes the time from notification of an error in the manuscript to the time
the corrected text is postmarked by the postal service.  This includes
reshipping, but not receipt by the Government.

 

C.2.9.5.4.2                                                                       
The Contractor shall support the verification by the Government and shall do, at
a minimum, the following:

 

a.                                                 Provide equipment for
displaying IETMs during the verification process

 

b.                                                Record and maintain records
during the verification process

 

c.                                                 Provide assistance to the
technical manager of their designated representative during the verification,
and provide the Government with a copy of the discrepancies identified

 

d.                                                Make necessary corrections to
the discrepancies identified during the verification process

 

e.                                                 Provide the technical
publications representative or their designated representative with a report of
the corrective actions taken

 

f.                                                   Provide administrative
support for completion of the verification

 

C.2.9.5.5                       Warranty of Logistics Data -  See paragraph H.5.

 

C.2.9.6                                Technical Manual Verification

 

C.2.9.6.1                       Verification.  The Government will be
responsible for conducting verifications of all TM changes/IETM revisions
prepared and updated under this contract.  The verifications will be conducted
at the Contractors site.  Contents of TM changes/IETM Revision will be 100%
verified unless deemed unnecessary by the Government.  TACOM reserves the right
to supplement the verification of any portion of the TMs/IETM by witnessing the
Contractor’s Validations of the equipment.  If the foregoing is exercised, the
Government reserves the right to make a final determination of acceptability of
the witnessed procedures, or to verify hands-on at a mutually agreed upon date. 
The Contractor shall support Government manual verifications at TACOM by having
vehicle-knowledgeable personnel available or on call.  The Contractor shall also
provide, prior to or at the start of Verification, a complete, accurate, updated
RPSTL and MAC to support the Verification effort.  The RPSTL and the applicable
vehicle shall match.

 

C.2.9.6.2                       Technical Manuals/IETMs to Support
Verification.  The Contractor shall support verification of preliminary
technical manuals (previously DEPs) and IETM as indicated in these
sections/applicable specifications.  All verification findings shall be
incorporated by the Contractors in the Final Reproducible Copies (TMs and IETM)
and made available for Government review.  The Contractor shall not incorporate
any changes/corrections to any TMs/IETM without the knowledge and approval of
the Government.  Any such additions to any TMs/IETM will impact the
acceptance/rejection of subject TMs/IETM.

 

161

--------------------------------------------------------------------------------


 

C.2.9.7                                Publications Review.  Publications will
be reviewed, after Verification, by the Government for technical accuracy,
editorial accuracy, compliance with guidance, completeness, usability, accuracy,
consistency and usability by the target audience.  The Government will provide
comments, in writing, on the results of each review within approximately 60
days.

 

C.2.9.8                                Publications Final Delivery.  The
Contractor shall deliver IAW CDRLs A043-A046.

 

C.2.10                                   Training

 

C.2.10.1                          The Contractor shall provide instructors,
instructions and related technical literature in support of the training cited
below for Government Personnel and Service Contractor Personnel on
Operation/Operator maintenance (OP), Unit Maintenance (UM), Direct Support (DS)
maintenance, and , if required, General Support (GS) maintenance, repair and
troubleshooting of all equipment furnished by the Contractor in fulfillment of
this Contract.

 

C.2.10.2                          Training Plan.  The Contractor shall provide a
training plan (Contractor’s format) that outlines the approach to meeting the
training requirements cited in paragraph C.2.10.1 above.  The training plan
shall depict lessons to be taught at each level, along with an estimate of the
material, time and number of instructors required to teach each lesson.  The
training plan shall be delivered electronically in a “Windows ‘98” compatible
format IAW CDRL A053.

 

C.2.10.3                          Training Materials.  The Contractor shall
provide an Instructor Guide (IG) and Student Guide (SG) in a multi-media
PowerPoint format.  The IG and SG shall reflect all new technology impacts as
they differ from the current FMTVA1 vehicles.  The Government Training POC will
a hard copy and a CD ROM copy of the current FMTVA1 IG and SG at the SOW
meeting.  The IG and SG shall reflect the levels of training cited in paragraph
C.2.10.1 above. (CDRL A054)

 

C.2.10.4                          Course Completion Materials

 

C.2.10.4.1                 Upon Completion of each training effort, the
Contractor shall provide each student a training course completion certificate
(Contractor’s format) IAW CDRL A055, DI-SESS-81522B(T).

 

C.2.10.4.2                 Upon Completion of each training effort, the
Contractor shall provide the Government Training POC a copy of the student
roster and respective critique sheets (Contractor format) for each class
completed IAW CDRL A055, DI-SESS-81522B(T).

 

C.2.10.5                          New Equipment Training Support Package (NETSP)

 

C.2.10.5.1                 Training Aids.  The Contractor shall develop a
projected list  (Contractors format)  of training aids, i.e. engines,
transmissions, axles, etc. that are deemed necessary to support UM, DS and
possibly GS level training.  Components selected shall be based on “new
technology” impacts of the A1 CR vehicles IAW CDRL A056.

 

C.2.10.5.2                 Test training will be the mechanism used to verify
requirements for the training aids, if any are required.  Upon completion of
test training, a determination will be made as to what training aids will be
required, if any, for the I&KPT effort.

 

C.2.10.5.3                 Training Consumables.  The Contractor shall develop a
projected list (Contractor format) of consumable items deemed necessary to
conduct PVT, LUT, and I&KPT.  The Contractor shall provide consumables deemed
necessary to support the above training efforts and the consumables shall be
on-hand at the respective training sites at the start of each respective
training effort.  (CDRL A056)

 

C.2.10.6                          Production Verification Test (PVT) Training

 

C.2.10.6.1                 The Contractor shall provide two (2) technically
qualified instructors to provide required training at the Government PVT site,
Aberdeen Test Center (ATC), MD.  Two of the PVT vehicles will be used to support
each training segment (PVT 1, 2, and 3).

 

C.2.10.6.2                 Operator Training – Three(3) separate, informal,
Operator Training classes shall be conducted.  These training classes shall
coincide with the delivery of each group of PVT vehicles to ATC and shall not
exceed sixteen  (16)  hours in duration and shall be limited in scope of
training (with exception of the expansible van) as follows:

 

a.                                       Introduction to the new technology
enhancements of the vehicles

b.                                      A short restricted driving experience
over an ATC approved course

 

Expansible van training shall not exceed twenty four (24) hours in duration and
shall include the above scope of training, plus additional time for set up,
expansion and retraction of the van body.

 

C.2.10.6.3                 Maintenance Training – For PVT 1, and 2, informal
classes shall be conducted by the on-site Technical representatives.  All
required training shall be conducted at ATC prior to the start of each PVT event
and shall not exceed eight  (8)  hours in duration.  The scope of each class
shall include

 

162

--------------------------------------------------------------------------------


 

a.                                       Refresher/update on new technology
enhancements (show and tell)

b.                                      Overview of diagnostics for new
technology enhancements (demo only)

c.                                       Overview of maintenance tasks for new
technology components (talk through or demo on separate component)

 

No maintenance tasks shall involve removal and replacement of components on PVT
vehicles.

 

Maintenance Training for PVT 3 shall be conducted by the on-site Technical
Representatives when the expansible vans arrive at ATC for PVT and shall not
exceed forty (40) hours in duration.  The scope of the expansible van class
shall include:

 

a.                                       Overview of van unique components/new
technology components (show and tell)

b.                                      Electrical, hydraulic and pneumatic
system differences/enhancements (show and tell)

c.                                       Basic diagnostics for new technology
differences (talk through or demo on separate components)

d.                                      Power pack removal and replacement (if
impacted by the expansible van body design)

If the expansible van maintenance class requires training on the removal and
replacement of the power pack because of impact of the van design, then this
class shall be conducted at the Contractor’s facility using expansible vans not
designated for the PVT effort.

 

C.2.10.7                          Limited User Test (LUT) Training

 

C.2.10.7.1                 The Contractor shall provide 2 technically qualified
training instructors to provide required training at the LUT test site, Ft.
Hood, TX.  The following training is required at Ft. Hood:

 

a.                                       One (1) OP class, not to exceed 80
hours in duration.

b.                                      One (1) OP/UM/DS class, not to exceed 80
hours in duration.

 

C.2.10.7.2                 Training for the above classes shall be provided on
the two MTV Expansible Vans from LUT.

 

C.2.10.7.3                 Operator familiarization shall be taught at the
beginning of the OP/UM/DS class.

 

C.2.10.7.4                 Should GS level training be required, it shall be
added to the end of the OP/UM/DS class and shall not exceed an additional 40
hours in duration.

 

C.2.10.8                          Instructor & Key Personnel Training (I&KPT).

 

C.2.10.8.1                 The Contractor shall provide 2 technically qualified
instructors to provide I&KPT at the Regional Training Site-Maintenance at Ft.
Stewart, GA.  The below listed training shall be required:

 

a.                                       One (1) OP class, not to exceed 80
hours in duration

b.                                      One (1) OP/UM/DS class, not to exceed 80
hours in duration

 

C.2.10.8.2                 Training for the above classes shall be provided on
the 2 MTV Expansible Vans from the Government.

 

C.2.10.8.3                 If new technology insertions affect training for
other models in the family, then training (new technology insertions only) must
be provided on those models (both Operator and Maintenance training).

 

C.2.10.8.4                 Operator familiarization shall be taught at the
beginning of the OP/UM/DS class.

 

C.2.10.8.5                 Should GS level training be required, it shall be
added to the end of the OP/UM/DS class and shall not exceed 40 hours in
duration.

 

C.2.10.9                          Training Schedules and Class Sizes.

 

C.2.10.9.1                 All training schedules shall be as mutually agreed to
between the Government and the Contractor based on vehicle availability.

 

C.2.10.9.2                 Class size shall not exceed 12 students for each
class.

 

C.2.11                                   Transportation Report  – The Contractor
shall prepare the Transportability Report  in accordance with the guidelines
provided in AR 70-47 and the Data Item Description DI-PACK-80880 (Contract Data
Requirements List A085).  The Transportability Report shall include all vehicle
models.”

 

C.2.12                                   Life Cycle Cost Management
Initiatives.  The Contractor is encouraged to aggressively purpose preliminary
initiatives to reduce life cycle costs (i.e., reliability, maintainability, and
cost reduction initiatives), and present these concepts at each monthly
Management Review.  The Government’s intent is to significantly extend the
service life of all components and minimize or eliminate all tools and external
TMDE necessary to perform both unit level maintenance and services, and
intermediate level (above unit level) maintenance tasks and services.  Cost
Reduction Initiatives (CRIs)) need to be expressed in adequate detail for
Contractor and Government managers and subject matter experts to engage in a
meaningful discussion.  All initiatives will be reviewed by the Government and
instructions to the Contractor will be issues within 30 days of receipt. 
Contractor efforts to identify preliminary CRIs should not exceed 40 man-hours
per month for the first program year under the Program Support CLIN.  CRI
identification work effort for subsequent program years will be authorized via
STS work directive.  The Government will consider the proposed CRIs and decide
whether to pursue any of them further.  Subsequent Contractor development of CRI
concepts will be accomplished via a Government-directed STS effort.

 

163

--------------------------------------------------------------------------------


 

C.2.13                                   Maintainability Initiative.  In
addition to Value Engineering Incentives, the Contractor is specifically
incentivized to improve FMTV maintainability by reducing the maintenance ratio
(MR) for all of the truck models listed in the table below.  To receive
incentive payment, the initial reduction must be a minimum of 10% of each MR
specified below and shall be measured in increments of 5% thereafter until a
reduction of 25% is met.  The initial incentive shall be $200 per truck, with an
additional $50 per truck for each 5% increment of improvement through a 20%
reduction, and an additional $100 per truck reaching 25%, which will earn the
maximum of $400 per truck.

 

Percent Improvement

 

Incentive Per Truck

 

 

 

 

 

10

%

$

***

 

15

%

$

***

 

20

%

$

***

 

25

%

$

***

 

 

If ECPs are needed to achieve the reduction, ECP preparation and implementation
shall be at no cost to the Government.  The Contractor will receive an
additional incentive in the amount of $2,000,000 for demonstrated reductions
greater than 50% in MR for all of the models listed below.  The Contractor shall
incorporate all/any changes in the time for delivery of PVT vehicles.  The MR
shall be determined through PVT assessed RAM scoring results.

 

 

 

MR*

 

LMTV Cargo

 

0.0045

 

LMTV Van

 

0.0048

 

 

 

 

 

MTV Cargo

 

0.0076

 

MTV Dump

 

0.0073

 

MTV Van

 

0.0094

 

MTV Tractor

 

0.0054

 

MTV Wrecker

 

0.0069

 

 

--------------------------------------------------------------------------------

*MR is expressed in maintenance man-hours per operating mile.  It includes Unit,
IDS and IGS maintenance.  The lump sum payment shall be made at the end of each
Program Year.

 

At the conclusion of PVT, incentives will be paid for each truck called up at
times, plus additional incentive, if earned.  Subsequent obligations will be
made at the start of each program year when trucks are called up, or when trucks
are exercised through option provisions (Section H) and would be subject to
milestones in the Performance Based Payment Schedule.  This incentive is not
subject to the Disputes Clause FAR 52.233-1.

 

C.3                                                  System Technical Support
(STS) (Cost-Plus Fixed Fee Options.

 

C.3.1                                         The Contractor, for the period set
forth in section F of this contract, shall furnish the supplies and services to
accomplish the Engineering, Configuration Management, Quality Assurance, ILS,
Maintenance and related support effort associated with Government-initiated
changes and improvements to the production vehicles and other efforts associated
with the production and fielding of the FMTV.  The Contractor shall serve as
Custodian of the FMTV STS A1/A0 TDP for the duration of the contract.  The
Contractor shall use the original FMTV TDP, which will be provided at the Start
of Work Meeting as the baseline STS TDP.  The Contractor shall only update and
revise the baseline STS TDP by incorporating approved change documentation, at
the direction of the Government.  The Government has unlimited rights to the
baseline STS TDP and all update and revision documentation that is written
against the STS TDP.  At the end of this contract, the Government will be
provided a complete copy of the STS TDP with all revisions incorporated in the
Pro/ENGINEER CAD Solid Model format, and in *.pdf format.  These efforts will
supplement, and not duplicate, the requirements contained in Sections C.2 and E
of this contract.  The engineering and related technical support functions shall
also apply to componentry of new model vehicles, other componentry and remaining
reengineering efforts applicable to the FMTV.  These efforts shall be directed
by the Contracting Officer through Work Directives.  The Contractor is to
perform NO effort unless the appropriate option(s) is exercised and a Work
Directive (WD) authorizes the effort.  These efforts shall be performed IAW all
specifications, standards, regulations, drawings, guidance and DIDs as specified
or developed under Sections C.2 and E of this contract, unless otherwise stated
in the WD.  The STS portion of this contract shall be priced out on a Cost Plus
Fixed Fee Basis.  The Contractor shall be paid for only hours actually used.  
For payment information regarding cost and fee, see Section B.  The Contractor
shall not exceed the hours specified in a given WD unless expressly authorized
by the Contracting Officer.

 

164

--------------------------------------------------------------------------------


 

System Technical Support (STS) (See H.9 for option details)

 

C.3.1.1                                Work Directives.

 

C.3.1.1.1                       All work under this STS section shall be
performed IAW work directives issued by the Contracting Officers Representative
(COR) and approved by the PCO.  Each work directive shall include the following
information:

(1)                                  Work Directive number and Title

(2)                                  Reference to applicable paragraph # in
Section C

(3)                                  Objective of the work to be performed

(4)                                  Maximum number of hours authorized

(5)                                  Detail description of work to be performed

(6)                                  Detail estimate of Other Direct Costs
(ODC), including materials, purchased services, freight, travel, and other
pertinent costs

(7)                                  Required completion date(s)

(8)                                  Relative priority of the work to be
performed

(9)                                  Identification of applicable contract
number, contractors name and address

(10)                            Identification of any items deliverable to the
Government

 

C.3.1.1.2                       The Contractor shall notify the COR immediately
by telephone and e-mail if the dates that work must be performed or data to be
delivered will not be met.  The Contractor shall follow-up with a letter to the
PCO and COR.

 

C.3.1.1.3                       The Government has the unilateral right to
increase, decrease or prioritize the work to be performed by the issuance of
Work Directives signed by the COR.  It is understood and agreed that such
adjustments shall be made within the general scope and level of effort of the
contract and without equitable adjustment.  The COR has the right to prioritize
the work being performed under this STS clause.

 

C.3.1.1.4                       If, at any time, the Contractor has reason to
believe that the amount  (hours and/or cost) which it expects to incur in the
performance of a Work Directive are insufficient, the Contractor shall provide
written notification to the COR for appropriate action.  The Contractor shall
furnish a revised statement of total hours and dollars to complete such work
together with said notice.  The Contractor shall not exceed any amount
authorized for each individual work directive without the express written
permission of the COR.  Accordingly, the Contractor shall notify the PCO and COR
when 75% of the allocated funds for that particular work directive have been
expended or obligated IAW FAR 52.232-20 contained in this contract.

 

C.3.1.1.5                       Electronic Work Directives.  Work directives
shall be generated in an electronic format and transmitted via electronic media
that are mutually acceptable to the Government and Contractor.

 

C.3.1.1.6                       Meetings.  The Contractor shall be required to
conduct reviews at the Contractor’s facility, subcontractor/vendor facility or
any Government facility when requested by the PCO through a work directive
regarding a particular project.  The contractor shall attend, take part in and
prepare minutes IAW CDRL A031, if requested.  An agenda shall be prepared by the
contractor IAW CDRL A020 and coordinated between Government personnel and the
contractor prior to contractor-hosted reviews.  The following events shall be
covered by these meetings:

 

a.                                                 Start of Work Meetings

b.                                                Preliminary Design Reviews
(PDR)

c.                                                 Critical Design Review (CDR)

 

C.3.1.1.7                       Weekly Significant Accomplishment Reports (SARs)
- The Contractor shall submit a weekly SAR including a significant action status
for each open STS task IAW CDRL A057.  For each task, there shall be a title,
work directive and task no., vendor and Government COTR, description of action
completed in the last week, action expected for the next month, and completion
progress vs. schedule.

 

C.3.1.1.8                       Monthly Cost and Performance Reports  (CDRL
A058)  - The contractor shall submit monthly Cost and Performance reports IAW
CDRL A058 (DID-DI-FNCL-80912) providing the status of hours and funds allocated
and expended for each Work Directive.  A weekly SAR is not required the week
that the monthly report is submitted.

 

C.3.1.2                                Technical Documentation.  The Contractor
shall establish an electric interface for data exchange between the Government
and the Contractors facility.  The Contractor shall electronically submit all
documentation required under this STS clause unless otherwise directed in the
work directive.  Unless otherwise stated, all technical data and reports shall
be submitted by e-mail or other electronic means mutually agreed to by both
parties.  Data/Reports submitted by e-mail shall not exceed three megabytes (Mb)
in file size.  The File Transfer Protocol (FTP) shall not exceed 6 Mb. 
Data/reports over 6 Mb shall be transmitted on a CD-ROM via express mail. 
Proprietary data/export control data submitted by the Contractor may be
submitted in electronic format.  The Contractor shall attempt a test
transmission to the Government of each type of file and/or electronic method and
the Government shall verify receipt and successful transmission before achieving
mutual agreement.  This clause only applies to unclassified data.

 

C.3.2                                         STS Engineering Analysis: The
Contractor shall provide the necessary engineering analysis and design
capabilities to correct existing or potential design deficiencies, improve
manufacturing cost effectiveness and/or reduce system cost.  The Contractor
shall be required to investigate technical areas related to engineering analysis
with respect to proposals for engineering changes  and attendant processes and
methods.  The Contractor shall perform these Engineering functions in the areas
specified as follows:

 

165

--------------------------------------------------------------------------------


 

a.                                            Prepare calculations, layout,
drawings, sketches, schematics, charts and other visual depictions; recommend
engineering change proposals; and, if approved, prepare engineering change
proposals in accordance with CDRL A003 and Instructions for Preparing ECP Forms,
Attachments 6 and Instructions for Preparation of Request for Deviation,
Attachment 7.

 

b.                                           With each proposed change package,
the Contractor shall provide a 3D solid Model in Pro/ENGINEER, Version 2001 of
the affected parts and their assemblies.  The Contractor shall provide 2D
drawings of the affected parts clearly marked to identify the proposed change in
a From — To condition.  The marked drawings shall be provided in the same
software as the change package (e.g. Microsoft, Adobe Acrobat).  If the proposed
change package is adding a new part for which a drawing or solid model does not
exist, the Contractor shall provide a solid model and 2D drawing with their
package.  New drawings shall be level III and prepared IAW ANSI Y14.5M, ANSI
Y14.100, and ANSI Y14.24 per DI-SESS-81000B, CDRL A001.  Solid Models should be
developed using the guidelines presented in the document titled 3 Dimensional
Technical Data Package Configuration Management & Modeling Interim Operating
Procedure for PM-FMTV provided as TACOM 3D TDP Interim Operating Procedure,
Attachment 5 to this contract.

 

c.                                            Prepare Engineering cost estimates
for recommended design changes, prototype testing, and verification work, and
preparation of TDP packages for use in competitive acquisitions.

 

d.                                           Prepare engineering cost estimates
for recommended design changes based upon procurement quantities, along with an
estimated time for manufacture and installation.

 

e.                                            Conduct structural analysis
(stress analysis, finite element analysis, dynamic modeling, etc.) on parts,
components and assemblages.  The Contractor will conduct a quarterly
reconciliation of the PMR and LSA/LMI databases.

 

f.                                              Modify and fabricate parts,
components and assemblages (including mock-ups and prototype versions) of future
production related items.

 

g.                                           Conduct trial installations and
tests of the contract items (parts, components and assemblages), modification
thereof and testing related to processes and methods required to evaluate form,
fit and function of the item.  Replacement parts shall be provided as necessary
for evaluation, for required maintenance, for refurbishment and restoration of
the contract item or modifications thereof during required testing.

 

h.                                           Conduct system/design trade-off
studies IAW CDRL A059, DI-ILSS-81021.

 

i.                                               All design/design change
outputs shall include, but not limited to, Design Failure Mode and Effects
Analysis (DFMEA), design verification/validation plan, special product and
process characteristics, product quality assurance provisions.  At a minimum,
the above outputs shall be included with all design change proposals.  For
guidance on DFMEA and other design outputs refer to Daimler Chrysler, Ford Motor
Company and General Motors Supplier Quality Requirements Task Force
Publications:  Potential Failure Mode and Effect Analysis (PFMEA) Reference
Manual, and Advanced Product Quality Planning and Control Plan (APQP) Reference
Manual.

 

j.                                               Provide engineering observer
services relating to the contract item and data at Government specified
locations.  Such services shall consist of observations of Government and/or
third party tests, attendance at technical meetings, field review of modified
and/or failed contract items and technical assistance during vehicle fielding. 
The Contractor shall furnish a copy of all engineering accomplishments developed
under the contract work directive.

 

k.                                            MANPRINT considerations shall be
incorporated into all work performed as part of STS.

 

C.3.3                                         All design changes/modifications,
which affect the soldier-machine interface, shall be subjected to HFE analysis,
simulation and/or testing.  If degradation is likely to occur, appropriate
actions shall take place to correct the situation or return the changed area to
previous level of performance.  Major modifications, which affect the
soldier-machine interface (both operator and maintainer), shall include
qualified HFE input to insure that the requirements of MIL-STD-1472 are met. 
HFE activities performed during this contract shall be reported under CDRL A060,
DI-MISC-80508A.  This report is required for any month where HFE problems are
encountered or HFE efforts are expended.

 

C.3.4                                         Integrated Logistics Support (ILS)

 

C.3.4.1                                When required by WD, the Contractor shall
plan, manage, and execute logistics requirements and deliver a logistics support
package including parts, provisioning data, technical data, training, and
technical support, in support of FMTV A0, FMTV A1, FMTV A1 CR and Special
Purpose Kits (ATPD 2131C, Attachment 1, Annex M), to include the XM1087A1 TRK,
Expansible Van and Government-generated ECPs.

 

C.3.4.2                                ILS Management Responsibilities.  The
Contractors ILS Manager will be the primary point of contact for the Contractor
development of logistics products under the STS portion of the contract, as well
as the Program Support portion.

 

166

--------------------------------------------------------------------------------


 

C.3.4.3                                ILS Management Control Log.  The
contractor will maintain an ILS Management Control Log under STS as well as
Program Support (contractor format, electronic file) (CDRL A032) with supporting
documentation for Government review, as required, that tracks all changes to the
production configuration baseline and subsequent ILS/LMI impact.

 

C.3.4.4                                Dedicated ILS Hardware.  When required by
WD, the Contractor shall ensure that first production hardware is available for
the development, validation and verification of the ILS package to include
technical manuals.  After the first production hardware is no longer needed, the
Contractor will refurbish it and deliver it for fielding.  Tools, consumable
supplies, repair parts, and support equipment will also be provided as needed.

 

C.3.4.5                                Logistics Demonstration (D).  The
Contractor shall participate in/support LD efforts as required by WD.

 

C.3.4.6                                System Support Package (SSP).  The
Contractor shall deliver a System Support Package (SSP) and SSP List as required
by WD.

 

C.3.4.7                                Logistics Management Information (LMI). 
When required by WD, the Contractor shall conduct a review of new operation and
maintenance information for affected systems and insure that LMI is fully
addressed in all ECPs and that LMI is maintained and delivered to the agreed
upon baseline (CDRL A033, DI-ALSS-81530).

 

C.3.4.8                                Oil Analysis Report.  The Contractor
shall update the oil analysis report as required by WD IAW DI-MISC-80390, CDRL
A035.

 

C.3.4.9                                Provisioning Program.  The Contractor
will conduct a quarterly reconciliation of the PMR and LSA/LMI databases and
update the provisioning as required by WD and provide the following
deliverables.

 

a.                                                 Logistics Management
Information (LMI) Data Procedure/Provisioning Parts List (PPL) DI-ALSS-81529,
CDRL A036, as provided as an Data Product Checklist, Attachment 15 in Section
C.2.7.8.1.

 

b.                                                Logistics Management
Information Summaries/Pre-Procurement Screening (DI-ALSS-81530, CDRL A037.

 

c.                                                 Logistics Management
Information Products/Supplementary Provisioning Technical Documentation
(SPTD)/Drawings (DI-ALSS-81530, CDRL A038).

 

d.                                                Special Equipment Tools and
Test Equipment List (TTEL) (DI-ALSS-81529 (T), CDRL A039).

 

C.3.4.10                          Maintenance Allocation Chart (MAC).  The
Contractor shall update the MAC presently in the FMTV TMs to reflect changes as
required by WD.

 

C.3.4.11                          Unique ASL.  The Contractor shall identify
unique/changed ASL as required by WD.

 

C.3.4.12                          Changes to Special Purpose Kits (ATPD 2131C,
Attachment 1, Annex M).  The Contractor shall identify any changes required to
utilize the current Special Purpose Kits on the FMTV A1 as required by WD.

 

C.3.5                                         Publications Requirements

 

C.3.5.1                                Technical Manuals.  required by WD, the
Contractor shall prepare and include in the revised FMTV Technical Publications,
any specified changes and corrections, and any updates resulting from
Government-furnished ECPs, IAW CDRLs A043, A044, A045, A046, A047, A048, A049,
A050, A051, A052, A061, A062, A063, A064, A065, A066, A067, A068, A069, and
A070.  All subparagraph TM-related support/deliverables shown below will also be
provided, as required by WD.

 

MTV Publications:

 

TM9-2320-365-10

 

LMTV Operator’s Manual

TM9-2320-365-10-HR

 

LMTV Hand Receipt

TB9-2300-365-15

 

LMTV Warranty Technical Bulletin

TM9-2320-366-10*

 

MTV Operator’s Manual

TM9-2320-366-10-HR

 

MTV Hand Receipt

TB9-2300-366-15

 

MTV Warranty Technical Bulletin

TM9-2320-365-20*

 

LMTV Unit Maintenance Instructions

 

 

 

TM9-2320-365-34*

 

LMTV Direct Support and General Support Maintenance Instructions

TM9-2320-365-24P*

 

LMTV Unit, Direct Support and General Support RPSTL

TM9-2320-366-20*

 

MTV Unit Maintenance Instructions

TM9-2320-366-34*

 

MTV Direct Support and General Support Maintenance Instructions

TM9-2320-366-24P*

 

MTV Unit, Direct Support and General Support RPSTL

 

--------------------------------------------------------------------------------

*Multi-volume documents

 

167

--------------------------------------------------------------------------------


 

FMTV A1 Publications:

 

TM9-2320-392-10

 

MTV A1 Operator’s Manual

TM9-2320-392-10-HR

 

MTV A1 Hand Receipt

TB9-2300-427-15

 

MTV A1 Warranty Technical Bulletin

TM9-2320-391-10

 

LMTV A1 Operator’s Manual

TM9-2320-391-10-HR

 

LMTV A1 Hand Receipt

TB9-2300-426-15

 

LMTV A1 Warranty Technical Bulletin

 

FMTV A1 Interactive Electronic Technical Manual (IETM).

 

IETM Contents

 

TM9-2320-392-10

 

MTV Operator’s Manual

TM9-2320-392-10-HR

 

MTV Hand Receipt

TB9-2300-427-15

 

MTV Warranty Technical Bulletin

TM9-2320-392-20

 

MTV Unit Maintenance Instructions

TM9-2320-392-24P

 

MTV Unit, Direct Support and General Support Maintenance Repair Parts and
Special Tools List

TM9-2320-392-34

 

MTV Direct Support and General Support Maintenance Instructions

TM9-2320-391-10

 

LMTV Operators Manuals

TM9-2320-391-10-HR

 

LMTV Hand Receipt

TM9-2300-426-15

 

LMTV Warranty Technical Bulletin

TM9-2320-391-20

 

LMTV Unit Maintenance Instructions

TM9-2320-391-24P

 

LMTV Unit, DS and GS RPSTL

TM9-2320-391-34

 

LMTV DS and GS Maintenance Instructions

TM9-2330-394-13&P

 

LMTV/MTV Trailer Manual

 

Generic Publications:

 

NMWR 9-2300-XXX

 

National Maintenance Work Requirement for Family of Medium Tactical Vehicles
(FMTV A0, FMTV A1,) Crane, CDRL A065

NMWR 9-2300-XXX

 

National Maintenance Work Requirement for Family of Medium Tactical Vehicles
(FMTV A0, FMTVA1,) Engine, CDRL A066

NMWR 9-2300-XXX

 

National Maintenance Work Requirement for Family of Medium Tactical Vehicles
(FMTV A0, FMTVA1) Transmission, CDRL A067

NMWR 9-2300-XXX

 

National Maintenance Work Requirement for Family of Medium tactical vehicles
(FMTV A0, FMTVA1) Cargo Winch, CDRL A068

NMWR 9-2300-XXX

 

National Maintenance Work Requirement for Family of Medium tactical Vehicles
(FMTVA0, FMTVA1) Axles, CDRL A069

NMWR9-2300-XXX

 

National Maintenance Work Requirement for Family of Medium tactical Vehicles
(FMTV A0, FMTV A1) Self-Recovery Winch, CDRL A070

 

C.3.5.1.1                       Validation Plan.  When required by WD, the
Contractor shall update the Validation  Plan in accordance CDRL A050 and
Validation Certification IAW CDRL A047, DI-M-2196.

 

C.3.5.1.2                       Technical Manual Status and Schedules – When
required by WD, Technical Manual/IETM status and schedule shall be furnished IAW
DID DI-M-6155 (CDRL A048).

 

C.3.5.1.3                       Technical Manual Cost Report – When required by
WD, the Contractor shall provide a Publication Cost Report IAW DID DI-FNCL-80729
(CDRL A049).  This report must accompany any final reproducible copies (FRC)
(previously FDEP) to which it applies.  Electronic files of the TMs/IETM Cost
Report shall also be delivered by the contractor at the time of submittal.

 

C.3.5.1.4                       Technical Manual Validation.  When required by
WD, the Contractor shall conduct TM/IETM Validation.

 

C.3.5.1.5                       Publication Quality Assurance Program.

 

C.3.5.1.5.1              The Contractor shall correct all errors found in the
SGML instance and graphics during verification, at no additional cost to the
Government.  After Government receipt of the Product, the Government reserves
the right to require the Contractor to correct all errors found in the
manuscript at no additional cost to the Government within 15 days of Government
notification.

 

C.3.5.1.5.2              Warranty of Logistics Data (see H.5.2.6).

 

C.3.5.1.5.3              Technical Manual Verification.  The Contractor shall
support verification of preliminary technical manuals (previously DEPs) and IETM
as required by WD.  All verification findings shall be incorporated by the
Contractor in the Final Reproducible Copies (TMs and IETM) and made available
for Government review.  The Contractor shall not incorporate any
changes/corrections to any TMs/IETM without the knowledge and approval of the
Government.  Any such additions to any TMs/IETM will impact the
acceptance/rejection of subject TMs/IETM.

 

168

--------------------------------------------------------------------------------


 

C.3.5.1.6                       Publications Review.  Publications will be
reviewed, after Verification, by the government for technical accuracy,
editorial accuracy, compliance with guidance, completeness, usability, accuracy,
consistency and usability by the target audience.  The Government will provide
comments, in writing, on the results of each  review within approximately 60
days.

 

C.3.5.1.7                       Publications Final Delivery.  When required by
WD, the Contractor shall deliver IAW CDRLs A043-A046, A051 & A052.

 

C.3.5.2                                National Maintenance Work Requirements
(NMWR).  When required by work directive, the contractor shall prepare National
Maintenance Work Requirements (NMWRs) publications IAW CDRLs A065-A070, for FMTV
engines (to include OEM installed engine accessories), transmissions, axles,
cranes, cargo winches, and self-recovery winches.  The NMWRs will include all
necessary information so that the above assemblies, their subassemblies and all
their accessories can be disassembled, and reconditioned.  All parts are to be
cleaned and stripped of paint, corrosion, and rust.  All parts shall be
thoroughly inspected.  Worn or damaged parts shall be replaced.  When using
other than OEM parts, the parts must be able to be repaired or replaced using
the existing procedures, tools and repair parts specified in the FMTV technical
manuals, and must meet or exceed OEM specifications.  All engines and
transmissions will be rebuilt to their original configuration.  The transmission
shall be tested on a transmission test stand to insure like new performance. 
Axles must operate without evidence of unusual noise, vibration.  Cranes will be
loaded tested and stenciled IAW TM 9-2320-366-34 and IETM 9-2320-392-34.

 

C.3.6                                         Maintenance Technical
Representative (MTR) (Option – See H.9)

 

C.3.6.1                                When the appropriate option(s) is
exercised and required by work directive, the Contractor shall provide qualified
CONUS and OCONUS Maintenance Technical Representatives who shall advise and make
recommendations to orient and instruct Government personnel with respect to
operations, maintenance, repair and Contractor parts supply for the end items,
including all components.  This does not include work required to support
contractor warranties, contractor retrofits, or any activities that are the sole
responsibility of the Contractor.  The maximum amount of this effort is for
15,600 mandays CONUS and 6000 mandays OCONUS spread over 5 years.

 

C.3.6.2                                Details for meeting the above
requirements will be provided in a WD.

 

C.3.6.3                                The Contractor shall make available all
required personal vital statistics related to the representative(s) furnished
under this provision, including birth certificate and such evidence as is
requested by the installation or area in which services are to be performed.

 

C.3.6.4                                The PCO, at least 15 days, for major
assignments, in advance of the date the Maintenance Representative(s) are
required, shall designate the times, installations, activities, and areas within
which the services will be performed.  For minor assignments for a few days, the
notification from the PCO need be only 3 days in advance.  The Fielding Team
Chief shall provide the actual instructions for the MTR at the Fielding site, a
representative of the Government Logistics Fielding Office.  If the Fielding
Team is not at the site, the MTR will take direction from PM/TACOM Logistics. 
Top priority will be knowing status/assisting with deadlined vehicles.

 

C.3.6.5                                The unit prices for the MTR man-days are
inclusive of an 8 hour day, transportation costs, subsistence, lodging and
incidental expenses.  The Government will pay travel costs for one round trip
home visit per year.  Only U. S. federal holidays will be paid by the Government
other than actual days worked.  Vacation and other holidays and sick leave are
solely between the Contractor and his employee.  The Government is responsible
for actual days worked by any qualified Maintenance Technical Representative. 
It is not required that the same consultant completes an assignment.  Any
emergency leave is solely between the Contractor and his employee.

 

C.3.6.6                                A man-day of service includes but is not
limited to:

 

a.                                                 Any period during which the
Maintenance Technical Representative is delayed or prevented from performing any
task only if the delay or non-performance is solely the fault of the Government.

 

b.                                                The initial travel time from
the Contractors facility to the site of work, for travel between sites of work
and to the Contractors facility.

 

c.                                                 Any time that the Maintenance
Technical Representative is preparing required reports, provided that such
preparation is performed at the site of work; the time involved in the report
may be monitored and verified by the Government.

 

C.3.6.7                                Invoices for reimbursement for service
shall carry the Contractors certification of the actual man-days services
performed.  The invoices shall be forwarded to the Administrative Contracting
Officer (ACO) for verification of payment.  The Contractor shall document
invoice with copies of actual Maintenance Technical Representative time sheets
showing what portion of the time was devoted to technical assistance activities
versus other activities which are the sole responsibility of the Contractor. 
The Fielding Team Chief will sign off on these time sheets.

 

169

--------------------------------------------------------------------------------


 

C.3.7                                         Quality Assurance Requirements.

 

C.3.7.1                                Quality System:  All Contract Quality
requirements shall apply to STS products and services provided under this
Contract.

 

C.3.7.2                                Quality Engineering Reviews:  The
Contractor is responsible for auditing and assessing the performance of its STS
Quality System/Procedures.  The Contractor shall perform  quality engineering
reviews of all TDP documentation affected by a Work Directive.  These reviews
are for determining the type and frequency of process/product controls and/or
the required tests for performance/validation/production control necessary to
achieve a cost-effective, consistently produced quality product.  The contractor
shall perform quality engineering reviews at a point in time, which shall assure
that the resulting recommended controls and tests are processed and reflected in
the design change documentation and subsequently, the TDP.  Required
process/product controls and tests shall be defined as product/part drawing
Quality Assurance  Provisions (QAPs)  or within specifications referenced by the
TDP.

 

C.3.7.3                                Quality Assurance Provisions:  Quality
Assurance Provisions (QAPs) are those provisions/notes on engineering drawings
which annotate quality assurance requirements associated with product/process
testing, production quality control, major characteristics, and critical safety
items.  QAPs shall be developed or updated as necessary for all applicable
items, components or assemblies affected by a Work Directive.  Developing and
updating of QAPs shall be based on the recommendations of the Quality Engineer
review.  When developing QAPs, considerations shall be made towards achieving a
cost-effective, consistently produced quality product.  Limit the use of
specialized test and inspection equipment to only when necessary.

 

C.3.7.3.1                       QAP Determination:  QAPs may be
determined/identified using techniques such as Potential Failure Mode and
Effects Analysis (PFMEA), historical data review of field failures and
non-conformances noted during component qualification testing and manufacturing,
logistic support analysis data review,
Reliability-Availability-Maintainability-Durability (RAM-D) data review, design
engineering assessment, safety assessment and hazard analysis, and sound
engineering judgment and experience.

 

C.3.7.3.2                       Master QAP List (MLQAP):  The contractor shall
develop and maintain a MLQAP for all QAPs associated with any work directives. 
The MLQAP shall provide a complete accounting of QAPs on all drawings.  It is
suggested that Quality Engineering maintain the MLQAP.

 

C.3.7.4                                QAP
Categories:                                    QAPs are categorized IAW the
following:

 

1)                                                First Article Test (FAT)
Requirements  –  Tests conducted on first production lot samples to represent
the entire quantity of items produced by the established process.  When a FAT is
to be specified on the engineering drawing, all performance data shall be
provided on the drawing.  This data shall be provided either directly (by
engineering drawing notes) or indirectly (by recognized standards described in
drawing notes) that are referenced by the FAT notes.  FAT requirements shall be
applied to engineering drawings when any of the following conditions requires
verification:

 

• When performance characteristics are to be evaluated by testing.  Example: 
Durability, Environmental, Functional, or tests otherwise destructive in nature.

 

• When environmental or process control characteristics are required to be
evaluated by testing, Example:  Salt spray, Climatic conditions (temperature
extremes) and other tests such as X-ray.

 

• When fit or interface of an item is to be demonstrated.  Example:  canvas
items, special accessory kits (winterization, heater, deep water fording, and
Artic kits).

 

• When the item has been evaluated via Component First Article Test (CFAT) and
requires additional tests controlled by lot or time between production runs.

 

2)                                                Production Quality Control  –
The selection of the number of units and frequency of test/inspection
requirements in drawing notes.  These shall be established on a sound
statistical basis and with good Quality Engineering judgment.

 

3)                                                Critical Safety Item (CSI)  – 
The Contractor shall identify Critical Safety Items (CSI) within the TDP for all
new designs/design changes that are a result of a Work Directive.  Critical
safety items are items with one or more critical safety characteristic(s).  A
critical safety characteristic is a feature, that if non-conforming, could
result in a catastrophic failure of an item/assembly that could result in loss
of life or injury to humans.  Items which can not be redesigned from a practical
standpoint shall be brought to the attention of the PCO and COTR as soon as
possible.  At the PCO’s or COTR’s discretion, the Government may authorize the
Contractor to identify the feature or characteristic on the drawing as a
critical safety item IAW CDRL A071, DI-SAFT-80970A and the Work Directive.

 

a.                                       Requirements pertaining to Critical
Safety Items shall be validated to ensure all critical safety aspects of the
design are accurately reflected, parts/materials operate well below fatigue
limits/stress levels, and the design allows for assessment by inspection and
nondestructive test equipment.  Validation shall be based on engineering
analysis of the critical safety item characteristics and shall consider
changes/deterioration through time or use, fatigue life, and operating
conditions.  A master list of Critical Safety Items and associated critical
characteristics, including nomenclature and part number, shall be prepared,
maintained and documented by the Contractor.  The Critical Safety Items List
shall be maintained and updated throughout the life of the contract.  The
Critical Safety Items shall also be referenced on the vehicle class and division
drawing.  This list shall be dynamic in nature with changes taking place as
experience and knowledge are obtained and design changes are incorporated.

 

170

--------------------------------------------------------------------------------


 

b.                                      Each critical safety item and assembly
process shall be clearly identified as such on the engineering top drawing, part
drawing and/or assembly drawings.  The critical safety characteristic(s) for
each critical safety item shall also be clearly identified as such on the
engineering part and/or assembly drawing, and in all Quality Assurance
Requirements/Quality Assurance Provisions.  Critical Safety characteristics will
require one hundred percent (100%) inspection or, a minimum Cpk/Ppk of 1.66. 
Alternate requirements/techniques may be used such as PPM or DOE when developing
Quality Assurance Requirements/Quality Assurance Provisions, but must be
approved by the government.  the specific method for marking drawings shall be
as delineated in DOD-STD-00100D(AR).

 

4)                                                Major (M)  –  Any
characteristic, other than a critical safety characteristic in which a common
defect could cause complete physical and functional failure, or affect
interchangeability, reliability, or maintainability of the item or its repair
parts, or effective use of operation.

 

a.                                  Major characteristics are often determined
using sound engineering practice and judgment.  Criteria which may be the
determining factor that defines a characteristic as Major may include but are
not limited to:

 

• Performance requirements specified on product drawings except those that
involve destructive tests or that require 100% inspection.

 

• Drawing dimensions and geometric characteristics (usually 0.005” or less) such
as position tolerance, concentricity, angularity or perpendicularity or
tolerance greater than 0.005 where the application is very important.

 

• Electrical and Electronic characteristics (circuitry, resistance, crimping,
soldering, continuity, functional dimensions).

 

• Installations involving an interface with hardware requiring a fit or pattern
dimensions such as a flange or a bracket.

 

• Material specifications such as hardness, surface hardness depth, location of
surface hardness, surface finish.  Surface texture values of 32 micro-inch and
finer, related waviness, and lay values.

 

• Thread characteristics, class 3, 4 and 5, or torque requirements.

 

• Fastening requirements (welding, brazing, staking, bonding) affecting
reliability, interchangeability or function.

 

• Gear and spline dimensions that affect function and interchangeability.

 

C.3.7.5                                When required by a Work Directive, the
Contractor shall evaluate Environmental Stress Screening (ESS) procedures, if
any, that are required by the Technical Data Package to determine their adequacy
and cost effectiveness.  The procedures shall be updated and modified, as is
necessary depending on the results of validation testing and/or engineering
Change Proposal actions.  Upon approval of the individual Quality Assurance
Provisions, the Contractor shall implement the screening procedures.

 

C.3.7.6                                Quality Documentation:  When required by
a Work Directive, the Contractor shall develop and maintain additional
documentation beyond that required by contract and the contractors quality
system.

 

C.3.8                                         Configuration Management (CM). 
All configuration management tasks are to be done only when authorized by Work
Directive.  Under this clause, the Contractor shall be the custodian of the
Government FMTV TDP. This TDP consists of all drawings and associated documents
developed for the FMTV A1/A0 variant configurations.  Only those changes
directed by the TACOM FMTV CCB will be incorporated into the FMTV Government
TDP.  Upon notification of the TACOM FMTV CCB approval, the data files and
drawing levels will be locked.

 

C.3.8.1                                Configuration Control:

 

C.3.8.1.1                       The Contractor shall prepare Engineering Change
Proposals (ECPs), IAW CDRL A003, DI-CMAN-80639C(T), the instructions provided in
this clause and Instructions for Preparing ECP Forms, Attachment 6.  Each ECP
package shall contain NORs per CDRL A002, DI-CMAN-80642C and the instructions in
Attachment 6, Instructions for Preparing ECP forms.

 

C.3.8.1.2                       ECP/VECP/ERR Number Assignment – The Contractor
shall utilize a portion of the block of numbers requested per paragraph
C.2.2.1.  The same number assigned to an ECP/VECP shall be used for the
applicable ERR without the R* identifier, where the * is the number of
revision(s), if one was assigned.

 

C.3.8.1.3                       Data files and proposed drawing revision levels
will be temporarily locked upon the contractors CCB approval prior to being
submitted to the Government for final approval.

 

171

--------------------------------------------------------------------------------


 

C.3.8.1.4                       The contractor shall not incorporate any changes
to the FMTV technical documentation within their control without receiving an
approved ECP from the Government.

 

C.3.8.1.5                       For Interface Control ECPs, the Contractor shall
attempt to obtain concurrence from all interface parties and include their (non)
concurrences as part of the ECP package.

 

C.3.8.1.6                       Each new 3-D solid model/2-D line drawing will
be approved for design, drawing format, and quality requirements by the
Government before approval of the ERR releasing the new documentation to the
FMTV TDP.

 

C.3.8.2                                Change Documents from Other Sources.  As
STS Contractor, the Contractor, shall receive from the Government,
ECPs/VECPs/RFDs prepared by other sources.  The Contractor shall review these
proposed change documents for overall adverse system impact.  The Contractor
shall, in an appropriate text format provide concurrence/non-concurrence (with
justification for any non-concurrence) and applicable comments/recommended
changes to the Government Configuration Management Office electronically for
review at the Government Configuration Control Board meeting.

 

C.3.8.3                                The Government will forward approved
ECPs/VECPs/PPEPs to the applicable drawing custodian for incorporation of the
approved change and preparation of the ERR package.  As drawing custodian of the
FMTV technical data package you shall receive approved ECPs/VECPs/PPEPs from the
Government for incorporation to the FMTV TDP.  The Contractor shall prepare and
submit an ERR package within 30 days of receipt IAW C.3.8.4.  An ERR package
shall consist of the revised Pro/ENGINEER Solid model, Pro/ENGINEER 2-D drawing,
the ERR, and applicable configuration metadata for the ECP and ERR.

 

C.3.8.4                                Engineering Release Record (ERR)
Preparation – The Contractor shall prepare one ERR for each approved
ECP/VECP/PPEP, initial release of an assembly or TDP in accordance with the
instructions in Instructions for the Preparation of an Engineering Release
Record, Attachment 19 and CDRL A072, DI-CMAN-80463C(T).  Multiple ECP releases
under one ERR will not be accepted.  The ERR number shall be the same as the ECP
number.  If the Contractor was not the ECP preparer the Contractor shall
substitute their prefix in front of the ERR number.

 

C.3.8.4.1                       Supplemental ERRs – Incremental ERRs for
assemblies or subassemblies may only be used for the initial release of a major
vehicle or system, unless Government Configuration Management approval is
granted.

 

C.3.8.4.2                       Submittal of ERRS – The Contractor shall submit
the ERR package consisting of the revised Pro/ENGINEER Solid model, Pro/ENGINEER
2-D drawing in *.pdf format, the ERR in *.pdf format, and applicable CSAER input
metadata for the ECP and ERR to the Government electronically per CDRL A072,
DI-CMAN-80463C(T).

 

C.3.8.4.3                       Upon receipt of Government approval of the ERR
package, the Contractor shall provide to all known co-users and applicable DLA
agencies in *.pdf format, an electronic copy of the approved ERR, approved
ECP/VECP/PPEP, and the changed document(s)  (2-d drawings and associated
technical documents) IAW CDRL A072, DI-CMAN-80463C(T), within 10 days of
receiving notification of the approved ERR package.

 

C.3.8.5                                Configuration Status Accounting &
Engineering Records (CSAER).

 

NOTE:                               The Government has changed to an on – line
web based configuration management system.  Portions of this system are still
underdevelopment.  Contractors submittal format is to be on-line or batch
metadata.  Currently only the on-line submittal and data entry is available. 
Due to the advancements made in computer systems available, the Government
retains the right to change to a different on-line web based configuration
management system.  The Government will be responsible for providing training
and instruction to contractor personnel if a change in configuration management
system occurs.

 

C.3.8.5.1                       CSAER Submittal & Validation – Contractors
quality provisions shall assure that accurate and complete CSAER on-line
computer input metadata is provided.  The Contractor shall be able to access the
on-line system via personal computer via the internet.  The Government shall
provide training on how to access and input metadata on line.  The metadata
shall define the detail part records, the part, assembly, and vehicle
configurations, and change/release records as result of ECPs/VECPs/ERRs.  The
Contractor shall submit with each ECP/VECP/ERR, the metadata to
create/update/revise the FMTV configuration metadata for each part, assembly,
vehicle configuration affected by the change document.  Submittal of CSAER data
to institute a complete and permanent audit trail history of Product Baseline
drawings/documents including subsequent changes to that baseline (ERR package
regardless of origin of the approved ECP/VECP/PPEP) shall be the responsibility
of the STS Contractor.  The media used to input CSAER data shall be web based
on-line access or batch metadata submittal when available.  Password and
security clearance may be required to access the on-line system.  The Contractor
shall contact the PM, Configuration Management who will contact a TACOM
Information Assurance Security Officer (IASO) who will assist in completing and
submission of the forms.  The Contractor needs to provide completed security
investigation paperwork to TACOM Intel and Security Division, ATTN: 
AMSTA-CM-XSC (Gayle Bedwell) (586) 574-6262.  The Contractor will also need to
provide accreditation/certification of their site to TACOM-Warren Information
Assurance.  Contact the TACOM-Warren IA Team, Steve Twynham, (586) 574-4117 or
Jack Ciraulo, (586) 574-8431.  CSAER submittals shall be in accordance with CDRL
A073, DI-CMAN-81253A.

 

172

--------------------------------------------------------------------------------


 

C.3.8.5.2                       Reserved.

 

C.3.8.5.3                       CSAER Validation – The Contractor shall be
responsible for review, edit, and correction if CSAER errors resulting from the
Government’s audit of the Contractor’s generated metadata input.  The Government
will provide the Contractor with notification of deficiencies in the on-line
CSAER database.  The Contractor shall electronically resubmit a corrected
package within 14 working days and at no cost to the Government.  Periodically
the Government will provide the Contractor with baseline or bill of material
reports, (at assembly level or vehicle level) generated.  The contractor will
correct all deficiencies noted in these TDPLs and submit corrective data within
14 working days IAW CDRL A073.

 

C.3.8.5.4                       Configuration Status Accounting Report – The
Contractor shall submit a monthly Configuration Status Accounting Report for all
changes (regardless of origin) affecting the FMTV.  The report will be in ECP
number order and shall at a minimum provide the following data:

 

Detailed description of the ECPs/VECPs/PPEPs in process/completed/cancelled;
ERRs in process / completed / cancelled; and DWOs in process /
completed/cancelled.  The report shall identify when the document arrived at
each pertinent stage of processing, such as initial start, PDR, CDR, contractor
CCB, submittal to Government, Government CCB Date and decision type, ERR
development and submittal, implementation to the technical manual and
provisioning data, production line cut-in, contract modification, etc.

 

C.3.8.5.4.1              A separate section of the same report will document the
status accounting information for RFDs.  Applicable fields identified above will
be used.  The report will also track RFDs that are converted to ECPs.

 

C.3.8.5.4.2              The report shall be in Microsoft Office 97 format or
equivalent mutually acceptable program and transmitted to the Government
electronically IAW CDRL A073, DI-CMAN-81253A.

 

C.3.9                                         Engineering Drawings

 

C.3.9.1                                Engineering Drawings, Product Drawings
and Records – The Contractor shall provide Product Design Drawings as described
in MIL-STD-100G and IAW CDRL A001, DI-SESS-81000B, ASME Y14.100M-1998 and ASME
Y.14.24M.  It is essential that the drawings be in compliance with the ordering
data as defined in Para C.3.9.13 of this SOW.  Detail, subassembly and assembly
drawings shall be completely delineated, directly or by reference to other
documents, engineering requirements and characteristics such as materials,
tolerance methods shall be utilized where applicable per ANSI 14.5M-1994. 
Engineering drawings and associated lists prepared, shall as a minimum, provide
the necessary design, engineering, manufacturing, and quality assurance
information sufficient to procure or manufacture an item that duplicates the
physical and performance characteristics of the original prototype, without
additional design engineering effort or recourse to the original design
activity.  The Contractor shall deliver all new drawings and redraws (of old
drawings) in Pro/ENGINEER 3-D Version 2001 IAW C.2.1.1.4.  Quality Assurance
Provisions shall be included on the drawings and not be separate from the
drawings.  The QAPs shall note the type and frequency of process/product
controls and/or required test for performance/validation/production control
purposes.  Container drawings for the engine and transmission shall also be
provided as product drawings defined herein.  Vehicle top assembly drawings,
camouflage drawings, kit drawings, and TACOM peculiar drawings shall also be
provided.

 

C.3.9.2                                Engineering drawings and associated lists
prepared shall be legible and include those types of drawings most amenable to
the mode of presentation.  Layout drawings and combinations of types of
engineering drawings may be used to convey the engineering end item to cognizant
Government engineers and scientists and enable competitive procurement or
fabrication of the end item.  Detail assembly drawings for welded components and
other inseparable assemblies are acceptable where each piece is detailed thereon
and none of the individual pieces are provisioned as spare or repair parts.

 

C.3.9.3                                Source Control Drawings (SOCD) shall be
prepared only upon authorization from the Government.  All SOCDs shall have a
minimum of 2 sources as well as meet the requirements defined by MIL-STD-10OG,
unless otherwise directed by the PCO.  Requests for authorization to use SOCDs
shall be accompanied by a copy of the Non-Standard Parts approval request (DD
Form 2052) and written justification set forth in DID DI-SESS-81000B (CDRL
A001).

 

C.3.9.4                                Dressed Components.  Contractor shall
provide dressed component drawings for the engine, transmission, axles and
transfer case if applicable.  A dressed component is a properly manufactured,
assembled and tested set of parts, subsystems and assemblies that are complete
for installation in the vehicle delivered under this contract.  Dressed
component drawings shall identify all sprockets, pulleys, mounts and other
add-ons that adapt the component to the vehicle installation.  The dressed
component drawings shall be complete in assembly and detail to allow procurement
of the dressed component.

 

C.3.9.5                                Review/Sign Off – 2-D line drawings and
corresponding 3-D solid models shall be provided to the Government for review by
installation at a rate sufficient to allow for the initial review by the
Government, coordination of Contractor corrections and Government Final Review
and Sign-off.  After Government sign-off of a drawing the Contractor shall
record in the change block of the drawing any subsequent changes made to the
drawing.  All changed drawings and change notices shall be submitted to the
Government for review.

 

173

--------------------------------------------------------------------------------


 

C.3.9.6             Drawing Approval.  Drawings shall be approved by PM MTV
Engineering personnel.  The Government must approve any exception to this
requirement in writing.  The Government Project Engineer shall provide approval
by signing drawings or by providing electronic or written approval by a means
acceptable to the Government and contractor.  The Government QA Specialist shall
provide approval by signing drawings or by providing electronic or written
approval by a means acceptable to the Government and contractor.

 

C.3.9.7                                Drawing Number Report – All product
drawings including Package Content and Kit drawings produced under this contract
shall be assigned Government issued drawing part numbers.  These drawing/part
numbers can be obtained by submitting a written request to TACOM, ATTN: 
AMSTA-TR-E/FMTV specifying the type and quantity of drawings being produced,
i.e., and kit or product drawings.  The allocation of these numbers shall be
reported on a frequency specified on the DD Form 1423.  This report shall be
prepared IAW DI-SESS-81011 (CDRL A074) and include the contractor’s name,
address, and contract number and manufacturer part number.  A cross-reference
list shall be provided showing the Government (TACOM) part number and the
corresponding vendor part number.

 

C.3.9.8                                Drawing Part Numbers for Privately
Developed Items – Contractors are prohibited from assigning drawing/part numbers
to privately developed items prior to Government approval.  If an item is
approved for incorporation into the design, the contractor shall assign a
Government issued drawing number, as referenced in part C.3.9.7 to the item.

 

C.3.9.9                                Drawings and Pro/ENGINEER 3-D Solid model
files prepared for items developed with funds of this Contract or any other
Government contract by the Contractor or his subcontractors are property of the
Government and shall be provided with unlimited rights to the extent permitted
under DFARs 252.227-7013, DFARS 252.227-7014, DFARS 252.227-7015.  The
Contractor shall present the list of exceptions, those existing drawings and
model files developed at private expense as part of the Work Directive.

 

C.3.9.10                          Drawing Custodianship – The contractor shall
be responsible for all original document files in his possession (this includes
but is not limited to 3-D Pro/ENGINEER Solid Models, 2-D line drawings,
associated documents, technical documentation etc.).  As drawing custodian, the
contractor shall make any changes authorized by TACOM to said original document
files, provide copies of the changed document files to co-users and upon
request, provide document files as defined herein, electronic files in one of
the file formats identified below to the Government within 10 days of request. 
The contractor shall not transfer any Government drawing files without written
approval from the Government.

 

1.                                                 3-D Pro/ENGINEER Version 2001

2.                                                 Associate 2-D Line Drawing in
Pro/ENGINEER Version 2001

3.                                                 Associate 2-D Line Drawing in
*.pdf Format

4.                                                 Associate STEP Neutral File
Format

5.                                                 All Associated sheet images
in *.pdf format

 

C.3.9.11                          Drawing Custodianship List – The contractor
shall prepare and submit a drawing custodianship list IAW CDRL A075.  The list
shall contain all original drawings and associated documents pertaining to this
contract.  The list shall identify pertinent descriptive information such as
number, type of document, title, current revision level, date and status, etc. 
Specific media format is to be determined at a start of work meeting.

 

C.3.9.12                          Procedures for Transferring Original Drawings
and CAD files – The Contractor shall comply with the following sequential
procedures at the end of the performance period of this contract.

 

1.                                                 At 60 days before end of
contract:

 

a.                                                 Provide a list/printout of
drawings, CAD files and packaging documents in your custody to TACOM,
AMSTA-TR-E/FMTV for record verification.

 

b.                                                Identify and provide a list of
approved, but open ECPs (i.e., where no ERR/drawing/file updates have occurred)
and cross-reference to drawings/files/documents affected by those ECPs. 
Separate, revise and ship separately.  NOTE:  If TACOM is to complete the work,
drawings/files/documents should be prepared for audit and shipment first.

 

c.                                                 Provide lists of the
following information to AMSTA-TR-E/FMTV:  (1) Obsolete and superseded drawings
and CAD files, and (2) unreleased drawings, CAD files, and packaging documents.

 

2.                                                 At 30 days before end of
contract, document the transfer of data by using two letter of transmittal
forms, one for obsolete drawings and CAD files, and one for all other drawings,
CAD files, and packaging documents.  Attach related inventory lists to each DD
Form 250.  Submit to the Government representative for signature and
verification of receipt.  Data to be transferred shall accompany the transmittal
letter.  Data transfer is to be electronic IAW C.1.4 or as otherwise specified. 
The Government reserves the right to be present during the drawing / file
inventory process.

 

C.3.9.13                          Engineering Drawing Ordering Data:  The
Contractor shall prepare Product Design drawings as appropriate IAW the ordering
data in this SOW and the tailoring of ASME Y14.100 Appendix A as follows:

 

174

--------------------------------------------------------------------------------


 

(a)                                            Drawing Media:  Digital Data as
defined herein.  Paper copies and raster file digital data are required for
government review purposes prior to Government acceptance of drawing files
defined under C.3.9.5 and C.3.9.6.

 

(b)                                           Drawing Format:  Government
Format, forms supplied by the contractor.

 

(c)                                            Drawing Sheet Size and Format: 
IAW ASME Y14.1.

 

(d)                                           Application Data:  Required on
drawing general use or multi-use notations are allowed, e.g. FMTV/A1, FMTV-A1
where applicable.  More specific uses are to be identified by groups or models,
i.e., MTV-A1, LMTV/A1, Tanker, Air-Drops.

 

(e)                                            Drawing Detail:  multi-detail is
encouraged for inseparable assemblies.  Mono-detail and tabulated drawings are
allowed.

 

(f)                                              Dimensioning and Tolerancing
shall be IAW ASME Y14.5M.1994 for new drawings and indicated in note 1.  Metric
and decimal are allowed.  Dual dimensioning requires government approval.

 

(g)                                           Drawing notes shall be on top left
corner beginning with note 1 on top.

 

(h)                                           Types of drawings are approved by
the Government.

 

(i)                                               Maintenance of multi-sheet
drawings are revised by sheet, with first sheet containing the latest revision
level, revised when any sheet is revised.

 

(j)                                               Redrawn drawings require
government approval and are advanced one revision level.

 

(k)                                            Maintain revision history in its
entirety with brief description of change, document change number and zone
cross-references to change are.

 

(l)                                               Adding sheets:  renumber sheet
using consecutive whole number.

 

(m)                                         Deleting sheets:  remaining sheets
are renumbered, revision status of sheets block is updated with notations such
as cancel or del.

 

(n)                                           Markings on Engineering Drawings: 
special items and process apply using approved symbols and special notes.

 

(o)                                           Associated lists:  (3) Other
(Parts lists are integral to drawing).

 

(p)                                           Types of associated lists:  (1)
(a) Parts Lists are integral to drawing; lists are not required to be in
tabulated format.

 

(q)                                           Angle of projection shall be third
angle unless otherwise indicated in title block.

 

(r)                                              Language shall be English

 

(s)                                            Applicability of Appendices: 
ASME Y14.100 Appendices B, C, D and E apply.  Distribution statement required
and approved by government; Material shall be defined in note to applicable
specifications and standards; Drawing numbers are assigned by TACOM; Revision
method required Government approval; Contractor materials engineer, drafter,
checker, and engineer shall all sign drawings.

 

(t)                                              Miscellaneous:  Quality
Assurance Provisions shall be integral to the drawing, as specified herein.

 

C.3.9.14.                       Drawing Features Summary from the blocks on form
DD2554-1 for Product Drawings:

 

1.a.                                                 Originals:  CAD files IAW
C.2.1.1.1.4.

1.b.                                                Reproductions:  IAW
Mil-D5480, type A, class 3.

1.c.                                                 Digital Data:  Electronic
deliveries as specified herein.

 

2.                                                 Cage code and documents
numbers:

2.a.                                                 Contractor NA

2.b.                                                Government:  Use 19207 cage
code and TACOM drawing numbers IAW the Configuration Management section of this
contract.

 

3.                                                 Drawing formats and drawing
forms

3.a.                                                 Contractor formats NA

3.b.                                                Government formats supplied
by contractor

 

4.                                                 Types and quantities of
drawings selection

4.a.                                                 Contractor selects NA

 

175

--------------------------------------------------------------------------------


 

4.b.                                                Government selects

 

5.                                                 Associated lists:  Separate
parts list is not allowed; find number parts lists require Government approval.

 

6.                                                 Details

6.a.                                                 Multi-detail drawings only
permitted for inseparable assemblies.

 

7.                                                 Quality Assurance Provisions
required to be integral with the drawings as specified herein.

 

8.                                                 Applicable Vendor
Substantiation Data required.

 

C.3.9.15                          Drawings & TDP Requirements

 

C.3.9.15.1                 Drawing Tree – The Contractor shall establish and
maintain a drawing tree reflecting the top/down generation breakdown of the FMTV
models IAW DI-DRPR-80558 (CDRL A076).  The drawing tree shall include all
separable assemblies, items requiring component specifications, and software. 
The drawing tree shall serve as a guidance for structuring the TDPL and
Logistics Support Analysis Record (LSAR) for FMTV.  The drawing tree shall be
made available for design and other disciplines’ review.

 

C.3.9.15.2                 Documentation – The contractor shall provide
engineering and technical support serves and facilities to prepare and maintain
drawings, specifications and other technical data comprising the configuration
baseline for the FMTV.

 

C.3.10                                   Field Issue Resolution.

 

C.3.10.1                          Field Issue Resolution.  The Contractor shall
investigate, provide failure analysis and corrective action to all Field Issues
generated against supplies produced under this contract in accordance with this
provision and as authorized via STS work directives.  Field Issues will be
identified by the PCO and may originate from various sources including, but not
limited to, Field Service Representative reports, Government Logistics
Assistance Representative (LAR) reports, Fielding Team reports and Soldier
input.  The Contractor shall provide a report of the investigation, which
includes at a minimum:  problem identification, root cause, immediate/short term
action, corrective action implementation plan for permanent solution, and
verification of effectiveness.  The report of investigation shall be submitted
within 45 calendar days of receipt of a Contracting Officers notification of
Field Issue.  Should an exhibit of the item in question be required, the
Contractor shall submit an exhibit request electronically to the Contracting
Officer.  Upon receipt of the request, the Contracting Officer will
electronically delegate exhibit processing to the appropriate Administrative
Contacting Officer (ACO) representative within 48 hours of request receipt.  The
ACO representative will arrange for transportation of exhibit(s) with the
Contractor.  The costs of exhibit transportation shall be the responsibility of
the Contractor.  All corrective actions taken by the Contractor shall be at not
additional cost to the Government.  Field Issue corrective actions which require
a configuration change, must be approved by the PCO.  All Field Issue
investigation reports and associated corrective actions shall be approved by the
PCO before the Government considers a Field Issue Notification closed.

 

C.3.10.2                          Field Issue Response Performance Incentive. 
The Contractor is incentivized to provide rapid and accurate responses to Field
Issues.  The Government will award the Contactor an incentive amount of $500 for
each Field Issue response submittal which is received within 30 calendar days
and is subsequently approved without revision or additional effort.  Time/days
associated with exhibit shipment does not count towards the Investigation Report
submittal time/day requirements stated in C.2.11.  The Government shall limit
this incentive to $150,000 per production year.  The determination of the award
of the incentive amount specified in this clause will reside solely with the PCO
and is not subject to the Disputes clause (FAR 52.233-1).  The contract will be
modified on a semi-annual basis to fund the amounts determined to be earned or
such other frequency as may be mutually agreed upon.

 

C.3.11                                   Reduced Logistics Footprint.  The
existing logistics footprint of the FMTV shall be reduced to the lowest size
possible and initiatives to achieve this objective will be authorized via STS
work directives.  Target areas are a 30 percent improvement in the baseline
vehicle fuel economy, reduction or elimination of the number of intermediate
level maintenance tasks required, reduction of all tools required and a
reduction of scheduled services required.  Block Modification for fuel economy
improvement applies to all configurations and variants of the FMTV.  Work
Directive planning for the Fuel Economy Block Improvement will begin at the
Start of Work meeting, targeting integration of the equipment and software
necessary into the existing vehicle architecture to meet the 30 percent fuel
economy requirement in time for delivery of the first vehicle of the fourth
program year.  The Contractor shall incorporate the necessary modifications into
all appropriate technical and logistic documentation to reflect the integration
of the new equipment and software.

 

C.3.11.1                          30 Percent Fuel Economy Improvement.  As
authorized by work directive, the Contractor shall conduct investigation to
allow the FMTV to achieve a 30 percent improvement in its fuel economy, with no
degradation in automotive performance or RAM (Objective).  The FMTV shall employ
hybrid or other applicable technology to achieve this result.  Load carrying
capacity must be maintained and all requirements of the system ATPD 2131C,
Attachment 1 are to be met.

 

C.3.11.2                          Logistics Footprint Reduction Analysis.  The
Contractor will conduct continuous analysis to identify potential opportunities
to reduce the existing FMTV Logistics Footprint as authorized by work
directives.  Goals include, but are not limited to:

 

• Reduction in the overall number of maintenance tasks required for service,
troubleshooting and repair.

• Reduced service, troubleshooting and component replacement times.

 

176

--------------------------------------------------------------------------------


 

• Reduction in the number of FMTV-unique special and fabricated tools.

• Reduction of scheduled services required (in terms of time, number of tasks
and parts cost).

 

C.3.12                                   Transportability Report.  When required
by Work Directive, the Contractor shall up date the Transportability Report for
new models in accordance with the guidelines provided in AR 70-47 and the Data
Item Description DI-PACK-80880 (Contract Data Requirements List A085).  The
Transportability Report shall include all vehicle models.”

 

177

--------------------------------------------------------------------------------


 

SECTION D - PACKAGING AND MARKING

 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

D-1

 

52.247-4004
(TACOM)

 

MARKING REQUIREMENTS FOR EXPORT SHIPMENTS

 

JAN/1991

 

Notwithstanding other requirements in this contract with respect to marking of
shipments, all shipments moving through air or water terminals to destinations
outside the U.S.A. will be marked in accordance with the requirements of DOD
4500.32-R, Military Standard Transportation and Movement Procedures (MILSTAMP),
and MIL-STD-129, Military Standard Marking for Shipment and Storage. The
Contractor agrees to use Government-supplied DD Forms 1387 (Military Shipment
Labels) or DD Forms 1387-1 (Military Shipping Tags) for such shipments, as
appropriate per the guidance in MIL-STD-129, and agrees to comply with shipping
and marking instructions issued by the Administrative Contracting Officer
(ACO).  The proper marking of export shipments as discussed herein must be
accomplished in conjunction with the requirements of FAR 52.247-52, CLEARANCE
AND DOCUMENTATION REQUIREMENTS—SHIPMENTS TO DOD AIR OR WATER TERMINAL
TRANSSHIPMENT POINTS, which is referenced in Section D of this contract.

 

[End of Clause]

 

D-2

 

52.247-4016
(TACOM)

 

HEAT TREATMENT AND MARKING OF WOOD PACKAGING MATERIALS

 

JUL/2002

 

ALL NON-MANUFACTURED WOOD USED IN PACKGING SHALL BE HEAT TREATED TO A CORE
TEMPERATURE OF 56 DEGREES CELSIUS FOR A MINIMUM OF 30 MINUTES. THE BOX/PALLET
MANUFACTURER AND THE MANUFACTURER OF WOOD USED AS INNER PACKAGING SHALL BE
AFFILIATED WITH AN INSPECTION AGENCY ACCREDITED BY THE BOARD OF REVIW OF THE
AMERICAN LUMBER STANDARD COMMITTEE. THE BOX/PALLET MANUFACTURER AND THE
MANUFACURER OF WOOD USED AS INNER PACKAGING SAHLL ENSURE TRACEBILITY TO THE
ORIGINAL SOURCE OF HEAT TREATMENT. EACH BOX/PALLET SHALL BE MARKED TO SHOW THE
CONFORMANCE TO THE INTERNATIONAL PLANT PROTECTION CONVENTION STANDARD.
BOXES/PALLETS AND ANY WOOD USED AS INNER PACKAGING MADE OF NON-MANUFACTURED WOOD
SHALL BE HEAT TREATED. THE QUALITY MARK SHALL BE PLACED ON BOTH ENDS OF THE
OUTER PACKAGING, BETWEEN THE END CLEATS OR END BATTENS; ON TWO SIDES OF THE
PALLET.

 

[End of Clause]

 

D.1 Preservation and Packaging.

 

D.1.1                                        The production vehicles shall be
processed and shipped Level B drive-on/drive off in accordance with the
Equipment Preservation Date Sheet (EPDS) developed by the contractor. Fuel tanks
shall be shipped ½ full of JP8 or DF-2 fuel. Windshield wiper fluid should
contain freezing preventative additive. Side mirrors and windshield wipers (s)
may be shipped installed if required for driving to loading dock and or
destination and is pre-approved by TACOM. All Self-propelled vehicles and
mechanical equipment containing internal combustion engines or wet batteries are
subject to requirements of Code of Federal Regulation Title 49, for truck and
rail transport, International Maritime Dangerous Goods Code, for vessel
transport, and AFJMAN 24-204 for military air. The Shipment & Storage
Instructions (EPDS) must be approved by TACOM prior to vehicle shipment. All
components removed from the vehicle for reduction of cube, any accessories,
basic issue items, and manuals shall be preserved, packaged packed into wood
container(s) conforming to PPP-B-601 OR PPP-B-621 modified with a plywood top,
and identified in accordance with Level B requirements of MIL-STD-3003 and
MIL-STD-129.

 

D.1.2                                        The contractor shall include
cleaning and processing instructions for stowage and exercising directions of
vehicles should they be shipped in place or conditionally accepted and be
approved by TACOM.

 

D.1.3                                        All deliverable spare and repair
parts, special tools, and all kits delivered under this contract shall be
preserved packaged and packed as follows:

 

a.                                                 The engine, transmission, and
transfer transmission shall be preserved and packed Level A in the long life
reusable (LLR) container developed by the contractor and approved by TACOM,
AMSTA-TR-E/PKG prior to shipment. All axles, winches and differentials shall
also be preserved and packaged Level A, IAW the packaging instructions developed
by the contractor and approved by TACOM-TR-E/PKG.

 

b.                                                All other repairable spare and
repair parts, kits, and fragile items, whether shipped with the vehicle, or to
depots, camps or stations, shall be preserved, packaged and packed Level B/B in
accordance with the packaging instructions developed by the contractor and
approved by TACOM, AMSTA-TR-E/FMTV. All hazardous items shall be packaged in
accordance with the requirements of Code of Federal Regulation Title 49.

 

c.                                                 All expendable parts and all
remaining items (including Training Aids. The System Support Package (s) (SSP)
and Special Tools) scheduled for shipment, shall be packaged in accordance with
standard commercial practices to assure safe arrival at destination without
damage to contents.

 

178

--------------------------------------------------------------------------------


 

D.1.3                     All software/technical data required to be developed
under this contract shall be packaged in accordance with standard commercial
practices to assure safe arrival at destination without damage to contents.

 

D.2 Marking.

 

D.2.1                     The vehicle, repair and spare parts, kits, and special
tools preserved, packaged and packed in accordance with paragraphs D.1.1 and
D.1.2 above, shall be marked in accordance with the approved Equipment
Preservation Data Sheets and MIL-SD-129 as applicable. All vehicles shall have
bar code labels attached to the bumper in a manner that scanning shall be made
easy. The bar code shall contain the model number, the vehicle identification
number (VIN), and the National Stock Number.

 

D.2.2                     Software/technical data shall be marked with the name
and address of the consignor, consignee and contact number.

 

*** END OF NARRATIVE D 001 ***

 

179

--------------------------------------------------------------------------------


 

SECTION E – INSPECTION AND ACCEPTANCE

 

 

 

Regulatory Cite

 

Title

 

Date

E-1

 

52.246-2

 

INSPECTION OF SUPPLIES — FIXED PRICE

 

AUG/1996

E-2

 

52.246-3

 

INSPECTION OF SUPPLIES – COST REIMBURSEMENT

 

MAY/2001

E-3

 

52.246-4

 

INSPECTION OF SUPPLIES – FIXED PRICE

 

AUG/1996

E-4

 

52.246-5

 

INSPECTINO OF SUPPLIES – COST REIMBURSEMENT

 

APR/1984

E-5

 

52.246-16

 

RESPONSIBILITY FOR SUPPLIES

 

APR/1984

 

 

 

 

 

 

 

E-6

 

52.242-4008
(TACOM)

 

ROUTING OF SPECIAL PROCESS APPROVALS

 

AUG/1994

 

(a)                                  The Specifications/Standards herein, which
are part of the technical data package for this contract, may require you to get
approval from us prior to production for one or more special processes involved
in producing this item.

 

(b)                                 If approval is required, you will prepare
the written procedures as the specification/standard requires. You will then
route the procedure through the Administrative Contracting Officer (ACO) for
review and comment. Once you get the procedure back from the ACO, you will then
forward it to the Procuring Contracting Officer (PCO) at TACOM for final
approval. The correct address for the PCO is on the face page of this contract.

 

(c)                                  You will cite (i) the contract number and
(ii) the governing specification or standard on all procedures you submit for
approval.

 

[End of Clause]

 

E-7

 

52.209-4012
(TACOM)

 

NOTICE REGARDING FIRST ARTICLE

 

APR/2000

 

(a)                                  Notwithstanding the provisions for waiver
of first article, an additional first article sample (or portion thereof) may be
ordered by the Contracting Officer in writing when (i) a major change is made to
the technical data, (ii) whenever there is a lapse in production for a period in
excess of one year, or (iii) whenever a change occurs in place of performance,
manufacturing process, material used, drawing, specifications or source of
supply.

 

(b)                                 When any of the conditions above occurs, the
Contractor shall notify the Contracting Officer so that a determination can be
made concerning the need for the additional first article sample (or portion
thereof), and instructions can be provided concerning the submission,
inspection, and notification of results.

 

(c)          Costs of any additional testing and inspection resulting from
conditions specified above shall be borne by the Contractor, unless the change
was directed by the Government. Further, any production delays caused by
additional testing and inspection will not be the basis for an excusable delay
as defined in the default clause of this contract. Such delays shall not form
the basis for adjustment in contract priced or delivery schedule.

 

[End of Clause]

 

E-8

 

52.211-4016
(TACOM)

 

CARC PAINT-PRETREATMENT REQUIREMENTS FOR FERROUS AND GALVANIZED SURFACES

 

SEP/2002

 

(a)                                  Ferrous and galvanized surfaces shall be
cleaned and pretreated with a Type 1, microcrystalline, zinc phosphate system
per TT-C-490. Alternate pretreatment systems for ferrous substances must meet
the performance tests specified in paragraphs 3.5.7, 3.5.8, 4.2.7, and 4.2.8 of
TT-C-490. Corrosion resistance tests will be conducted on a monthly basis (two
test coupons) after the process has been found to be in statistical control.
Process control tests for alternative systems must ensure that the process
remains in control and must be documented and approved by TACOM. Testing must be
performed on the same substrate and the same thickness of primer minus topcoat
used in production. Unless otherwise specified, MIL-P-53022 and —53030 primers
shall be salt spray tested for 336 hours. All electrocoat primers shall be
tested for 1000 hours. Test coupons shall be scrapped with one inch
(approximate) metal blade such as a putty knife between 24 and 168 hours after
removal from the neutral salt spray cabinet for coupon evaluation. Any inorganic
crystalline pretreatment is limited to maximum build equivalent of 500 mg. per
square foot to minimize chipping of the CARC system. All TT-C-490, zinc
phosphate pretreatment systems must be documented and approved by the procuring
activity prior to use. The procedure containing all the elements specified in
paragraph 3.2 of TT-C-490 shall be submitted to the procuring activity no less
than 45 days prior to use. Qualifications will consist of verification that the
process with its controls can meet the performance requirements in the
specification. The performance of alternate systems must be demonstrated and
approved by the procuring activity. If the TT-C-490 Type 1 system has not been
previously approved by TACOM, it must be documented and submitted for approval
as specified in the specification. Zinc phosphate systems for galvanized
substrates require separate qualification. A list of previously qualified zinc
phosphate application facilities is available from TACOM, Materials Engineering
Team, (810) 574-5083. Requalification of the process will be required if the
process is changed outside the limits defined in the TAOCM letter of system
acceptance provided to the application facility.

 

180

--------------------------------------------------------------------------------


 

(b)                                 Qualification of pretreatment systems for
galvanized substrates shall be performed using Accelerated Corrosion Test
protocol contained in GM 9540P, Method B, rather than salt spray. Test coupons
with primer only shall be cured for seven days, and scribed thru the primer.
After 40 cycle test exposure, the test coupons shall be scraped at a 30 degree
contact angle (approximate) with a one inch (approximate) metal blade, such as a
putty knife, both parallel and perpendicular to the scribe. There shall be no
more than 3 mm. of rust creep (zinc corrosion products), blistering, or loss of
paint adhesion from the scribe line and no more than 5 blisters in the field
with non greater than 1 mm. This test shall be performed at two month intervals
(two test coupons) to ensure that the process is in control. An alternative test
for verifying process control is GM 9511P for 10 cycles.

 

(c)                                  Performance tests for process control are
highly dependent on the type, thickness, and VOC level of the organic coating
(primer) film and its adhesion to the substrate. Any change to the solvents used
in the primer or changing the brand of primer will require retesting of the
system. The test coupons must duplicate the production painting process as
closely as possible. Primer test coupons shall represent both the minimum and
maximum nominal dry film thickness. Due to the wide variation in zinc thickness
with the hot dip galvanizing process, the dry film thickness of the primer will
be verified with a Tooke gage or equivalent for the purpose of production and
process control.

 

(d)         The use of vinyl wash primer (DOD-P-15328) is prohibited due to its
hexavalent chromium content and high VOC level.

 

[End of Clause]

 

E-9

 

52.211-4017

 

ENHANCED CARC REQUIRMENTS FOR HIGH PERFORMANCE SYSTEMS

 

SEP/2002

 

(a)                                  THE FOLLOWING REQUIREMENTS SUPERSEDE THE
PERFORMANCE REQUIREMENTS CONTAINED IN TT-C-490, MIL-C-5541 AND MIL-C-53072
RELATIVE TO THE ADHESION AND CORROSION RESISTENCE OF THE CRC SYSTEM:

 

(b)                                 Ferrous and galvanized surfaces shall be
cleaned and pretreated to provide the following level of performance on a
repeatable basis. The cleaning/pretreatment/control process shall be documented
and submitted to the procuring activity for approval prior to production.
Qualification and process control testing shall be performed on the same
substrate used in production. The system under test shall consist of the
pretreatment and primer. There are significant variations in performance due to
primer manufacturer, VOC content and primer thickness variation. Sufficient
testing shall be conducted to achieve a statistical confidence in both the
brand/type of primer used and the dry film thickness used in production. If the
tolerance of the dry film thickness exceeds plus or minus 1.0 mil then you must
qualify the extreme of the range separately.

 

(c)                                  To verify the corrosion resistance, a
minimum of three test panels per test variation no smaller than 4 x 12 inches
with the pretreatment/primer system as noted above shall be subjected to 1000
hr. of neutral salt spray per ASTM B117 (40 cycles of GM 9540P – scribed is the
preferred alternative) for ferrous substrates or 40 cycles of GM 9540P for
galvanized surfaces. The test panels shall be cured for a minimum of 7 days and
vertically scribed through the coating system to the metallic layer. A minimum
of 24 hr. after the completion of the neutral salt spray test of within 5 days
after completion of the 9540P test the scribe shall be scraped at a 30 degree
(approximate) contact angle with a 38mm (approximate) blunt tipped metal blade
such as a putty knife parallel and perpendicular to the scribe. There shall be
no more than 3mm maximum loss of paint adhesion or corrosion at any point from
the scribe line. In addition, there shall be no more than 5 blisters in the
field with none exceeding 1mm, corrosion in the field shall not exceed Rust
Grade 9 of ASTM D610. The minimum primer dry film thickness noted on the test
panels which pases the corrosion resistance test shall be the minimum
requirement for production painted hardware.

 

(d)                                 To verify long term CARC adhesion, after
completion of the corrosion resistance evaluation each test panel will be
subjected to cross hatch tape test (minimum tape adhesion rating of 45 oz. per
inch of width). The test pattern shall be 4 x 4 scribe lines to the metallic
layer at 2mm intervals (approximate) and shall be done no closer than 12 mm from
any edge or the scribe creep. Multiple head cutters are not recommended. Loss of
two or more complete primer squares shall constitute failure.

 

(e)                                  The contractor must demonstrate the ability
to pass both tests for the system to be considered acceptable. This testing
shall be performed on 5 consecutive days of production. If all test panels are
acceptable, the testing can revert to two test panels every two months of
production.

 

(f)                                    The only system that is currently
available to achieve this level of performance is a zince phosphate pretreatment
system per TT-C-490 with a high quality primer. All primers used must be on the
QPL for MIL-P-23377, 53022, or 53084. Not all QPL primers with the exception of
electrocoat primers per MIL-C-53084 have this level of corrosion
resistance/paint adhesion, however.  New high performance, “Combat Grade” Powder
Coat Primers will also meet this performance requirement. These primers can only
be applied by approved applicators. The Specification controlling both the
primers and their application are available upon request from AMSTA-TR-E/MEPS,
(586) 574-5083.

 

Note: Hot dipped galvanized surfaces are highly prone to chlorine/chloride
contamination from the galvanizing flux process. This containment must be
removed for the coating system to pass these performance tests.

 

181

--------------------------------------------------------------------------------


 

(g)                                 For aluminum substrates the required
pretreatment system is a chromate conversion per MIL-C-5541. If alternative
pretreatment systems wish to be considered, they must demonstrate their ability
to pass when coated with the nominal production primer (scribed) 120 cycles of
GM 9540P. After completion of the test, the panels shall be scraped as noted
above and shall have no more than 0.5mm of paint loss maximum from the scribe.
In addition, there shall be no more than 5 blisters in the field with none
larger than 1mm. After completion of the 120 cycle test, the cross hatch scribe
test noted above shall be performed. The removal of one or more complete squares
of primer shall constitute failure. The alternative system must demonstrate its
ability to provide an acceptable product on 5 consecutive days of production to
be considered a suitable alternative. The alternative process must be documented
and approved by the procuring activity. Controls must be established  to assure
the process remains under statistical control. The only alternative products
which have demonstrated their ability to meet these requirements for 5000 and
6000 series aluminum alloys are Alodine 5200 and Alodine 5700.

 

(g)                                 Failure to meet the corrosion
resistance/adhesion requirements shall be cause for rejection of all production
units manufactured during that production interval.

 

(h)                                 Final Acceptance of the CARC Finish on
Production Hardware:

The dry film thickness of the primer and topcoat as well as coating adhesion on
the fully cured primer/topcoat coating system are mandatory requirements.
Variations in the primer thickness and curing conditions will dramatically
affect recoat windows and coating performance for some primers. Manufacturing
processes which are unable to control the dry film thickness to the requirements
contained in Table V of MIL-C-53072 shall be subjected to the 4 x 4 cross hatch
scribe test noted above on two production unites per lot with two tests per
unit. One test shall be conducted on a vertical and one on a horizontal surface
(relative to the painting process). There shall be a maximum removal of one
complete square of primer/topcoat or topcoat only. The polyurethane CARC topcoat
requires approximately 24 days to completely cure at 68 Degrees F. To accelerate
the curing for purpose of product  acceptance, the following procedure may be
followed: Cure at 190-210 degrees F for three hours (this is time at temperature
and is, therefore, material thickness dependent) once the topcoat has reached a
dry-to-touch condition. This is to be followed by 7 days at 65 degrees F
minimum. Adhesion testing shall be performed only on a completely cured CARC
finish. Contractors which have performed a thorough design of experiments
methodology to evaluate the impact of paint system variables or have processes
which meet Table V requirements can perform the final acceptance adhesion test
on representative test coupons.

 

[End of Clause]

 

E-10

 

52.211-4029
(TACOM)

 

INTERCHANGEABILITY OF COMPONENTS

 

MAY/1994

 

(a)                                  DESIGN CHANGES TO ITEMS NOT UNDER GOV’T
DESIGN CONTROL. Once the Government accepts the first production test item, or
accepts the first end item you deliver, (whichever comes first) you must not
make design changes to any item or part that is not under Government design
control.

 

(b)                                 WHEN THE POLICY CAN BE WAIVED. The procuring
Contracting Officer (PCO) will consider waiving this policy at your request. If
your request reaches the CO after the first production item test has been
performed, then we may conduct another first production test at your expense.

 

(c)                                  PRODUCTION OR DELIVERY DELAYS. Any
production or delivery delays caused by this retesting will not be the basis
for:

 

(1)                                  an “excusable delay” as defined in the
DEFAULT clause of this contract.

 

(2)                                  be the basis for an increase in contract
price or delivery schedule extension.

 

[End of Clause]

 

E-11

 

52.211-4030
(TAMPCO)

 

BASIC APPLICATION AND TESTING REQUIREMENTS FOR CHEMICAL AGENT RESISTANT COATINGS
(CARC) ON METALLIC SURFACES

 

JAN/2003

 

(a)                                  Scope:            The requirements
contained herein apply whenever any or all of the following specifications are
cited in the contract:

MIL-C-46168

MIL-C-53039

MIL-C-22750

 

MIL-DTL-64159

 

(b)                                 CARC Primers: The preferred CARC primer for
all applications is cathodic, epoxy electrocoat per MIL-C-53084. This primer can
be directly substituted whenever MIL-P-53022 or MIL-P-53030 is specified on a
drawing or specification. The dry film thickness table below contains mandatory
minimum and maximum dry film thickness requirements. Failure of production
painted hardware to comply with these ranges will dramatically impact the
corrosion resistance and/or chip resistance of the CARC coating system. If the
contractor does not possess the personnel or equipment to meet these mandatory
thickness requirements, then cathodic epoxy electrocoat must be used. Any part
that has rust, heat treat will scale must be abrasive blasted prior to the
application of the coating.

 

182

--------------------------------------------------------------------------------


 

Select powder coat primers which have 0.0 VOCs and 0.0 HAPS can also be used as
a direct replacement for MIL-P-53022 and MIL-P-53030 primers. These powder coat
primers, however, can only be applied by TACOM approved applicators. The
qualification and application of these primers is controlled by “Performance
Standard for Combat Grade Powder Coat Paint – U.S. Army – TACOM” and is
available in electronic form. For a copy of this document, contact TACOM
Materials/Environmental Team at 586-574-5083.

 

(c)                                  CARC Application: The dip application of
any coating listed in the table below (with the exception of epoxy electrocoat
which is specifically designed for dip application) is prohibited.

 

(d)                                 End-Item Paint Inspection: After the
complete paint finish has been applied and cured* (See *Note, below), the
Contractor shall test and inspect two units per lot for (i) workmanship, (ii)
total paint film thickness, and (iii) paint adhesion. Unless otherwise agreed to
between the Contractor and the cognizant Government quality assurance
representative, a lot  shall be defined as all units submitted for final
Government acceptance at one time. The use of test panels in lieu of actual
production units is prohibited. At final inspection, the cumulative total paint
film thickness of pretreatment, primer, and topcoat shall at a minimum conform
to the sum of the minimum thickness for individual elements of the paint finish
as specified in Table I herein. Sufficient locations shall be spot-checked to
ensure proper workmanship and paint thickness uniformity. The size and
configuration of the unit as well as the number of vendors responsible for the
paint finish of component parts shall be taken into consideration in determining
the number of locations to be checked. The specific number of test locations
shall be agreed to by the cognizant Government quality assurance representative
in advance. In addition, two locations on each sample unit shall be selected to
conduct the scribe tape test. The test locations shall be routinely varied 
among the following:

 

(1)                                  Directly adjacent to a weld

(2)                                  On or directly adjacent to a machine cut or
sheared edge.

(3)                                  On any mechanically formed surface when
lubricants/drawing compounds were used.

(4)                                  On paint touch-up areas.

 

The precise location for each scribe tape test shall be in an inconspicuous
location that has been accepted by the cognizant Government quality assurance
representative before the test is conducted.

 

Upon completion of the scribe tape test, the scribe marks shall be feathered
into the adjacent are and touched up with the required top coat so that the
tested area again conforms to the applicable minimum specified in Table I
herein.

 

*Note:            The complete paint finish is defined as the pretreatment,
primer, and topcoat applied to the substrate. Curing of the complete paint
finish is dependent upon temperature, humidity and paint film thickness. The
time necessary to achieve sufficient adhesion to pass the scribe tape test must
be determined by each facility. For purposes of this test, curing at ambient
temperature will take 24 days. To accelerate the curing for purposes of product
acceptance, the following procedures may be followed: Cure at 190 to 210 degrees
F. for three hours (this is time at temperature and is therefore material
thickness dependent), followed by 7 days at 65 degrees F. minimum.

 

(e)                                  Test Methods:

 

1.                                       Film Thickness. Film thickness shall be
verified with a nondestructive film gage. The gage shall be suitable for
measurements over the applicable substrate material and shell have sufficient
accuracy to ensure compliance to the thickness limitations. The gage shall be
capable of being calibrated. If no other calibration specification or
requirement is identified elsewhere in this contract, then the gage shall be
calibrated in accordance with ISO 10012.

 

2.                                       Scribe Tape Test. The following test
procedure shall be followed. The test surface shall be sufficiently warm and dry
to ensure adhesion of the tape. All dimensions cited in this Scribe Tape Test
description are approximate:

 

(a)                                  Scribe four one-inch lines completely
through the paint finish to the substrate, one sixteenth to three thirty-seconds
of an inch apart.

 

(b)                                 Scribe four additional one-inch lines,
completely through the paint finish, one sixteenth to three thirty-seconds of an
inch apart, rotated 90 degrees with respect to the first set of lines. The
resulting pattern shall contain nine squares.

 

(c)                                  Press a length of A-A-1830, A-A-884, or any
commercially available tape with a minimum adhesion rating of 45 oz. per inch of
width firmly over the scribed pattern, rubbing out all air pockets.

 

(d)                                 Wait 10 seconds, minimum. Grasp a free end
of the tape and at a rapid speed strip it from the paint surface by pulling the
tape back upon itself at 180 degrees.

 

NOTE: These two tests are not a substitute for corrosion tests such as neutral
salt spray or accelerated corrosion tests which verify coating durability.

 

(f)                                    Acceptance Criteria:

 

183

--------------------------------------------------------------------------------


 

1.                                       Film Thickness.  All applicable
surfaces shall have complete paint coverage. A minimum of 75% of the applicable
surfaces of each test unit shall meet the minimum, cumulative dry film thickness
requirements. Failure of either test unit shall result in rejection of the
production lot that it represents.

 

DRY FILM THICKNESS TABLE

 

SPECIFICATION

 

DRY FILM THICKNESS (Mils)

 

(MANDATORY RANGE)

DOD-P-15328*

 

 

0.3 – 0.5

 

 

 

 

 

 

 

 

MIL-PRF-23377

 

 

1.0 – 1.5

 

 

 

 

 

 

 

 

MIL-P-53022, Type I

 

 

1.0 – 2.5

 

 

 

 

 

 

 

 

MIL-P-53022, Type II

 

 

1.5 – 2.5

 

 

 

 

 

 

 

 

MIL-P-53030

 

 

1.5 – 2.5

 

 

 

 

 

 

 

 

MIL-P-53084

 

 

0.8 – 1.5

 

 

 

 

 

 

 

 

MIL-C-22750

 

 

1.3 – 2.5

 

 

 

 

 

 

 

 

MIL-C-46168

 

 

1.8 MINIMUM

 

 

 

 

 

 

 

 

MIL-C-53039

 

 

1.8 MINIMUM

 

 

 

 

 

 

 

 

MIL-DTL-64159

 

 

1.8 MINIMUM

 

 

 

--------------------------------------------------------------------------------

*                 May not be allowed per contract due to VOC and hexavalent
chromium content.

 

2.                          Scribe Tape Test (Adhesion). The removal of two or
more complete squares of top coat, or top coat-primer-treatment coating, from
either test unit constitutes test failure and the production lot from which it
comes is rejected. Removal of overspray does not constitute test failure.

 

Notice: The scribe tape test is designed to detect any major deficiency in the
paint application process that would affect the durability of the CARC finish.
Typical causes of failure are:

 

(1)                             Inadequate cleaning of the substrate.

 

(2)                             Contamination of the surface between coatings.

 

(3)                             Excessive paint film thickness in a single
coating application.

 

(4)                             Application of a coating over a previous coating
which has not been adequately cured.

 

[end of clause]

 

E-12

 

52.211-4059
(TACOM)

 

RADIOGRAPHIC INSPECTION

 

MAR/2001

 

Radiographic inspection of production steel coatings as required by applicable
drawings and/or specifications shall be accomplished as follows:

 

(1)            Operators and radiographic equipment shall be qualified in
accordance with NAS 410, prior to radiography of production castings.

 

(2)            The first castings shall be radiographed in all routine and
random positions described on the position chart.

 

(3)            Subsequent castings shall be radiographed in those areas that
were defective in the immediately preceding castings, until compliance with the
required standard had been obtained. Objective evidence shall be provided by the
producer that corrective action has been taken to eliminate the deficiency.

 

184

--------------------------------------------------------------------------------


 

(4)            All rejectable areas may be repaired in accordance with an
approved and qualified repair procedure (when required by applicable
specifications), and must meet the standard specified on applicable position
chart. The producer retains the prerogative of repairing or scrapping defective
material.

 

(5)            After above requirements have been accomplished, normal sampling
shall be applied.

 

(6)            Normal sampling shall consist of radiographing one control
casting selected by the Government Quality Assurance Representative, out of each
thirty produced.

 

(7)            All routine and random positions shall be radiographed on each
control casting except when the total exceeds the established number of
radiographs that can be taken in a normal eight hour day. When the total number
of positions to be radiographed on a control coasting exceeds the maximum
capability of facilities, random position shall be selected for radiography by
the Government Quality Assurance Representative and rotated in such a manner
that complete coverage is achieved within a cycle of five castings radiographed.

 

(8)            The occurrence of a rejectable defect in any area on a casting
shall require the radiographic inspection of each subsequently poured casting in
that area until the defective condition is corrected.

 

(9)            If the results of radiographic inspection on ten consecutive lots
of material indicate that a satisfactory uniform product meeting the soundness
requirements is being produced, the amount of radiographic testing may be
reduced in accordance with a system established by the Contractor and approved
by the Procuring Contracting Officer.

 

(10)      The occurrence of a rejectable defect in any area on a casting shall
require return to normal sampling and the radiographic inspection of each
subsequently poured casting in that area until the defective condition is
corrected.

 

[End of Clause]

 

 

E-13

 

52.246-4024
(TACOM)

 

SUBSTITUTING COMMERCIAL TEST RESULTS FOR REQUIRED CONTRACT TESTS

 

APR/2000

 

(a)                                                                       
GENERAL. At your request, we may delete all or some of the Government or
contractor conducted tests required by this contract or order, under the
following conditions:

 

(1)                                  You have (or your supplier has) previously
supplied the identical item to us and we’ve accepted it, or:

 

(2)                                  You have commercial test reports,
performance data, analytical data, or vendor reports demonstrating that the item
you will be furnishing us meets the contract requirements.

 

(b)                                                                                  
HOW TO SUBMIT A TEST-DELETION REQUEST.

 

(1)                                  BEFORE CONTRACT AWARD — Submit your request
along with your offer in response to our solicitation. Make sure that your offer
includes an alternative price (that reflects how your offered price would change
if we approve your request to delete the specified tests). If we approve your
request to delete test requirements or substitute commercial testing procedures,
we will evaluate your offer at the alternate price submitted with your request.
If you don’t submit an alternative price with your request, we’ll evaluate your
offer at the price you indicated in the Schedule. No adjustments will be made to
the price after contract award.

 

(2)                                  AFTER CONTRACT AWARD — Send your request to
the buyer identified on the face page of the contract within 45 days after
contract award.

 

(3)                                  ALL REQUESTS MUST -

 

• identify the test(s) you want deleted;

•state the basis for your request;

• include a list of configuration changes made;

• demonstrate that you meet the conditions in paragraph (a) (1) or (a) (2) of
this clause; and

• include an alternate price per paragraph (b) (1) above, if you make your
request prior to award; or

• include proposed amount of equitable adjustment, if you make your request
after award.

 

(c)                                                                                   
SUPPORTING DATA. If we agree to delete or tests, you must keep the data you used
to support your request for four years from the day we approved your request.
You must provide us with such data if we ask for a copy.

 

185

--------------------------------------------------------------------------------


 

(d)                                                                                  
CONTRACT ADJUSTMENT.  If we agree to delete a test or tests after contract
award, we may negotiate an equitable adjustment in the contract price. Any such
negotiation will be conducted using the rules given in the CHANGES—FIXED PRICE
clause, FAR 52.243-1.

 

[End of Clause]

 

E-14

 

52.246-4028

 

INSPECTION POINT: ORIGIN

 

FEB/1994

 

 

(TACOM)

 

 

 

 

 

We will inspect the supplies as described elsewhere in this
solicitation/contract before acceptance. Fill-in the location, contractor’s or
subcontractor’s plant, where origin inspection will occur.

 

CONTRACTOR’S PLANT:

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

(City)

(County)

(State)

(Zip)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBCONTRACTOR’S PLANT:

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

(City)

(County)

(State)

(Zip)

 

 

 

 

 

 

 

[End of Clause]

 

E-15

 

52.246-4029

 

ACCEPTANCE POINT: ORIGIN

 

OCT/2002

 

 

(TACOM)

 

 

 

 

 

We will accept supplies at the address or addresses designated in the Section E
clause entitled INSPECTION POINT.

 

[End of Clause]

 

E-16

 

52.246-4048

 

DRAWING FOR INSPECTION

 

NOV/1982

 

 

(TACOM)

 

 

 

 

 

The Contractor shall make available to the Government Inspector, at the time of
production inspection, legible drawings and printed specifications to which the
product was manufactured. These drawings and specifications shall be annotated
as to the latest revision incorporated therein. Upon completion of product
inspection and acceptance by the Government Inspector, all drawings and
specifications will be returned to the Contractor.

 

[End of Clause]

 

186

--------------------------------------------------------------------------------


 

E.1                                                   Welding.

 

E.1.1                                          Welding Design. The Contractor in
performance of this contract shall ensure that all steel and aluminum weldments
meet the design and fabrication requirements in American Welding Society (AWS) D
1.1-96 and (AWS) D1.2-96 or approved equivalent.

 

E.1.2                                          Welding Procedures. Prior to
production, the Contractor is responsible for developing welding procedures IAW
American Welding Society (AWS) weld code requirements and submit the Contractors
draft version to the procuring activity for approval (CDRL A077). The use of
pre-qualified weld joints as specified in AWS D1.1 does not preclude submittal
of welding procedures. Repair welding of defective parts shall require
Government approval and written procedure identifying proper technique and
approach to correct defective product. The Contractor, at his option, can
utilize the UDLP/TACOM Ground Combat Welding codes for Qualifying and repair of
non-ballistic or ballistic welding processes. The UDLP/TACOM Ground Combat
Welding Code can be obtained by written request to:

 

Commander, US Army Tank-automotive and Armaments Command
ATTN:                                       AMSTA-TR-E/Materials
6501 E. 11 Mile Road
Warren, MI 48397-5000

 

E.1.3                                          Alternative Welding Standards.
The Contractor may utilize alternate standards or codes once the Contractor or
the Contractors suppliers have demonstrated that equivalent or better quality
and performance can be obtained by their use. It is the Contractors
responsibility to demonstrate such equivalence. If the Contractors component
supplier will not release specific proprietary information, the Government
reserves the right to conduct an on-site review of the Contractors suppliers
quality system and weld processes to verify his/her capability of producing
acceptable welds. The Government reserves the right approval/disapprove the use
of any and all such alternative weld standards and specifications. The
demonstrated equivalent shall be verified prior to fabrication of any production
weldment.

 

E.1.4                                          Previously Qualified Procedures.
If the Contractor previously qualified welding procedures under another DOD
contract, the PCO may waive the requirements of paragraphs E.1.2 and E.1.3 of
this clause. The Contractor must submit such a request to the PCO in writing,
identifying the previous contract(s) under which the Contractor qualified
procedures that produced acceptable workmanship specimens. The Contractor may
use previously qualified weld procedures provided ALL the following requirements
are met:

 

a.                    The weld procedure was qualified and approved on a
previous DOD contract

b.                   The Contractor has certified welders and equipment

c.                    There was no break in production for more than six months

d.                   A favorable quality history

 

If the Contractor meets these requirements, and wants approval to use previously
qualified weld procedures, the Contractor must submit a written request to the
PCO, attaching proof of previous qualifications and summary of the Contractors
and/or its quality history (CDRL A078).

 

E.1.5                                          Welder Qualification. Before the
Contractor or the Contractors suppliers assign any welder or welding operator to
perform manual, semi-automatic or automatic welding work, or use any automatic
welding work, or use any automatic welding equipment for work covered by this
contract, the Contractor MUST ensure that all welding equipment used in the
performance of this contract has been certified, and that the Contractors
welders or welding operators have passed qualification testing, as prescribed by
the applicable qualification standard identified in paragraphs E.1.2 or E.1.3 of
this clause.

 

E.1.6                                          Visiual Weld Inspection. During
performance of this contract, the Contractor shall verify weld quality and
workmanship using qualified inspectors trained to perform these inspection
functions. Acceptable qualifications of the Contractor inspectors may be based
on:

 

a.                    current or previous certification as an AWS Certified
Welding Inspector; or

b.                   current or previous certification by the Canadian Welding
Bureau (CWB); or

c.                    inspection performed by an engineer or technician who is
competent in the use of weld inspection techniques and equipment, on the basis
of formal training or experience, or both, in metals fabrication, inspection,
and testing.

 

E.2                                                   End-Item Paint
Requirements.

 

E.2.1                                          The Contractor shall assure all
painting operations and inspections comply with Drawing 19207-12420325 and
MIL-C-53072. In the event of a conflict between Drawing 19207-12420325 and
MIL-C-53072 requirements, MIL-C-53072 shall take precedence.

 

E.2.2                                          The primer drying time
requirement prior to topcoat application (reference MIL-C-53072 paragraph 3.5)
is to be considered met if the topcoat application is performed within the
parameters provided by the primer and topcoat vendors. Up-to-date vendor data
and process recommendations for primer and topcoat should be maintained at the
production facility.

 

187

--------------------------------------------------------------------------------


 

E.2.3                                          “Combat Grade” Powder Coat
Primers shall not be used as a substitute for electrocoat primers.

 

E.3                                                   Quality Program/System.

 

E.3.1                                          The Contractor shall develop,
implement, and maintain a quality system acceptance to the Government for all
supplies and services to be provided under this contract. The quality system
shall, as a minimum, meet the requirements of ANSI/ISO/ASQ Q9001-2000 or an
equivalent standard. The Government recommends the use of Quality System
Requirements QS 9000 (or ISO/TS 16949) in lieu of the aforementioned
requirement. Government approval of  the Quality System is not required, if at
the time of contract award, the Contractor is a Registrar Accreditation Board
(RAB) certified/registered ANSI/ISO/ASQ Q9001-2000 or QS 9000 supplier. The
Contractors Quality System requirements shall apply at the place of vehicle
in-process and final assembly. The quality system shall address all software and
hardware contractual requirements. The quality system and manual shall follow
the guidelines within ISO 9004:2000. The quality manual shall be updated as
required (CDRL A079).

 

E.3.2                                          The Contractor shall have a
supplier quality assurance program that defines the appropriate ANSI/ISO/ASQ
Q9001-2000 or equivalent quality system requirements for each supplier. The
Contractors supplier quality assurance program shall assure each supplier has a
documented quality system which includes development, implementation, and
maintenance of control plans for all FMTV products. The Contractors supplier
quality assurance program shall be submitted IAW CDRL A080 unless submitted as
part of the quality manual.

 

E.3.2.1                                 Prime Contractor’s documentation
verifying their review and acceptance of the subcontractor quality assurance
system and control plans shall be made available for review upon Government
request. If determined to be acceptable, the Prime Contractor should use the
subcontractor’s accepted system when conducting quality audits.  The government
reserves the right to perform quality audits at the prime contractor and
subcontractors facilities as deemed necessary.

 

E.3.2.2                                 Quality Planning. The Contractor and
subcontractors shall establish Product, Quality Plans and Control Plans that
define the steps necessary to assure that the product meets the customers needs
and expectations in a timely matter. The Contractor and subcontractors shall
assign responsibility for organizing a cross-functional team to a member of
their own management staff. The cross-functional team shall use a
multidisciplinary approach for decision making that utilizes Advanced Product
Quality Planning and Control Plan Techniques that ultimately define and document
how the requirements for quality will be met. Team actions should include but
not be limited to:

 

a.                    Development/finalization of special characteristics

b.                   Development and review of both Design and Process Failure
Mode and Effects Analysis (FMEAs)

c.                    Development of control plans

d.                   Utilization of analytical tools for both the design and
production phases

 

NOTE:                               Cross-Functional teams should typically
include the supplier’s design, manufacturing engineering, quality, production,
purchasing, packaging, service, other personnel as required and if applicable
sub-contractor participation.

 

E.3.2.3                                 Production Part Approval. The Contractor
and subcontractors shall demonstrate that their process has the capability of
meeting design and or specification requirements prior to the first shipment of
product. The product(s) shall be validated in accordance with the control plan
developed by the suppliers cross-functional team and approved by the Government.
It is recommended that the Contractor and subcontractors utilize the current
version of DaimlerChrysler Corp., Ford Motor Co., and General Motors Corp.
Production Part Approval Process (PPAP) requirements and associated processes
for developing their control plans for part submission and approval.

 

E.4                                                   Inspection & Test
Equipment.

 

E.4.1                                          Except as otherwise expressly
provided for under this contract, the Contractor is responsible for the supply
and maintenance of all inspection and test equipment necessary to assure that
end item components conform to contract requirements. All Contractor furnished
inspection equipment shall be available for use on or before the start of
production. The Government shall not furnish any inspection equipment for this
contract.

 

E.4.2                                          The Contractor shall make
inspection equipment available to the Government Inspector during Government
in-process or end item inspection. Upon completion of the Government Inspector,
all inspection equipment shall be returned to the Contractor.

 

E.5                                                   Final Acceptance.

 

E.5.1                                          The Contractor shall perform one
hundred percent (100%) Final Inspection of the end item in accordance with the
requirements of the applicable ATPD 2131C and the current approved configuration
utilizing the Government approved Final Inspection Record (FIR). The Contractors
shall make available the FIR for the items in question. Deficiencies disclosed
during inspection by the Contractor or the Government shall be described in
writing on the Deficiency Sheet attached to the FIR. If the Contractor
determines that the FIR is not appropriate for final inspection of the end item,
for any reason, the Contractor must obtain approval from the PCO prior to
employing any other form for this purpose (CDRL A081).

 

188

--------------------------------------------------------------------------------


 

E.5.1.1                                 Final Inspection Record.

 

(a)                                            The Contractor shall prepare a
Final Inspection Record (FIR) in his/her own format for each vehicle under the
contract. The FIR should be organized so as to be compatible with assemblies,
installation, and end item performance and acceptance. The FIR shall contain al
examinations and tests that are performed on a single unit during its
manufacture and final inspection. The FIR shall list each vehicle characteristic
or function to be inspected from the vehicle specification. As a minimum, the
FIR shall have blocks for the contractor’s inspector’s initials indicating that
each characteristic or function was inspected and either accepted or rejected,
and another block for reinspection and acceptance of any rejected characteristic
or function. Final review and acceptability shall be indicated by a signature
block containing the full name and title of the company official rendering
approval. The FIR shall be updated to reflect all engineering and/or
manufacturing changes that impact the FIR, during the entire contract period.
The contractor shall submit the completed and certified copy of the FIR to the
Government Inspector with each item inspected and offered for acceptance by the
Government.

 

(b)                                           Deficiencies disclosed during
inspection by the contractor shall be described in writing and included as part
of the FIR.

 

E.5.2                                          All Contractor manufacturing and
inspection documents used to validate work completed and product quality shall
have an indication of acceptance by a Contractor controlled stamp.

 

E.5.3                                          Vehicle Inspection Standards. In
addition to the FIR, standards shall be developed by the Contractor to clarify
attribute type characteristics that require definitive accept/reject criteria,
such as cosmetic and workmanship standards. The inspection standards shall be
maintained and updated as required by the continuous improvement team
(C.2.5.17). To supplement inspections, the Contractor shall also develop visual
side (i.e., photos, drawings, diagrams, hardware displays, etc.) depicting
acceptable and unacceptable conditions and have them available as acceptance
criteria.

 

E.6                                                   Fuel Quantity/Windshield
Washer Fluid. The Contractor shall assure the vehicles are shipped with ½ tank
of JP8 or DF-2 fuel. The Contractor shall also assure that the windshield washer
reservoirs are filled with a commercially available windshield washer fluid
prior to presenting the vehicle to the Government.

 

E.7                                Product Quality Deficiency Reports (PQDR).
The Contractor shall investigate, provide failure analysis and corrective action
to all PQDRs (Standard Form 368) generated against supplies produced under this
contract in accordance with the following requirements and CDRL A082. The
Contractors shall provide a report of the investigation which includes at a
minimum: problem identification, root cause, immediate/short term action,
corrective action implementation plan for permanent solution, and verification
of effectiveness. The PQDR report of investigation shall be submitted within 30
calendar days of receipt of a Category I PQDR and within 45 calendar days of
receipt of a Category II PQDR. Should an exhibit of the item in question be
required, the Contractor shall submit an exhibit request electronically to the
FMTV PQDR Action Officer. Upon receipt, the PQDR Action Officer will
electronically delegate exhibit processing to the appropriate Administrative
Contracting Officer (ACO) representative within 48 hours of request receipt. The
ACO representative will arrange for transportation of exhibit(s) with the
Contractor. The cost of exhibit transportation shall be the responsibility of
the Contractor. All corrective actions taken by the Contractor shall be at no
additional cost to the Government. PQDR corrective actions which require a
configuration change, must be approved by the Government PCO. All PQDR
investigation reports and associated corrective actions shall be approved by the
PQDR Action Officer before the Government considers a PQDR closed.

 

E.8                                                   Vehicle Acceptance.

 

E.8.1                                          Conditional Acceptance. The
Government at its sole discretion may conditionally accept vehicles at any time;
at no time is the Government required to conditionally accept vehicles.

 

E.8.2                                          Conditional Acceptance Prior To
First Article Approval. Prior to successful completion of the First Article Test
requirements, any acceptance of vehicles shall be conditional. At the time of
conditional acceptance, prior to First Article Approval, the contractor may
invoice up to 90% of the base vehicle unit price. The Government may, based on
contract performance, increase the invoice percentage above the 90% limitation.

 

E.8.3                                          Final Acceptance. Final
acceptance of vehicles shall not occur until: (1) all First Article Approval
requirements for each model have been successfully completed and the Contractor
so notified by a PCO letter and (2) all deficiencies are corrected to the
satisfaction of the Government.

 

E.9                                                   Care and Storage of
Conditionally and Finally Accepted Vehicles Prior to Shipment. In the event that
the Government does not elect to ship Conditionally or Finally Accepted
production vehicles, the Contractor shall be responsible for the care and
storage of all vehicles until shipment by the Government for a period for up to
180 days. To assure that the vehicles remain in an acceptable condition, the
Contractor shall develop a storage exercise and maintenance plan and submit IAW
CDRL A083. As a minimum, the storage plan shall include an inspection schedule,
vehicle exercise schedule, maintenance schedule, as well as a description of the
inspections, vehicle exercises, and a reference to all applicable procedures and
work instructions. This may be extended at no additional cost to the Government
for conditionally accepted vehicles by the amount of time that they were in a
conditional acceptance status.

 

189

--------------------------------------------------------------------------------


 

*** END OF NARRATIVE E 001 ***

 

190

--------------------------------------------------------------------------------


 

SECTION F – DELIVERIES OR PERFORMANCE

 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

F-1

 

52.242-15

 

STOP-WORK ORDER

 

AUG/1989

F-2

 

52.242-17

 

GOVERNMENT DELAY OF WORK

 

APR/1984

F-3

 

52.247-29

 

F.O.B. ORIGIN

 

JUN/1988

F-4

 

52.247-52

 

CLEARANCE AND DOCUMENTATION REQUIREMENTS —SHIPMENT TO DOD AIR OR WATER TERMINAL
TRANSSHIPMENT POINTS

 

APR/1984

F-5

 

52.247-58

 

LOADING, BLOCKING, AND BRACING OF FREIGHT CAR SHIPMENTS

 

APR/1984

F-6

 

52.211-16

 

VARIATION IN QUANTITY

 

APR/1984

 

(a)                                  A variation in the quantity of any item
called for by this contract will not be accepted unless the variation has been
caused by conditions of loading, shipping, or packing, or allowance in
manufacturing processes, and then only to the extent, if any, specified in
paragraph (b) below.

 

(b)                                 The permissible variation shall be limited
to:

 

zero  percent increase; and

zero  percent decrease.

 

(c)                                  This increase of decrease shall apply to
THE TOTAL CONTRACTUAL QUANTITY.

 

[End of Clause]

 

F-7

 

52.247-65

 

F.O.B. ORIGIN–PREPAID FREIGHT–SMALL PACKAGE SHIPMENTS

 

JAN/1991

 

(a)                                  When authorized by the Contracting Officer,
f.o.b. origin freight shipments which do not have a security classification
shall move on prepaid commercial bills of lading or other shipping documents to
domestic destinations, including air and water terminals. Weight of individual
shipments shall be governed by carrier restrictions but shall not exceed 150
pounds by any form of commercial air or 1,000 pounds by other commercial
carriers. The Government will reimburse the Contractor for reasonable freight
charges.

 

(b)                                 The Contractor shall annotate the commercial
bill of lading as required by the clause of this contract entitled Commercial
Bill of Lading Notations.

 

(c)                                  The Contractor shall consolidate prepaid
shipments in accordance with procedure established by the cognizant
transportation office. The Contractor is authorized to combine Government
prepaid shipments with the Contractor’s commercial shipments for delivery to one
or more consignees and the Government will reimburse its pro rata of the total
freight costs. The Contractor shall provide a copy of the commercial bill of
lading promptly to each consignee. Quantities shall not be divided into mailable
lots for the purpose of avoiding movement by other modes of transportation.

 

(d)                                 Transportation charges will be billed as
separate item on the invoice for each shipment made. A copy of the pertinent
bill of lading, shipment receipt, or freight bill shall accompany the invoice
unless otherwise specified in the contract.

 

(e)                                  Loss and damage claims will be processed by
the Government.

 

[End of Clause]

 

F-8

 

52.225-4000
(TACOM)

 

VERIFICATION OF FOREIGN MILITARY SALES (FMS) ADDRESSES

 

APR/2000

 

At least 10 days prior to the first shipment of supplies under this contract,
the Contractor shall submit an email request to the cognizant Transportation
Office via the Administration Contracting Officer (ACO) for verification of the
FMS “ship-to” address(es) contained in this contract.

 

[End of Clause]

 

F-9

 

52.247-4005
(TACOM)

 

SHIPMENT OF SUPPLIES AND DETENTION OF CARRIERS EQUIPMENT

 

FEB/2002

 

(a)                                  Unless otherwise directed, shipment items
under this contract in following order of priority:

 

191

--------------------------------------------------------------------------------


 

(1)          Government Bill(s)/Commercial of Lading or US Postal Services;

 

(2)          Prepaid Commercial Bill(s) of  Lading with transportation charges
entered as a separate item on the invoice; or

 

(3)          As otherwise instructed when the contract prohibits use of
Government funds for transportation costs.

 

(b)                                 The Contractor will request:

 

(1)          Government Bill of Lading and

 

(2)          Routing and other instructions, including MILSTAMP (Military
Standard Transportation and Movement Procedure), as to the methods of shipment
to be followed by the Contractor, or

 

(c)                                  The Contractor and subcontractor(s) must
allow prompt and convenient access of carrier’s equipment to loading docks or
platforms where the contract items supplies will be loaded. Any charges for
detention of carrier’s equipment shall be for the account of the Contractor,
except when the detention is required or caused by the Government.

 

[End of Clause]

 

F-10

 

52.247-4017
(TACOM)

 

DEPOT ADDRESS FOR THE APPLICABLE MODE OF SHIPMENTS: IN-THE-CLEAR ADDRESSES

 

JAN/2001

 

Rail/
Motor
SPLC*

 

MILSTRIP
Address
Code

 

Rail
Ship To:

 

Motor
Ship To:

 

Parcel Post
Mail To:

 

 

 

 

 

 

 

 

 

206721/209405

 

W25G1U

 

Transportation Officer
Defense Dist Depot
Susquehanna
New Cumberland, PA

 

Transportation Officer
Defense Dist Depot
Susquehanna
New Cumberland, PA

 

Transportation Officer
Defense Dist Depot
Susquehanna
New Cumberland, PA 17070 5001

 

 

 

 

 

 

 

 

 

875670/875675

 

W62G2T

 

Transportation Officer
XU Def Dist Depot
San Joaquin
25600 S Chrisman Rd
Rec Whse 10
Tracy, Ca  95376-5000

 

Transportation Officer
XU Def Dist Depot
San Joaquin
25600 S Chrisman Rd
Rec Whse 10
Tracy, Ca  95376-5000

 

Transportation Officer
Dist Depot San Joaquin
P.O. Box 96001
Stockton, CA  95296-0130

 

 

 

 

 

 

 

 

 

471995/471996

 

W31G1Z

 

Transportation Officer
Anniston Army Depot,
Bynum, AL

 

Transportation Officer
Anniston Army Depot,
Bynum, AL

 

Transportation Officer
Anniston Army Depot,
Anniston, AL  36201-5021

 

 

 

 

 

 

 

 

 

209741/209770

 

W25G1R

 

Transportation Officer
Letterkenny Army Depot,
Culbertson, PA

 

Transportation Officer
Letterkenny Army Depot,
Culbertson, PA

 

Transportation Officer
Letterkenny Army Depot,
Chambersburg, PA  17201-4150

 

 

 

 

 

 

 

 

 

661136/661157

 

W45G19

 

Transportation Officer
Red River Army Depot,
Defense, TX

 

Transportation Officer
Red River Army Depot,
Texarkana, TX

 

Transportation Officer
Red River Army Depot,
Texarkana, TX 75507-5000

 

 

 

 

 

 

 

 

 

764538/764535

 

W67G23

 

Transportation Officer
Tooele Army Depot,
Warner, UT

 

Transportation Officer
Tooele Army Depot,
Tooele, UT

 

Transportation Officer
Tooele Army Depot,
Tooele, UT  84074, 5003

 

--------------------------------------------------------------------------------

***SPLC indicates Standard Point Locater Code.

 

NOTE: The following is applicable only when so specified  in an individual order
or delivery increment:

 

192

--------------------------------------------------------------------------------


 

This requirement is a depot replenishment buy, a portion of which is or may be
required to fill Direct Support System (DSS) requisitions. Shipment shall be
made, as specified, to one or more of:

 

New Cumberland Army Depot
Red River Army Depot
Sharpe Army Depot

 

Prior to shipments to any other depots as may be designated. When more than one
depot is designated  for DSS shipments, priority shipments will be made equally
to each of the designated destinations.

 

[End of Clause]

 

193

--------------------------------------------------------------------------------


 

F.1                                                   The following are
projected events/milestones pertaining to this contract:

 

Target Award

 

March 03

 

 

 

 

 

 

 

Start of Work Meeting

 

30 Days after award

 

 

 

 

 

 

 

First Article Testing

 

 

 

 

 

 

 

 

 

FPVI #1

 

Feb 04

 

 

FPVI #2

 

Jun 04

 

 

FPVI #3

 

Aug 04

 

 

FPVI #4

 

Oct 05

 

 

 

 

 

 

 

 

 

 

 

 

PVT

 

 

 

 

PVT 1:

 

All models except Dump, Wrecker & Expansible Van

 

Mar 04 – Nov 04

PVT 2:

 

Wrecker

 

Jul 04 – Mar 05

PVT 3:

 

Expansible Van

 

Sep 04 – May 05

PVT 4:

 

Dump

 

Nov 05 – Jul 06

 

 

 

 

 

FPT

 

 

 

TBD

 

 

 

 

 

PY2 Call-up

 

Mar 04

 

 

 

 

 

 

 

PY3 Call-up

 

Dec 04

 

 

 

 

 

 

 

First Vehicle Fielded

 

15 Feb 05

 

 

 

 

 

 

 

PY4 Call-up

 

Dec 05

 

 

 

 

 

 

 

PY5 Call-up

 

Dec 06

 

 

 

 

 

 

 

LUT – Expansible Van

 

30 days after PVT completion

 

 

LUT – Dump

 

30 days after PVT completion

 

 

 

F.2                                                   Delivery Schedule: See
Attachment 23.

 

*** END OF NARRATIVE F 001 ***

 

194

--------------------------------------------------------------------------------


 

SECTION G – CONTRACT ADMINISTRATION DATA

 

SPECIAL NOTICE ON RELEASE OF UNIT PRICE INFORMATION: RELEASE OF UNIT PRICE
INFORMATION CONTAINED IN THIS CONTRACT IS RESTRICED PURSUANT TO 18 USC 1905,
TRADE SECRETS ACT, AND IS EXEMPT FROM DISCLOSURE UNDER FREEDOM OF INFORMATION
ACT EXEMPTION 4, 5 USC 552 (B) (4). RELEASE FOR OFFICIAL GOVERNMENT USE AND TO
STEWART & STEVENSON TVSLP IS NOT RESTRICTED. WRITTEN PERMISSION FROM STEWART &
STEVENSON TVSLP IS REQUIRED PRIOR TO RELEASE TO ANY OTHER PARTIES.

 

*** END OF NARRATIVE G 002 ***

 

LINE
ITEM

 

PRON/
AMS CD

 

ACRN

 

OBLG
STAT

 

ACCOUNTING CLASSIFICATION

 

JOB
ORDER
NUMBER

 

ACCOUNTING
STATION

 

OBLIGATED
AMOUNT

 

1001AA

 

J035X594J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1101AA

 

J035X596J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1101AB

 

J035X597J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1102AA

 

J035X598J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1103AA

 

J035X599J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1104AA

 

J035X600J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1104AB

 

J035X601J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1105AA

 

J035X602J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1106AA

 

J035X603J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1107AA

 

J035X604J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1108AA

 

J035X605J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1108AB

 

J035X606J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1110AA

 

J035X607J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1110AB

 

J035X608J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1111AA

 

J035X609J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1113AA

 

J035X610J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1116AA

 

J035X611J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1116AB

 

J035X612J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1117AA

 

J035X613J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1130AA

 

J035X595J0
51106866007

 

AA

 

2

 

21 32035000031C1C02P51106831E1 S20113

 

3SMTJ0

 

W56HZV

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

***

 

 

SERVICE
NAME

 

 

 

TOTAL BY ACRN

 

ACCOUNTING CLASSIFCATION

 

ACCOUNTING
STATION

 

 

 

OBLIGATED AMOUNT

 

Army

 

 

 

AA

 

21 32035000031C1C02P51106831E1 S20113

 

W56HZV

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

***

 

 

195

--------------------------------------------------------------------------------


 

 

 

Regulatory Cite

 

Title

 

Date

G-1

 

252.201-7000

 

CONTRACTING OFFICER’S REPRESENTATIVE

 

DEC/1991

 

(a)                                            Definition. Contracting Officer’s
Representative means an individual designated in accordance with subsection
201.602-2 of the Defense Federal Acquisition Regulation Supplement and
authorized in writing by the contracting officer to perform specific technical
or administrative functions.

 

(b)                                           If the Contracting Officer
designates a contracting officer’s representative (COR), the Contractor will
receive a copy of the written designation. It will specify the extent of the
COR’s authority to act on behalf of the contracting officer. The COR is not
authorized to make any commitments or change that will affect price, quality,
quantity, delivery, or any other term or condition of the contract.

 

[End of Clause]

 

G-2

 

52.232-4005
(TACOM)

 

INVOICE INFORMATION REQUIREMENT

 

JAN/1988

 

On each payment request submitted the Contractor shall identify each affected
Contract Line Item Number (CLIN), sub-CLIN, and/or work directive, together with
the related dollar amounts. This requirement does not diminish or restrict any
other requirement of this contract.

 

***

 

G.1                                                  PERFORMANCE BASED PAYMENTS
(Performance-Based payments are not applicable to non-vehicle CLINs)

 

G.1.1                                         Scope.

 

G.1.1.1                                This contract provides for Government
financing to the Contractor in the form of Performance Based Payments. This
provision identifies the payment events and success criteria necessary to make
payments in accordance with the provision of FAR 32.10, Performance-Based
Payments and FAR 52.232-32, Peformanced-Based Payments.

 

G.1.2                                         Policy

 

G.1.2.1                                Detailed billing procedures for
performance based payments will be mutually developed and agreed to between the
Contractor and the Administration Contracting Officer. That agreement will be
documented by a Contractor Performance Billing Procedure.

 

G.1.2.1                                Performance Based Payments for Vehicle
CLINs. Prior to vehicle acceptance, performance payments shall be made on each
vehicle produced in accordance with the following three (3) performance events
required by the contract delivery schedule. The Master Production Schedule (MPS)
should support the contract delivery schedule. The delivery schedule shall be
the delivery schedule as stated in the contract or as stated in the most current
modification to the contract. The impact of Contract delivery schedule changes
shall be accomplished via the changes clauses (52.243-1) definitization process
for each unilateral change or as consideration included in bilateral changes.

 

196

--------------------------------------------------------------------------------


 

G.1.3                                         Payment Request Procedures

 

G.1.3.1                                The Contractor may submit request for
payment of performance-based payments not more frequently than monthly in a form
and manner acceptable to the Contracting Officer.  All performance-based
payments in any period for which payment is requested shall be included in a
single request, appropriately itemized and totaled.  The Contractor shall submit
the performance-based payment in the second week of the month.  The Contractor’s
request for payment shall contain the information required by FAR 52.232-32. 
The documentation supporting the request shall specify the amounts to be paid by
contract ACRN level and the accounting appropriation information for each
vehicle invoiced.  A certification shall be submitted with each request.  The
request for payment shall be in accordance with the Performance-Based Payment
Schedule specified in G.1.4.

 

G.1.3.2                                The Contractor shall only submit billings
for events in which the performance criterion has been successfully
accomplished.  The Contracting Officer shall not approve a performance-based
payment until the specified event or performance criterion has been successfully
accomplished in accordance with the contract.  If the Contractor does not meet
all of the performance criterion, the Contractor shall be paid for each
severable event in which the performance criterion has been accomplished.  If an
event is cumulative, the Contracting Officer shall not approve the
performance-based payment unless all identified preceding events or criteria are
accomplished.  Events that were not approved may be re-submitted in the next
month provided that the performance criterion has been accomplished.

 

G.1.4                                         Payment Request Schedule

 

G.1.4.1                                Event 0001  -  This event can not be
billed earlier than two hundred and ten (210) days before contract delivery
schedule.

 

G.1.4.2                                Event 0002  - This event can not be
billed earlier than one hundred and twenty (120) days before contract delivery
schedule.

 

G.1.4.3                                Event 0003  - This event can no be billed
earlier than ninety (90) days before contract delivery schedule.

 

G.1.5                                         Liquidation

 

G.1.5.1                                Final Payment will occur after DD Form
250 acceptance by the Government and will constitute the final twenty percent
(20%) of the CLIN price and any withholds, if applicable.  This payment will
liquidate previous performance payments (maximum eighty percent (80%) of CLIN
value) against each vehicle delivered.  If no performance payments have been
made, the Contractor is entitled to one hundred percent (100%) payment of that
vehicle at time of final DD Form 250 acceptance by the Government.

 

G.1.6                                         Performance Event and Success
Criteria

 

G.1.6.1                                Event 0001  - Success criteria is based
on the Contractor’s planning and placement of purchase orders and vendors
acceptance of purchase orders or sufficient materials inventory to support the
procurement of long lead parts to support the MPS planned vehicle build through
Station 19.  The MPS should support the contract delivery schedule.  The
Contractor’s list of long lead parts shall be in accordance with the Material
Requirements Planning (MRP) and Manufacturing, Accounting, Purchasing,
Information Control System (MAPICS) and shall be reviewed by the Government. 
Since Station 19 has no added value for standard variants, for administrative
convenience the term Station 19 will be referred to for all references to either
Station 18 or Station 19 in the remainder of this paragraph (i..e., G.1.) This
performance event occurs six (6) months prior to each Station 19 build and
payment event occurs two hundred and ten (210) days before contract delivery
schedule.  This event will be performance-billed at ten percent (10%) of each
vehicle CLIN unit price.  This event is severable from all other events and can
be billed at the time the event is completed without regard to completion of any
other event.  Billings shall be in accordance with the Payment Request Schedule
in G.1.4.  The Contractor shall submit the following with the payment request:

 

(1)                                                     Certified Invoice.

 

(2)                                                     Certification of Long
Lead Items

 

(3)                                                     Concurrent with or prior
to submittal of the payment request, the Contractor will make available, or
submit to the Administrative Contracting Officer (ACO) upon request, the
following:

 

(a)                                            Six (6)-Month Purchase Order
(P.O.) Status Report

 

(b)                                           Six (6)-Month Purchase Order
Status Report – Exceptions Only

 

(c)                                            Current Production Schedule

 

(d)                                           Supporting documentation that may
be requested by the ACO for verification of the payment request.

 

The Contractor shall have Performance Based Payment billing Procedures
identifying the above.

 

G.1.6.2                                Event 0002  - Success Criteria is based
on the Contractor’s pre-production Master Production Schedule planning and
effort necessary, (i.e., ME/IE, E-Coat, and BII kit assembly) in order to effect
a smooth transition from parts procurement to vehicle

 

197

--------------------------------------------------------------------------------


 

acceptance by the Government to support each planned vehicle in accordance with
the MPS planned build through Station 19.  The MPS should support the contract
delivery schedule.  This performance event occurs three (3) months prior to each
Station 19 build and payment event occurs one hundred and twenty (120) days
before contract delivery schedule.  This event will be performance-billed at ten
percent (10%) of each vehicle CLIN unit price.  This event is severable from all
other events and can be billed at the time the event is completed without regard
to completion of any other event.  Billings shall be in accordance with the
Payment Request Schedule in G.1.4.  The Contractor shall submit the following
with the payment request:

 

(1)                                                     Certified Invoice.

 

(2)                                                     Certification of Master
Production Schedule (MPS)

 

(3)                                                     Concurrent with or prior
to submittal of the payment request, the Contractor will make available or
submit if requested by the Administrative Contracting Officer (ACO) the
following:

 

(a)                                            Minutes of Formal Master
Production Schedule Planning Meeting

 

(b)                                           Current Master Production Schedule

 

(c)                                            Supporting documentation that may
be requested by the ACO for verification of the payment request.

 

The Administrative Contracting Officer shall be entitled to have a
representative attend the formal MPS planning meetings.  The Contractor shall
have Performance Based Payment billing Procedures identifying the above.

 

G.1.6.3                                Event 0003  - Success criteria is based
on continued receipt of materials and materials that have been scheduled in, not
received, but committed to the extent that a contractual obligation exists
(vendor acceptance and performance) to support the MPS planned vehicle build
Station 19.  The MPS should support the contract delivery schedule.  This
performance event occurs two (2) months prior to each Station 19 planned build
and payment event occurs ninety (90) days before contract delivery schedule. 
This event will be performance-billed at sixty percent (60%) of each vehicle
CLIN unit price.  This event is cumulative and cannot be billed until events
0001 and 0002 are complete.  Billings shall be in accordance with the Payment
Request Schedule in G.1.4.  The Contractor shall submit the following with the
payment request:

 

(1)                                                     Certified Invoice.

 

(2)                                                     Certification of Long
Lead Items

 

(3) Concurrent with or prior to submittal of the payment request, the Contractor
will make available or submit if requested by the Administrative Contracting
Officer (ACO) the following:

 

(a)                                            Two (2) – Month Purchase Order
(P.O.) Status Report

 

(b)                                           Two (2) – Month Purchase Order
Status Report – Exceptions Only

 

(c)                                            Current Production Schedule

 

(d)                                           Supporting documentation that may
be requested by the ACO for verification of the payment request.

 

The Contractor shall have Performance Based Payment billing Procedures
identifying the above.

 

G.1.7                                         Performance Delays

 

G.1.7.1                                The delivery schedule shall be the
delivery schedule as stated in the contract or as stated in the most current
modification to the contract.  The impact of Contract delivery schedule changes
shall be accomplished via the changes clauses (52.243-1) definitization process
for each unilateral change or as consideration included in bilateral changes. 
Except for adjustment for default, including but not limited to late delivery,
modified contract delivery schedules shall not result in adjustment to
previously, properly disbursed performance-based payments.

 

G.1.8 Master Production Schedule (MPS)

 

G.1.8.1                                Entitlement to Performance-Based Payments
is solely on the basis of the successful performance criteria specified in G.1.6
above and, as such, the parties agree that the MPS is critical to the success of
this Contract (and Performance-Based Payments).  Changes to the MPS (whether
Contractor or Government initiated) are critical and may impact price and
schedule.  In addition to FAR 52.243-1, Changes-Fixed Price, The Parties agree
that any significant change to the FMTV A1 Baseline Configuration, regardless of
origin, will be treated as schedule sensitive and shall be given the utmost
attention with respect to changing the MPS.  Should it become necessary to
change the content of the configuration baseline, the “effective” date of each
change will be mutually determined by the parties thereby allowing the
Contractor and the Contractors supplier time to ship in new or replaced
materials to accommodate the revised MPS.

 

198

--------------------------------------------------------------------------------


 

G.1.9                                         Performance Payment Adjustments

 

G.1.9.1                                Performance-Based payments should
represent what the Contractor could reasonably be expected to incur to achieve
the payment event.  The Contractor will therefore submit the actual and
forecasted expenditures to the Administrative Contracting Officer on an annual
basis.  Performance events, amounts and success criteria may be adjusted by
mutual agreement on an on-going basis if a contract action or the Contractor’s
performance has significantly affected the performance payment schedule.  Except
for an adjustment for default, adjustments under this provision shall not become
the basis for recovery or upward adjustment of previously, properly disbursed
performance-based payments.

 

 

*** END OF NARRATIVE G 001 ***

 

199

--------------------------------------------------------------------------------


 

SECTION H  - SPECIAL CONTRACT REQUIREMENTS

 

 

 

Regulatory Cite

 

Title

 

Date

 

H-1

 

252.203-7002

 

DISPLAY OF DOD HOTLINE POSTER

 

DEC/1991

 

H-2

 

252.204-7000

 

DISCLOSURE OF INFORMATION

 

DEC/1991

 

H-3

 

252.205-7000

 

PROVISION OF INFORMATION TO COOPERATIVE AGREEMENT HOLDERS

 

DEC/1991

 

H-4

 

252-211-7000

 

ACQUISITION STREAMLINING

 

DEC/1991

 

H-5

 

252.225-7001

 

BUY AMERICAN ACT AND BALANCE OF PAYMENTS PROGRAM

 

MAR/1998

 

H-6

 

252.225-7002

 

QUALIFYING COUNTRY SOURCES AS SUBCONTRACTORS

 

DEC/1991

 

H-7

 

252.225-7009

 

DUTY-FREE-ENTRY—QUALIFYING COUNTRY SUPPLIES (END PRODUCTS AND COMPONENTS)

 

AUG/2000

 

H-8

 

252.225-7010

 

DUTY-FREE ENTRY-ADDITIONAL PROVISIONS

 

AUG/2000

 

H-9

 

252.231-7000

 

SUPPLEMENTAL COST PRINCIPLES

 

DEC/1991

 

H-10

 

252.242-7004

 

MATERIAL MANAGEMENT AND ACCOUNTING SYSTEM

 

DEC/2000

 

H-11

 

252.246-7000

 

MATERIAL INSPECTION AND RECEIVING REPORT

 

MAR/2003

 

H-12

 

252.246-7001

 

WARRANTY OF DATA

 

DEC/1991

 

H-13

 

252.249-7002

 

NOTIFICATION OF ANTICIPATED CONTRACT TERMINATION OR REDUCTION

 

DEC/1996

 

 

 

 

 

 

 

 

 

H-14

 

252.217-7026

 

IDENTIFICATION OF SOURCES OF SUPPLY

 

NOV/1995

 

 

(a)                                            The Government is required under
10 U.S.C. 2384 to obtain certain information on the actual manufacturer or
sources of supplies it acquires.

 

(b)                                           The apparently successful offeror
agrees to complete and submit the following table before award:

 

TABLE

 

Line
Items

 

National
Stock
Number

 

Commercial
Item
(Y or N)

 

Company

 

Source of Supply
Address

 

Part No.

 

Actual
Mfg?

 

(1)

 

(2)

 

(3)

 

(4)

 

(4)

 

(5)

 

(6)

 

 

--------------------------------------------------------------------------------

(1)                                            List each item of supply and item
of technical data.

 

(2)                                            If there is no national stock
number, list “none.”

 

(3)                                            Use Y if the item is a commercial
item; otherwise use N.  If Y is listed, the Offeror need not complete the
remaining columns in the table.

 

(4)                                            For items of supply, list all
sources.  For technical data, list the source.

 

(5)                                            For items of supply, list each
source’s part number for the item.

 

(6)                                            Use Y if the source or supply is
the actual manufacturer; N if it is not; and U if unknown.

 

[End of Clause]

 

H-15

 

252.225-7037

 

DUTY-FREE ENTRY—ELIGIBLE END PRODUCTS

 

MAR/1998

 

(a)                                            Definition.  “Eligible and
product,” as used in this clause, means-

 

(1)                                                     “Designated country end
product,” “Caribbean Basin country end product,” or “NAFTA country end product,”
as defined in the Trade Agreements clause of this contract;

 

(2)    “NAFTA country end product,” as defined in the Buy American Act—North
American Free Trade Agreement Implementation Act—Balance of Payments Program
clause of this contract; or

 

(3)     “Canadian end product,” as defined in Alternate I of the Buy American
Act—North American Free Trade Agreement Implementation Act—Balance of Payments
Program clause of this contract.

 

(b)                                           The requirements of this clause
apply to this contract and subcontracts, including purchase orders, that involve
delivery of eligible end products to be accorded duty—free entry whether placed-

 

200

--------------------------------------------------------------------------------


 

(1)                                                     Directly with a foreign
concern as a prime contract; or

 

(2)                                                     As a subcontract or
purchase order under a contract with a domestic concern.

 

(c)                                            Except as other wise approved by
Contracting Officer, no amount is or will be included in the contract price for
duty for eligible end products.

 

(d)                                           The Contractor warrants that-

 

(1)                                                     All eligible end
products, for which duty-free entry is to be claimed under this clause, are
intended to be delivered to the Government; and

 

(2)                                                     The Contractor will pay
any applicable duty to the extent that such eligible end products, or any
portion thereof (if not scrap or salvage) are diverted to nongovernmental use,
other than as a result of a competitive sale made, directed, or authorized by
the Contracting Officer.

 

(e)                                            The Government agrees to execute
duty-free entry certificates and to afford such assistance as appropriate to
obtain the duty-free entry of eligible end products for which the shipping
documents bear the notation specified in paragraph (f) of this clause, except as
the Contractor may otherwise agree.

 

(f)                                              All shipping documents
submitted to Customs, covering eligible end products for which duty-free entry
certificates are to be issued under this clause, shall-

 

(1)                                                     Consign the shipments to
the appropriate-

 

(i)                                     Military department in care of the
Contractor, including the Contractor’s delivery address; or

 

(ii)                                  Military installation; and

 

(2)                                                     Include the following
information-

 

(i)                                     Prime contract number, and delivery
order if applicable;

 

(ii)                                  Number of the subcontract/purchase order
for foreign supplies if applicable;

 

(iii)                               Identification of carrier;

 

(iv)

 

(A)      For direct shipments to a U. S. military installation, the notation: 
UNITED STATES GOVERNMENT, DEPARTMENT OF DEFENSE Duty-Free Entry to be claimed
pursuant to Section XXII, Chapter 98, Subchapter VIII, Item 9808.00.30 of the
Harmonized Tariff Schedule of the United States.  Upon arrival of shipment at
the appropriate port of entry, District Director of Customs, please release
shipment under 19 CFR part 142, and notify Commander, Defense Contract
Management Command (DCMC) New York, ATTN:  Customs Team, DCMDN-GNIC, 207 New
York Avenue, Staten Island, New York 10305-5013, for execution of Customs Forms
7501, 7501A, or 7506 and any required duty-free entry certificates.

 

(B)        In cases where the shipment will be consigned to other than a
military installation, e.g., a domestic contractor’s plant, the shipping
document notation shall be altered to insert the name and address of the
contractor, agent or broker who will notify Commander, DCMC, NY, for execution
of the duty-free certificate.  (Note:  In those instances where the shipment
will be consigned to a contractor’s plant and no duty-free entry certificate is
required, the contractor or its agent shall claim duty-free entry under NAFTA or
other trade agreement and shall comply with the U. S. Customs Service
requirements.  No notification to Commander, DCMC, NY is required.

 

(v)                                Gross weight in pounds (if freight is based
on space tonnage, state cubic feet in addition to gross shipping weight);

 

(vi)                              Estimated value in U. S. dollars; and

 

(vii)                           Activity Address Number of the contract
administration office actually administering the prime contract. e.g., for DCMC
Dayton, S3605A.

 

(g)                                           Preparation of custom forms.

 

(1)                                                     Except for shipments
consigned to a military installation, the Contractor shall prepare, or authorize
an agent to prepare,

 

201

--------------------------------------------------------------------------------


 

any customs forms required for the entry of eligible end products in connection
with DoD contracts into the United States, its possessions, or Puerto Rico.  The
completed customs forms shall be submitted to the District Director of Customs
with a copy to DCMC NY for execution of any required duty-free entry
certificates.  Shipments consigned directly to a military installation will be
released in accordance with 10.101 and 10.102 of the U. S. Customs regulations.

 

(2)                                                     For shipments containing
both supplies that are to be accorded duty-free entry and supplies that are not,
the Contractor shall identify on the customs forms those items that are eligible
for duty-free entry.

 

(h)                                           The Contractor agrees-

 

(1)                                                     To prepare (if this
contract is placed directly with a foreign supplier), or to instruct the foreign
supplier to prepare, a sufficient number of copies of the bill of lading (or
other shipping document) so that at least two of the copies accompanying the
shipment will be available for use by the District Director of Customs at the
port of entry;

 

(2)                                                     To consign the shipment
as specified in paragraph (f) of this clause; and

 

(3)                                                     To mark the exterior of
all package as follows:

 

(i)                                     “UNITED STATES GOVERNMENT, DEPARTMENT OF
DEFENSE;”  and

 

(ii)                                  The activity address number of the
contract administration office actually administering the prime contract.

 

(h)                                           The Contractor agrees to notify
the Contracting Officer administering the prime contract in writing of any
purchase under the contract of eligible end products to be accorded duty-free
entry that are to be imported into the United States for delivery to the
Government or for incorporation in end items to be delivered to the Government. 
The notice shall be furnished to the contract administration office immediately
upon award to the supplier of the eligible end products.  The notice shall
contain-

 

(1)                                                     Prime contractor’s name,
address, and CAGE code;

 

(2)                                                     Prime contract number,
and delivery order number if applicable;

 

(3)                                                     Total dollar value of
the prime contract or delivery order;

 

(4)                                                     Expiration date of the
prime contract or delivery order;

 

(5)                                                     Foreign supplier’s name
and address;

 

(6)                                                     Number of the
subcontract/purchase order for eligible end products;

 

(7)                                                     Total dollar value of
the subcontract for eligible end products;

 

(8)                                                     Expiration date of the
subcontract for eligible end products;

 

(9)                                                     List of items purchased;

 

(10)                                               An agreement by the
Contractor that any applicable duty shall be paid by the Contractor to the
extent that such eligible end products are diverted to nongovernmental use other
than as a result of a competitive sale made, directed, or authorized by the
Contracting Officer; and

 

(11)                                               The scheduled delivery date
(s).

 

[End of Clause]

 

H-16

 

252.225-7043

 

ANTITERRORISM/FORCE PROTECTION FOR DEFENSE CONTRACTORS OUTSIDE THE UNITED STATES

 

JUNE/1998

 

(a)                                            Except as provided in paragraph
(b) of this clause, the Contractor and its subcontractors, if performing or
traveling outside the United States under this contract, shall-

 

(1)                                                     Affiliate with the
Overseas Security Advisory Council, if the Contractor or subcontractor is a U.
S. entity;

 

(2)                                                     Ensure that Contractor
and subcontractor personnel who are U. S. nationals and are in-country on a
non-transitory basis, register with the U. S. Embassy, and that Contractor and
subcontractor personnel who are third country nationals comply with any security
related requirements of the Embassy of their nationality;

 

202

--------------------------------------------------------------------------------


 

(3)                                                     Provide, to Contractor
and subcontractor personnel, antiterrorism/force protection awareness
information commensurate with that which the Department of Defense (DoD)
provides to its military and civilian personnel and their families, to the
extent such information can be made available prior to travel outside the United
States; and

 

(4)                                                     Obtain and comply with
the most current antiterrorism/force protection guidance for Contractor and
subcontractor personnel.

 

(b)                                           The requirements of this clause do
not apply to any subcontractor that is-

 

(1)                                                     A foreign government;

 

(2)                                                     A representative of a
foreign government; or

 

(3)                                                     A foreign corporation
wholly owned by a foreign government.

 

(c)                                            Information and guidance
pertaining to DoD antiterrorism/force protection can be obtained from HQDA,
(DAMO-ODL)/ODCSOP; telephone, DSN 225-8491 or commercial (703) 695-8491.  For
additional information:  Assistant Secretary of Defense for Special Operations
and Low Intensity Conflict, ASD (SOLIC); telephone, DSN 255-0044 or commercial
(703) 695-0044.

 

[End of Clause]

 

H-17

252.227-7036

 

DECLARATION OF TECHNICAL DATA CONFORMITY

 

JAN/1997

 

(a)                                            All technical data delivered
under this contract shall be accompanied by the following written declaration:

 

The Contractor,                                            , hereby declares
that, to the best of its knowledge and belief, the technical data delivered
herewith under Contract No. DAAE07-                   are complete, accurate,
and comply with all requirements of the contract.

 

 

 

 

 

Date

 

Name and Title of Authorized Official

 

 

This written certification shall be dated and the certifying official
(identified by name and title) shall be duly authorized to bind the Contractor
by the certification.

 

(b)                                           The Contractor shall identify, by
name and title, each individual (official) authorized by the Contractor to
certify in writing that the technical data are complete, accurate, and comply
with all requirements of the contract.  The Contractor hereby authorizes direct
contact with the authorized individual responsible for certification of
technical data.  The authorized individual shall be familiar with the
Contractor’s technical data conformity procedures and their application to the
technical data to be certified and delivered.

 

(c)                                            Technical data delivered under
this contract may be subject to reviews by the Government during preparation and
prior to acceptance.  Technical data are also subject to reviews by the
Government subsequent to acceptance.  Such reviews may be conducted as a
function ancillary to other reviews, such as in-process reviews or configuration
audit reviews.

(End of clause)

 

H-18

 

252.227-7037

 

VALIDATION OF RESTRICTIVE MARKINGS ON TECHNICAL DATA

 

SEP/1999

 

(a)                                            Definitions.  The terms used in
this clause are defined in the Rights in Technical Data-Noncommercial Items
clause of this Contract.

 

(b)                                           Contracts for commercial
items—presumption of development as private expense.  Under a contract for a
commercial item, component, or process, the Department of Defense shall presume
that a Contractor’s asserted use or release restrictions are justified on the
basis that the item, component, or process was developed exclusively at private
expense.  The Department shall not challenge such assertions unless information
the Department provides demonstrates that the item, component, or process was
not developed exclusively at private expense.

 

(c)                                            Justification.  The Contractor or
subcontractor at any tier is responsible for maintaining records sufficient to
justify the validity  of its markings that impose restrictions on the Government
and others to use, duplicate, or disclose technical data delivered or required
to be delivered under the contract or subcontract.  Except under contracts for
commercial items, the Contractor or subcontractor shall be prepared to furnish
to the Contracting Officer a written justification for such restrictive markings
in response to a challenge under paragraph (e) of this clause.

 

(d)                                           Prechallenge request for
information.

 

203

--------------------------------------------------------------------------------


 

(1)                                                     The Contracting Officer
may request the Contractor or subcontractor to furnish a written explanation for
any restriction asserted by the Contractor or subcontractor on the right of the
United States or others to use technical data.  If, upon review of the
explanation submitted, the Contracting Officer remains unable to ascertain the
basis of the restrictive marking, the Contracting Officer may further request
the Contractor or subcontractor tofurnish additional information in the records
of, or otherwise in the possession of or reasonably available to, the Contractor
or subcontractor to justify the validity of any restrictive marking on technical
data delivered or to be delivered under the contract or subcontract (e.g., a
statement of facts accompanied with supporting documentation). The Contractor or
subcontractor shall submit such written data as requested by the Contracting
Officer within the time required or such longer period as may be mutually
agreed.

 

(2)                                                     If the Contracting
Officer, after reviewing the written data furnished pursuant to paragraph (d)
(1) of this clause, or any other available information pertaining to the
validity of a restrictive marking, determines that reasonable grounds exist to
question the current validity of the marking and that continued adherence to the
marking would make impracticable the subsequent competitive acquisition of the
item, component, or process to which the technical data relates, the Contracting
Officer shall follow the procedures in paragraph (e) of this clause.

 

(3)                                                     If the Contractor or
subcontractor fails to respond to the Contracting Officer’s request for
information under paragraph (d) (1) of this clause, and the Contracting Officer
determines that continued adherence to the marking would make impracticable the
subsequent competitive acquisition of the item, component, or process to which
the technical data relates, the Contracting Officer may challenge the validity
of the marking as described in paragraph (3) of this clause.

 

(e)                                            Challenge.

 

(1)                                                     Notwithstanding any
provision of this contract concerning inspection and acceptance, if the
Contracting Officer determines  that a challenge to the restrictive marking is
warranted, the Contracting Officer shall send a written challenge notice to the
Contractor or subcontractor asserting the restrictive markings.  Such challenge
shall-

 

(i)                                     State the specific grounds for
challenging the asserted restriction;

 

(ii)                                  Require a response within sixty (60) days
justifying and providing sufficient evidence as to the current validity of the
asserted restriction;

 

(iii)                               State that a DoD Contracting Officer’s final
decision, issued pursuant to paragraph (g) of this clause, sustaining the
validity of a restrictive marking identical to the asserted restriction, within
the three-year period preceding the challenge, shall serve as justification for
the asserted restriction if the validated restriction was asserted by the same
Contractor or subcontractor (or any licensee of such Contractor or
subcontractor) to which such notice is being provided; and

 

(iv)                              State that failure to respond to the challenge
notice may result in issuance of a final decision pursuant to paragraph (f) of
this clause.

 

(2)                                                     The Contracting Officer
shall extend the time for response as appropriate if the Contractor or
subcontractor submits a written request showing the need for additional time to
prepare a response.

 

(3)                                                     The Contractor’s or
subcontractor’s written response shall be considered a claim within the meaning
of the Contract Disputes Act of 1978 (41 U.S.C. 601, et seq.), and shall be
certified in the form prescribed at 33.207 of the Federal Acquisition
Regulation, regardless of dollar amount.

 

(4)                                                     A Contractor or
subcontractor receiving challenges to the same restrictive markings from more
than one Contracting Officer shall notify each Contracting Officer of the
existence of more than one challenge.  The notice shall also state which
Contracting Officer initiated the first in time unanswered challenge.  The
Contracting Officer initiating the first in time unanswered challenge after
consultation with the Contractor or subcontractor and the other Contracting
Officers, shall formulate and distribute a schedule for responding to each of
the challenge notices to all interested parties.  The schedule shall afford the
Contractor or subcontractor an opportunity to respond to each challenge notice. 
All parties will be bound by this schedule.

 

(f)                                              Final decision when Contractor
or subcontractor fails to respond.  Upon a failure of a Contractor or
subcontractor to submit any response to the challenge notice, other than a
failure to respond under a contract for commercial items, the Contracting
Officer will issue a final decision to the Contractor or subcontractor in
accordance with the Disputes clause of this contract pertaining to the validity
of the asserted restriction.  This final decision shall be issued as soon as
possible after the expiration of the time period of paragraph (e) (1) (ii) or
(e) (2) of this clause.  Following issuance of the final decision, the
Contracting Officer will comply with the procedure in paragraphs (g) (2) (ii)
through (iv) of this clause.

 

(g)                                           Final decision when Contractor or
subcontractor responds.

 

(1)                                                     If the Contracting
Officer determines that the Contractor or subcontractor has justified the
validity of the restrictive marking, the Contracting Officer shall issue a final
decision to the Contactor or subcontractor sustaining the validity of the

 

204

--------------------------------------------------------------------------------


 

restrictive marking, and stating that the Government will continue to be bound
by the restrictive marking.  This final decision shall be issued within sixty
(60) days after receipt of the Contractor’s or subcontractor’s response to the
challenge notice, or within such longer period that the Contracting Officer has
notified the Contractor or subcontractor that the Government will require.  The
notification of a longer period for issuance of a final decision will be made
within sixty (60) days after receipt of the response to the challenge notice.

 

(2)                                                    
(i)                                     If the Contracting Officer determines
that the validity of the restrictive marking is not justified, the Contracting
Officer shall issue a final decision to the Contractor or subcontractor in
accordance with the Disputes clause of this contract. Notwithstanding paragraph
(e) of the Disputes clause, the final decision shall be issued within sixty (60)
days after receipt of the Contractor’s or subcontractor’s response to the
challenge notice, or within such longer period that the Contracting Officer has
notified the Contractor or subcontractor of the longer period that the
Government will require.  The notification of a longer period for issuance of a
final decision will be made within sixty (60) days after receipt of the response
to the challenge notice.

 

(ii)                                  The Government agrees that it will
continue to be bound by the restrictive marking for a period of ninety (90) days
from the issuance of the Contracting Officer’s final decision under paragraph
(g) (2) (i) of this clause.  The Contractor or subcontractor agrees that, if it
intends to file suit in the United States Claims Court it will provide a notice
of intent to file suit to the Contracting Officer within ninety (90) days from
the issuance of the Contracting Officer’s final decision under paragraph (g) (2)
(i) of this clause.  If the Contractor or subcontractor fails to appeal, file
suit, or provide a notice of intent to file suit to the Contracting Officer
within the ninety (90)-day period, the Government may cancel or ignore the
restrictive markings, and the failure of the Contractor  or subcontractor to
take the required action constitutes agreement with such Government action.

 

(iii)                               The Government agrees that it will continue
to be bound by the restrictive marking where a notice of intent to file suit in
the United States Claims Court is provided to the Contracting Officer within
ninety (90) days from the issuance of the final decision under paragraph (g) (2)
(i) of this clause.  The Government will no longer be bound, and the Contractor
or subcontractor agrees that the Government may strike or ignore the restrictive
markings, if the Contractor or subcontractor fails to file its suit within one
(1) year after issuance of the final decision.  Notwithstanding the foregoing,
where the head of an agency determines, on a nondelegable basis, that urgent or
compelling circumstances will not permit waiting for the filing of a suit in the
United States Claims Court, the Contractor or subcontractor agrees that the
agency may, following notice to the Contractor or subcontractor, authorize
release or disclosure of the technical data.  Such agency determination may be
made at any time after issuance of the final decision and will not affect the
Contractor’s or subcontractor’s right to damage against the United States where
its restrictive markings are ultimately upheld or to pursue other relief, if
any, as may be provided by law.

 

(iv)                              The Government agrees that it will be bound by
the restrictive marking where an appeal or suit is filed pursuant to the
Contract Disputes Act until final disposition by an agency Board of Contract
Appeals or the United States Claims Court.  Notwithstanding the foregoing, where
the head of an agency determines, on a nondelegable basis, following notice to
the Contractor that urgent or compelling circumstances will not permit awaiting
the decision by such Board of Contract Appeals or the United States Claims
Court, the Contractor or subcontractor agrees that the agency may authorize
release or disclosure of the technical data.  Such agency determination may be
made at any time after issuance of the final decision and will not affect the
Contractor’s or subcontractor’s right to damage against the United States where
its restrictive markings are ultimately upheld or to pursue other relief, if
any, as may be provided by law.

 

(h)                                           Final disposition of appeal or
suit.

 

(1)                                                     If the Contractor or
subcontractor appeals or files suit and if, upon final disposition of the appeal
or suit, the Contracting Officer’s decision is sustained-

 

(i)                                     The restrictive marking on the technical
data shall be cancelled, corrected or ignored; and

 

(ii)                                  If the restrictive marking is found not to
be substantially justified, the Contractor or subcontractor, as appropriate,
shall be liable to the Government for payment of the cost to the Government of
reviewing the restrictive marking and the fees and other expenses (as defined in
28 U.S.C. 2412(d) (2) (A)) incurred by the Government in challenging the
marking, unless special circumstances would make such payment unjust.

 

(2)                                                     If the Contractor or
subcontractor appeals or files suit and if, upon final disposition of the appeal
or suit, the Contracting Officer’s decision is not sustained-

 

(i)                                     The Government shall continue to be
bound by the restrictive marking; and

 

(ii)                                  The Government shall be liable to the
Contractor or subcontractor for payment of fees and other expenses (as defined
in 28 U.S.C. 2412(d) (2) (A)) incurred by the Contractor or subcontractor in
defending the marking, if the challenge by the Government is found not to have
been made in good faith.

 

(i)                                               Duration of right to
challenge.  The Government may review the validity of any restriction on
technical data, delivered or to

 

205

--------------------------------------------------------------------------------


 

be delivered under a contract, asserted by the Contractor or subcontractor. 
During the period within three (3) years of final payment on a contract or
within three (3) years of delivery of the technical data to the Government,
whichever is later, the Contracting Officer may review and make a written
determination to challenge the restriction.  The Government may, however,
challenge a restriction on the release, disclosure or use of technical data at
any time if such technical data.

 

(1)                                                     Is publicly available;

 

(2)                                                     Has been furnished to
the United States without restriction; or

 

(3)                                                     Has been otherwise made
available without restriction.  Only the Contracting Officer’s final decision
resolving a formal challenge by sustaining the validity of a restrictive marking
constitutes “validation” as addressed in 10 U.S.C. 2321.

 

(j)                                               Decision not to challenge.  A
decision by the Government, or a determination by the Contracting Officer, to
not challenge the restrictive marking or asserted restriction shall not
constitute “validation”.

 

(k)                                            Privity of contract.  The
Contractor or subcontractor agrees that the Contracting Officer may transact
matters under this clause directly with subcontractors at any tier that assert
restrictive markings.  However, this clause neither creates nor implies privity
of contract between the Government and subcontractors.

 

(l)                                               Flowdown.  The Contractor or
subcontractor agrees to insert this clause in contractual instruments with its
subcontractors or suppliers at any tier requiring the delivery of technical
data, except contractual instruments for commercial items or commercial
components.

 

(End of clause)

 

H-19

 

252.243-7000

 

ENGINEERING CHANGE PROPOSALS

 

SEP/1999

 

(a)                                            The Contracting Officer may ask
the Contractor to prepare engineering change proposals for engineering within
the scope of this contract.  Upon receipt of a written request from the
Contracting Officer, the Contractor shall prepare and submit an engineering
change proposal in accordance with the instructions of MIL-STD-973, in effect on
the date of contract award.

 

(b)                                           The Contractor may initiate
engineering change proposals.  Contractor initiated engineering change proposals
shall include a “not to exceed” price or a “not less than” price and delivery
adjustment.  If the Contracting Officer orders the engineering change, the
increase shall not exceed nor the decrease be less than the “not to exceed” or
“not less than” amounts.

 

(c)                                            When the price of the engineering
change is $*** or more, the Contractor shall submit-

 

(1)                                                     A contract pricing
proposal using the format in Table 15-2, Section 15.408, of the Federal
Acquisition Regulation; and

 

(2)                                                     At the time of agreement
on price, or on another date agreed upon between the parties, a signed
Certificate of Current Cost or Pricing Data.

 

[End of Clause]

 

H-20

 

52.204-4005

 

REQUIRED USE OF ELECTRONIC CONTRACTING

 

DEC/2002

 

 

(TACOM)

 

 

 

 

 

(a)                                            All contract awards,
modifications and delivery orders issued by TACOM will be issued
electronically.  The contractor has the option to receive these actions either
via the Worldwide Web (WWW) or Electronic Data Interchange (EDI).  Many
provisions and clauses appear “by reference,” meaning only clause titles and
regulation site are listed;  their full texts can be found at the website
http://farsite.hill.af.mil/

 

(b)                                           In order to be eligible to receive
an award under this solicitation, the successful offeror must be registered with
the Department of Defense (DOD) Central Contractor Registration (CCR).  The CCR
registration process may be done electronically at the World Wide Web (WWW)
site:  http://ww.ccr2000.com.  (In order to be registered to use EDI, you must
use the long form for registration.  Certification information, including
information on the EDI 838 TPP, must be furnished to the Contracting Officer
within 60 calendar days after contract award to complete networking requirements
within the Government.)

 

(c)                                            Worldwide Web Distribution.  The
contractor will receive an electronic Notice of the Award, Modification, or
Delivery Order via e-mail.  If you choose the WWW option, you must download the
file from the appropriate TACOM webpage:

 

Warren:  http://contracting.tacom.army.mil/award_official.htm

 

206

--------------------------------------------------------------------------------


 

Rock Island: http://aais.ria.army.mil/AAIS/AWDINFO/index.htm

Picatinny: http://procnet.pica.army.mil/Contracts/Index.htm

Red River Army Depot: http://ww.redriver.army.mil/contracting/Awards

Anniston Army Depot: http://www.anadprocnet.army.mil

 

(d)                                           Electronic Data Interchange.  If
you choose to receive contract awards, modifications and delivery orders through
EDI, they will be delivered electronically via the Federal Acquisition Network
(FACNET).  Federal Standard Version 3050 of Standard X12 from the American
National Standards Institute (ANSI) will be used as the format for these
electronic transactions.

 

(1)                                                     You must complete the
EDI 838 Trading Partner Profile, and must agree (i) to subcontract with a DoD
certified VAN or Value Added Service (VAS) provider, or (ii) to become DoD
certified as a Value Added Network (VAN).  The EDI 838 Training Partner Profile
is contained in the basic CCR registration form and includes portions of the
registration form which are titled “Optional”.

 

(2)                                                     You must select a VAN
from the official DoD approved list.  DoD Certified VANs are listed at
http://www.acq.osd.mil/ec/ecip/index.htm.  If your VAN is later removed from the
official list, or if you voluntarily drop your initially selected VAN, then you
must switch to a VAN that remains on the official DoD approved list.  You must
maintain an active account on a DoD approved VAN for the entire duration of the
contract, beginning no later than the 60th day after award.

 

(e)                                            Unless otherwise specified
elsewhere in the contract, all data items you are required to provide under this
contract must be submitted electronically.  Acceptable formats include:

 

(1)                                                     Microsoft* 97 Office
Products (TACOM can currently read OFFICE 97* and lower.): Word, Excel,
Powerpoint, or Access

 

(2)                                                     100 OR 250 MEGABYTE
ZIP*-DISK, 3 ½ INCH DISK, OR 650 MEGABYTE CD ROM

 

(3)                                                     E-MAIL (Maximum size of
each e-mail message is be three and one-half   (3.5) megabytes).

 

(3)                                                     Other electronic
formats.  Before submitting your data in any other electronic format, please
e-mail the buyer identified on the face of the contract, with e-mail
copy-furnished to amsta-idq@tacom.army.mil, to obtain a decision as to the
format’s acceptability.  This e-mail must be received by the buyer no later than
ten calendar days before the required data submission date.

 

NOTE:                               The above formats may be submitted in
compressed form using self-extracting files.

 

(f)                                              Additional information can be
obtained by sending a message to:  acqcenweb@tacom.army.mil or by calling (586)
574-7059

[End of Clause]

 

H-21

 

52.216-4008

 

STATUS OF FUNDS ON COST REIMBURSEMENT CONTRACTS/CLINS

 

JUN/1989

 

 

(TACOM)

 

 

 

 

 

(a)                                            The Contractor shall review the
funding as it relates to work performed on the cost-reimbursement Contract Line
Item Numbers (CLINs) under this contract and shall provide to the Procuring
Contracting Officer (PCO) a written determination of what, if any, funds are
excess to requirements (leaving a reasonable amount for final overhead rate
negotiations and other reasonably predicted requirements) and are available for
deobligation. This review shall be coordinated with the Administrative
Contracting Officer (ACO), and the written determination shall be accomplished
within 120 days of completion of performance under the CLIN.  The report shall
be prepared in terms of dollars available per Purchase Request Order Number
(PRON), unless requested otherwise by the PCO.

 

(b)                                           This report may be requested in
writing by the PCO on additional occasions during the course of performance of
work on cost-reimbursable CLINs contained in this contract.  On such occasions,
the written report shall be provided to the PCO within 14 days of Contractor
receipt of the written request.

(End of Clause)

 

H-22

 

52.242-4020

 

REQUIRED VERIFICATION OF DESTINATIONS

 

MAY/2000

 

 

(TACOM)

 

 

 

 

 

The Contractor will verify destinations set forth in this contract at the time
Government Bills of Lading or Commercial Bills or Lading are requested, or at
the time that Commercial Bills of Lading are issued.  Verification will be
requested through the Administrative Contracting Officer (ACO) to the buyer at
the email address shown on the face of the contract.

 

[End of Clause]

 

H-23

 

52.246-4026

 

LOCAL ADDRESSES FOR DD FORM 250

 

MAR/2002

 

 

(TACOM)

 

 

 

 

 

207

--------------------------------------------------------------------------------


 

(a)                                            The contractor must provide a
copy of each Material Inspection and Receiving Report (DD 250) pertaining to
this contract, to the addresses given below, using either of the following
methods:

 

(1)                                                     Our first preference is
for you to use electronic mail (e-mail), using the following e-mail address:

 

DD250@tacom.army.mil

 

(2)                                                     Our second preference is
for you to use data facsimile (datafax) transmission, using this fax number:

 

(586) 574-7552 and use “DD250 mailbox” in the “to:” block of your fax cover or
header sheet.

 

In either method, do not mix DD250s from more than one contract in a single
transmission.  That is, you may submit multiple DD250s in a single transmission,
but they must all be against the same contract.

 

(b)                                           These copies meet the requirements
for the Purchasing Office copy and the Army Inventory Control Manager copy
listed in tables 1 and 2 of DFARS Appendix F.

 

(c)                                            The DD250 form may be found, in
three different formats, on the World Wide Web at
http://web1.whs.osd.mil/icdhome/DD-0999.htm

 

[End of Clause]

 

208

--------------------------------------------------------------------------------


 

H.1                                                 Continuous
Improvement/Defect Reduction Incentive.    The Contractor is encouraged to
employ a management system that emphasizes the DOD management philosophy of
continuous process improvement in order to meet the high quality levels required
for this acquisition and future acquisitions for weapon systems, equipment and
data.  Continuous improvement of processes includes definition and understanding
of processes, process performance measurement, collection and analysis of data,
and process optimization/corrective action.  Continuous improvement of technical
and administrative processes related to requirements definition, design,
development, manufacturing, quality assurance, RAM and testing is encouraged. 
DOD 4245.7-M (with change 1) Chapter 1, Introduction for Total Quality
Management Critical Path Template, may be used as a guide.  As an incentive, the
Government will reduce the level of acceptance inspection and examination if the
Average Defects per Unit/Truck is below 1.00 for Minor defects and achieves 0.00
for Major/Critical defects, for three consecutive months production based on
both Contractor and Government data.  If after acceptance inspection and
examination is reduced, the DPU once again exceeds the above criteria, the
Government will resume normal acceptance inspection and examination until the
above criteria are met again.

 

H.1.1                                        The Government will reduce the
level of acceptance inspection and examination if the Average Defects per
Unit/Truck (DPU) is below 1.00 for Minor defects and achieves 0.00 for
Major/Critical defects, for three consecutive months production based on both
Contractor and Government data.  If after acceptance inspection and examination
is reduced the DPU once again exceeds the above criteria is met again.  This
clause is not subject to the Disputes Clause FAR 52.233-1.

 

H.2                                                 Environmental Protection
Agency National Security Exemption
(40CFR85.1708).                                       The Contractor shall be
required within ninety (90) days of contract award, to submit a letter to the
Environmental Protection Agency through TACOM requesting the transfer of 
TACOM’s National Security Exemption to insure that EPA emission standards in
effect at the time of award will be the applicable standard for all vehicles
produced under this multiyear contract, including any option vehicles.  See
C.2.5.19 for Canceled Specifications and Standards.

 

H.3                                                 Issues of
Documents.                                                         All documents
of the issue listed in the contract and identified in the Department of Defense
Index of Specifications and Standards (DoDISS) form a part of this contract to
the extent applicable, unless specifically stated otherwise.

 

H.4                                                 English Language
Requirements.                                              During the life of
this contract, the following shall be presented and maintained in the English
language unless specified otherwise by the Procuring Contracting Officer:

 

(a)                                            All deliverable data items.

 

(b)                                           All correspondence records and
files.

 

(c)                                            All in-process reviews,
start-of-work meetings, or any other meeting required by the effort under this
contract.

 

(d)                                           All technical manuals,
publications, lists and maintenance charts.

 

(e)                                            All Contractor data compiled
during test.

 

(f)                                              All decals and information
affixed to the vehicle (i.e., oil fill capacity, transmission shifting patterns,

stenciling).

 

H.5                                                 Warranty

 

H.5.1                                        Definitions.  For purposes of this
clause, the following definitions apply:

 

H.5.1.1                              
Vehicle/Model.                                            A vehicle includes the
entire end item including all parts, all BII and items/components/kits required
to be delivered with it.

 

H.5.1.1                               End Item.  An assemblage of supplies that
comprise a complete system, i.e. a truck is an end item, a trailer is an end
item.  End items consist of hardware listed in Attachments 37 and 38.

 

H.5.1.3                               Defect/Failure.

 

(1)                                            Any condition or characteristic
in the end item that is not in compliance with the requirements of this
contract.

 

(2)                                            Any item, part, assembly, or
subassembly on the end item that does not function or operate as it is
designed/intended.

 

H.5.1.4                               Systemic
Defect.                                    The classification of failures that
occurs or may occur with a frequency, pattern, or sameness to indicate a
regularity of occurrence which exceeds the expected failure rate by 100% as set
forth in the Provisioning Master Record (PMR) which would justify multiple end
item corrective action.  The following are examples of , but no limited to,
documentation to be used in determining if a failure is systemic:

 

209

--------------------------------------------------------------------------------


 

Equipment Improvement Recommendations

Quality Deficiency Reports

Reports of Discrepancy

Warranty Records

Predicted Failure Rates from the Provisioning Master Record

 

H.5.1.5                              
Correction.                                          The repair or replacement
of defective or failed warranted components on the end items delivered under
this contract.

 

H.5.1.6                              
Redesign.                                                The  remedy to correct
a failure/defect on warranted items when workmanship, material and manufacturing
nonconformance have been eliminated as the cause of the failure or defect. 
Redesign applies only to systemic defects.

 

H.5.2                                        Warranties

 

H.5.2.1                               Hand-Off Warranty.   Notwithstanding
inspection and acceptance by the Government of the end items and services
provided under the contract or any provision of this contract concerning the
conclusiveness thereof, the Contractor hereby warrants that the vehicles conform
to the performance and manufacturing requirements specifically delineated in
this contract/specification and will conform to the performance requirements
defined in ATPD 2131C, Attachment 1.  The warranty is the same for both CONUS
and OCONUS.  Under this warranty, the Contractor shall be liable for the
correction of all failures/defects from final acceptance (DD250) of the vehicles
up to and including vehicle hand-off to the user (soldier), as evidenced by
entry into the user’s (soldier’s) hand receipt or property book.  The Contractor
shall provide repair parts.  All labor to correct hand-off defects will be
performed by the Government or the Governments representative per H.5.5
Government Correction.  The Government (each claim) will submit no reimbursable
claim for labor under $150.00.  The Contractor shall not be responsible for
transportation damage.

 

H.5.2.2                               Material and Workmanship
Warranty.                                           Notwithstanding inspection
and acceptance by the Government of the end items furnished under this contract,
or any clause concerning the conclusiveness thereof, the Contractor warrants
that the end items will be free from defects in material and workmanship and
will conform to the requirements of this contract for the duration of 24 months
from the date of Hand-Off as defined in paragraph H.5.2.1.  This warranty covers
the complete vehicle, parts and labor, except for  accident damage, misuse,
alterations, damage due to lack of maintenance or use of fluids/lubricants not
recommended, and normal maintenance and scheduled service items such as filters,
screens, fluids, windshield wipers, brake shoes.  Additionally, no warranty
claims shall be submitted for less than $300.00 total value (parts and labor). 
The warranty is the same for both CONUS and OCONUS.

 

H.5.2.3                               Pass-Through Warranties.  To the extent
the Contractors suppliers normally provide a commercial or trade practices
warranty, the Contractor shall pass the identical warranty to the Government but
only in cases where that supplier’s warranty offers coverage exceeding that
provided by the Contractor.  The Contractor shall provide a list of the
warranted parts and assemblies per DI-MGMT- 81453 (T), CDRL A084.  The
pass-through warranty list shall contain the manufacturer’s name, part or
assembly nomenclature, manufacturer (vendor or subcontractor) part number, item
cost, and the extent (coverage and duration) of the warranty.  Actual copies of
subcontractor/vendor warranties shall be provided to the Government no later
than 180 days after contract award.

 

The Contractor shall be responsible for administering all pass-through
warranties to the terms of the supplier warranty.  Pass-through warranties will
start at the time specified by the Contractors suppliers.  All remedies which
the Government may seek as the result of such pass-through warranties will be
brought against the Contractor and the Contractor shall administer such remedies
in accordance with the supplier warranty terms and conditions.

 

H.5.2.4                               Systemic Defect
Warranty.                              Notwithstanding inspection and acceptance
by the Government of the end items furnished under this contract or any clause
concerning the conclusiveness thereof, the Contractor warrants that end items
shall be free of systemic defects/failures during the duration of this
warranty.  The warranty duration will be from date of first end item shipment to
24 months from date of shipment of last end item shipped from the manufacturers
facility.  The Contractor shall be responsible for correcting systemic defects
on all end items covered under this warranty at the time of defect notification
(see H.5.3).  If a systemic defect is discovered and workmanship, material or
manufacturing non-conformance has been eliminated as the cause of such defect,
the Contractor shall be responsible for developing and implementing a redesign
as necessary to correct the defect at no additional cost to the Government.  The
Contractor shall be responsible for all costs associated with testing required
to validate the proposed redesign, plus all efforts normally associated with an
ECP (to include provisioning and manual updates).  The Contractor shall
incorporate the redesign into the production process and may be required to
retrofit all end items covered under the warranty at the time of notification.

 

Under this warranty, when a systemic defect has been determined to have
occurred, the Government may presume that all parts produced under like
circumstances are similarly defective and, dependent upon the Government’s
review of the failure data, may require their correction at no additional cost
to the Government.  Produced under like circumstances means components grouped
by common factors, for example, manufactured date, production lots, etc.
delivered under the contract, whether installed on end items or delivered
individually.

 

H.5.2.5                               Technical Data Package (TDP) Warranty.

 

H.5.2.5.1                      The Contractor shall warrant (as defined at
C.1.6.7) all proposed changes submitted with their proposal pursuant to C.1.2.3
any interface related changes made to parts, components, assemblies or other
items necessary to accommodate Contractor changes, and any

 

210

--------------------------------------------------------------------------------


 

test related modifications to Contractor changes from the date of proposal
submission until successful completion of First Article Test (as defined in
C.2.5.1).  Any Failure of or defects in Contractor changed items or interface
items discovered prior to successful completion of First Article Test shall be
the sole responsibility of the Contractor and shall be corrected at no
additional cost to the Government and with no extension in schedule.  Legacy
items are defined in C.2.5.8.5 and C.2.5.9.10.1.

 

H.5.2.5.2                      Following successful completion of First Article
Test, the Contractor shall warrant the entire TDP (as defined in C.1.2.9)
consistent with the requirements stated in C.2.2.4.1 and take full
responsibility in terms of both cost and schedule for any vehicle defects or
failures attributable to defective technical data.  This clause is not intended
to place upon the Contractor any design responsibility for legacy items. 
Responsibility for redesign and retrofit are covered under H.5.2.4 Systemic
Defect Warranty.

 

H.5.2.6                               Warranty of Logistics
Data.                         The Contractor shall warrant the changes to the
maintenance procedures that they incorporate into the TMs/IETMs.  The Contractor
shall assure that all validated procedure changes, that they are responsible
for, work as written to accomplish the task.  Any non-workable procedures shall
be corrected by the Contractor at no additional cost to the Government within 2
weeks after notification by the Government of the non-workable procedure.

 

H.5.2.7                               Additional
Conditions.                                                   In the event the
Government places vehicles in storage following acceptance and shipment from
manufacturers facility prior to hand-off, the warranty clause H.5.2.1 shall be
extended for the length of time the vehicles are in storage, or for 12 months,
whichever comes first.  All parts provided or furnished pursuant to this clause
shall be subject to all provisions of this clause exactly as though they had
been incorporated into the vehicle at the time of acceptance.

 

H.5.2.8                              
Exclusions.                                         The warranties set forth in
this clause shall not apply to any defect caused by misuse or abuse of the end
item, damage incurred during Government transportation, combat damage, normal
wear and tear, or by the Government’s failure to perform proper maintenance or
service on the end item.  All implied warranties and warranties of fitness for a
particular purpose are excluded from any obligation under this contract.

 

H.5.2.9                               Warranty of Changes to the Government
TDP.                      The Contractor shall assure the PPEPs/ECPs/VECPs
generated under Program Support (C.2.1.1) or Configuration Control clause
(reference C.3.8.1) of this contract shall contain accurate up-to-date
information.  At a minimum, the PPEPs/ECPs/VECPs shall accurately define the
current production configuration, the reason for the proposed change, and the
proposed production configuration.  Any repercussions based on erroneous or
deficient change packages shall be corrected by the Contractor at no additional
cost to the government.  This shall include deficient changes to the production
hardware as well as the production configuration.

 

H.5.3                                       
Notification.                                   During vehicle deprocessing
verbal or written notification of a hand-off warranty claim will be provided to
the Contractor by the PCO, or his/her authorized representative, which may be
the gaining unit and/or a Government deprocessing Contractor.  Either
notification shall constitute the formal warranty claim.  Verbal notification
shall be followed up in writing within one week of notification.

 

For Material and Workmanship and Pass-Through warranties, the Contractor shall
be notified of warranty claims by an authorize Government official or the
Government’s Representative either in writing, or telephonically, followed up by
a DA form 2407. Notification dates initiate the period for the Contractor to
perform the necessary corrective action (s).  Notification of a systemic defect
shall be in writing to the Contractor from the Contracting Officer.

 

The notification for Hand-Off, Material and Workmanship, and Pass-Through
warranties shall include, but not necessarily be limited to: warranty claim
number, date of customer claim, customer claim number, customer
identification/location, the applicable equipment serial number, operating hours
or miles on the equipment, part numbers, manufacture cage code, National Stock
Numbers of the defective supplies, the circumstances surrounding the defects,
and the date claim is closed.  The Contractor shall provide the Government with
the above-mentioned data in electronic EXCEL spreadsheet format IAW CDRL A034. 
Each delivery of the quarterly report shall be cumulative.

 

H.5.4                                        Contractor
Correction.                                                      The Contractor
shall complete repairs, on site, or at an approved repair facility, under the
Material and Workmanship and Pass-Through warranties within 5 calendar days of
the notification date.

 

The Contractor shall correct systemic defects within 60 days after notification
unless a redesign or an extensive repair effort is required.  If a redesign or
an extensive repair effort is required, the Contractor shll notify the
Contracting Officer in writing within 30 days after notification and provide the
date by which repairs will be completed, subject to Government concurrence or
acceptance.

 

H.5.5                                        Government
Correction.                                              The Government may
elect to perform corrective actions/repairs for warranted components.  The
Contractor shall ship replacement parts for Government corrective actions within
3 calendar days of notification.  If the Contractor is unable to meet the 3
calendar days, the site will be notified of any delay and the anticipated
Contractor ship date.  CONUS requirements will be shipped to the repair
location, including Alaska and Hawaii.  OCONUS requirements will be shipped to a
Government provided APO or CONUS Port of Embarkation.  The Contractor will not
be responsible for any damages occurring during transportation after receipt of
components at the APO or CONUS Port of Embarkation.

 

211

--------------------------------------------------------------------------------


 

The Contractor shall reimburse the Government for the labor required to correct
or repair defective parts.  The cost of labor will be computed at the current
Fiscal Years labor rate for the maintenance level identified in the Maintenance 
Allocation chart (MAC) multiplied by the number of actual labor hours incurred,
not to exceed the labor hours identified in the MAC.  The Government will notify
the Contractor in writing via DA Form 2407 for the reimbursement required.

 

H.5.6                                        Warranty
Reimbursement.                                  The Contractor shall remit
payment by the 15th day of each month for all warrantable claims by the
Government for reimbursement which were received by the Contractor in the
previous month.  Payment shall be sent to PM, MTV (Attn: Business Management),
with checks made payable to “The Treasurer of the United States”.  A list
identifying the user’s warranty claim number, date of claim, amount of each
claim broken out by parts and labor, and contract number under which each claim
arose will be maintained by the Contractor.  A copy of the list marked with the
identifying check numbers shall be provided to the ACO concurrent with payment.

 

H.5.7                                        Contractor Rights and Remedies. 
The Contractor has the right to inspect parts found to be defective under the
Hand-Off, Material and Workmanship, and Pass-Through vehicle warranties at the
fielding or using unit location.  The Contractor will be allowed to take
possession of failed parts following their replacement upon request.  All such
parts for which the Contractor takes into possession will be identified by the
Contractor with all the information necessary to later identify the vehicle from
which the part was removed and the associated mileage at time of removal.  All
freight charges for the requested return of defective/failed parts released to
the Field Service Representative or otherwise disposed of are the responsibility
of the Contractor.

 

The Contractor will be allowed to inspect defective supplies under the Systemic
warranty to the extent possible.  Because of the nature of a systemic defect,
all individual defective parts may not be available.  The Contractor will be
provided with all documentation used to determine that a defect is considered
systemic upon written request to the PCO.  The Contractor shall inform the
Government of any testing, study or inspection findings of returned warranty
parts upon Government request.  The above described inspection rights do not
relieve the Contractor of its obligations to initiate the warranty
replacement/repair action when notified by the Government of a warranty claim. 
In the event that the Contractor determines that the defective supplies are not
warrantable, it shall immediately notify the PCO and provide detailed rationale
supporting its position.

 

H.5.8                                        Warranty Data-Base.  The Contractor
shall develop and maintain a warranty database accessible to the Government’s
Warranty Coordinator and other designated Government representatives.  The
Government representatives shall have read-only capability for this data base
and possess the capability to access information for reporting purposes.  The
Contractor shall update the database within 5 working days of completion of a
repair.  The data base shall, as a minimum, contain the following:  Vehicle
Serial Number, Vehicle NSN, Model Number, NSN/PN of Replaced Part (s),
Nomenclature of Replaced Parts, Cost of Repair Part (s), Unit Complete Address,
Repair Completion Date and denied claims.  The Contractor shall submit a
Warranty Data Base Report in accordance with CDRL A034.

 

H.5.9                                        Disputes.   Disputes arising under
this clause shall be resolved per the Disputes clause of this contract.

 

H.6                                                 Essentiality/Materiality of
Delivery Schedule.                                                    For
purposes of the Performance-Based Payments clause, FAR 52.232-32, the vehicle
and data delivery schedule is a material requirement of this contract.  The
Government may reduce or suspend payments in the event the Contractor becomes
delinquent in deliveries or where it is evident that delivery will not be timely
because of the Contractor’s failure to make progress.

 

H.7                                                 Government Furnished
Property/Equipment/Information

 

H.7.1                                        Pursuant to the Government Property
Clause in Section I of the contract, the Government shall furnish the following
Government property, equipment and/or information under this contract F.O.B.
Contractor’s location, for use in the performance of this contract.

 

H.7.1.1                               DA Form 2408-9 entitled “Equipment Control
Records” and DA FORM 1970 entitled “Equipment Utilization Record” will be
furnished in quantities to meet each vehicle delivery under this contract, the
first form will be delivered at least thirty (30) days before shipment of the
first production vehicle.  The DD Form 2408-9 is to be completed in accordance
with the instructions at Section C.2.6.4.     The Contractor shall promptly
notify the PCO and ACO when less than a 90 day supply of these forms are on
hand.

 

H.7.1.2                               The Government will provide the Vehicle
Weight Classification Sign Kit(s) as referenced in Paragraph 3.3.2.1 of the FMTV
System Specification for installation on the vehicles.  The Contractor shall
promptly notify the Government PCO and ACO when the quantity of kits falls below
what is required to meet the next 90 days of production.

 

H.7.1.3                               The Government will provide the following
GFE:

 

Nomenclature

 

NSN

 

Quantity

 

Delivery

 

 

 

 

 

 

 

 

 

1)  Machine Gun Ring Mount Installation Kit*

 

1005-01-381-5431

 

4 kits

 

120 DAC

 

2)  LMTV Van Heater Kit*

 

2990-01-456-0719

 

1 kit

 

120 DAC

 

3)  LMTV Van A/C Kit*

 

4130-01-456-0718

 

1 kit

 

120 DAC

 

4)  200 Amp Alternator Kit*

 

6115-01-432-2684

 

1 kit

 

120 DAC

 

5)  Phase I MTV Cargo w/MHE

 

 

 

1 ea

 

60 DAC

 

6)  HIMARS Man Rated Cab, P/N 12485019

 

 

 

TBD

 

TBD

 

--------------------------------------------------------------------------------

* For Contractor installation on PVT vehicles as described in section C.2.5.3

 

 

212

--------------------------------------------------------------------------------


 

 

H.7.1.4                               The Government will provide one (1) Phase
I MTV Cargo w/MHE as stated above to the Contractor within 60 days after
contract award.  The Contractor will upgrade the vehicle and ship to White Sands
Missile Range (WSMR) for EMI Testing in accordance with C.2.5.3.3.

 

H.7.2                                        In addition to the Government
Furnished Property described above, the Government reserves the right to furnish
to the Contractor other items of Government property or increase the quantity of
property specified.  The Contractor shall promptly take such action as the
Contracting Officer may direct with respect to such additional property.

 

H.7.3                                        Man Rated Cab.

 

H.7.3.1                               The Man Rated Cab for the HIMARS Launcher
Chassis to be furnished by the Government includes all items called out on
drawing 12485019 plus the following installations:

 

1)

 

P/N 12378680-002; Visor, Sun, Vehicular -Installation.

2)

 

P/N 12378723-002; Plug, Drain - Installation.

3)

 

P/N 12422543; Cab Dampening Application.

4)

 

P/N 12378704-002; Floor Covering.

5)

 

P/N 12378634-002; Mount, Small Arms – Installation.

 

H.7.3.2                               The contractor shall be responsible for
furnishing and installing as part of standard production the following items
which will then represent the HIMARS launcher vehicle dressed cab configuration
(Part Number 12485703):

 

1)

 

P/N 12378477; Cover, Front – Installation.

2)

 

P/N 12378490-002; Mudguard – Installation

3)

 

P/N 12378491; Mudguard, Engine – Installation

4)

 

P/N 12378605; Step, (RH & LH) – Installation

5)

 

P/N 12378640-002; Windscreen, Washer Installation.

6)

 

P/N 12378646; Heating System – Installation.

7)

 

P/N 12378695; Mirror, Rearview, Standard Cab – Installation.

8)

 

P/N 12378706-002; Seat Belt – Installation.

9)

 

P/N 12417879; Cab Lights/Horn – Installation.

10)

 

P/N 12422018; Electronic Foot Pedal – Installation.

11)

 

P/N 12485704; Components, Electrical, Cab – Installation

12)

 

P/N 12422227-002; Dashboard – Installation.

13)

 

P/N 12422324; Pneumatic Controls, Cab Installation.

14)

 

P/N 12485621; Cable Set, Cab – Installation.

15)

 

P/N 12422670; Inclinometer Installation.

 

H.8                                                 Payment for Data
Items.                                              Payment for Program Year
data items will not be separately priced and is included in the cost for Program
Support for each Program Year.  In the event the Contractor does not deliver any
or all of the data required by the contract, the Government may withhold or
suspend Performance-Based Payments until the delinquent data is delivered.  Data
Item(s) more than 120 days delinquent shall result in up to 10% withhold (at the
discretion of the ACO) of the total amount paid for Program Support in the
applicable program year until the delinquent data is delivered; unless otherwise
agreed to in writing by the ACO.

 

H.9                                                
Options.                               The following is a summary of the option
requirements available under this contract:

 

1)                                      Vehicles (H.9.1.1 (Fixed Price), H.9.1.5
(Fixed Price) and H.9.1.6 (Ceiling Priced Options))

Program Year 1  -  100% of PY1 base vehicle quantity

Program Year 2  -  100% of PY2 base vehicle quantity

Program Year 3  -  100% of PY3 base vehicle quantity

Program Year 4  -  100% of PY4 base vehicle quantity

Program Year 5  -  100% of PY5 base vehicle quantity

 

Kits  -  Arctic Kits (H.9.1.7)

 

2)                                      Alternate Paint Requirement  -  (i.e.
tan, green, or sand)   (H.9.2)

 

3)                                      Application of Corrosion Prevention
Compound (CPC)   (H.9.3)

 

213

--------------------------------------------------------------------------------


 

4)                                      Testing   -  (H.9.4)

 

Cold Regions Artic Testing

Mobility/WES (ERDC)

Accelerated Corrosion Test

Follow-on Production Testing

PY2

PY3

PY4

PY5

First Article Test  -  HIMARS Chassis/HIMARS RSV

 

5)                                      Reserved

 

6)                                      System Technical Support (STS) &
Maintenance Technical Representative (MTR) (H.9.6)

 

STS  -  PY1

 

75,000

 

manhours

 

MTR  -  OCONUS  -  Year 1

 

1,200

 

mandays

 

MTR  -  CONUS  - Year 1

 

3,120

 

mandays

 

 

 

 

 

 

 

STS  -  PY2

 

100,000

 

manhours

 

MTR  -  OCONUS  - Year 2

 

1,200

 

mandays

 

MTR  -  CONUS  - Year 2

 

3,120

 

mandays

 

 

 

 

 

 

 

STS  -  PY3

 

100,000

 

manhours

 

MTR  -  OCONUS  -  Year 3

 

1,200

 

mandays

 

MTR  -  CONUS  - Year 3

 

3,120

 

mandays

 

 

 

 

 

 

 

STS  -  PY4

 

100,000

 

manhours

 

MTR  - OCONUS  - Year 4

 

1,200

 

mandays

 

MTR  -  CONUS  -  Year 4

 

3,120

 

mandays

 

 

 

 

 

 

 

STS  -  PY5

 

100,000

 

manhours

 

MTR  -  OCONUS  - Year 5

 

1,200

 

mandays

 

MTR  -  CONUS  -  Year 5

 

3,120

 

mandays

 

 

H.9.1                                        Option to Increase Vehicle
Quantities for all Program Years (PY) 1 through 5.

 

H.9.1.1                               The Government reserves the right to
unilaterally exercise up to a 100% option for the quantities under each program
year regardless of model mix as follows:

 

Prog Yr

 

Quantity

 

Option Period

 

 

 

 

 

 

 

1

 

100% of PY1 base vehicle quantity

 

within 12 months after PY 1 award

 

2

 

100% of PY2 base vehicle quantity

 

within 12 months after PY 2 award

 

3

 

100% of PY3 base vehicle quantity

 

within 12 months after PY 3 award

 

4

 

100% of PY4 base vehicle quantity

 

within 12 months after PY 4 award

 

5

 

100% of PY5 base vehicle quantity

 

within 12 months after PY 5 award

 

 

The Government reserves the right to exercise options for all vehicle models
including those models in the basic program years, as well as the models
identified in H.9.1.5 and H.9.1.6.  The options for each year may include any
mix and quantities of these models although the total option exercised for each
year shall not exceed 100% of the program year quantity of vehicles.

 

H.9.1.2                               the Government has the unilateral right to
exercise options and may exercise the options in one (1) or more increments in
accordance with this provision.

 

H.9.1.3                               The options may be exercised within 12
months after Program Year award as indicated above.

 

H.9.1.4                               Deliveries of the vehicle (s) added by the
exercise of option shall not result in any breaks in the monthly production.

Deliveries shall commence no later than 12 months after the exercise of each
option and shall be completed within 24 months of the

option exercise.

 

214

--------------------------------------------------------------------------------


 

H.9.1.5                               Firm Fixed Price Options for Vehicles Not
in Base Quantity.    The Government reserves the right to unilaterally exercise
options for the following vehicles that are not in the base quantity within 12
months of each program year call-up.  The vehicles will be priced on a fixed
price basis and the Government may exercise the options in one (1) or more
increments for the following vehicles:

 

Model

 

Nomenclature

 

 

 

 

 

M1079A1

 

Truck, Van LMTV w/winch

 

M1080A1

 

Truck, Chassis LMTV w/o winch

 

M1084A1/RSV

 

Truck, Cargo, MTV, w/MHE (HIMARS RSV) w/o winch

 

M1085A1

 

Truck, Cargo, LWB, w/winch

 

M1092A1

 

Truck, Chassis MTV w/o winch

 

M1096A1

 

Truck, Chassis MTV LWB w/o winch

 

 

If the government exercises an option for these vehicles, the Government shall
also exercise an option for Program Support IAW C.2. Program model support shall
be priced on a fixed price per vehicle basis if additional effort is required
for these models above the basic contract C.2 effort.

 

H.9.1.6                               Ceiling Priced
Option.                                                         The Government
reserves the right to exercise options in Program Years PY3 through PY5 for the
XM1140 HIMARS Launcher Chassis on a ceiling priced basis, subject to downward
price negotiation, and may exercise the options in one (1) or more increments in
accordance with this provision.  The Contractor shall submit a cost proposal to
definitize vehicle prices within 90 days after exercise of the option for these
models.  If the Government exercises an option for these vehicles, the
Government shall also exercise an option for Program Support IAW C.2.  Program
Support shall be priced on a fixed price per vehicle basis if additional effort
is required for these models above the basic C.2 effort.

 

H.9.1.7                               Option Clause for Artic
Kits.                     The Government reserves the right to unilaterally
exercise options, on a fixed price basis, for Artic Kits with installation and
may exercise the options in one (1) or more increments.  The Government shall
exercise the option for Artic Kits concurrent with each program year call-up or
exercise of vehicle option or individually within the appropriate PY the option
is exercised.  For example, if these items are called up in PY3, we will use the
PY3 prices.

 

H.9.2                                        Option to Purchase Vehicles with
Alternate Paint Requirement.

 

H.9.2.1                               The Government reserves the right to
unilaterally exercise an option for vehicles painted either tan color 686A (Chip
number 33446, Fed Std 595), green color 383 (Chip number 34094, Fed Std 595), or
san color (Chip 30372, Fed Std 595), in lieu of the camouflage pattern, at the
prices set forth in Section B and adjusted upward or downward for the painting
as specified therein.  The Government shall exercise this alternate paint option
concurrent with program year call-up or exercise of vehicle option

 

H.9.2.2                               The Government reserves the right to
unilaterally exercise an option for camouflage painted vehicles overpainted with
tan color 686A (Chip 33446, Fed Std 595) or tan painted vehicles overpainted
with 3 color camouflage pattern.  The overpaint shall be in accordance with
Attachment 20.  The Government shall exercise the overpaint option at least 60
days prior to contract schedule delivery.

 

H.9.3                                        Option Clause  -  Application of
Corrosion Prevention Compound (CPC).  The Government reserves the rights to
unilaterally exercise an option, on an incremental basis, for the Contractor to
apply corrosion inhibiting compound that is compatible with the TACOM- tested
and approved CPC to vehicles that the Government designates for shipment to
OCONUS destinations (Korea, Hawaii, Alaska, etc.).  The CPC will be applied in
accordance with the Scope of Work in Attachment 16 and shall be applied prior to
vehicle shipment.  The Government will exercise this option at least 60 days in
advance of the contract schedule delivery date.  However, the Government
reserves the right to exercise an option for CPC application on vehicles which
remain on the Contractors premises after acceptance, provided notification is
made by contract modification, not later than 30 days prior to shipment.

 

H.9.4                                        Optional Testing.

 

H.9.4.1                               Option for Cold Regions Arctic Testing  - 
The Government reserves the right to unilaterally exercise an option for
Contractor support of Cold Regions Arctic Testing.  Up to 3 trucks and up to 1
trailer from production may be subjected to Arctic environmental  testing.  The
Government shall have the right to exercise this option for a period extending
to the end of the vehicle delivery period of PY1.  Vehicles shall be delivered
at Contractor expense to Ft. Greeley, Alaska 90 days after the option has been
exercised.  The Contractor shall provide System Support Packages and Contractor
Test Support IAW C.2.5.6 and C.2.5.7, TIR/FACAR and Test Vehicle Modification
IAW C.2.5.9 and C.2.5.10 if this option is exercised.  The test vehicles,
representative of the production deliveries, shall be furnished to the
Government test site.  Transportation charges from the Contractor’s plant to and
from the test sites shall be the sole responsibility of the Contractor.  The
test will last approximately 120 days.  The Contractor is responsible to correct
test deficiencies, as specified in C.2.5.8.

 

H.9.4.2                               Option for Mobility/Waterways
Experimentation Station (WES) Testing.  -  The Government reserves the right to
unilaterally exercise an option for Contractor support of Mobility Testing.  Up
to 2 trucks and up to 1 trailer from production may be subjected to

 

215

--------------------------------------------------------------------------------


 

Mobility Testing.  The Government shall have the right to exercise this option
for a period extending to the end of the vehicle delivery period of PY1. 
Vehicles shall be delivered at Contractor expense to U. S. Army Engineer
Research and Development Center (ERDC), Waterways Experimentation Station (WES),
Vicksburg, Mississippi 120 days after the option has been exercised.  The
Contractor shall provide System Support Packages and Contractor Test Support IAW
C.2.5.6 and C.2.5.7, TIR/FACAR and Test Vehicle Modification IAW C.2.5.9 and
C.2.5.10 if this option is exercised.  The test vehicles, representative of the
production deliveries, shall be furnished to the Government test site. 
Transportation charges from the Contractor’s plant to and from the test sites
shall be the sole responsibility of the Contractor.  The test will last
approximately 120 days.  The Mobility Test will consist of but not be limited
to:

 

a.               Single Vehicle Cone Index (VCI)

b.              Vehicle Dimensions and other Characteristics (including traction
and motion resistance) necessary for North Atlantic Treaty Organization (NATO)
Reference Mobility Model.

c.               Ride Dynamics and Shock tests

d.              Passenger and Driver Acceleration Data for Human Vibration
Limits

 

Based on the mobility results and measured vehicle characteristics, the NATO
Reference Mobility Model predictions will be made using both the European and
Mid-East scenarios.  Tests will be conducted at all Central Tire Inflation
System (CTIS) settings.  The Contractor is responsible to correct test
deficiencies, as specified in C.2.5.8.

 

H.9.4.3                               Option for Accelerated Corrosion Test
(ACT).                        The Government reserves the right to unilaterally
exercise an option for Contractor support of an ACT.  1 truck from each
production year may be subjected to ACT in PY2, PY3, PY4 and PY5.  The
Government shall have the right to exercise this option for a period extending
to the end of the vehicle delivery period of each PY. Vehicles shall be
delivered to Aberdeen Test Center (ATC) 90 days after the option has been
exercised.  The Contractor shall provide System Support Packages and Contractor
Test Support IAW C.2.5.6 and C.2.5.7, TIR/FACAR and Test Vehicle Modification
IAW C.2.5.9 and C.2.5.10 if this option is exercised.  The test vehicles,
representative of the production deliveries, shall be furnished to the
Government test site.  Transportation charges from the Contractor’s plant to and
from the test sites shall be the sole responsibility of the Contractor.  The
test will last approximately 360 days.  The contractor is responsible to correct
test deficiencies, as specified in C.2.5.8.

 

H.9.4.4                               Option for Follow-on Production Testing
(FPT).

 

H.9.4.4.1                      The Government reserves the right to unilaterally
exercise options for Contractor support of up to 2 FPTs to be performed per PY2,
PY3, PY4 and PY5.  Each FPT shall consist of two trucks and one trailer.  The
Government shall have the right to exercise this option for a period extending
to the end of the vehicle delivery period of each PY (excluding PY1).  PY2 and
PY4 vehicles shall be delivered to Yuma Proving Grounds and PY3 and PY5 vehicles
shall be delivered to ATC 90 days after the option has been exercised.  The
Contractor shall provide System Support Packages and Contractor Test Support IAW
C.2.5.6 and C.2.5.7 TIR/FACAR and Test Vehicle Modification IAW C.2.5.9 and
C.2.5.10 if this option is exercised.  The test will last approximately 150
days.

 

H.9.4.4.2                      If this option is exercised, the FPT shall be
conducted in accordance with ATPD 2131C, Attachment 1, to verify the quality and
performance of continuing production vehicles are consistent with the approved
First Article Test vehicles.  Such testing shall consist of 10,000 miles per
test vehicle for approximately 150 days duration.  The Government shall select
vehicles for FPT.  In the event of vehicle test deficiencies, the Government
reserves the right to retest the vehicle (s) upon correction of defects by the
Contractor to the extent necessary to successfully meet test requirements.  This
additional testing and support shall be conducted at the Contractor’s expense.

 

H.9.4.4.3                      FPT Test
Deficiencies.                                                     Failure of FPT
vehicles during test shall be cause for the rejection of those vehicles and any
vehicles produced subsequent to the selection of the FPT vehicles, including all
vehicles since the previous FPT selection, or in the case of the first FPT,
since PVT completion.  Any deficiency found during, or as a result of, these
tests shall be evidenced that all vehicles not yet accepted are similarly
deficient.  The vehicles will remain rejected until evidence satisfactory to the
ACO has been furnished by the Contractor that they are not similarly deficient
and evidence that corrective action has been taken place to eliminate the
deficiency.  Such deficiencies on all vehicles shall be corrected by the
Contractor at no cost to the Government, including the cost of any additional
testing and support that may be required.

 

H.9.4.4.4                      Requirements Applicable to FPT Vehicles Option

 

a.                                                 Test vehicles, representative
of production, shall be delivered to the Government test sites, YPG or ATC, as
directed. Transportation charges from the Contractor’s plant to and from the
test sites shall be the sole responsibility of the Contractor.

 

b.                                                Under no circumstances shall
any test vehicle be shipped from the Contractor’s facility to the test sites
until:

 

(1)                             A complete inspection has been  performed on
each vehicle by a Government team consisting of a formally designated
representative of the ACO or a designated TACOM representative.

 

(2)                             All deficiencies disclosed by this Government
inspection have been corrected by the Contractor and approved by the Government,
as evidenced by the DD Form 250, signed by an authorized Government
representative before shipment.

 

216

--------------------------------------------------------------------------------


 

H.9.4.5                               Reserved.

 

H.9.4.5.1                      Option for First Article (FAT) for HIMARS
Chassis/HIMARS RSV

 

The Government reserves the right to unilaterally exercise an option for First
Article Test of the XM1140 HIMAR Chassis and HIMARS M1084A1 RSV resupply vehicle
which shall consist of First Production Vehicle Inspection (FPVI) IAW C.2.5.2.

 

H.9.4.6                               Reserved.

 

H.9.4.7                               Option for Limited User Test (LUT) for MTV
Cargo w/winch, MTV Cargo w/MHE, LMTV Cargo w/and w/o winch and MTV Wrecker.  The
Government reserves the right to unilaterally exercise an option for Contractor
support of a LUT for the MTV Cargo, LMTV Cargo, and MTV Wrecker during PY1. 
Length of testing will be approximately 3 months.  Test will begin 30 days after
completion of PVT for each model.  Deliveries from production are specified
below.

 

Vehicle Requirements

 

MODEL

 

KITS

 

QTY

 

MILEAGE

 

TEST SITE

 

TEST TYPE

 

 

 

 

 

 

 

 

 

 

 

 

 

M1078A1w/winch

 

a,b,c,e

 

1

 

1,000

 

Ft. Hood

 

RAM-D/Perf

 

M1078A1 w/o winch

 

b

 

1

 

1,000

 

Ft. Hood

 

RAM-D/Perf

 

 

 

 

 

 

 

 

 

 

 

 

 

M1083A1w/winch

 

b,c,g,h,j

 

1

 

1,000

 

Ft. Hood

 

RAM-D/Perf

 

 

 

 

 

 

 

 

 

 

 

 

 

M1084A1w/o winch

 

i,o

 

1

 

1,000

 

Ft. Hood

 

RAM-D/Perf

 

M1089A1

 

e

 

2

 

1,000

 

Ft. Hood

 

RAM-D/Perf

 

 

The Contractor shall provide System Support Packages and Contractor Test Support
IAW C.2.5.6 and C.2.5.7, TIR/FACAR and Test Vehicle Modification IAW C.2.5.9.
and C.2.5.10.  The test vehicles, representative of the production deliveries,
shall be furnished to the Government test site.   Transportation charges from
the Contractor’s plant to and from the test sites shall be the sole
responsibility of the Contractor.  The Contractor is responsible to correct test
deficiencies, as specified in C.2.5.8.

 

H.9.5                                        Reserved

 

H.9.6                                        System Technical Support (STS)
Options  -

 

H.9.6.1                               Option Program Year 1

 

H.9.6.1.1                      Option for First Year  -  STS Manhours.         
The Government reserves the right to exercise an option to add a first year of
STS level of effort by up to 75,000 manhours.  The Contracting Officer has the
right to exercise this option, by a unilateral contract modification within 12
months after contract award.  This option may be exercised in more than one
increment but the total manhours added to the contract by this option shall not
exceed 75,000 manhours.

 

H.9.6.1.2                      Option for First Year Maintenance Technical
Representative (MTR)  -  OCONUS.  The Government reserves the right to exercise
an option to add a first year of OCONUS MTR level of effort by up to 1200
mandays.  The Contracting Officer has the right to exercise this option by a
unilateral contract modification within 14 months after contract award..  This
option may be exercised in more than one increment but the total mandays added
to the contract by this option shall not exceed 1200 mandays.

 

H.9.6.1.3                      Option for First Year Maintenance Technical
Representative (MTR)  -  CONUS.                                         The
Government reserves the right to exercise an option to add a first year of CONUS
MTR level of effort by up to 3120 mandays.  The Contracting Officer has the
right to exercise this option by a unilateral contract modification within 14
months after contract award.  This option may be exercised in more than one
increment but the total mandays added to the contract by this option shall no
exceed 3120 mandays.

 

H.9.6.2                               Option for Program Year 2

 

H.9.6.2.1                      Option for Second Year of STS Manhours.    The
Government reserves the right to exercise an option to add a second year of STS
level of effort by up to 100,000 manhours.  The Contracting Officer has the
right to exercise this option, by a unilateral contract modification within 24
months after contract award.  This option may be exercised in more than one
increment but the total manhours added to the contract by this option shall not
exceed 100,000 manhours.

 

H.9.6.2.2                      Option for Second Year MTR  -  OCONUS.    The
Government reserves the right to exercise an option to add a second year of
OCONUS MTR level of effort by up to 1200 mandays.  The Contracting Officer has
the right to exercise this option by a unilateral contract modification within
26 months after contract award.  This option may be exercised in more than one
increment but the total mandays added to the contract by this option shall no
exceed 1200 mandays.

 

217

--------------------------------------------------------------------------------


 

H.9.6.2.3                      Option for Second Year MTR - CONUS.    The
Government reserves the right to exercise an option to add a second year of
CONUS MTR level of effort by up to 3120 mandays.  The Contracting Officer has
the right to exercise this option by a unilateral contract modification within
26 months after contract award.  This option may be exercised in more than one
increment but the total mandays added to the contract by this option shall not
exceed 3120 mandays.

 

H.9.6.3                               Option for Program Year 3

 

H.9.6.3.1                      Option for Third Year of STS Manhours.    The
Government reserves the right to exercise an option to add a third year of STS
level of effort by up to 100,000 manhours.  The Contracting Officer has the
right to exercise this option, by a unilateral contract modification within 36
months after contract award.  This option may be exercised in more than one
increment but the total manhours added to the contract by this option shall not
exceed 100,000 manhours.

 

H.9.6.3.2                      Option for Third Year MTR - OCONUS.    The
Government reserves the right to exercise an option to add a third year of
OCONUS MTR level of effort by up to 1200 mandays.  The Contracting Officer has
the right to exercise this option by a unilateral contract modification within
38 months after contract award.  This option may be exercised in more than one
increment but the total mandays added to the contract by this option shall not
exceed 1200 mandays.

 

H.9.6.3.3                      Option for Third Year MTR - CONUS.     The
Government reserves the right to exercise an option to add a third year of CONUS
MTR level of effort by up to 3120 mandays.  The Contracting Officer has the
right to exercise this option by a unilateral contract modification within 38
months after contract award.  This option may be exercised in more than one
increment but the total mandays added to the contract by this option shall not
exceed 3120 mandays.

 

H.9.6.4                               Option for Program Year 4

 

H.9.6.4.1                      Option for Fourth Year of STS Manhours.     The
Government reserves the right to exercise an option to add a fourth year of STS
level of effort by up to 100,000 manhours.  The Contracting Officer has the
right to exercise this option, by a unilateral contract modification within 48
months after contract award.  This option may be exercised in more than one
increment but the total manhours added to the contract by this option shall not
exceed 100,000 manhours.

 

H.9.6.4.2                      Option for Fourth Year MTR - OCONUS.    The
Government reserves the right to exercise an option to add a fourth year or
OCONUS MTR level of effort by up to 1200 mandays.  The Contracting Officer has
the right to exercise this option by a unilateral contract modification within
50 months after contract award.  This option may be exercised in more than one
increment but the total mandays added to the contract by this option shall not
exceed 1200 mandays.

 

H.9.6.4.3                      Option for Fourth Year MTR - CONUS.     The
Government reserves the right to exercise an option to add a fourth year of
OCONUS MTR level of effort by up to 3120 mandays.  The Contracting Officer has
the right to exercise this option by a unilateral contract modification within
50 months after contract award.  This option may be exercised in more than one
increment but the total mandays added to the contract by this option shall not
exceed 3120 mandays.

 

H.9.6.5                               Option for Program Year 5

 

H.9.6.5.1                      Option for Fifth Year of STS Manhours.     The
Government reserves the right to exercise an option to add a fifth year of STS
level of effort by up to 100,000 manhours.  The Contracting Officer has the
right to exercise this option, by a unilateral contract modification within 60
months after contract award.  This option may be exercised in more than one
increment but the total manhours added to the contract by this option shall not
exceed 100,000 manhours.

 

H.9.6.5.2                      Option for Fifth Year MTR - OCONUS.     The
Government reserves the right to exercise an option to add a fifth year of
OCONUS MTR level of effort by up to 1200 mandays.  The Contracting Officer has
the right to exercise this option by a unilateral contract modification within
62 months after contract award.  This option may be exercised in more than one
increment but the total mandays added to the contract by this option shall not
exceed 1200 mandays.

 

H.9.6.5.3                      Option for Fifth Year MTR - CONUS.         The
Government reserves the right to exercise an option to add a fifth year of
OCONUS MTR level of effort by up to 3120 mandays.  The Contracting Officer has
the right to exercise this option by a unilateral contract modification within
62 months after contract award.  This option may be exercised in more than
increment but the total mandays added to the contract by this option shall not
exceed 3120 mandays.

 

H.l0                                              Vehicle Care and
Storage.          The Contractor shall perform from the date of manufacture
through the date of shipment, exercise and maintenance of the vehicles every
thirty calendar days in accordance with the Contractor’s storage and maintenance
plan approved by the Government under E.9.

 

H.11                                           Limitation of Price and
Contractor Obligations

 

H.11.1                                  Funds available for performance are
described at Paragraph H.12.  The amount of funds available at award is not
considered sufficient for the performance required for any program year other
than the First Program Year.  When additional funds are made available to the
Contracting Officer for the full requirements of the next succeeding program
year, the Contracting Officer shall, not later than the date specified in the
Schedule (unless a later date is

 

218

--------------------------------------------------------------------------------


 

agreed to), so notify the Contractor in writing.  The Contracting Officer shall
also modify the amount of funds described in the Schedule as available for
contract performance.  This procedure shall apply for each successive program
year.

 

H.11.2                                  The Government is not obligated to the
Contractor for any amount over that described in the Schedule as available for
contract performance except for cancellation ceiling as listed in H.13.

 

H.11.3                                  The Contractor is not obligated to incur
costs for the performance required for any program year after the first until
written notification is received from the Contracting Officer of an increase in
the availability of funds.  If so notified, the Contractor’s obligation shall
increase only to the extent contract performance is required for the additional
CLINs for which funds are made available.

 

H.11.4                                  If this contract is terminated under the
“Termination for Convenience of the Government” clause, “total contract price”
in that clause means the amount available for performance of this contract, as
specified in Paragraph H.12 plus any funded option requirements and the amount
established as the cancellation ceiling.  “Work under the contract” in that
clause, means the work under program year requirements for which funds have been
made available.  If the contract is terminated for default, the Government’s
rights under this contract shall apply to the entire multiyear requirements.

 

H.11.5                                  Notification to the Contractor of an
increase or decrease in the funds available for performance of this contract
under another clause, and “Option” or “Changes” clause shall not constitute the
notification contemplated by FAR 52.217-2, Cancellation under Multi-Year
Contracts (OCT 1997).

 

H.12                                           Availability of Funds and Program
Year Call Up Criteria

 

H.12.1                                  Pursuant to the Special Provision H.11
entitled “Limitation of Price and Contractor Obligation”, funds are available
for the performance ofthis contract in the following amount:

 

First Program Year

 

$

 

 

 

 

 

 

Second Program Year

 

$

 

 

 

 

 

 

Third Program Year

 

$

 

 

 

 

 

 

Fourth Program Year

 

$

 

 

 

 

 

 

Fifth Program Year

 

$

 

 

 

 

 

 

Total:

 

$

 

 

 

H.12.2                                  Call-up of the Second Program Year is
predicated on the Contractors presentation of the initial FPVI vehicles to the
Government in accordance with C.2.5.2.  If the second PY is called up, the PCO
will issue a contract modification for the call-up within 60 days of Contractor
presentation of FPVI vehicles.  The Government shall have the right to
unilaterally call-up the Program Year requirement.

 

H.12.3                                  The decision to call-up the Third PY
shall be supported by a positive recommendation resulting from an In Process
Review (IPR) chaired by the Project Manager, Medium Tactical Vehicles.  The IPR
shall review the Contractors production progress and PVT 1 performance as
defined in C.2.5.3.  If the third PY is called up, the PCO will issue a contract
modification for the call-up within 60 days after IPR approval.  The Government
shall have the right to unilaterally call-up the Program Year requirement.

 

H.12.4                                  Call-Up of the Fourth Program Year is
scheduled to occur NLT 31 Dec 05.  If the fourth PY is called up, the PCO will
issue a contract modification for the call-up.  The Government shall have the
right to unilaterally call-up the Program Year requirement.

 

H.12.5                                  Call-Up of the Fifth Program Year is
scheduled to occur NLT 31 Dec 06.  If the fifth PY is called up, the PCO will
issue a contract modification for the call-up.  The Government shall have the
right to unilaterally call-up the Program Year requirement.

 

H.13                                           Cancellation Ceilings.

 

H.13.1                                  Cancellation Ceilings.  Pursuant to this
paragraph, the Contractor shall be paid a cancellation charge not to exceed the
amounts shown below in the event the program year(s) after the first program
year is canceled.  All option CLINs are excluded from the cancellation ceiling.

 

219

--------------------------------------------------------------------------------


 

Program Year(s) Canceled

 

Dollar Amount

 

 

 

 

 

2 through 5

 

$

***

 

 

 

 

 

3 through 5

 

$

***

 

 

 

 

 

4 through 5

 

$

***

 

 

 

 

 

5

 

$

***

 

 

See FAR 52.217-2, Cancellation under Multi-Year Contracts (OCT 1997) in full
text in this Section I.

 

H.14                                           Reimbursement for Federal Retail
Excise Tax (FRET) Expenses.

 

H.14.1                                  The vehicle contract line item numbers
(CLINs) in Section B of this contract will identify the amount of Federal Retail
Excise Tax liability that is applicable to that model and represents the unit
ceiling amount for any Federal Retail Excise reimbursement.  The Federal Retail
Excise Tax applicable to each vehicle will not be included in the vehicle CLIN
price but will, instead, be included in a separate Federal Retail Excise Tax
Reimbursement CLIN.  Federal Retail Excise Tax Reimbursement CLINs will
reimburse the Contractor the actual amount of Federal Retail Excise Tax paid by
the Contractor to the Internal Revenue Service, as evidenced by quarterly retail
excise tax returns (Form 720), and subject to the unit ceiling amount for each
model except as provided under H.20.

 

H.14.2                                  The Contractor will submit incremental
invoices to the Contracting Officer for reimbursement of Federal Retail Excise
Tax actually paid to the Internal Revenue Service or deposited for that
purpose.  The incremental invoice request shall contain a copy of either Federal
Tax Deposits (Form 8109-B) and Quarter Tax Return (Form 720) to reconcile
deposits made to actual tax liability if reimbursement is requested more
frequently than quarterly, or Quarterly Tax Returns only (Form 720) if
reimbursement is requested on a quarterly basis.  Since the Federal Tax Deposit
for excise taxes used in connection with Form 720, as well as the Quarterly Tax
Return itself, are for the total excise tax liability paid by the Contractor,
without regard to individual Contracts nor distinguishable as military or
commercial, the Contractor must provide sufficient supporting data to enable
identification of the part of Federal Tax Deposits or Quarterly Tax amounts that
are attributable to vehicle models under this contract.  Failure to adequately
identify those deposits or payments attributable to vehicles delivered under
this contract may result in delays in reimbursement with any such delay being
the sole responsibility of the Contractor.  Reimbursement requests shall be
submitted no less frequently than on a quarterly basis.  All reimbursement
requests shall be submitted to the Contracting Officer no later than 10 days
after the due date for the submission of deposits or the due date for submission
of Quarterly returns.  Concurrent with the submittal of incremental invoices for
reimbursement, and in addition to the supporting data required above, the
Contractor shall submit a report indicating the total number of vehicles sold
during the period, the number of total number of vehicles sold under this
contract and the total number of vehicles exported during the period.  Vehicles
sold under this contract shall also be identified by:  (1) CLIN, (2) Quantity,
(3) Vehicle Serial Number, (4) Document Number, (5) Gross Vehicle Weight, (6)
Destination, and (1) Amount of Federal Retail Excise Tax paid or deposited for
that vehicle.

 

H.14.3                                  In the event that the Government
reimburses the Contractor for Federal Retail Excise Tax on a vehicle that was
initially shipped to a CONUS destination but which vehicle is subsequently
exported within 6 months of the date of final acceptance, the Contractor agrees,
consistent with the Federal, State and Local Taxes clause, to pursue a refund
from the Internal Revenue Service, if tax has been paid, or refund the tax
amounts, if not paid or if only included in a periodic deposit, within 30 days
of receipt of such refund (in the case of taxes paid) or notice of export (in
the case of funds not paid or only included in a periodic deposit).  The
Government shall provide the required certification for Proof of Export to the
Contractor to support such request for refund or return of taxes not yet paid.

 

H.14.4                                  In the event that the parties disagree
on the amount of refund for Federal Retail Excise Tax, the issue shall be
resolved through the Disputes Clause.

 

H.15                                           Department of Defense Activity
Address Code.                                        The Department of Defense
Activity Address Code (DODAAC) for use under this contract is TBD.

 

H.16                                           No-cost Incorporation of
Government-directed Engineering Change Proposals, and Contractor Generated
Changes.

 

H.16.1                                  Any Contractor generated changes
incorporated into the contract shall be at no additional cost to the Government,
except as stated in Section C.2.1.1.  In addition, those approved ECPs
applicable to all supplies to be delivered under this contract for which the
estimate provided by the Contractor or the final negotiated amount, if
applicable, reflects a reduction in value to the Government of $10,000 or less
shall be incorporated at no cost to either party.

 

H.16.2                                  The approved Government directed
Engineering Changes (exclusive of VECPs) applicable to supplies to be delivered
under this contract for which the estimate provided by the Contractor or the
final negotiated amount applicable to the current and all following multi-year
vehicle quantities, if applicable, reflects a total +/-    or less shall be
incorporated at no cost to either party.  All Contractor estimates shall be
subject to validation by the PCO before the no-cost agreement is implemented. 
After validation, the PCO has the right to incorporate the engineering change by
means of a unilateral modification to the contract.

 

220

--------------------------------------------------------------------------------


 

H.16.3                                  The Contractor shall provide data and
analysis satisfactory to the PCO demonstrating reduction in work performed
and/or reduction in value to the Government at the time the ECP are submitted
for approval.  Failure by the Contractor to provide adequate evidence supporting
its no-cost analysis for changes shall be cause for disapprova1 of these
requests.

 

H.17                                           IMPACTS OF LATE/DEFICIENT
FIELDING SUPPORT DATA.

 

If the technical data specified to be delivered under this contract, to include
the system support package needed for fielding (TMs/IETM, provisioning, LMI,
training, etc.), is not delivered within the time specified by this contract, or
is deficient upon delivery, the Contracting Officer may until such data is
accepted by the Government, defer acceptance of any trucks, and also withhold
payment to the Contractor of a portion of the total contract price.  Payment
shall not be withheld when the Contractor’s failure to make timely delivery or
to deliver such data without deficiencies arises out of causes beyond the
control and without fault or negligence of the Contractor.

 

H.18                                           Data Communications Submitted to
the Government Electronically.

 

The Government often employs Contractors as system administrators to operate and
maintain Government computer systems.  These systems include local area
networks, web sites, databases, other electronic records, e-mail accounts, other
electronic data transfer mechanisms and computer software.  The employees of
these contracted system administrators sign nondisclosure agreements obligating
them not to reveal information contained in files, documents, computers or
systems that they administer.  However, unless such information is protected in
some way, contracted system administrators do have the ability to access such
information.

 

Contractors as well as any other parties are thus advised to take steps needed
to prevent access by contracted system administrators to information submitted
electronically to the Government.  Absent such steps, it is assumed that
contracted system administrators are permitted the capability to access the
data.  The access will be limited to that which is necessary for the contract
system administrator to perform its duties for the Government.  The access shall
be subject to the condition that third party information is not to be revealed
by the contracted system administrator.

 

H.19                                           Unique Spare Parts.

 

Attachment 41 identifies the Contractor unique spare parts, delivery lead times,
and associated prices available for purchase during FY2005, FY2006, and FY2007. 
The Contractor agrees to sell to any Government agency the unique FMTV Al CR
spare parts listed in Attachment 41 at prices no higher and delivery lead times
no longer than specified therein, provided that orders are placed in the fisca1
years specified above.  There is no minimum or maximum quantity of each spare
part that the Government is required to purchase.  The Government may purchase
the spare parts through credit card purchases, purchase orders or contract.

 

H.20                                           Contractor Representation of
Basis for Adjustment in Contract Price Due to Change in Federal Retai1ers Excise
Tax Liability after Contract Award.

 

H.20.1                                  The Federal Retailers Excise Tax (FRET)
is due to terminate on 01 October 2005.  It is expected that the FRET will be
replaced with a new tax at least at the same percentage as FRET.  Offerors
should submit proposals based on this presumption.

 

H.20.2                                  The purpose of this clause is to
prescribe procedures for Contractor representation of net FRET adjustments
required to be made to the contract price as a resu1t of after-imposed Federal
Tax or after-relieved Federal Tax as those terms are defined in the clause,
FEDERAL, STATE, AND LOCAL TAXES, located in Section 4 of this contract.

 

H.20.3                                  As detailed in subparagraphs (c) - (d)
of this clause, the Contractor shall notify the Procuring Contracting Officer
(PCO) promptly of all matters relating to FRET which may reasonably be expected
to require an increase or decrease in the contract price in excess of $100.

 

H.20.4                                  Within 120 days after a change in FRET
liability for contracted items calls for an adjustment in the contract price (or
such greater period of time as the parties may mutually agree upon) the
Contractor shall forward a statement as specified in DOD FAR Supplement
52.233-7000 signed by a representative with binding contractual authority which
states the following for each supply-item CLIN.

 

H.20.4.1                         The detailed tax basis and method of
calculation for federal retailers excise tax for the former liability amount and
the adjusted FRET liability amount due to an after-imposed or after-relieved
tax.

 

H.20.4.2                         The amount previously included in the contract
price for FRET liability and a warrant in writing that an amount for a newly
imposed federal excise retailers tax or rate increase was not included in the
contract price as a contingency reserve or otherwise.

 

H.20.4.3                         The amount paid by the Contractor to the IRS
for FRET (plus interest and penalty to the extent allowable under FAR 31.205)
for each contract CLIN supply item which is subject to a FRET change, and any
and all amounts refunded by the IRS (plus interest and penalty amounts as
applicable).  Net adjustments to the IRS should clearly reflect the debits and
credits included in the overall calculations.

 

221

--------------------------------------------------------------------------------


 

H.20.4.4                         The Contractor’s statement shall be submitted
with sufficient supporting evidence to permit the Government to verify the
accuracy of the statement through audit review as expressed in the contract
clause entitled AUDIT in Section I of the contract.  The supporting evidence
shall conform to generally accepted accounting principles and practices,
inclusive of compliance with applicable Cost Accounting Standards.

 

H.20.5                                  All FRET adjustments (inclusive of
interest and penalty amounts when applicable) which are to be credited to the
Government under the terms of the contract’s FEDERAL, STATE, AND LOCAL TAXES
clause shall bear interest at the rate stated in the FAR 52.232-17 INTEREST
clause commencing thirty days after receipt by the Contractor from the IRS.

 

H.20.6                                  The requirements of this clause are in
addition to, and not in limitation of, the requirements of any other contract
clause.

 

***  END OF NARRATIVE H 001  ***

 

222

--------------------------------------------------------------------------------


 

SECTION I – CONTRACT CLAUSES

 

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text.  Upon request, the Contracting
Officer will make their full text available.  Also, the full text of a clause
may be accessed electronically at this address:  http://farsite.hill.af.mil/

 

(End of Clause)

 

 

 

Regulatory Cite

 

Title

 

Date

 

I-1

 

52.202-1

 

DEFINITIONS

 

DEC/2001

 

I-2

 

52.203-3

 

GRATUITIES

 

APR/1984

 

I-3

 

52.203-5

 

COVENANT AGAINST CONTINGENT FEES

 

APR/1984

 

I-4

 

52.203-6

 

RESTRICTIONS ON SUBCONTRACTOR SALES TO THE GOVERNMENT

 

JUL/1995

 

I-5

 

52.203-7

 

ANTI-KICKBACK PROCEDURES

 

JUL/1995

 

I-6

 

52.203-8

 

CANCELLATION, RESCISSION AND RECOVERY OF FUNDS FOR ILLEGAL OR IMPORPER ACTIVITY

 

JAN/1997

 

I-7

 

52.203-10

 

PRICE OR FEE ADJUSTMENT FOR ILLEGAL OR IMPROPER ACTIVITY

 

JAN/1997

 

I-8

 

52.203-12

 

LIMITATION ON PAYMENTS TO INFLUENCE CERTAIN FEDERAL TRANSACTIONS

 

JUN/1997

 

I-9

 

52.204-4

 

PRINTING/COPYING DOUBLE-SIDED ON RECYCLED PAPER

 

AUG/2000

 

I-10

 

52.209-6

 

PROTECTING THE GOVERNMENT’S INTEREST WHEN SUBCONTRACTING WITH CONTRACTORS
DEBARRED, SUSPENDED, OR PORPOSED FOR DEBARMENT

 

JUL/1995

 

I-11

 

52.211-5

 

MATERIAL REQUIREMENTS

 

AUG/2000

 

I-12

 

52.211-15

 

DEFENSE PRIORITY AND ALLOCATION REQUIREMENTS

 

SEP/1990

 

I-13

 

52.215-2

 

AUDIT AND RECORDS – NEGOTIATIONS

 

JUN/1999

 

I-14

 

52.215-9

 

CHANGES OR ADDITIONS TO MAKE-OR-BUY PROGRAM

 

OCT/1997

 

I-15

 

52.215-11

 

PRICE REDUCTION FOR DEFECTIVE COST OR PRICING DATA—MODIFICATIONS

 

OCT/1997

 

I-16

 

52.215-12

 

SUBCONTRACTOR COST OR PRICING DATA

 

OCT/1997

 

I-17

 

52.215-13

 

SUBCONTRACTOR COST OR PRICING DATA—MODIFICATIONS

 

OCT/1997

 

I-18

 

52.215-14

 

INTEGRITY OF UNIT PRICES

 

OCT/1997

 

I-19

 

52.215-15

 

PENSION ADJUSTMENTS AND ASSET REVERSIONS

 

DEC/1998

 

I-20

 

52.216-7

 

ALLOWABLE COST AND PAYMENT

 

DEC/2002

 

I-21

 

52.216-8

 

FIXED FEE

 

MAR/1997

 

I-22

 

52.219-8

 

UTILIZATION OF SMALL BUSINESS CONCERNS

 

OCT/2000

 

I-23

 

52.219-9

 

SMALL BUSINESS SUBCONTRACTING PLAN

 

JAN/2002

 

I-24

 

52.219-16

 

LIQUIDATED DAMAGES – SUBCONTRACTING PLAN

 

JAN/1999

 

I-25

 

52.219-24

 

SMALL DISADVANTAGED BUSINESS PARTICIPATION PROGRAM – TARGETS

 

OCT/2000

 

I-26

 

52.219-25

 

SMALL DISADVANTAGED BUSINESS PARTICIPATION PROGRAM – DISADVANTAGED STATUS AND
REPORTING

 

OCT/1999

 

I-27

 

52.222-1

 

NOTICE TO THE GOVERNMENT OF LABOR DISPUTES

 

FEB/1997

 

I-28

 

52.222-4

 

CONTRACT WORK HOURS AND SAFETY STANDARDS ACT–OVERTIME COMPENSATION

 

SEP/2000

 

I-29

 

52.222-19

 

CHILD LABOR–COOPERATION WITH AUTHORITIES AND REMEDIES

 

SEP/2002

 

I-30

 

52.222-20

 

WALSH-HEALEY PUBLIC CONTRACTS ACT

 

DEC/1996

 

I-31

 

52.222-21

 

PROHIBITION OF SEGREGATED FACILITIES

 

FEB/1999

 

I-32

 

52.222-26

 

EQUAL OPPORTUNITY

 

APR/2002

 

I-33

 

52.222-29

 

NOTIFICATION OF VISA DENIAL

 

FEB/1999

 

I-34

 

52.222-35

 

AFFIRMATIVE ACTION FOR DISABLED VETERANS AND VETERANS OF THE VIETNAM ERA

 

DEC/2001

 

I-35

 

52.222-36

 

AFFIRMATIVE ACTION FOR WORKERS WITH DISABILITIES

 

JUN/1998

 

I-36

 

52.222-37

 

EMPLOYMENT REPORTS ON SPECIAL DISABLED VETERANS, VETERANS OF THE VIETNAM ERA,
AND OTHER ELIGIBLE VETERANS

 

DEC/2001

 

I-37

 

52.223-3

 

HAZARDOUS MATERIAL IDENTIFICATION AND MATERIAL SAFETY DATA

 

JAN/1997

 

I-38

 

52.223-6

 

DRUG FREE WORKPLACE

 

MAY/2001

 

I-39

 

52.223-12

 

REFRIGERATION EQUIPMENT AND AIR CONDITIONERS

 

MAY/1995

 

I-40

 

52.223-14

 

TOXIC CHEMICAL RELEASE REPORTING

 

OCT/2000

 

I-41

 

52.225-8

 

DUTY-FREE ENTRY

 

FEB/2000

 

I-42

 

52.225-13

 

RESTRICTIONS OF CERTAIN FOREIGN PURCHASES

 

JUL/2000

 

I-43

 

52.226-1

 

UTILIZATION OF INDIAN ORGANIZATIONS AND INDIAN-OWNED ECONOMIC ENTERPRISES

 

JUN/2000

 

I-44

 

52.227-1

 

AUTHORIZATION AND CONSENT

 

JUL/1995

 

I-45

 

52.227-2

 

NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT INFRINGEMENT

 

AUG/1996

 

I-46

 

52.228-7

 

INSURANCE–LIABILITY TO THIRD PERSONS

 

MAR/1996

 

I-47

 

52.229-3

 

FEDERAL, STATE, AND LOCAL TAXES

 

JAN/1991

 

I-48

 

52.229-5

 

TAXES–CONTRACTS PERFORMED IN U.S. POSSESSIONS OR PUERTO RICO

 

APR/1984

 

I-49

 

52.230-2

 

COST ACCOUNTING STANDARDS

 

APR/1998

 

 

223

--------------------------------------------------------------------------------


 

 

 

Regulatory Cite

 

Title

 

Date

 

I-50

 

52.230-3

 

DISCLOSURE AND CONSISTENCY OF COST ACCOUNTING PRACTICES this clause applies only
when the Contractor has been determined eligible.  See Section K.

 

APR/1998

 

I-51

 

52.230-6

 

ADMINISTRATION OF COST ACCOUNTING STANDARDS

 

NOV/1999

 

I-52

 

52.232-1

 

PAYMENTS

 

APR/1984

 

I-53

 

52.232-8

 

DISCOUNTS FOR PROMPT PAYMENT

 

FEB/2002

 

I-54

 

52.232-9

 

LIMITATION ON WITHHOLDING OF PAYMENTS

 

APR/1984

 

I-55

 

52.232-11

 

EXTRAS

 

APR/1984

 

I-56

 

52.232-17

 

INTEREST

 

JUN/1996

 

I-57

 

52.232-20

 

LIMITATION OF COST

 

APR/1984

 

I-58

 

52.232-23

 

ASSIGNMENT OF CLAIMS

 

JAN/1986

 

I-59

 

52.232-25

 

PROMPT PAYMENT

 

FEB/2002

 

I-60

 

52.232-32

 

PERFORMANCE-BASED PAYMENTS (per para (c) (2), requests will be paid on the
“30th” day)

 

FEB/2002

 

I-61

 

52.232-33

 

PAYMENT BY ELECTRONIC FUNDS TRANSFER—CENTRAL CONTRACTOR REGISTRATION

 

MAY/1999

 

I-62

 

52.232-34

 

PAYMENT BY ELECTRONIC FUNDS TRANSFER – OTHER THAN CENTRAL CONTRACTOR
REGISTRATION

 

 

 

I-63

 

52.233-1

 

DISPUTES

 

JUL/2002

 

I-64

 

52.233-3

 

PROTEST AFTER AWARD

 

AUG/1996

 

I-65

 

52.233-3

 

PROTEST AFTER AWARD–(ALTERNATE I, DATED JUN 1985)

 

AUG/1996

 

I-66

 

52.242-1

 

NOTICE OF INTENT TO DISALLOW COSTS

 

APR/1984

 

I-67

 

52.242-2

 

PRODUCTION PROGRESS REPORTS

 

APR/1991

 

I-68

 

52.242-3

 

PENALTIES FOR UNALLOWABLE COSTS

 

MAY/2001

 

I-69

 

52.242-10

 

F.O.B. ORIGIN– GOVERNMENT BILLS OF LADING OR PREPAID POSTAGE

 

APR/1984

 

I-70

 

52.242-12

 

REPORT OF SHIPMENT (REPSHIP)

 

JUL/1995

 

I-71

 

52.242-13

 

BANKRUPTCY

 

JUL/1995

 

I-72

 

52.243-1

 

CHANGES–FIXED-PRICE

 

AUG/1987

 

I-73

 

52.243-2

 

CHANGES–COST-REIMBURSEMENT

 

AUG/1987

 

I-74

 

52.243-2

 

CHANGES–COST-REIMBURSEMENT (ALTERNATE II, dated APRIL 1984)

 

AUG/1987

 

I-75

 

52.243-7

 

NOTIFICATION OF CHANGES

 

APR/1984

 

I-76

 

52.244-2

 

SUBCONTRACTS (ALT I–AUG 1998)

 

AUG/1998

 

I-77

 

52.244-5

 

COMPETITION IN SUBCONTRACTING

 

DEC/1996

 

I-78

 

52.245-2

 

GOVERNMENT PROPERTY (FIXED-PRICE CONTRACTS (91-DEV-44)

 

DEC/1989

 

I-79

 

52.245-5

 

GOVERNMENT PROPERTY (COST-REIMBURSEMENT, TIME-AND-MATERIAL, OR LABOR- HOUR
CONTRACTS) (Deviation, per DAR Tracking Number 99-00008, 13 July 99)

 

JAN/1986

 

I-80

 

52.246-23

 

LIMITATION OF LIABILITY

 

FEB/1997

 

I-81

 

52.246-24

 

LIMITATION OF LIABILITY–HIGH –VALVE ITEMS

 

FEB/1997

 

I-82

 

52.246-25

 

LIMITATION OF LIABILITY–SERVICES

 

FEB/1997

 

I-83

 

52.247-1

 

COMMERCIAL BILL OF LADING NOTATIONS the notation set forth in paragraph (a) of
the clause applies in this contract.  The agency name in line one of the
notation shall read:  US ARMY TANK- AUTOMOTIVE & ARMAMENTS COMMAND

 

APR/1984

 

I-84

 

52.248-1

 

VALUE ENGINEERING

 

FEB/2000

 

I-85

 

52.249-2

 

TERMINATION FOR CONVENIENCE OF THE GOVERNMENT (FIXED-PRICE)

 

SEP/1996

 

I-86

 

52.249-6

 

TERMINATION (COST-REIMBURSEMENT)

 

SEP/1996

 

I-87

 

52.249-8

 

DEFAULT (FIXED-PRICE SUPPLY AND SERVICE)

 

APR/1984

 

I-88

 

52.249-14

 

EXCUSABLE DELAYS

 

APR/1984

 

I-89

 

52.253-1

 

COMPUTER GENERATED FORMS

 

JAN/1991

 

I-90

 

252.203-7001

 

PROHIBITION ON PERSONS CONVICTED OF FRAUD OR OTHER DEFENSE CONTRACT– RELATED
FELONIES

 

MAR/1999

 

I-91

 

252.204-7003

 

CONTROL OF GOVERNMENT PERSONNEL WORK PRODUCT

 

APR/1992

 

I-92

 

252.209-7000

 

ACQUISITION FROM SUBCONTRACTORS SUBJECT TO ON-SITE INSPECTION UNDER THE
INTERMEDIATE-RANGE NUCLEAR FORCES (INF) TREATY

 

NOV/1995

 

I-93

 

252.209-7004

 

SUBCONTRACTING WITH FIRMS THAT ARE OWNED OR CONTROLLED BY THE GOVERNMENT OF A
TERRORIST COUNTRY per DoD interim rule, Federal Register 27 Mar 98

 

MAR/1998

 

I-94

 

252.211-7005

 

SUBSTITUTIONS FOR MILITARY OR FEDERAL SPECIFICATIONS AND STANDARDS

 

FEB/2003

 

I-95

 

252.215-7000

 

PRICING ADJUSTMENTS

 

DEC/1991

 

I-96

 

252.219-7003

 

SMALL, SMALL DISADVANTAGED AND WOMEN-OWNED SMALL BUSINESS SUBCONTRACTING PLAN
(DOD CONTRACTS)

 

APR/1996

 

I-97

 

252.225-7012

 

PREFERENCE FOR CERTAIN DOMESTIC COMMODITIES

 

FEB/2003

 

 

224

--------------------------------------------------------------------------------


 

 

 

Regulatory Cite

 

Title

 

Date

 

I-98

 

252.225-7014

 

PREFERENCE FOR DOMESTIC SPECIALTY METALS (ALT 1)

 

MAR/1998

 

I-99

 

252.225-7016

 

RESTRICTION ON ACQUISITION OF BALL AND ROLLER BEARINGS

 

DEC/2000

 

I-100

 

252.225-7017

 

PROHIBITION ON AWARD TO COMPANIES OWNED BY THE PEOPLE’S REPBULIC OF CHINA

 

FEB/2000

 

I-101

 

252.225-7025

 

RESTRICTION ON ACQUISITION OF FORGINGS

 

JUN/1997

 

I-102

 

252.225-7026

 

REPORTING OF CONTRACT PERFORMANCE OUTSIDE THE UNITED STATES

 

JUN/2000

 

I-103

 

252.225-7031

 

SECONDARY ARAB BOYCOTT OF ISRAEL

 

JUN/1992

 

I-104

 

252.226-7001

 

UTILIZATION OF INDIAN ORGANIZATIONS AND INDIAN-OWNED ECONOMIC ENTERPRISES

 

SEP/2001

 

I-105

 

252.227-7013

 

RIGHTS IN TECHNICAL DATA-NONCOMMERCIAL ITEMS

 

NOV/1995

 

I-106

 

252.227-7016

 

RIGHTS IN BID OR PROPOSAL INFORMATION

 

JUN/1995

 

I-107

 

252.227-7017

 

IDENTIFICATION AND ASSERTION OF USE, RELEASE, OR DISCLOSURE RESTRICTIONS

 

JUN/1995

 

I-108

 

252.227-7020

 

RIGHTS IN SPECIAL WORKS

 

JUN/1995

 

I-109

 

252.227-7030

 

TECHNICAL DATA-WITHHOLDING OF PAYMENT

 

MAR/2000

 

I-110

 

252.227-7036

 

DECLARATION OF TECHNICAL DATA CONFORMITY

 

JAN/1997

 

I-111

 

252.227-7037

 

VALIDATION OF RESTRICTIVE MARKINGS ON TECHNICAL DATA

 

SEP/1999

 

I-112

 

252.233-7001

 

CHOICES OF LAW (OVERSEAS)

 

JUN/1997

 

I-113

 

252.242-7000

 

POSTAWARD CONFERENCE

 

DEC/1991

 

I-114

 

252.242-7003

 

APPLICATION FOR U.S. GOVERNMENT SHIPPING DOCUMENTATION/INSTRUCTIONS

 

DEC/1991

 

I-115

 

252.243-7001

 

PRICING OF CONTRACT MODIFICATIONS

 

DEC/1991

 

I-116

 

252.244-7000

 

SUBCONTRACTS FOR COMMERCIAL ITEMS AND COMMERCIAL COMPONENTS (DoD CONTRACTS)

 

MAR/2000

 

I-117

 

52.215-21

 

REQUIREMENTS FOR COST OR PRICING DATA OR INFORMATION OTHER THAN COST OR PRICING
DATA-MODIFICATIONS…(ALTERNATE III (OCT 1997))

 

OCT/1997

 

 

(a)                                  Exceptions from cost or pricing data.

 

(1)                                  In lieu of submitting cost or pricing data
for modifications under this contract, for price adjustments expected to exceed
the threshold set forth at FAR 15.403-4 on the date of the agreement on price or
the date of the award, whichever is later, the Contractor may submit a written
request for exception by submitting the information described in the following
subparagraphs.  The Contracting Officer may require additional supporting
information, but only to the extent necessary to determine whether an exception
should be granted, and whether the price is fair and reasonable - -

 

(i)                                     Identification of the law or regulation
establishing the price offered.  If the price is controlled under law by
periodic rulings, reviews, or similar actions of a governmental body, attach a
copy of the controlling document, unless it was previously submitted to the
contracting office.

 

(ii)                                  Information on modifications of contracts
of subcontracts for commercial items.

 

(A)                              If - -

 

(1)                                  the original contract or subcontract was
granted an exception from cost or pricing data requirements because the price
agreed upon was based on adequate price competition, or prices set by law or
regulation, or was a contract or subcontract for the acquisition of a commercial
item, and

 

(2)                                  the modification (to the contract or
subcontract) is not exempted based on one of these exceptions, then the
Contractor may provide information to establish that the modification would not
change the contract or subcontract from a contract or subcontract for the
acquisition of a commercial item to a contract or subcontract for the
accquisition of an item other than a commercial item.

 

(B)                                For a commercial item exception, the
Contractor shall provide, at a minimum, information on prices at which the same
item or similar items have previously been sold that is adequate for evaluating
the reasonableness of the price of the modification.  Such information may
include - -

 

(1)                                  For catalog items, a copy of or
identification of the catalog and its date, or the appropriate pages for the
offered items, or a statement that the catalog is on file in the buying office
to which the proposal is being submitted.  Provide a copy or describe current
discount policies and price lists (published or unpublished), e.g., wholesale,
original equipment manufacturer, or reseller.  Also explain the basis of each
offered price and its relationship to the established catalog price, including
how the proposed price relates to the price or recent sales in quantities
similar to the proposed quantities.

 

225

--------------------------------------------------------------------------------


 

(2)                                  For market-priced items, the source and
date or period of the market quotation or other basis for market price, the base
amount, and applicable discounts.  In addition, describe the nature of the
market.

 

(3)                                  For items included on an active Federal
Supply Service Multiple Award Schedule contract, proof that an exception has
been granted for the schedule item.

 

(4)                                  The Contractor grants the Contracting
Officer or an authorized representative the right to examine, at any time before
award, books, records, documents, or other directly pertinent records to verify
any request for an exception under this clause, and the reasonableness of
price.  For items priced using catalog or market prices, or law or regulation,
access does not extend to cost or profit information or other data relevant
solely to the Contractor’s determination of the prices to be offered in the
catalog or marketplace.

 

(b)                                 Requirements for cost or pricing
data.                                        If the Contractor is not granted an
exception from the requirement to submit cost or pricing data, the following
applies:

 

(1)                                  The Contractor shall submit cost or pricing
data and supporting attachments in accordance with Table 15-2 of FAR 15.408.

 

(2)                                  As soon as practicable after agreement on
price, but before contract award (except for unpriced actions), the Contractor
shall submit a Certificate of Current Cost or Pricing Data, as prescribed by FAR
15.406-2.

 

(c)                                  Submit the cost portion of the proposal via
the following electronic media:  Microsoft Excel 97.

 

(End of Clause)

 

I-118

 

52.222-2

 

PAYMENT FOR OVERTIME PREMIUMS

 

JUL/1990

 

(a)                                                                 The use of
overtime is authorized under this contract if the overtime premium cost does not
exceed ZERO or the overtime premium is paid for work - -

(1)                                                     Necessary to cope with
emergencies such as those resulting from accidents, natural disasters, breakdown
of production equipment, or occasional production bottlenecks of a sporadic
nature;

(2)                                                     By indirect –labor
employees such as those performing duties in connection with administration,
protection, transportation, maintenance, standby plant protection, operation of
utilities, or accounting;

(3)                                                     To perform tests,
industrial processes, laboratory procedures, loading or unloading of
transportation conveyances, and operations in flight or afloat that are
continuous in nature and cannot reasonably be interrupted or completed
otherwise; or

(4)                                                     That will result in
lower overall costs to the Government.

 

(b)                                                                Any request
for estimated overtime premiums that exceeds the amount specified above shall
include all estimated overtime for contract completion and shall - -

(1)                                                     Identify the work unit;
e.g., department or section in which the requested overtime will be used,
together with present workload, staffing, and other data of the affected unit
sufficient to permit the Contracting Officer to evaluate the necessity for the
overtime;

(2)                                                     Demonstrate the effect
that denial of the request will have on the contract delivery or performance
schedule;

(3)                                                     Identify the extent to
which approval of overtime would affect the performance or payments in
connection with other Government contracts, together with identification of each
affected contract; and

(4)                                                     Provide reasons why the
required work cannot be performed by using multishift operations or by employing
additional personnel.

 

(End of Clause)

 

I-119

 

52.229-8

 

TAXES--FOREIGN COST-REIMBURSEMENT CONTRACTS

 

MAR/1990

 

(a)                                                                 Any tax or
duty from which the United States Government is exempt by agreement with the
Government of the Republic of Korea, or from which the Contractor or any
subcontractor under this contract is exempt under the laws of the Republic of
Korea, shall not constitute an allowable cost under this contract.

 

(b)                                                                If the
Contractor or subcontractor under this contract obtains a foreign tax credit
that reduces its Federal income tax liability under the United States Internal
Revenue Code (Title 26, U.S. Code) because of the payment of any tax or duty
that was reimbursed under this contract, the amount of the reduction shall be
paid or credited at the time of such offset to the Government of the United
States as the Contracting Officer directs.

 

(End of clause)

 

226

--------------------------------------------------------------------------------


 

I-120

 

52.208-8

 

HELIUM REQUIREMENT FORECAST AND REQUIRED SOURCES FOR HELIUM (JUN 1997)

 

JUN/1997

 

(a)                                                              
Definitions.                                                     Bureau helium
distributor means a private helium distributor which has established and
maintains eligibility to distribute helium purchased from the Bureau of Mines,
as specified in 30 CFR 602.  Bureau of Mines, as used in this clause, means the
Department of the Interior, Bureau of Mines, Helium Field Operations, located at
801 south Fillmore Street, Amarillo, TX 79101-3545.  Helium requirement forecast
means an estimate by the Contractor or subcontractor of the amount of helium
required for performance of the contract or subcontract.  Major helium
requirement means a helium requirement during a calendar month of 5,000 or more
standard cubic feed (measured at 14.7 pound per square inch absolute pressure
and 70 degrees Farenheit temperature), including liquid helium gas or
equivalent.  In any month in which the major requirement threshold is met, all
helium purchased during that month is considered part of the major helium
requirement.

 

(b)                                                              Requirements

 

(1)                                                     Helium Requirement
Forecast.  The Contractor shall provide to the Contracting Officer a helium
requirement forecast, point of contact, and telephone number within ten days of
award.

 

(2)                                                     Sources of Helium. 
Except for helium acquired by the Contractor before the award of this contract,
and to the extent that supplies are readily available, the Contractor shall
purchase all major requirements of helium from—

 

(i)  The Department of the Interior’s Bureau of Mines:

 

(ii)  A Bureau helium distributor (a copy of the “List by Shipping Points of
Private Distributors Eligible to Sell Helium to Federal Agencies” may be
obtained from the Bureau of Mines); or

 

(iii)  A General Services Administration Federal Supply Schedule contract, if
use is authorized by the Contracting Officer (see Subpart 51.1);

 

(3)                                                     Promptly upon award of
any subcontract or order that involves a major helium requirement, the
Contractor shall provide to the Bureau of Mines, and to the Contracting Officer,
written notification that includes:

 

(i)  The prime contract number;

 

(ii)  The name, address and telephone number of the subcontractor, including a
point of contact, and

 

(iii)  A copy of the subcontractor’s helium requirement forecast.

 

(c)                                                               Subcontracts.

 

(1)                                                     The Contractor shall
insert this clause, including this paragraph (c), in any subcontract or order
that involves furnishing of a major helium requirement.

 

(2)                                                     When a subcontract
involves a major helium requirement, the following statement shall be included: 
Helium furnished under this contract or order shall be helium that has been
purchased from the Bureau of Mines, or a a listed Bureau helium distributor.

 

(End of clause)

 

I-121

 

52.211-1    

 

AVAILABILITY OF SPECIFICATIONS LISTED IN THE GSA INDEX OF FEDERAL
SPECIFICATIONS, STANDARDS AND COMMERCIAL ITEM DESCRIPTIONS, FPMR PART 101-29

 

AUG/1998

 

(a)                                                               The GSA Index
of Federal Specifications, Standards and Commercial Item Description, FPMR Part
101-29, and copies of specifications, standards, and commercial item
descriptions cited in this solicitation may be obtained for a fee by submitting
a request to—

 

GSA Federal Supply Service

Specifications Section, Suite 8100

470 East L’Enfant Plaza SW

Washington, DC  20407

 

227

--------------------------------------------------------------------------------


 

Telephone                    (202) 619-8925

 

Facsimile                            (202) 619-8978

 

(b)                                                              If the General
Services Administration, Department of Agriculture, or Department of Veterans
Affairs issued this solicitation, a single copy of specifications, standards,
and commercial item descriptions cited in this solicitation may be obtained free
of charge by submitting a request to the addressee in paragraph (a) of this
provision.  Additional copies will be issued for a fee.

 

(End of Clause)

 

I-122

 

52.217-2    

 

CANCELLATION UNDER MULTI-YEAR CONTRACTS

 

OCT/1997

 

(a)                                                               Cancellation,
as used in this clause, means that the Government is canceling its requirements
for all items in program years subsequent to that in which notice of
cancellation is provided.  Cancellation shall occur, by the date or within the
time period specified in the Schedule, (unless a later date is agreed to) if the
Contracting Officer (1) notifies the Contractor that funds are not available for
contract performance for any subsequent year or (2) fails to notify the
Contractor that funds are available for performance of the succeeding program
year requirement.

 

(b)                                 Except for cancellation under this clause or
termination under the DEFAULT clause, any reduction by the Contracting Officer
in the requirements of this contract shall be considered a termination under the
TERMINATION FOR CONVENIENCE OF THE GOVERNMENT clause.

 

(c)                                                               If
cancellation under this clause occurs, the Contractor will be paid a
cancellation charge not over the cancellation ceiling specified in the Schedule
as applicable at the time of cancellation.

 

(d)                                                              The
cancellation charge will cover only (1) costs (i) incurred by the prime
contractor and/or subcontractor, (ii) reasonably necessary for performance of
the contract, and (iii) that would have been equitably amortized over the entire
multiyear contract period but, because of the cancellation, are not so
amortized, and (2) a reasonable profit or fee on the costs.

 

(e)                                                               The
cancellation charge shall be computed and the claim made for it as if the claim
were being made under the TERMINATION FOR CONVENIENCE OF THE GOVERNMENT clause
of this contract.  The Contractor shall submit the claim promptly but not later
than 1 year from the date (1) of notification of nonavailability of funds, or
(2) specified in the Schedule by which notification of the availability of
additional funds for the next succeeding program year is required to be issued,
whichever is earlier, unless extensions in writing are granted by the
Contracting Officer.

 

(f)                                                                 The
Contractor’s claim may include—

(1)  Reasonable nonrecurring costs (see Subpart 15.4 of the Federal Acquisition
Regulation) which are applicable to and normally would have been amortized in
all items to be furnished under the multiyear requirements;

(2)  Allocable portions of the costs of facilities acquired or established for
the conduct of the work, to the extent that it is impracticable for the
Contractor to use the facilities in its commercial work and if the costs are not
charged to the contract through overhead or otherwise depreciated;

(3)  Costs incurred for the assembly, training, and transportation to and from
the job site of a specialized work force; and

(4)  Costs not amortized by the unit price solely because the cancellation had
precluded anticipated benefits of Contractor or subcontractor learning.

 

(g)                                                              The claim shall
not include—

(1)  Labor, material, or other expenses incurred by the Contractor or
subcontractors for performance of the canceled work;

(2)  Any cost already paid to the Contractor;

(3)  Anticipated profit on the canceled work; or

(4)  For service contracts, the remaining useful commercial life of facilities. 
Useful commercial life means the commercial utility of the facilities rather
than their physical life with due consideration given to such factors as
location of facilities, their specialized nature, and obsolescence.

 

(h)                                                              This contract
may include an OPTION clause with the period for exercising the option limited
to the date in the contract for notification that funds are available for the
next succeeding program year.  If so, the Contractor agrees not to include in
the price for option quantities any costs of a startup or nonrecurring nature,
that have been fully set forth in the contract.  The Contractor further agrees
that the prices offered for option quantities will reflect only those recurring
costs, and a reasonable profit or fee necessary to furnish the additional option
quantities.

 

(i)                                                                  Quantities
added to the original contract through the OPTION clause of this contract shall
be included in the quantity canceled for the purpose of computing allowable
cancellation charges.

 

(End of clause)

 

228

--------------------------------------------------------------------------------


 

I-123

 

52.219-4    

 

NOTICE OF PRICE EVALUATION FOR HUBZONE SMALL BUSINESS CONCERNS

 

JAN/1999

 

(a)                                                               Definition. 
HUBZone small business concern, as used in this clause, means a small business
concern that appears on the List of Qualified HUBZone Small Business Concerns
maintained by the Small Business Administration.

 

(b)                                                              Evaluation
preference.

 

(1)                                                     Offers will be evaluated
by adding a factor of 10 percent to the price of all offers, except-

 

(i)  Offers from HUBZone small business concerns that have not waived the
evaluation preference;

 

(ii)  Otherwise successful offers from small business concerns;

 

(iii)  Otherwise successful offers of eligible products under the Trade
Agreements Act when the dollar threshold for application of the Act is exceeded
(see 25.402 of the Federal Acquisition Regulation (FAR)); and

 

(iv)  Otherwise successful offers where application of the factor would be
inconsistent with a Memorandum of Understanding or other international agreement
with a foreign government.

 

(2)                                                     The factor of 10 percent
shall be applied on a line item basis or to any group of items on which award
may be made.  Other evaluation factors described in the solicitation shall be
applied before application of the factor.

 

(3)                                                     A concern that is both a
HUBZone small business concern and a small disadvantaged business concern will
receive the benefit of both the HUBZone small business price evaluation
preference and the small disadvantaged business price evaluation adjustment (see
FAR clause 52.219-23).  Each applicable price evaluation preference or
adjustment shall be calculated independently against an offeror’s base offer. 
These individual preference amounts shall be added together to arrive at the
total evaluated price for that offer.

 

(c)                                                               Waiver of
evaluation preference.  A HUB Zone small business concern may elect to waive the
evaluation preference, in which case the factor will be added to its offer for
evaluation purposes.  The agreements in paragraph (d) of this clause do not
apply if the offeror has waived the evaluation preference.

 

[    ]  Offer elects to waive the evaluation preference.

 

(d)                                                              Agreement.  A
HUBZone small business concern agrees that in the performance of the contract,
in the case of a contract for

 

(1)                                                     Services (except
construction), at least 50 percent of the cost of personnel for contract
performance will be spent for employees of the concern or employees of other HUB
Zone small business concerns;

 

(2)                                                     Supplies (other than
procurement from a nonmanufacturer of such supplies), at least 50 percent of the
cost of manufacturing, excluding the cost of materials, will be performed by the
concern or other HUBZone small business concerns;

 

(3)                                                     General construction, at
least 15 percent of the cost of the contract performance incurred for personnel
will be spent on the concern’s employees or the employees of other HUB Zone
small business concerns; or

 

(4)                                                     Construction by special
trade contractors, at least 25 percent of the cost of the contract performance
incurred for personnel will be spent on the concern’s employees or the employees
of other HUBZone small business concerns.

 

(e)                                                               A HUB Zone
joint venture agrees that in the performance of the contract, the applicable
percentage specified in paragraph (d) of this clause will be performed by the
HUBZone small business participant or participants;

 

(f)                                                                 A HUBZone
small business concern nonmanufacturer agrees to furnish in performing this
contract only end items manufactured or produced by HUBZone small business
manufacturer concerns.  This paragraph does not apply in connection with
construction or service contracts.

 

(End of Clause)

 

I-124

 

52.223-11

 

OZONE-DEPLETING SUBSTANCES

 

MAY/2001

 

(a) Definition.  Ozone-depleting substance, as used in this clause, means any
substance the Environmental Protection Agency designates in 40 CFR part 82 as—

 

(1)                                                     Class I, including, but
not limited to, chlorofluorocarbons, halons, carbon tetrachloride, and methyl
chloroform; or

 

(2)                                                     Class II, including but
not limited to, hydrochlorofluorocarbons.

 

229

--------------------------------------------------------------------------------


 

(b)                                                              The Contractor
shall label products which contain or are manufactured with ozone-depleting
substances in the manner and to the extent required by 42 U.S.C. 7671j(b), (c),
(d), and 40 CGR Part 82, Subpart E, as follows:

 

WARNING:                                Contains (or manufactured with, if
applicable)
                                             *                                           ,
a substance(s) which harm(s) public health and environment by destroying ozone
in the upper atmosphere.

 

--------------------------------------------------------------------------------

*The Contractor shall insert the name of the substance(s).

 

(End of Clause)

 

I-125

 

52.234-1

 

INDUSTRIAL RESOURCES DEVELOPED UNDER DEFENSE PRODUCTION ACT TITLE III

 

DEC/1994

 

(a)                                                               Definitions. 
Title III industrial resource means materials, services, processes, or
manufacturing equipment (including the processes, technologies, and ancillary
services for the use of such equipment) established or maintained under the
authority of Title III, Defense Production Act (50 U.S.C. App. 2091-2093).
 Title III project contractor means a contractor that has received assistance
for the development or manufacture of an industrial resource under 50 U.S.C.
App. 2091-2093, Defense Production Act.

 

(b)                                                              The Contractor
shall refer any request from a Title III project contractor for testing and
qualification of a Title III industrial resource to the Contracting Officer.

 

(c)                                                               Upon direction
of the Contracting Officer, the Contractor shall test Title III industrial
resources for qualification.  The Contractor shall provide the test results to
the Defense production Act Office, Title III Program, located at Wright
Patterson Air Force Base, Ohio 45433-7739

 

(d)                                                              When the
Contracting Officer modifies the contract to direct testing pursuant to this
clause, the Government will provide the Title III industrial resource to be
tested and will make an equitable adjustment in the contract for the cost of
testing and qualification of the Title III industrial resource.

 

(e)                                                               The Contractor
agrees to insert the substance of this clause, including paragraph (e), in every
subcontract issued in performance of this contract.

 

(End of Clause)

 

I-126

 

52.243-2

 

CHANGES – COST REIMBURSEMENT

 

AUG/1987

 

The full text of this clause is located at FAR 52.243-2.  The first sentence of
paragraph c reads:  “The contractor must assert its right to an adjustment under
this clause within thirty days from the date of receipt of the written order”.

 

I-127

 

52.244-6

 

SUBCONTRACTS FOR COMMERCIAL ITEMS

 

MAY/2002

 

(a)                                                               Definitions.
As used in this clause–

 

(1)                                                     “Commercial item,” as
used in this clause, has the meaning contained in the clause at 52.202-1,
Definitions.

 

(2)                                                     “Subcontract,” as used
in this clause, includes a transfer of commercial items between divisions,
subsidiaries, or affiliates of the Contractor or subcontractor at any tier.

 

(b)                                                              To the maximum
extent practicable, the Contractor shall incorporate, and require its
subcontractors at all tiers to incorporate, commercial items or nondevelopmental
items as components of items to be supplied under this contract.

 

(c)

 

(1)                            The contractor shall insert the following clauses
in subcontracts for commercial items:

 

(i)  52.219-8, Utilization of Small Business Concerns (OCT 2000) (15U.S.C.
637(d) (2) and (3)), in all subcontracts that offer subcontracting
opportunities.  If the subcontract (except subcontracts to small business
concerns) exceeds $500,000 ($1,000,000 for contruction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

 

(ii)  52-222-26, Equal Opportunity (APR 2002) (E.O. 11246);

 

(iii)  52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Dec 2001) (38 U.S.C. 4212 (a));

 

230

--------------------------------------------------------------------------------


 

(iv)  52.222-36, Affirmative Action for Workers with Disabilities (JUN 1998) (29
U.S.C. 793);

 

(v)  52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (JUN
2000) (46 U.S.C. 1241) (flow down not required for subcontracts awarded
beginning May 1, 1996).

 

(2)                          While not required, the Contractor may flow down to
subcontracts for commercial items a minimum number of additional clauses
necessary to satisfy its contractual obligations.

 

(d)                                                              The Contractor
shall include the terms of this clause, including this paragraph (d), in
subcontracts awarded under this contract.

 

[End of Clause]

 

I-128

 

52.252-6    

 

AUTHORIZED DEVIATIONS IN CLAUSES

 

APR/1984

 

(a)                                                               The use in
this solicitation or contract of any Federal Acquisition Regulation (48 CFR
Chapter 1) clause with an authorized deviation is indicated by the addition of
(DEVIATION) after the date of the clause.

 

(b)                                                              The use in this
solicitation or contract of any DoD FAR Supplement (DFARS) (48 CFR 2) clause
with an authorized deviation is indicated by the addition of (DEVIATION) after
the name of the regulation.

 

[End of Clause]

 

I-129

 

252.204-7004

 

REQUIRED CENTRAL CONTRACTOR REGISTRATION

 

NOV/2001

 

(a)                                                               Definitions.
As used in this clause—

 

(1)                                                          Central Contractor
Registration (CCR) database means the primary DoD repository for contractor
information required for the conduct of business with DoD.

 

(2)                                                          Data Universal
Numbering System (DUNS) number means the 9-digit number assigned by Dun and
Bradstreet Information Services to identify unique business entities.

 

(3)                                                          Data Universal
Numbering System +4 (DUNS+4) number means the DUNS number assigned by Dun and
Bradstreet plus a 4-digit suffix that may be assigned by a parent (controlling)
business concern.  This 4-digit suffix may be assigned at the discretion of the
parent business concern for such purposes as identifying subunits or affiliates
of the parent business concern.

 

(4)                                                          Registered in the
CCR database means that all mandatory information, including the DUNS number or
the DUNS+4 number, if applicable, and the corresponding Commercial and
Government Entity (CAGE) code, is in the CCR database; the DUNS number and the
CAGE code have been validated; and all edits have been successfully completed.

 

(b)

 

(1)                                                          By submission of an
offer, the offeror acknowledges the requirement that a prospective awardee must
be registered in the CCR database prior to award, during performance, and
through final payment of any contract resulting from this solicitation, except
for awards to foreign vendors for work to be performed outside the United
States.

 

(2)                                                          The offeror shall
provide its DUNS or, if applicable, its DUNS+4 number with its offer, which will
be used by the Contracting Officer to verify that the offeror is registered in
the CCR database.

 

(3)                                                          Lack of
registration in the CCR database will make an offeror ineligible for award.

 

(4)                                                          DoD has established
a goal of registering an applicant in the CCR database within 48 hours after
receipt of a complete and accurate application via the Internet.  However,
registration of an applicant submitting an application through a method other
than the Internet may take up to 30 days.  Therefore, offerors that are not
registered should consider applying for registration immediately upon receipt of
this solicitation.

 

(c)                                                               The Contractor
is responsible for the accuracy and completeness of the data within the CCR, and
for any liability resulting from the Government’s reliance on inaccurate or
incomplete data.  To remain registered in the CCR database after the initial
registration, the Contractor is required to confirm on an annual basis that its
information in the CCR database is accurate and complete.

 

(d)                                                              Offerors and
contractors may obtain information on registration and annual confirmation
requirements by calling 1-888-227-2423, or via the Internet at http: 
//www.ccr.gov.

 

[End of Clause]

 

231

--------------------------------------------------------------------------------


 

I-130

 

252.225-7015

 

PREFERENCE FOR DOMESTIC HAND OR MEASURING TOOLS

 

DEC/1991

 

The Contractor agrees to deliver under this contract only hand or measuring
tools produced in the United States or its possessions.

(End of clause)

 

I-131

 

252.247-7023

 

TRANSPORTATION OF SUPPLIES BY SEA

 

MAY/2002

 

(a)                                                               Definitions. 
As used in this clause—

 

(1)                                                          Components means
articles, materials, and supplies incorporated directly into end products at any
level of manufacture, fabrication, or assembly by the Contractor or any
subcontractor.

 

(2)                                                          Department of
Defense (DoD) means the Army, Navy, Air Force, Marine Corps, and defense
agencies.

 

(3)                                                          Foreign flag vessel
means any vessel that is not a U.S.-flag vessel.

 

(4)                                                          Ocean
transportation means any transportation aboard a ship, vessel, boat, barge, or
ferry through international waters.

 

(5)                                                          Subcontractor means
a supplier, materialman, distributor, or vendor at any level below the prime
contractor whose contractual obligation to perform results from, or is
conditioned upon, award of the prime contract and who is performing any part of
the work or other requirement of the prime contract.  However, effective May 1,
1996, the term does not include a supplier, materialman, distributor, or vendor
of commercial items or commercial components.

 

(6)                                                          Supplies means all
property, except land and interests in land, that is clearly identifiable for
eventual use by or owned by the DoD at the time of transportation by sea.

 

(i)  An item is clearly identifiable for eventual use by the DoD if, for
example, the contract documentation contains a reference to a DoD contract
number or a military destination.

 

(ii)  Supplies includes (but is not limited to) public works; buildings and
facilities; ships; floating equipment and vessels of every character, type, and
description, with parts, subassemblies, accessories, and equipment; machine
tools; material; equipment; stores of all kinds; end items; construction
materials; and components of the foregoing.

 

(7)                                                          U.S.-flag vessel
means a vessel of the United States or belonging to the United States, including
any vessel registered or having national status under the laws of the United
States.

 

(b)

 

(1)                                                          The Contractor
shall use U.S.-flag vessels when transporting any supplies by sea under this
contract.

 

(2)                                                          A subcontractor
transporting supplies by sea under this contract shall use U.S.-flag vessels if-

 

(i)  This contract is a construction contract; or

 

(ii)  The supplies being transported are-

 

(A)      Noncommercial items; or

 

(B)        Commercial items that-

 

(1)                             The Contractor is reselling or distributing to
the Government without adding value (generally, the Contractor does not add
value to items that it subcontracts for f.o.b. destination shipment);

 

(2)                             Are shipped in direct support of U.S. military
contingency operations, exercises, or forces deployed in humanitarian or
peacekeeping operations; or

 

(3)                             Are commissary or exchange cargoes transported
outside of the Defense Transportation System in accordance with 10 U.S C. 2643.

 

232

--------------------------------------------------------------------------------


 

(c)                                                               The Contractor
and its subcontractors may request that the Contracting Officer authorize
shipment in foreign-flag vessels, or designate available U.S.-flag vessels, if
the Contractor or a subcontractor believes that—

 

(1)                                                     U.S.-flag vessels are
not available for timely shipment;

 

(2)                                                     The freight charges are
inordinately excessive or unreasonable; or

 

(3)                                                     Freight charges are
higher than charges to private persons for transportation of like goods.

 

(d)                                                              The Contractor
must submit any request for use of other than U.S.-flag vessels in writing to
the Contracting Officer at least 45 days prior to the sailing date necessary to
meet its delivery schedules.  The Contracting Officer will process requests
submitted after such date(s) as expeditiously as possible, but the Contracting
Officer’s failure to grant approvals to meet the shipper’s sailing date will not
of itself constitute a compensable delay under this or any other clause of this
contract.  Requests shall contain at a minimum—

 

(1)                                                     Type, weight, and cube
of cargo;

 

(2)                                                     Required shipping date;

 

(3)                                                     Special handling and
discharge requirements,

 

(4)                                                     Loading and discharge
points;

 

(5)                                                     Name of shipper and
consignee;

 

(6)                                                     Prime contract number;
and

 

(7)                                                     A documented description
of efforts made to secure U.S.-flag vessels, including points of contact (with
names and telephone numbers) with at least two U.S.-flag carriers contacted.
Copies of telephone notes, telegraphic and facsimile message or letters will be
sufficient for this purpose.

 

(e)                                                               The Contractor
shall, within 30 days after each shipment covered by this clause, provide the
Contracting Officer and the Division of National Cargo, Office of Market
Development, Maritime Administration, U.S. Department of Transportation,
Washington DC 20590, one copy of the rated on board vessel operating carrier’s
ocean bill of lading, which shall contain the following information—

 

(1)                                                     Prime contract number;

 

(2)                                                     Name of vessel;

 

(3)                                                     Vessel flag of registry;

 

(4)                                                     Date of loading;

 

(5)                                                     Port of loading;

 

(6)                                                     Port of final
destination;

 

(7)                                                     Description of
commodity;

 

(8)                                                     Gross weight in pounds
and cubic feet if available;

 

(9)                                                     Total ocean freight in
U.S. dollars; and

 

(10)                                               Name of the steamship
company.

 

(f)                                                                 The
Contractor shall provide with its final invoice under this contract a
representation that to the best of its knowledge and belief—

 

(1)                                            No ocean transportation was used
in the performance of this contract;

 

(2)                                            Ocean transportation was used and
only U.S.-flag vessels were used for all ocean shipments under the contract;

 

(3)                                            Ocean transportation was used,
and the Contractor had the written consent of the Contracting Officer for all
non-U.S. -flag ocean transportation; or

 

233

--------------------------------------------------------------------------------


 

(4)                                            Ocean transportation was used and
some or all of the shipments were made on non-U.S.-flag vessels without the
written consent of the Contracting Officer.  The Contractor shall describe these
shipments in the following format:

 

ITEM
DESCRIPTION

 

CONTRACT
LINE ITEMS

 

QUANTITY

 

TOTAL

 

(g)                                 If the final invoice does not include the
required representation, the Government will reject and return it to the
Contractor as an improper invoice for the purposes of the Prompt Payment clause
of this contract.  In the event there has been unauthorized use of non-U.S.-flag
vessels in the performance of this contract, the Contracting Officer is entitled
to equitably adjust the contract, based on the unauthorized use.

 

(h)                                                              In the award of
subcontracts for the types of supplies described in paragraph (b) (2) of this
clause, the Contractor shall flow down the requirements of this clause as
follows:

 

(1)                                                     The Contractor shall
insert the substance of this clause, including this paragraph (h) in all
subcontracts that exceed the simplified acquisition threshold in Part 2 of the
Federal Acquisition Regulation.

 

(2)                                                     The Contractor shall
insert the substance of paragraphs (a) through (e) of this clause, and this
paragraph (h), in subcontracts that are at or below the simplified acquisition
threshold in Part 2 of the Federal Acquisition Regulation.

 

[End of Clause]

 

I-132

 

252.247-7024

 

NOTIFICATION OF TRANSPORTATION OF SUPPLIES BY SEA

 

MAR/2000

 

(a)                                                               The Contractor
has indicated by the response to the solicitation provision, Representation of
Extent of Transportation by Sea, that it did not anticipate transporting by sea
any supplies.  If however, after the award of this contract, the Contractor
learns that supplies, as defined in the Transportation of Supplies by Sea clause
of this contract, will be transported by sea, the Contractor—

 

(1)                                                     Shall notify the
Contracting Officer of that fact; and

 

(2)                                                     Hereby agrees to comply
with all the terms and conditions of the Transportation of Supplies by Sea
clause of this contract.

 

(b)                                                              The Contractor
shall include this clause, including this paragraph (b), revised as necessary to
reflect the relationship of the contracting parties

 

(1)                                                     In all subcontracts
hereunder, if this contract is a construction contract; or

 

(2)                                                     If this contract is not
a construction contract, in all subcontracts under this contract that are for—

 

(i)  Noncommercial items; or

 

(ii)  Commercial items that-

 

(A)      The Contractor is reselling or distributing to the Government without
adding value (generally, the Contractor does not add value to items that it
subcontracts for f.o.b. destination shipment);

 

(B)        Are shipped in direct support of U.S. military contingency
operations, exercises, or forces deployed in humanitarian or peacekeeping
operations; or

 

(C)        Are commissary or exchange cargoes transported outside of the Defense
Transportation System in accordance with 10 U.S.C. 2643.

 

[End of Clause]

 

I.1                                   ORDER OF PRECEDENCE (FAR 52.215-8
DEVIATION).

 

Any inconsistency in this solicitation or contract shall be resolved by giving
precedence in the following order:

 

(a)                                                               The Schedule

 

(b)                                                              Representation
and other instructions

 

234

--------------------------------------------------------------------------------


 

(c)                                            Contract Clauses

 

(d)                                           The Specifications

 

(e)                                            Other documents, Exhibits, and
Attachments.

 

*** END OF NARRATIVE I 001 ***

 

235

--------------------------------------------------------------------------------


 

List of
Addenda

 

Title

 

Date

 

Number
Of Pages

 

Transmitted
By

Exhibit A

 

CONTRACT DATA REQUIREMENTS LIST

 

16-OCT-2002

 

 

 

 

Exhibit B

 

DATA ITEM DESCRIPTIONS

 

15-AUG-2002

 

 

 

 

Attachment 001

 

FMTV A1 CR ATPD 2131C SYSTEM DESCRIPTION

 

20-FEB-2003

 

 

 

 

Attachment 002

 

FMTV A1 TDP

 

05-NOV-2002

 

 

 

 

Attachment 003

 

FMTV A1 TDP DEVIATIONS AND ECPS

 

01-MAY-2002

 

 

 

 

Attachment 004

 

CAMOUFLAGE PAINT DRAWINGS

 

01-MAY-2002

 

 

 

 

Attachment 005

 

DRAFT 3 DIMENSIONAL TECHNICAL DATA MODELING INTERIM OPERATING PROCEDURE FOR
PM-MTV (REV B)

 

01-APR-2002

 

 

 

 

Attachment 006

 

INSTRUCTIONS FOR PREPARING ECP FORMS (DD FORMS 1692 THROUGH 1692/4)

 

08-AUG-2002

 

 

 

 

Attachment 007

 

INSTRUCTIONS FOR PREPARATION OF REQUEST FOR DEVIATION (DD FORM 1694)

 

08-AUG-2002

 

 

 

 

Attachment 008

 

INSTRUCTIONS FOR PREPARATION AND SUBMITTAL OF CONTRACTOR EFFECTIVITY
VERIFICATION

 

01-MAY-2002

 

 

 

 

Attachment 009

 

ACCELERATED CORROSION/DURABILITY TEST PROCEDURE (PROVIDED FOR INFORMATIONAL
PURPOSES ONLY)

 

01-MAY-2002

 

 

 

 

Attachment 010

 

TEST INCIDENT REPORT/FAILURE ANALYSIS AND CORRECTIVE ACTION REPORT DATA

 

01-MAY-2002

 

 

 

 

Attachment 011

 

FAILURE DEFINITION & SCORING CRITERIA FOR FMTV

 

01-FEB-2002

 

 

 

 

Attachment 012

 

DRAFT CONTRACTOR COST DATA REPORT (CCDR) PLAN

 

24-OCT-2002

 

 

 

 

Attachment 013

 

DRAFT FMTV WORK BREAKDOWN STRUCTURE (WBS) DICTIONARY

 

24-OCT-2002

 

 

 

 

Attachment 014

 

LOGISTICS MANAGEMENT INFORMATION DATA PROCEDURE

 

11-NOV-1996

 

 

 

 

Attachment 015

 

DATA PRODUCT CHECKLIST

 

01-MAY-2002

 

 

 

 

Attachment 016

 

SCOPE OF WORK FOR THE APPLICATION OF CARWELL RUST INHIBITOR -T32

 

01-MAY-2002

 

 

 

 

Attachment 017

 

CARWELL RUST INHIBITOR T-32 CHARACTERISTICS

 

01-AUG-1999

 

 

 

 

Attachment 018

 

CONTRACTOR PROPOSED CHANGES (SOURCE SELECTION SENSITIVE, SEE FAR 3.104)

 

 

 

 

 

 

Attachment 019

 

INSTRUCTIONS FOR PREPARATION OF AN ENGINEERING RELEASE RECORD (ERR) UTILIZING DD
FORMS 2617 AND 2617C

 

01-MAY-2002

 

 

 

 

 

 

 

06-SEP-2002

 

 

 

 

Attachment 020

 

FMTV OVERPAINT CRITERA

 

 

 

 

 

 

Attachment 021

 

FMTV A1 CR PHASE II LIFE CYCLE COST ANALYSIS MODEL

 

07-AUG-2002

 

 

 

 

Attachment 022

 

FMTV A1 CR PHASE II LIFE CYCLE COST EVALUATION GUIDELINES

 

07-AUG-2002

 

 

 

 

Attachment 023

 

DELIVERY SCHEDULE

 

13-AUG-2002

 

 

 

 

Attachment 024

 

DRAFT SAMPLE SIMULATION COMPUTING RESOURCES AGREEMENT (PROVIDED FOR
INFORMATIONAL PURPOSES ONLY)

 

25-APR-2002

 

 

 

 

Attachment 025

 

FMTV CR US GOVERNMENT M&S EVALUTION DATA REQUIREMENTS (PROVIDED FOR
INFORMATIONAL PURPOSES ONLY)

 

01-MAY-2002

 

 

 

 

Attachment 026

 

FMTV CR WHEELED VEHICLE DATA PACKAGE FOR DYNAMIC M&S (PROVIDED FOR INFORMATIONAL
PURPOSES ONLY)

 

01-MAY-2002

 

 

 

 

Attachment 027

 

NRMM DATA SHEETS

 

01-MAY-2002

 

 

 

 

Attachment 028

 

FMTV CR SOLID MODEL REQUIREMENTS (PROVIDED FOR INFORMATIONAL PURPOSES ONLY)

 

01-MAY-2002

 

 

 

 

Attachment 029

 

PAYLOADS/STRUCTURES/TRANSPORTABILITY STRESS ANALYSIS SUPPORTING RATIONALE
REPORTS GUIDELINES (PROVIDED FOR INFORMATIONAL PURPOSES ONLY)

 

01-MAY-2002

 

 

 

 

Attachment 030

 

U.S. ARMY TACOM PROPULSION SYSTEM PERFORMANCE SIMULATION DATA SHEET (PROVIDED
FOR INFORMATIONAL PURPOSES ONLY)

 

01-MAY-2002

 

 

 

 

Attachment 031

 

EXAMPLE:  M&S MATRIX FOR SUBSYSTEMS (PROVIDED FOR INFORMATIONAL PURPOSES ONLY)

 

01-MAY-2002

 

 

 

 

Attachment 032

 

FMTV A1 NRMM DATA ON CARGO TRUCKS, WRECKER, TRACTOR AND M871 A2/3 TRAILERS
(PROVIDED FOR INFORMATIONAL PURPOSES ONLY)

 

01-MAY-2002

 

 

 

 

Attachment 033

 

FMTV A1 DADS DATA ON CARGO TRUCKS, WRECKER AND M871 A2/3 TRAILER (PROVIDED FOR
INFORMATIONAL PURPOSES ONLY)

 

01-MAY-2002

 

 

 

 

Attachment 034

 

FMTV A1 PROPULSION SYSTEM PERFORMANCE DATA (PROVIDED FOR INFORMATIONAL PURPOSES
ONLY)

 

01-MAY-2002

 

 

 

 

Attachment 035

 

MATRIX OF RFP SECTIONS LTM (PROVIDED FOR INFORMATIONAL PURPOSES ONLY)

 

26-JUL-2002

 

 

 

 

Attachment 036

 

TECHNICAL - SYSTEM PERFORMANCE MATRIX

 

25-JUL-2002

 

 

 

 

Attachment 037

 

BASIC REQUIREMENT CLIN PRICES (COMPETITION SENSITIVE - RELEASE IS RESTRICTED BY
18 USC 1905, TRADE SECRETS ACT)

 

20-FEB-2003

 

 

 

 

 

236

--------------------------------------------------------------------------------


 

List of
Addenda

 

Title

 

Date

 

Number
Of Pages

 

Transmitted
By

Attachment 038

 

OPTION PRICES (COMPETITION SENSITVE - RELEASE IS RESTRICTED BY 18 USC 1905,
TRADE SECRETS ACT)

 

17-FEB-2003

 

 

 

 

Attachment 039

 

SOLID MODELS FOR THE M1078A1, M1083A1 (W/WINCH)

 

07-JUN-2002

 

 

 

 

Attachment 040

 

TECHNICHAL DATA REVIEW CHANGE PROPOSAL (C.1.2.4)

 

18-NOV-2002

 

 

 

 

Attachment 041

 

UNIQUE SPARES PRICING (COMPETITION SENSITIVE - RELEASE IS RESTRICTED BY 18 USC
1905, TRADE SECRETS ACT)

 

 

 

 

 

 

Attachment 042

 

FMTV A1 CR CONFIGURATION MATRIX (C.1.2)

 

29-JUL-2002

 

 

 

 

Attachment 043

 

EMBEDDED DIAGNOSTICS FUNCTION LIST

 

06-AUG-2002

 

 

 

 

Attachment 044

 

FMTV A1 CURB AND GROSS VEHICLE WEIGHTS

 

16-JAN-2003

 

 

 

 

 

J.1                                  All attachments listed above are part of
the contract except for: 9, 21, 22, 24, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35,
and 36.

 

J.2                                  Contents ofAttachment 002, FMTV A1 TDP. 
Attachment 002 is comprised of the files/data contained on a set of eight (8) CD
ROMs which is considered the “1 May 02 TDP”.  The label titles of the CDs are:

 

a.                                                                    Attachment
002, FMTV A1 CR Technical Data Package, Part 1 of 6, 01 May 02

 

b.                                                                   Attachment
002, FMTV A1 CR Technical Data Package, Part 2 of 6, 01 May 02

 

c.                                                                    Attachment
002, FMTV Al CR Technical Data Package, Part 3 of 6, 01 May 02

 

d.                                                                   Attachment
002, HIMARS FMTV A1 CR Technical Data Package Part 4 of 6, 01 May 02

 

e.                                                                    Attachment
002, HIMARS and Pdf file FMTV A1 CR Technical Data Package Part 5 of 6, 01 May
2002

 

f.                                                                     
Attachment 002, LHS FMTV A1 CR Technical Data Package Part 6 of 6, 01 May 2002

 

g                                                                     
Attachment 002, Remaining Drawing. Part 1 of 1, 08 Jul 02

 

h.                                                                   Remaining
Drawings, 08 July 02

 

i.                                                                      
Attachment 002, Remaining Drawings Part 2, 25 Sep 02.

 

j.                                                                      
Attachment 002, Remaining Drawings Part 3, 04 Nov 02.

 

k.                                                                    Attachment
002, Remaining Drawings Part 4, 05 Nov 02.

 

l.                                                                      
Attachment 002, Remaining Drawings Part 5, 07 Feb 03.

 

*** END OF NARRATIVE J 001 ***

 

237

--------------------------------------------------------------------------------